Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 1 of 347



                IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS

   THE UNITED STATES OF AMERICA,             )   District
                                             )   Court
                       Plaintiff,            )   Case Nos.
     v.                                      )   16-10141-01
                                             )   16-10141-02
                                             )   16-10141-03
                                             )
   CURTIS WAYNE ALLEN,                       )   Circuit Court
   PATRICK EUGENE STEIN, and                 )   Case Nos.
   GAVIN WAYNE WRIGHT,                       )   19-3034
                                             )   19-3030
                       Defendants.           )   19-3035

                       TRANSCRIPT OF JURY TRIAL
                              VOLUME IV

          On the 26th day of March, 2018, came on to be heard
proceedings in the above-entitled and numbered cause before the
HONORABLE ERIC F. MELGREN, Judge of the United States District
Court for the District of Kansas, sitting in Wichita,
commencing at 8:27 A.M. Proceedings recorded by machine
shorthand. Transcript produced by computer-aided
transcription.

APPEARANCES:

The plaintiff appeared by and through:
          Mr. Anthony W. Mattivi
          United States Attorney's Office
          290 US Courthouse
          444 SE Quincy
          Topeka, Kansas 66683-3592

            Ms. Risa Berkower
            Ms. Mary J. Hahn
            U.S. Department of Justice
            Civil Rights Division, Criminal Section
            950 Pennsylvania Avenue, NW
            Washington, DC 20530

The defendant Curtis Allen appeared by and through:
          Ms. Melody J. Brannon
          Mr. Rich Federico
          Federal Public Defender's Office
          117 SW 6th Avenue
          Suite 200
          Topeka, Kansas 66603




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 2 of 347




The defendant Patrick Stein appeared by and through:
          Mr. James R. Pratt
          Pratt Law, LLC
          445 North Waco
          Wichita, Kansas 67202

            Mr. Michael J. Shultz
            Shultz Law Office, P.A.
            445 North Waco
            Wichita, Kansas 67202

The defendant Gavin Wright appeared by and through:
          Ms. Kari S. Schmidt
          Mr. Tyler J. Emerson
          Conlee Schmidt & Emerson, LLP - Wichita
          200 West Douglas
          Suite 300
          Wichita, Kansas 67202




         JOHANNA L. WILKINSON, CSR, CRR, RMR
U.S. District Court, 401 N. Market, Wichita, KS 67202
                    (316) 315-4334
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 3 of 347
                                                                               3


                                  I N D E X
                                                                   PAGE



   WITNESSES
        For the Plaintiff
        STEPHANIE BLACKBURN
          Direct Examination By Ms. Hahn                                  23
          Cross-Examination By Mr. Federico                               52
          Cross-Examination By Mr. Shultz                                 55
          Cross-Examination By Ms. Schmidt                                57
          Redirect Examination By Ms. Hahn                                57
        BRODY BENSON
          Direct Examination By Mr. Mattivi                            59
          Cross-Examination By Ms. Brannon                            103
          Cross-Examination By Mr. Shultz                             125
        LULA HARRIS
          Direct Examination By Ms. Berkower                          161
          Voir Dire Examination By Mr. Federico                       277
          Cross-Examination By Mr. Federico                           294


   EXHIBITS                                                        ADMD
   For the Plaintiff:

   No.             Photograph taken during                            196
   4-013           execution of search warrant,
                   1500 Bluebell, Lot 129,
                   Liberal, KS
   No.             Photograph taken during                            252
   4-13            execution of search warrant
                   at 1500 Bluebell, Lot 129,
                   Liberal, KS
   No.             Photograph taken during                            229
   8-134           execution of search warrant
                   at G & G Mobile Homes,
                   Liberal, KS
   No.             Photograph taken during                            221
   8-24            execution of search warrant
                   at G & G Mobile Homes, 1250
                   E. Tucker Rd., Liberal, KS
   No.             Photograph taken during                            221
   8-25            execution of search warrant
                   at G & G Mobile Homes, 1250
                   E. Tucker Rd., Liberal, KS
   No.             Photograph taken during                            221
   8-26            execution of search warrant
                   at G & G Mobile Homes, 1250
                   E. Tucker Rd., Liberal, KS
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 4 of 347
                                                                         4


   No.             Photograph taken during                         221
   8-28            execution of search warrant
                   at G & G Mobile Homes, 1250
                   E. Tucker Rd., Liberal, KS
   No.             Photograph taken during                         221
   8-34            execution of search warrant
                   at G & G Mobile Homes, 1250
                   E. Tucker Rd., Liberal, KS
   No.             Photograph taken during                         206
   9-006           execution of search warrant
                   on storage locker Unit F002,
                   Space Station Storage
   No.    13g      Audio Clips                                      79
   No.    13h      Audio Clips                                      79
   No.    13j      Audio Clips                                      79
   No.    13n      Audio Clips                                      79
   No.    35       Handwritten documents, 7                        284
                   pgs.
   No. 35a         Photograph of Exhibit 35                        291
   No. 36          Handwritten documents, 26                       285
                   pgs. (PROVISIONALLY
                   ADMITTED)
   No. 36a         Photograph of Exhibit 36                        291
   No. 37          Handwritten note cards, 6                       286
                   pgs. (PROVISIONALLY
                   ADMITTED)
   No. 37a         Photograph of Exhibit 37                        291
   No. 66          Receipt for Cell Phone                          266
   No. 72          Notebook - PROVISIONALLY                        290
                   ADMITTED
   No. 72a         Photograph of Notebook -                        290
                   PROVISIONALLY ADMITTED
   No. 77          Anarchist Cookbook CD                           276
   No. 100         Post-It Notes (PROVISIONALLY                    268
                   ADMITTED)
   No.             Photograph of Exhibit 100                       291
   100a
   No. 101         Red notebook - PROVISIONALLY                    270
                   ADMITTED
   No.             Photograph of Exhibit 101                       291
   101a
   No.             Photograph of Exhibit 102                       291
   102a
   No. 103         The Anarchist Cookbook                          281
                   (PROVISIONALLY ADMITTED)
   No.             Photograph of Exhibit 103                       291
   103a
   No. 105         Binder                                          209
   No.             Binder 1 of 3 seized at                         292
   105a            Space Station Storage Unit
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 5 of 347
                                                                         5


                   F002, 158 pgs.
   No. 106         Binder                                          209
   No.             Binder 2 of 3 Seized at                         292
   106a            Space Station Storage Unit
                   F002, 289 pgs.
   No. 107         Binder                                          209
   No.             Binder 3 of 3 Seized at                         292
   107a            Space Station Storage Unit
                   F002, 399 pgs.
   No.             KBI photograph taken during                     258
   177-03          execution of search warrant
                   at 2399 and 2451 Road 10,
                   Liberal, KS
   No.             KBI photograph taken during                     260
   177-1           execution of search warrant
                   at 2399 and 2451 Road 10,
                   Liberal, KS
   No.             KBI photograph taken during                     260
   177-2           execution of search warrant
                   at 2399 and 2451 Road 10,
                   Liberal, KS
   No.             Aerial photograph of                             33
   303a            apartments
   No.             Aerial photograph of                             33
   303b            apartments
   No.             Photograph of apartments                         33
   303c
   No. 304         Scale                                           264

   EXHIBITS
   For the Defendant Allen:
   No.          Picture of Allen's home                            172
   912-a
   No.          Picture of Allen's home                            173
   912-b
   No.          Picture of Allen's home                            324
   912-l
   No.          Photograph of Allen's home                         314
   912-c
   No.          Business Plan for C & K                            315
   912-d        Industries
   No.          Photograph of Allen's home                         308
   912-e
   No.          Book re. Hydrogen peroxide                         317
   912-f        uses
   No.          Photograph of Allen's home                         314
   912-g
   No.          Photograph of Allen home                           311
   912-h
   No.          Photograph of Allen home                           311
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 6 of 347
                                                                         6


   912-i
   No.             Photograph of Allen home                        311
   912-k
   No.             Picture of Allen's Yukon                        325
   916-a
   No.             Kansas Security Force                           321
   916-b           recruiting card
   No.             Photograph                                      319
   916-c




   REPORTER'S CERTIFICATE                                          347
            Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 7 of 347
                             3-26-18        USA v. ALLEN, et al.                      No. 16-10141               7


08:27:46    1                CLERK COOK:              All rise.          United States District

08:27:47    2 C o u r t f o r t h e D i s t r i c t o f K a n s a s i s n o w i n s e s s i o n, t h e

08:27:49    3 H o n o r a b l e E r i c F . M e l g r e n p r e s i d i n g.

08:27:52    4                T H E C O U R T:       G o o d m o r n i n g.   Y o u m a y b e s e a t e d.

08:27:54    5                A c o u p l e o f m a t t e r s t o t a k e u p , C o u n s e l, b e f o r e w e

08:27:58    6 bring in the jury.                      The Government filed a motion at

08:28:03    7 1 2 : 1 5 A . M . t h i s m o r n i n g.         Has defendants seen that

08:28:08    8 m o t i o n?

08:28:10    9                M R . F E D E R I C O:      W e h a v e, Y o u r H o n o r.

08:28:11   10                M R . S H U L T Z:       J u s t b r i e f l y, Y o u r H o n o r.

08:28:13   11                M S . S C H M I D T:      Y e s , Y o u r H o n o r.

08:28:14   12                T H E C O U R T:       A n y o b j e c t i o n s t o t h e m o t i o n?

08:28:17   13                M R . F E D E R I C O:      Y e s , Y o u r H o n o r.    I'm going to

08:28:18   14 d e f e r t o M r . S h u l t z.

08:28:19   15                T H E C O U R T:       M r . S h u l t z.

08:28:25   16                M R . S H U L T Z:       W o u l d y o u p r e f e r m e a t t h e p o d i u m?

08:28:26   17                T H E C O U R T:       T h e o n l y c o m m e n t I h a v e, M i c h a e l, i s I

08:28:28   18 t h i n k y o u ' r e t h e o n e h a r d e s t t o h e a r a t y o u r t a b l e.

08:28:31   19                M R . S H U L T Z:       Okay.

08:28:32   20                T H E C O U R T:       So wherever you stand we can hear you

08:28:34   21 i s g o i n g t o w o r k .

08:28:35   22                M R . S H U L T Z:       I w i l l m o v e t o t h e p o d i u m.

08:28:41   23                T H E R E P O R T E R:      Thank you.

08:28:42   24                M R . S H U L T Z:       Y o u r H o n o r, w e w o u l d a r g u e t h a t t h e i r

08:28:46   25 m o t i o n t o a d m i t t h e t w o m a p s - - o n e o f t h e m a p s i s a


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
            Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 8 of 347
                            3-26-18        USA v. ALLEN, et al.                  No. 16-10141                   8


08:28:49    1 aerial photo is how they describe it is -- we don't

08:28:54    2 necessarily have an objection to.                            It's just an overhead

08:28:56    3 shot of the area.                  The other one has two X's on it --

08:29:00    4               T H E C O U R T:     R i g h t.

08:29:01    5               M R . S H U L T Z:    - - a s t h e y d e s c r i b ed i n t h e i r m o t i o n.

08:29:03    6 And then they want to play an audio clip involving a

08:29:06    7 d i s c u s s i o n w i t h M r . S t e i n a n d o t h e r s, p u r p o r t e d l y

08:29:10    8 claiming to desire to commit acts of violence against

08:29:17    9 M s . B l a c k b u r n' s f a t h e r.

08:29:17   10               T H E C O U R T:     R i g h t.

08:29:18   11               M R . S H U L T Z:    Y o u r H o n o r, w e w o u l d a r g u e t h a t t h a t

08:29:20   12 e v i d e n c e i s i r r e l e v a n t t o M s . B l a c k b u r n.     And although

08:29:25   13 t h e r e a s o n s t h e y c i t e a s s h e ' s a c o n n e c t i o n b e t w e e n t h e

08:29:28   14 a p a r t m e n t s a n d h e r f a t h e r, s h e ' s a c o n n e c t i o n t o t h e

08:29:28   15 p r o p e r t y, e t c e t e r a, c a n a l l b e d o n e w i t h o u t t h a t

08:29:31   16 a u d i o t a p e o r t h e m a p w i t h t h e X ' s o n i t .

08:29:33   17               T H E C O U R T:     W e l l , I t h i n k t h e G o v e r n m e n t' s w a n t s

08:29:37   18 t o p l a y t h a t t o g e t t h i s w i t n e s s t o i d e n t i f y w h o

08:29:40   19 M s . B l a c k b u r n i s .

08:29:41   20               M R . S H U L T Z:    And they can ask her that, Your

08:29:42   21 H o n o r.     T h e y c a n s a y , " W h o ' s S t e v e B u r g e s s? "     " T h a t' s t h e

08:29:44   22 d a d . "

08:29:44   23               T H E C O U R T:     I t ' s B u r g e s s, I ' m s o r r y?

08:29:46   24               M R . S H U L T Z:    Her name is Stephanie Burgess

08:29:49   25 B l a c k b u r n.    B u r g e s s i s h e r f a t h e r.     He and his wife own


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
            Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 9 of 347
                            3-26-18         USA v. ALLEN, et al.                 No. 16-10141                   9


08:29:52    1 t h e s e a p a r t m e n t s.

08:29:52    2               T H E C O U R T:     R i g h t, r i g h t, I u n d e r s t a n d t h a t.     I

08:29:54    3 t h i n k, a s I u n d e r s t a n d t h e G o v e r n m e n t' s m o t i o n, t h e y w a n t

08:29:56    4 to, with respect to that audio clip or threat as the

08:30:02    5 o t h e r a l l e g e d l y a g a i n s t w h a t e v e r h i s n a m e, i s i d e n t i f y

08:30:04    6 who he is, i.e. he's the owner or manager of those

08:30:09    7 a p a r t m e n t s.

08:30:10    8               M R . S H U L T Z:     A n d , Y o u r H o n o r, I c a n s a y t h e y c a n

08:30:11    9 do that without the tape.

08:30:12   10               T H E C O U R T:     Well, but it's kind of disconnected

08:30:14   11 f r o m t h e e v i d e n c e i f t h e y j u s t k i n d o f r a n d o m l y s a y

08:30:17   12 " W h o ' s C h a r l i e B u r g e s s? "

08:30:19   13               M R . S H U L T Z:     Y o u r H o n o r, I c a n w r i t e - - I c a n d o

08:30:21   14 t h e i r - - " W h o a r e y o u ? "          "I manage Garden Spot

08:30:24   15 A p a r t m e n t s. "    " D o y o u o w n t h o s e? "      "No."      "Who owns

08:30:26   16 t h e m ? "     " S t e v e B u r g e s s. "    "Who's that?"           "My dad."

08:30:28   17               T H E C O U R T:     Y e a h , M r . S h u l t z, I u n d e r s t a n d h o w y o u

08:30:30   18 l a y a f o u n d a t i o n, b u t t h a t' s d i s c o n n e c t e d - - I m e a n,

08:30:35   19 l e t ' s j u s t s k i p p a s t w h e t h e r t h e y h a v e t o d o i t t h a t w a y .

08:30:38   20 T h e l a w d o e s p r o v i d e - - d o e s a l l o w t h e m t o i n t r o d u c e s o m e

08:30:44   21 e v i d e n c e p r o v i s i o n a l l y s u b j e c t t o a f o u n d a t i o n b e i n g l a i d

08:30:47   22 l a t e r t o d o e x a c t l y w h a t t h e y' r e w a n t i n g t o d o .         So

08:30:50   23 w h a t ' s t h e l e g a l b a s i s f o r y o u r o b j e c t i o n?

08:30:53   24               M R . S H U L T Z:     I w o u l d a r g u e w i t h t h i s w i t n e s s, Y o u r

08:30:55   25 H o n o r, i t ' s d e s i g n e d t o b e s o r t o f a n e n d - r u n a r o u n d t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 10 of 347
                             3-26-18        USA v. ALLEN, et al.                   No. 16-10141                 10


08:30:57    1 c o u r t' s e a r l i e r m o t i o n i n l i m i n e a b o u t v i c t i m t e s t i m o n y.

08:30:58    2                T H E C O U R T:      T h e y a d d r e s s e d t h a t i n t h e m o t i o n.

08:31:00    3 They say they won't do that.                           If they do, I'll sustain

08:31:02    4 a n y o b j e c t i o n s a s f a r a s t o v i c t i m t e s t i m o n y.

08:31:06    5                M R . S H U L T Z:     W e l l , Y o u r H o n o r, I m e a n , t h e y a r e

08:31:09    6 playing a clip that purportedly has our clients alleging

08:31:14    7 violence or allegedly plotting violence against this

08:31:16    8 w i t n e s s' f a t h e r.

08:31:17    9                T H E C O U R T:      Are you going to be object to that

08:31:19   10 c l i p w h e n i t ' s o f f e r e d i n f u l l ?         N o t p r o v i s i o n a l l y.

08:31:23   11                M R . S H U L T Z:     I d o n o t b e l i e v e s o , Y o u r H o n o r.

08:31:24   12                T H E C O U R T:      So what's the objection to it being

08:31:26   13 o f f e r e d n o w ?

08:31:27   14                M R . S H U L T Z:     T h e o b j e c t i o n i s s h e d o e s n' t h a v e a n y

08:31:29   15 k n o w l e d g e o f w h o ' s t a l k i n g, w h e n , w h e r e, e t c e t e r a.            The

08:31:32   16 o b j e c t i o n, Y o u r H o n o r, i s t o - - I g u e s s I w o u l d s a y i t ' s

08:31:35   17 k i n d o f l i k e a 4 0 4 ( b ) - - o r 4 0 3 ( b ) - - o r 4 0 3 o b j e c t i o n,

08:31:39   18 t h a t p l a y i n g i t t h r o u g h t h i s w i t n e s s, t h e r e' s n o

08:31:41   19 p r o b a t i v e v a l u e t o t h e c l i p i t s e l f t h a t' s a b o v e a n y t h i n g

08:31:45   20 t h e y c a n d o w i t h o u t t h e c l i p, a n d t h e p r e j u d i c i a l e f f e c t

08:31:48   21 t o s t a r t o f f - - I p r e s u m e s h e ' l l b e t h e f i r s t w i t n e s s - -

08:31:51   22 t o s t a r t o f f t h e i r e x a m i n a t i o n i s c l e a r l y t o e l i c i t a n

08:31:56   23 e m o t i o n a l r e s p o n s e.

08:31:57   24                T H E C O U R T:      Y o u u n d e r s t a n d, M r . S h u l t z,

08:31:59   25 p r e j u d i c i a l e v i d e n c e i s n ' t o b j e c t i o n a l.    It's only unduly


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 11 of 347
                            3-26-18         USA v. ALLEN, et al.                    No. 16-10141                  11


08:32:03    1 p r e j u d i c i a l.

08:32:04    2               M R . S H U L T Z:      I would say it's unduly prejudicial

08:32:06    3 in context --

08:32:07    4               T H E C O U R T:      What's your argument with respect to

08:32:09    5 the map?

08:32:10    6               M R . S H U L T Z:      T h e s a m e t h i n g, Y o u r H o n o r.       They

08:32:11    7 have two maps.                O n e d o e s n' t h a v e t h e X , a n d s h e c o u l d

08:32:14    8 testify to all that she was going to testify to without

08:32:19    9 the X's.           A g a i n, s h e h a s n o f i r s t h a n d k n o w l e d g e o f t h e

08:32:23   10 c o n n e c t i o n b e t w e e n t h e s e, w h e r e t h e y c a m e f r o m, w h o t h e y

08:32:25   11 c a m e f r o m , w h a t t h e p u r p o r t e d - -

08:32:27   12               T H E C O U R T:      That's not required if the documents

08:32:29   13 a r e g o i n g t o g o p r o v i s i o n a l l y a d m i t t e d m e r e l y f o r h e r t o

08:32:33   14 e x p l a i n o f t h a t s u b j e c t t o t h e i r l a t e r a d m i s s i o n.

08:32:37   15               M R . S H U L T Z:      A g a i n, Y o u r H o n o r, I w o u l d s a y i t ' s

08:32:38   16 u n d u l y p r e j u d i c i a l g i v e n t h a t t h e p r o b a t i v e v a l u e o f t h i s

08:32:41   17 o v e r t h e p r o b a t i v e v a l u e o f j u s t a s k i n g t h e q u e s t i o n s i s

08:32:43   18 l i t e r a l l y z e r o .      T h e r e' s n o a d d i t i o n a l p r o b a t i v e v a l u e

08:32:46   19 f r o m t h e X m a p o r t h e a u d i o c l i p .

08:32:48   20               T H E C O U R T:      I ' m g o i n g t o g r a n t t h e G o v e r n m e n t' s

08:32:52   21 m o t i o n a s t o b o t h p i e c e s o f t h e e x h i b i t.            I think the

08:32:54   22 r u l e s o f e v i d e n c e a l l o w i t .

08:32:56   23               I ' v e a n u n u s u a l s c h e d u l e t o d a y.       I'm involved in

08:33:01   24 a - - b r i e f l y i n v o l v e d i n a p r e s e n t a t i o n o v e r t h e n o o n

08:33:03   25 h o u r , s o I ' m g o i n g t o w a n t t o t a k e o u r l u n c h r e c e s s a b i t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 12 of 347
                             3-26-18        USA v. ALLEN, et al.                      No. 16-10141            12


08:33:07    1 e a r l y t o d a y, n o l a t e r t h a n 1 1 : 4 0 .            I guess that's

08:33:10    2 d i r e c t e d t o t h e G o v e r n m e n t.           Well, it's directed to

08:33:12    3 whoever will be at the podium at that time.                                        I don't know

08:33:14    4 how long your witnesses will take, but I do want to take

08:33:16    5 a slightly earlier lunch recess today because I've got a

08:33:22    6 c o m m i t m e n t o v e r t h e l u n c h h o u r a n d a p r o g r a m.           And then

08:33:26    7 we're on tap to do our James hearing Take Three this

08:33:32    8 e v e n i n g; c o r r e c t?

08:33:33    9                M S . B R A N N O N:      Take Four.

08:33:34   10                T H E C O U R T:       I ' m s o r r y?

08:33:35   11                M S . B R A N N O N:      I think it's Take Four.

08:33:37   12                T H E C O U R T:       W h a t e v e r.    M r . M a t t i v i?

08:33:40   13                M R . M A T T I V I:      There was one more issue I needed to

08:33:42   14 r a i s e b e f o r e w e b r i n g t h e j u r y i n , Y o u r H o n o r.

08:33:44   15                T H E C O U R T:       A l l r i g h t.

08:33:45   16                M R . M A T T I V I:      The second witness up today is Brody

08:33:48   17 B e n s o n.      We plan to play a clip with him.                               We've

08:33:51   18 i d e n t i f i e d i t a s E x h i b i t 1 3 g .          And in that clip Mr. --

08:33:56   19 a n d t h i s , t o b e c l e a r, E x h i b i t 1 3 - - w e a p p r e c i a t e y o u r

08:34:00   20 e m a i l o n F r i d a y e v e n i n g.          We understand you view

08:34:03   21 E x h i b i t 1 3 a s s t i l l a n o p e n q u e s t i o n a s t o w h e t h e r i t ' s a

08:34:07   22 c o - c o n s p i r a t o r s t a t e m e n t.      We intend to offer it today

08:34:09   23 j u s t a s a s t a t e m e n t a g a i n s t M r . K l e i n - - M r . S t e i n.         So

08:34:13   24 w e ' r e n o t g o i n g t o t r y t o a d m i t E x h i b i t 1 3 a s a

08:34:15   25 c o - c o n s p i r a t o r s t a t e m e n t a t t h i s p o i n t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 13 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      13


08:34:17    1                T H E C O U R T:       A l l r i g h t.

08:34:17    2                M R . M A T T I V I:      There is a clip, 13g, where

08:34:21    3 Mr. Stein say, "I had envisioned kicking doors in with a

08:34:25    4 M a r k 2 a n d a s i l e n c e r. "

08:34:27    5                P u r s u a n t t o t h e C o u r t' s l i m i n e r u l i n g o v e r t h e

08:34:29    6 w e e k e n d, w e r e d a c t e d t h a t c l i p , s o t h a t i t s i m p l y s a y s,

08:34:33    7 "I'd envisioned kicking doors in with a Mark 2."

08:34:37    8                W e s p o k e l a s t n i g h t w i t h M r . B e n s o n, i n t h e

08:34:41    9 p r e s e n c e o f h i s c o u n s e l, a n d a d m o n i s h e d h i m , i n f o r m e d h i m

08:34:44   10 o f t h e C o u r t' s r u l i n g i n l i m i n e a n d a d m o n i s h e d h i m a b o u t

08:34:47   11 m e n t i o n i n g t h e f a c t t h a t t h e r e w a s a s i l e n c e r.

08:34:49   12                Mr. Benson is an individual who is entirely

08:34:53   13 d i s t r u s t f u l o f t h e g o v e r n m e n t, a n d h e d i d n o t t h i n k t h a t

08:34:56   14 t h a t w a s a n y t h i n g t h a t h e c o u l d b e d i r e c t e d t o d o , t o

08:35:01   15 i n a c c u r a t e l y p o r t r a y a r e c o r d i n g t o t h e C o u r t.    I s a i d,

08:35:04   16 W o u l d y o u r a t h e r h e a r t h a t f r o m t h e C o u r t t h a n f r o m m e ? "

08:35:08   17 A n d h e s a i d , " Y e s , a b s o l u t e l y. "      So I think before we

08:35:10   18 h a v e h i m t e s t i f y, m y a d m o n i t i o n a b o u t t h e r u l i n g i n

08:35:15   19 l i m i n e, I d o n ' t t h i n k, w a s s u f f i c i e n t t o k e e p h i m f r o m

08:35:16   20 m e n t i o n i n g i t .

08:35:17   21                T H E C O U R T:       Will he testify before the morning

08:35:19   22 r e c e s s?

08:35:20   23                M R . M A T T I V I:      I believe he will.            And I think

08:35:21   24 w e ' l l g e t t o t h a t c l i p b e f o r e t h e m o r n i n g r e c e s s.

08:35:23   25                T H E C O U R T:       So do you want me to do that now?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 14 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       14


08:35:25    1                M R . M A T T I V I:      I can -- we had not planned to

08:35:28    2 p o s i t i o n h i m u n t i l e v e r y b o d y w a s i n t h e c o u r t r o o m.     I

08:35:30    3 can -- I can --

08:35:31    4                T H E C O U R T:       I mean, when do you want me to

08:35:33    5 admonish him?               I'm happy to do that.

08:35:35    6                M R . M A T T I V I:      You have to do it and we'd like you

08:35:37    7 t o d o i t b e f o r e h e t e s t i f i e s.               If we can get him up here

08:35:40    8 r i g h t n o w , I w o u l d b e h a p p y t o d o t h a t.            I didn't plan to

08:35:43    9 put him outside the courtroom until Ms. Blackburn

08:35:45   10 a c t u a l l y t o o k t h e w i t n e s s s t a n d, b u t I c a n c a l l

08:35:47   11 d o w n s t a i r s a n d g e t h i m u p h e r e .

08:35:48   12                T H E C O U R T:       My question is when did you wanted me

08:35:50   13 t o d o t h a t , i f y o u d o n ' t d o i t n o w ?

08:35:52   14                M R . M A T T I V I:      I ' m s o r r y?

08:35:53   15                T H E C O U R T:       If we don't -- is this on -- if we

08:35:57   16 d o n ' t d o i t n o w , w h e n w o u l d y o u w a n t m e t o d o t h a t ?

08:35:59   17                M R . M A T T I V I:      I think now would be the better

08:36:01   18 o p t i o n.      I j u s t n e e d a m o m e n t t o g e t h i m u p h e r e.

08:36:04   19                T H E C O U R T:       A l l r i g h t.       Well, I guess let's do

08:36:06   20 t h a t .

08:36:06   21                M R . M A T T I V I:      Okay.

08:36:07   22                T H E C O U R T:       M s . B r a n n o n?

08:36:11   23                M S . B R A N N O N:      J u d g e, I c a n p r o b a b l y f i l l i n t h e

08:36:13   24 t i m e .      First of all, regarding the statement about

08:36:18   25 a d m i t t i n g s t a t e m e n t s o f M r . S t e i n a s a s t a t e m e n t a g a i n s t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 15 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       15


08:36:23    1 i n t e r e s t, w e ' d a l s o a s k t h e C o u r t t o i s s u e a l i m i t i n g

08:36:26    2 instruction at that time, that those statements are not

08:36:30    3 t o b e u s e d a g a i n s t M r . W r i g h t a n d M r . A l l e n.

08:36:31    4               T H E C O U R T:       A l l r i g h t.

08:36:32    5               M S . B R A N N O N:      S e c o n d l y, Y o u r H o n o r, w e ' d g o

08:36:33    6 ahead --

08:36:33    7               T H E C O U R T:       W h e n w o u l d y o u l i k e m e t o d o t h a t?

08:36:36    8               M S . B R A N N O N:      I suppose just prior to that

08:36:39    9 e v i d e n c e b e i n g a d m i t t e d.

08:36:40   10               T H E C O U R T:       Okay.

08:36:41   11               M S . B R A N N O N:      We'd also move to invoke the rule

08:36:44   12 u n d e r R u l e 6 1 5 r e g a r d i n g w i t n e s s e s i n t h e c o u r t r o o m.

08:36:48   13               T H E C O U R T:       Yeah, I assumed that that rule would

08:36:51   14 b e i n v o k e d, a c t u a l l y a s s u m e d i t h a d b e e n i n v o k e d.         To the

08:36:54   15 e x t e n t i t h a s n ' t b e e n, c e r t a i n l y t o t h e e x t e n t t h a t t h e r e

08:36:57   16 a r e a n y w i t n e s s e s i n t h e c o u r t r o o m w h o h a v e n o t

08:36:59   17 t e s t i f i e d - - a n d I g u e s s n o b o d y' s t e s t i f i e d s o f a r - - I ' m

08:37:03   18 g o i n g t o a s k t h a t y o u n o t b e p r e s e n t d u r i n g t h e t e s t i m o n y

08:37:05   19 o f a n y o t h e r w i t n e s s e s.

08:37:06   20               C o u n s e l, I ' l l t e l l y o u t h a t o n c e a w i t n e s s h a s

08:37:09   21 t e s t i f i e d, I ' m a s s u m i n g t h a t t h e r u l e i s l i f t e d, a n d s o

08:37:13   22 i f a n y o f y o u a n t i c i p a t e t h a t t h a t w i t n e s s m a y b e

08:37:16   23 r e c a l l e d a n d w o u l d l i k e t h e r u l e c o n t i n u e d w i t h r e s p e c t

08:37:19   24 t o t h a t w i t n e s s, t h e n y o u ' l l n e e d t o l e t m e k n o w a t t h a t

08:37:22   25 t i m e .     I'll be happy to do so, but I'll need to have that


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 16 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          16


08:37:25    1 pointed out.

08:37:26    2                M S . B R A N N O N:      A n d , J u d g e, j u s t a s a n e x t r a

08:37:28    3 p r e c a u t i o n, b e c a u s e I t h i n k s o m e o f t h e s e w i t n e s s e s,

08:37:31    4 m a y b e a s M r . M a t t i v i d e s c r i b e d, w e ' d l i k e t o m a k e s u r e

08:37:33    5 that they are advised that they are not to discuss their

08:37:36    6 t e s t i m o n y w i t h a n y o t h e r w i t n e s s, w h i c h i s w i t h i n t h e

08:37:40    7 rule.

08:37:40    8                T H E C O U R T:       I t i s w i t h i n t h e r u l e.     And I actually

08:37:42    9 struck a witness in a civil trial once for a violation of

08:37:46   10 t h a t v e r y r u l e .         But how do you want that to be done?                             Do

08:37:50   11 y o u w a n t t o h a v e t h e - - I m e a n , I ' m n o t s e e i n g t h e s e

08:37:52   12 w i t n e s s e s.     Do you want to have the Government do it?

08:37:54   13                M S . B R A N N O N:      I think each party should be

08:37:56   14 r e s p o n s i b l e f o r t h e i r w i t n e s s e s a n d a d v i s i n g t h e m.

08:37:58   15                T H E C O U R T:       Y e a h , I t h i n k t h a t' s f a i r .

08:37:59   16                M R . M A T T I V I:      W e d o n ' t h a v e a n o b j e c t i o n t o t h a t,

08:38:01   17 Y o u r H o n o r.       W e w o u l d, t h o u g h, a s k f o r a n e x c e p t i o n f o r

08:38:03   18 t h e r u l e t o t h e t w o c a s e a g e n t s a n d t h e e x p e r t s.

08:38:06   19                T H E C O U R T:       C e r t a i n l y t h e r u l e d o e s n' t - - w e l l ,

08:38:08   20 a n d t h e e x p e r t?

08:38:09   21                M R . M A T T I V I:      Yes, sir.

08:38:09   22                T H E C O U R T:       T h e r u l e d o e s n' t a p p l y, o b v i o u s l y, t o

08:38:11   23 t h e c a s e a g e n t.          W h a t' s t h e s t a t u s w i t h r e s p e c t t o t h e

08:38:16   24 e x p e r t?

08:38:17   25                M R . M A T T I V I:      We have two case agents in this


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 17 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       17


08:38:19    1 c a s e , Y o u r H o n o r.      We expect Ms. Kuhn to be sitting with

08:38:21    2 u s a t c o u n s e l t a b l e.       We just -- we don't expect Special

08:38:26    3 Agent Smith to be sitting with us but we do expect him to

08:38:28    4 b e s h u t t l i n g w i t n e s s e s i n a n d o u t o n o c c a s i o n, s o I w a n t

08:38:31    5 to be sure the fact he just might be bringing a witness

08:38:33    6 i n , y o u k n o w , i s n ' t g o i n g t o b e a p r o b l e m.

08:38:36    7               I ' l l l e t M s . H a h n h a n d l e t h e e x p e r t i s s u e.

08:38:40    8               MS. HAHN:          So the question is -- and actually this

08:38:41    9 may be something that Mr. Federico would agree to, is

08:38:44   10 t h a t i f , f o r e x a m p l e, D r . B a r r o w, w h o ' s a n e x p e r t f o r t h e

08:38:48   11 G o v e r n m e n t, i s t e s t i f y i n g, I i m a g i n e t h a t t h e y m i g h t w a n t

08:38:52   12 t o h a v e t h e i r e x p e r t s i t t i n g i n t h e r e, a n d v i c e v e r s a.

08:38:54   13 I f t h e r e' s a n e x p e r t t h a t ' s p u t u p b y o n e o f t h e d e f e n s e

08:38:58   14 e x p e r t s, w e w o u l d l i k e t o h a v e o u r e x p e r t s i t i n s o t h a t

08:39:01   15 w e c a n c o n s u l t - -

08:39:02   16               T H E C O U R T:    Well, are we talking about the parties

08:39:05   17 w a n t i n g t o h a v e a n a g r e e m e n t t o e x c l u d e e x p e r t s f r o m t h e

08:39:08   18 r u l e o r a r e y o u a s k i n g f o r a r u l i n g f r o m t h e c o u r t?

08:39:12   19               MS. HAHN:          H o n e s t l y, Y o u r H o n o r, I h a d n o t r e a l l y

08:39:15   20 t h o u g h t a b o u t i t .     So why don't I consult with the

08:39:17   21 d e f e n s e a n d g e t b a c k t o y o u o n t h a t ?

08:39:19   22               T H E C O U R T:    A l l r i g h t.

08:39:20   23               MS. HAHN:          There are no experts here today as far

08:39:22   24 a s I k n o w .

08:39:22   25               T H E C O U R T:    W e ' l l t a k e t h a t i s s u e u p l a t e r t h e n.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 18 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          18


08:39:24    1               M S . B R A N N O N:      Y o u r H o n o r, w e d o n ' t h a v e a n y

08:39:26    2 objection Ms. Kuhn sitting at counsel table and being

08:39:28    3 a c c e p t e d.    I ' m n o t s u r e t h e y s h o u l d h a v e t w o c a s e a g e n t s.

08:39:33    4               T H E C O U R T:       I think -- I think their reference to

08:39:35    5 Agent Smith was simply that he'll be in and out with

08:39:39    6 r e s p e c t t o s h u t t l i n g w i t n e s s e s.      As long as the "in and

08:39:41    7 o u t " d o e s n' t l e a n e x c e s s i v e l y h e a v y o n t h e " i n " s i d e ,

08:39:45    8 t h e n I t h i n k t h a t ' s f a i r b e c a u s e a s I ' v e t o l d y o u b e f o r e,

08:39:48    9 I want to try to keep matters moving and not having

08:39:51   10 i n o r d i n a t e d e l a y s a s w e m o v e w i t n e s s e s i n t o t h e c o u r t.

08:39:54   11               M S . B R A N N O N:      A n d t h a t' s f i n e , Y o u r H o n o r.       The

08:39:56   12 l a s t t w o r e q u e s t s, I t h i n k t h e s e a r e r e s o l v e d, b u t w e

08:39:58   13 j u s t w a n t e d t o g e t t h e m o n t h e r e c o r d.            We understand

08:40:00   14 t h a t t h e G o v e r n m e n t h a s a l r e a d y p r o v i d e d u s a l l J e n c k s

08:40:03   15 m a t e r i a l.    A n d I w a n t e d t o m a k e s u r e t h a t w a s c o r r e c t.

08:40:06   16 A n d M r . M a t t i v i' s i n d i c a t i n g i t i s .

08:40:08   17               A n d s e c o n d l y, w e w a n t e d t o m a k e s u r e t h a t a l l

08:40:11   18 B r a d y a n d G i g l i o i n f o r m a t i o n h a s b e e n p r o v i d e d t o u s .         I

08:40:13   19 k n o w a s i g n i f i c a n t a m o u n t h a s b u t w e j u s t w a n t e d t o p u t

08:40:16   20 t h a t o n t h e r e c o r d.

08:40:17   21               M R . M A T T I V I:      It has.         And the summary that the

08:40:18   22 d e f e n s e a s k e d f o r w i t h r e g a r d t o U C E s , I h a v e a d r a f t o f

08:40:23   23 t h a t i n m y i n - b o x a n d I e x p e c t t o s e n d t h a t o u t l a t e r i n

08:40:26   24 t h e d a y .

08:40:26   25               T H E C O U R T:       A l l r i g h t.    T h a n k y o u , C o u n s e l.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 19 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         19


08:40:28    1                M s . S c h m i d t, y o u w e r e s t a n d i n g e a r l i e r, d i d y o u - -

08:40:30    2                M S . S C H M I D T:      Y o u r H o n o r, I g o t w h a t I n e e d e d.

08:40:32    3 Thank you.

08:40:32    4                T H E C O U R T:       Very well.           Thank you.

08:40:33    5                M R . M A T T I V I:      And then Mr. Benson is here with

08:40:36    6 M r . M a u g h a n r e p r e s e n t i n g h i m , Y o u r H o n o r, i f y o u w o u l d n' t

08:40:39    7 m i n d t a k i n g u p t h a t l i m i t i n g r u l i n g.

08:40:42    8                T H E C O U R T:       C e r t a i n l y.

08:40:42    9                M r . B e n s o n, I u n d e r s t a n d t h a t y o u ' r e g o i n g t o b e

08:40:46   10 t e s t i f y i n g i n t h i s t r i a l.          We will endeavor in this trial

08:40:51   11 t o m a k e s u r e t h a t a l l s i d e s h a v e a s f a i r a t r i a l a s

08:40:56   12 p o s s i b l e, b e c a u s e, b a r r i n g t h a t, t h e o r e t i c a l l y, G o d

08:41:00   13 f o r b i d, t h e c o u r t o f a p p e a l s c o u l d s e n d t h i s c a s e b a c k t o

08:41:03   14 b e r e t r i e d.       T o t h a t e x t e n t, I ' v e m a d e n u m e r o u s r u l i n g s

08:41:07   15 i n a d v a n c e a s t o w h a t i s a n d i s n o t a p p r o p r i a t e l y

08:41:11   16 a d m i t t e d i n t h i s c a s e.

08:41:14   17                I'm advised by the Government that one of my

08:41:17   18 r u l i n g s m a y i m p a c t s o m e m a t t e r s t h a t y o u ' r e g o i n g t o t a l k

08:41:20   19 a b o u t, a n d I ' v e r u l e d t h a t d i s c u s s i o n s o f s i l e n c e r s a r e

08:41:27   20 e n o u g h r e m o v e d f r o m w h a t w e ' r e t r y i n g h e r e , w e c a l l i t

08:41:34   21 " p r e j u d i c i a l, " i t j u s t m e a n s t h a t i t c a n k i n d o f e v o k e

08:41:37   22 e m o t i o n s t h a t a r e u n r e l a t e d t o t h e t r i a l, a n d s o I ' v e

08:41:40   23 r u l e d t h a t t h o s e s h o u l d n o t b e d i s c u s s e d i n t h i s t r i a l.

08:41:44   24                To the extent that your testimony may otherwise

08:41:48   25 i n v o l v e m a t t e r s t h a t m i g h t i n v o l v e t e s t i m o n y r e g a r d i n g


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 20 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       20


08:41:52    1 s i l e n c e r s, t h e n t h e C o u r t' s o r d e r i n g y o u n o t t o m e n t i o n

08:41:55    2 t h o s e o r d i s c u s s t h o s e d u r i n g y o u r t e s t i m o n y.    You

08:41:58    3 u n d e r s t a n d, s i r ?

08:41:58    4               M R . B E N S O N:    Yes.

08:41:59    5               T H E C O U R T:     Any problems with that?

08:42:02    6               M R . B E N S O N:    A t t h i s p o i n t?

08:42:04    7               T H E C O U R T:     W e l l , a t a n y p o i n t.    Do you have any

08:42:07    8 p r o b l e m w i t h t h a t a t a n y p o i n t?         Let me put it to you at

08:42:11    9 t h i s p o i n t, M r . B e n s o n, i f y o u v i o l a t e m y r u l e, y o u w i l l

08:42:14   10 h a v e a p r o b l e m w i t h i t b e c a u s e s i n c e I ' v e g i v e n y o u t h a t

08:42:17   11 o r d e r i n d i r e c t c o u r t a n d i f y o u v i o l a t e d m y r u l e y o u c a n

08:42:20   12 e x p e c t t h a t I ' l l c r e a t e a p r o b l e m f o r y o u o n t h a t.          I'm

08:42:25   13 s u r e w e w o n ' t h a v e t o h a v e t h a t - -

08:42:27   14               M R . B E N S O N:    I don't --

08:42:27   15               T H E C O U R T:     I ' m s o r r y, I c a n ' t h e a r y o u , s i r .

08:42:29   16               M R . B E N S O N:    I ' v e s a i d I d o n ' t u n d e r s t a n d.   And I

08:42:31   17 d o n ' t a p p r e c i a t e b e i n g t h r e a t e n e d.

08:42:32   18               T H E C O U R T:     Well, sir, the reason I'm threatening

08:42:34   19 y o u i s b e c a u s e y o u s a i d y o u d o n ' t h a v e a p r o b l e m a t t h i s

08:42:37   20 p o i n t, a n d y o u s e e m t o i n d i c a t e t h a t y o u m i g h t h a v e a

08:42:38   21 p r o b l e m a t s o m e o t h e r p o i n t.        So what I want is an

08:42:43   22 u n e q u i v o c a l a n s w e r f r o m y o u .

08:42:44   23               M R . B E N S O N:    [ I n a u d i b l e]   Then I don't have a

08:42:45   24 p r o b l e m w i t h i t i n t h i s c o u r t a t t h i s p o i n t, b u t I d o

08:42:48   25 h a v e a p r o b l e m.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 21 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        21


08:42:48    1               T H E C O U R T:       W h a t ' s y o u r p r o b l e m?

08:42:50    2               M R . B E N S O N:      I t ' s a F i r s t A m e n d m e n t v i o l a t i o n.

08:42:53    3               T H E C O U R T:       Well, it's not a First Amendment

08:42:56    4 violation with respect to trials in this case.                                       What you

08:42:58    5 say outside of this -- sir.

08:42:59    6               M R . B E N S O N:      Silencers can be --

08:43:01    7               T H E C O U R T:       Sir, it is -- this works better if one

08:43:04    8 o f u s t a l k s a t a t i m e.             A l l r i g h t?

08:43:07    9               You have an absolute First Amendment right to say

08:43:09   10 a n y t h i n g y o u w a n t t o o u t s i d e o f t h i s t r i a l.          But I'm in

08:43:13   11 c o n t r o l w i t h i n t h i s t r i a l, a n d I ' m i n c o n t r o l t o g i v e a l l

08:43:16   12 s i d e s a f a i r t r i a l a n d s o m y i n s t r u c t i o n t o y o u i s n o t t o

08:43:19   13 m e n t i o n s i l e n c e r s a t a l l w h i l e y o u ' r e t e s t i f y i n g i n t h i s

08:43:22   14 t r i a l.      What you do otherwise is of no concern to me.

08:43:25   15               M R . B E N S O N:      Okay.

08:43:25   16               T H E C O U R T:       Is that good?              Are we good on that?

08:43:28   17               M R . B E N S O N:      Yes.

08:43:28   18               T H E C O U R T:       Very well.          A l l r i g h t.

08:43:29   19               A n y t h i n g e l s e w e n e e d t o t a k e u p r e g a r d i n g t h i s?

08:43:32   20               M R . M A T T I V I:      I d o n ' t b e l i e v e s o , Y o u r H o n o r.

08:43:33   21 T h a n k y o u .

08:43:34   22               T H E C O U R T:       I t h i n k, M r . B e n s o n, t h a t y o u ' r e g o i n g

08:43:36   23 t o b e t h e G o v e r n m e n t' s s e c o n d w i t n e s s, a n d s o o n e o f m y

08:43:39   24 r u l e s i s t h a t t h e w i t n e s s e s c a n ' t b e i n h e r e w h e n

08:43:41   25 s o m e b o d y e l s e i s t e s t i f y i n g, s o w e ' l l h a v e y o u t a k e n b a c k


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 22 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                              22


08:43:45    1 t o t h e w i t n e s s r o o m u n t i l y o u t e s t i f y.            I'll call you at

08:43:50    2 t h a t p o i n t.

08:43:50    3                M R . M A T T I V I:      T h a n k y o u , Y o u r H o n o r.

08:43:51    4                T H E C O U R T:       Are we ready to bring the jury in,

08:43:53    5 c o u n s e l?

08:43:54    6                M R . M A T T I V I:      G o v e r n m e n t' s r e a d y, Y o u r H o n o r.

08:43:57    7                M S . B R A N N O N:      W e a r e , Y o u r H o n o r.

08:43:57    8                T H E C O U R T:       A l l r i g h t.    M r . C o o k, w o u l d y o u b r i n g

08:43:59    9 the jury in.

08:43:59   10                ( T h e j u r y r e t u r n e d t o t h e c o u r t r o o m, a f t e r w h i c h

08:46:23   11 t h e f o l l o w i n g p r o c e e d i n g s w e r e h a d : )

08:46:23   12                T H E C O U R T:       Y o u a l l m a y b e s e a t e d.          G o o d m o r n i n g,

08:46:26   13 l a d i e s a n d g e n t l e m e n o f t h e j u r y .

08:46:26   14                T H E J U R Y ( i n u n i s o n) :        G o o d m o r n i n g.

08:46:27   15                T H E C O U R T:       I t r u s t t h a t y o u h a d a g o o d w e e k e n d.

08:46:29   16 I a s s u m e, i f y o u ' r e K U f a n s , y o u h a d a g r e a t w e e k e n d; i f

08:46:33   17 y o u ' r e K - S t a t e f a n s, y o u h a d a l o u s y w e e k e n d.               And if we

08:46:37   18 d i d o u r v o i r d i r e c o r r e c t l y, w e d o n ' t h a v e a n y D u k e f a n s

08:46:40   19 o n t h e j u r y .        S o a r e y o u a l l r e a d y t o p r o c e e d?

08:46:43   20                T H E J U R Y ( i n u n i s o n) :        Yes.

08:46:44   21                T H E C O U R T:       A l l r i g h t.    A s y o u r e c a l l, y o u h e a r d

08:46:46   22 o p e n i n g s t a t e m e n t s T h u r s d a y a f t e r n o o n.      I indicated when

08:46:49   23 w e c a m e b a c k M o n d a y m o r n i n g w e ' d b e g i n p r e s e n t a t i o n o f

08:46:51   24 t h e e v i d e n c e.

08:46:51   25                T h e G o v e r n m e n t, y o u m a y c a l l y o u r f i r s t w i t n e s s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 23 of 347
                              3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          23


08:46:53    1                MS. HAHN:              Y o u r H o n o r, t h e G o v e r n m e n t c a l l s

08:46:55    2 S t e p h a n i e B l a c k b u r n t o t h e s t a n d.

08:47:15    3                T H E C O U R T:        G o o d m o r n i n g, M s . B l a c k b u r n.    We're

08:47:17    4 going to ask that you stand in front of my courtroom

08:47:19    5 deputy here.                H e w i l l g i v e y o u a n o a t h, a n d t h e n y o u m a y

08:47:21    6 h a v e a s e a t i n t h e w i t n e s s b o x t o t h e r i g h t.

08:47:24    7                                        S T E P H A N I E B L A C K B U R N,

08:47:24    8 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

08:47:24    9 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

08:47:35   10 f o l l o w s:

08:47:35   11                CLERK COOK:               Y o u m a y g o a r o u n d, t a k e a s e a t.

08:47:45   12                                         DIRECT EXAMINATION

08:47:49   13 B Y M S . H A H N :

08:47:51   14 Q.             G o o d m o r n i n g, M s . B l a c k b u r n.

08:47:53   15 A.             G o o d m o r n i n g.

08:47:53   16 Q.             Can you please introduce yourself to the jury and

08:47:56   17 s p e l l y o u r n a m e f o r t h e c o u r t r e p o r t e r.

08:47:58   18 A.             M y n a m e i s S t e p h a n i e B l a c k b u r n, S - T - E - P - H - A - N - I - E ,

08:48:04   19 B - L - A - C - K - B - U - R - N .

08:48:07   20 Q.             A n d , M s . B l a c k b u r n, d o y o u h a v e s o m e c o n n e c t i o n t o

08:48:10   21 t h e a p a r t m e n t b u i l d i n g s l o c a t e d a t 3 1 2 W e s t M a r y S t r e e t

08:48:14   22 i n G a r d e n C i t y , K a n s a s?

08:48:16   23 A.             Yes, I do.

08:48:17   24 Q.             A n d w h a t i s y o u r c o n n e c t i o n t o t h o s e b u i l d i n g s?

08:48:19   25 A.             3 1 2 W e s t M a r y S t r e e t i s a p a r t o f o u r f a m i l y- o w n e d


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 24 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                24


08:48:24    1 b u s i n e s s.

08:48:25    2 Q.            A n d a t s o m e p o i n t i n 2 0 1 6, i n O c t o b e r o f 2 0 1 6, d i d

08:48:29    3 you learn that those apartment buildings were connected

08:48:31    4 t o a f e d e r a l i n v e s t i g a t i o n?

08:48:33    5 A.            Yes, I did.

08:48:34    6 Q.            A n d v e r y b r i e f l y, w h a t d i d y o u l e a r n?

08:48:37    7 A.            I learned that there were three men that had

08:48:43    8 intent and plotted to bomb our apartments at 312 West

08:48:48    9 M a r y S t r e e t.

08:48:48   10 Q.            I'm going to ask you some questions about that in

08:48:50   11 a l i t t l e b i t b u t I ' m j u s t g o i n g t o a s k y o u t o l e t t h e

08:48:53   12 j u r y g e t t o k n o w y o u a l i t t l e b i t b e t t e r.

08:48:55   13 A.            Okay.

08:48:56   14               T H E C O U R T:    M s . H a h n, c a n I a s k , i s y o u r

08:48:59   15 m i c r o p h o n e o n ?   You might speak into it a bit more

08:49:02   16 d i r e c t l y.

08:49:02   17               MS. HAHN:          O k a y.   How's that?

08:49:04   18               T H E C O U R T:    M u c h b e t t e r.    Thank you.

08:49:05   19               MS. HAHN:          There we go.

08:49:06   20 B Y M S . H A H N :

08:49:07   21 Q.            Where do you live?

08:49:08   22 A.            I l i v e i n H o l c o m b, K a n s a s.

08:49:10   23 Q.            D o y o u h a v e a n y c h i l d r e n?

08:49:11   24 A.            Y e s , I h a v e t h r e e c h i l d r e n.

08:49:13   25 Q.            And where did you grow up?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 25 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       25


08:49:15    1 A.           I g r e w u p i n G a r d e n C i t y , K a n s a s.

08:49:18    2 Q.           Okay.        S o y o u a r e b o r n a n d b r e d i n K a n s a s?

08:49:20    3 A.           Yes, I was --

08:49:21    4 Q.           Have you lived anywhere else?

08:49:22    5 A.           I was born in Liberal and moved to Garden City

08:49:25    6 when I was about six and have been in that area ever

08:49:29    7 s i n c e.

08:49:29    8 Q.           L e t ' s t a l k a l i t t l e b i t a b o u t G a r d e n S p o t R e n t a l s.

08:49:33    9 W h a t i s G a r d e n S p o t R e n t a l s?

08:49:35   10 A.           G a r d e n S p o t R e n t a l s i s a f a m i l y- o w n e d b u s i n e s s.

08:49:40   11 W e h a v e 4 1 9 r e n t a l u n i t s a r o u n d t h e G a r d e n C i t y a n d

08:49:46   12 H o l c o m b a r e a .

08:49:46   13 Q.           And are you currently employed by Garden Spot

08:49:49   14 R e n t a l s?

08:49:49   15 A.           Yes, I am.

08:49:50   16 Q.           H o w l o n g h a v e y o u w o r k e d t h e r e?

08:49:52   17 A.           I ' v e b e e n t h e r e f o r t e n y e a r s.

08:49:53   18 Q.           A n d w h e r e' s t h e G a r d e n S p o t R e n t a l s a p a r t m e n t s

08:49:57   19 o f f i c e l o c a t e d?

08:49:58   20 A.           Our office is located at 108 North Main Street in

08:50:02   21 G a r d e n C i t y , K a n s a s.

08:50:03   22 Q.           And what types of properties does Garden Spot

08:50:07   23 R e n t a l s r e n t ?

08:50:07   24 A.           W e h a v e h o u s e s, a p a r t m e n t s, a n d s t o r a g e u n i t s.

08:50:10   25 Q.           A n d w h o o w n s G a r d e n S p o t R e n t a l s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 26 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        26


08:50:12    1 A.            M y p a r e n t s d o , S t e v e a n d A n n B u r g e s s.

08:50:15    2 Q.            A n d d o y o u r p a r e n t s, S t e v e a n d A n n , l i v e i n t h e

08:50:19    3 Garden City area?

08:50:19    4 A.            Yes, they do.

08:50:21    5 Q.            A n d w h o f o u n d e d G a r d e n S p o t R e n t a l s?

08:50:23    6 A.            My parents did.

08:50:24    7 Q.            W h e n d i d y o u r p a r e n t s f o u n d G a r d e n S p o t R e n t a l s?

08:50:27    8 A.            I n 1 9 8 3 , w i t h t h e p u r c h a s e o f o n e s i n g l e h o u s e.

08:50:31    9 Q.            S o o v e r 3 0 y e a r s a g o t h e y h a d o n e h o u s e?

08:50:34   10 A.            Yes.

08:50:34   11 Q.            And I think you testified earlier how many homes

08:50:38   12 d o e s G a r d e n S p o t R e n t a l s r e n t o u t t o d a y?

08:50:40   13 A.            We've got 419.

08:50:43   14 Q.            Do you know of any other landlords in the Garden

08:50:46   15 C i t y / H o l c o m b a r e a t h a t r e n t s o u t a s m a n y r e n t a l u n i t s a s

08:50:50   16 G a r d e n S p o t R e n t a l s d o e s ?

08:50:51   17 A.            No, I do not.

08:50:54   18 Q.            Are your parents currently involved in the

08:50:56   19 d a y - t o - d a y o p e r a t i o n s o f G a r d e n S p o t R e n t a l s?

08:50:58   20 A.            No, they're not.

08:50:59   21 Q.            Why not?

08:51:00   22 A.            I t ' s h e a l t h- a n d a g e - r e l a t e d i s s u e s.

08:51:04   23 Q.            And even though your father is no longer part of

08:51:07   24 t h e d a y - t o - d a y o p e r a t i o n s, w h o i s k n o w n a s t h e f a c e o f

08:51:10   25 y o u r f a m i l y' s c o m p a n y?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 27 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                               27


08:51:12    1 A.             M y d a d , S t e v e B u r g e s s.

08:51:13    2 Q.             And was your dad Steve Burgess the face of the

08:51:17    3 company throughout 2016?

08:51:19    4 A.             Yes, he was.

08:51:19    5 Q.             And who is currently in charge of the day-to-day

08:51:22    6 o p e r a t i o n s o f G a r d e n S p o t R e n t a l s?

08:51:24    7 A.             I am.

08:51:24    8 Q.             And how long have you been in charge of those

08:51:26    9 d a y - t o - d a y o p e r a t i o n s?

08:51:28   10 A.             A b o u t t h e l a s t f i v e y e a r s.

08:51:31   11 Q.             You testified that Garden Spot Rental rents out

08:51:34   12 t h e u n i t s a t 3 1 2 W e s t M a r y S t r e e t i n G a r d e n C i t y?

08:51:37   13 A.             T h a t ' s c o r r e c t.

08:51:38   14 Q.             And are you personally familiar with and have you

08:51:40   15 a c t u a l l y v i s i t e d t h o s e a p a r t m e n t s a t 3 1 2 W e s t M a r y

08:51:44   16 S t r e e t?

08:51:44   17 A.             Yes, I have.

08:51:45   18 Q.             And are you familiar with an apartment complex

08:51:48   19 l o c a t e d a t 3 0 5 W e s t M a r y S t r e e t i n G a r d e n C i t y?

08:51:52   20 A.             Yes, I am.

08:51:53   21 Q.             How are you familiar with the apartments at 305

08:51:56   22 W e s t M a r y S t r e e t?

08:51:57   23 A.             305 West Mary Street are also part of our

08:52:00   24 b u s i n e s s.

08:52:01   25 Q.             And have you personally visited the apartments at


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 28 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   28


08:52:03    1 3 0 5 W e s t M a r y S t r e e t?

08:52:05    2 A.            Yes, I have.

08:52:06    3 Q.            Where are 305 and 312 West Mary Street in relation

08:52:11    4 t o e a c h o t h e r?

08:52:12    5 A.            312 West Mary Street is located on the south side

08:52:16    6 o f M a r y S t r e e t, a n d 3 0 5 W e s t M a r y i s l o c a t e d o n t h e n o r t h

08:52:20    7 side.         T h e y a r e b a s i c a l l y r i g h t a c r o s s t h e s t r e e t.   305's

08:52:24    8 a little bit more east.

08:52:25    9 Q.            Okay.

08:52:28   10               MS. HAHN:          Y o u r H o n o r, a t t h i s p o i n t I w o u l d l i k e

08:52:29   11 t o s h o w t h e w i t n e s s a f e w e x h i b i t s, b u t w e ' r e n o t g o i n g

08:52:32   12 t o p u b l i s h t h e m t o t h e j u r y .

08:52:34   13               T H E C O U R T:    A l l r i g h t.

08:52:37   14               MS. HAHN:          Please show the witness Government

08:52:40   15 E x h i b i t 9 4 a , p a g e 1 0 .

08:52:46   16               M R . M O O R E:    I f w e c o u l d c l e a r t h e s c r e e n.

08:52:51   17               T H E C O U R T:    Y o u c a n a l s o c l e a r t h e s c r e e n,

08:52:54   18 M s . H a h n , a t y o u r p o d i u m, i f y o u t o u c h t h e b o t t o m l e f t.

08:53:02   19 T h e r e.

08:53:02   20               MS. HAHN:          There we go.

08:53:18   21 B Y M S . H A H N :

08:53:18   22 Q.            M s . B l a c k b u r n, d o y o u r e c o g n i z e p a g e 1 0 o f

08:53:22   23 G o v e r n m e n t E x h i b i t 2 4 a ?

08:53:23   24 A.            Yes, I do.

08:53:24   25 Q.            What does it show?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 29 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                             29


08:53:25    1 A.             This is an aerial view of -- on the top it's 305

08:53:31    2 W e s t M a r y S t r e e t, w i t h i t l o o k s l i k e a h a n d - d r a w n X o v e r

08:53:36    3 t h e t o p a l l t h e w a y a c r o s s.            T h e r e' s a l s o a n a e r i a l v i e w

08:53:39    4 t o t h e - - o n t h e b o t t o m p o r t i o n o f 3 1 2 W e s t M a r y, w i t h a

08:53:44    5 h a n d - d r a w n X a l l t h e w a y a c r o s s.

08:53:46    6 Q.             A n d m i n u s t h e h a n d w r i t i n g, d o t h e s e s h o w a t r u e

08:53:49    7 and accurate representation of the layout of the

08:53:51    8 apartment complexes located at 305 and 312 West Mary

08:53:55    9 S t r e e t?

08:53:55   10 A.             Yes, they do.

08:53:57   11                MS. HAHN:          Y o u r H o n o r, a t t h i s p o i n t I w o u l d s e e k

08:53:58   12 t o c o n d i t i o n a l l y a d m i t t h i s e x h i b i t, b a s e d o n y o u r

08:54:02   13 e a r l i e r r u l i n g.

08:54:05   14                M R . F E D E R I C O:   N o o b j e c t i o n, Y o u r H o n o r.

08:54:06   15                T H E C O U R T:    A l l r i g h t.      L a d i e s a n d g e n t l e m e n,

08:54:08   16 y o u ' r e g o i n g t o s e e t h i s d u r i n g t h e t r i a l.           We're going

08:54:11   17 t o s h o w y o u a n e x h i b i t n o w t h a t m a y p o t e n t i a l l y b e f u l l y

08:54:16   18 a d m i t t e d l a t e r o n w h e n t h e c i r c u m s t a n c e s s u r r o u n d i n g t h e

08:54:21   19 c r e a t i o n o f t h i s e x h i b i t a r e m o r e f u l l y e x p l a i n e d.            But

08:54:26   20 i n o r d e r t o n o t h a v e w i t n e s s e s o n a n d o f f , b a c k a n d f o r t h

08:54:28   21 o n t h e s t a n d, w e ' l l t r y t o t a k e o n e w i t n e s s a t a t i m e .

08:54:31   22 I ' m g o i n g t o p r o v i s i o n a l l y a d m i t t h i s e x h i b i t a n d d i s p l a y

08:54:36   23 i t t o t h e j u r y .

08:54:36   24                What provisionally admits it means that I'm going

08:54:39   25 t o l e t t h e w i t n e s s t o t e s t i f y t o i t s u b j e c t t o t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 30 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       30


08:54:41    1 G o v e r n m e n t' s r e p r e s e n t a t i o n t h a t t h e y ' l l l a y a - - w e c a l l

08:54:44    2 it a foundation -- a more full foundation later on, which

08:54:49    3 w i l l a c t u a l l y a l l o w m e t o a d m i t i t l a t e r.

08:54:50    4               In the event that they don't do that, then I'll

08:54:52    5 c o m e b a c k a n d t e l l y o u t h a t y o u c o u l d n' t c o n s i d e r a n y

08:54:55    6 testimony that this witness had given about that exhibit

08:54:59    7 but for purposes of our trial right now, I'm

08:55:00    8 p r o v i s i o n a l l y a d m i t t i n g t h e e x h i b i t, a l l o w i n g y o u t o s e e

08:55:03    9 it and the witness to testify from it.

08:55:05   10               Y o u m a y p u b l i s h i t t o t h e j u r y.

08:55:07   11               MS. HAHN:          T h a n k y o u , Y o u r H o n o r.   With the

08:55:08   12 p e r m i s s i o n o f t h e c o u r t, c a n w e p l e a s e p u b l i s h i t l a t e r?

08:55:12   13               T H E C O U R T:    O h , a l l r i g h t.     C a n y o u t a k e i t d o w n?

08:55:15   14               M R . M O O R E:    Sure, oh, yes.

08:55:17   15               MS. HAHN:          I'm just going to go through several

08:55:18   16 e x h i b i t s a n d j u s t h a v e M s . B l a c k b u r n l a y t h e f o u n d a t i o n

08:55:21   17 f o r a d m i s s i o n a n d t h e n w e ' l l p u b l i s h t h e m a s t h e e x a m

08:55:24   18 g o e s o n , i f t h a t ' s o k a y .

08:55:24   19               T H E C O U R T:    Yes.

08:55:26   20               MS. HAHN:          O k a y.   Can we show the witness and only

08:55:28   21 t h e w i t n e s s a n d t h e c o u r t a n d p e r s o n n e l G o v e r n m e n t

08:55:32   22 E x h i b i t 1 5 2 .

08:55:34   23               A n d i f y o u c o u l d s c r o l l d o w n t o t h e p h o t o g r a p h s.

08:55:40   24               And I'm going to have you scroll through the

08:55:43   25 p h o t o g r a p h s.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 31 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           31


08:55:43    1               M R . M O O R E:      Sure.

08:56:35    2 BY MS. HAHN:

08:56:36    3 Q.            M s . B l a c k b u r n, d o y o u r e c o g n i z e w h a t ' s c o n t a i n e d

08:56:38    4 in Government Exhibit 152?

08:56:39    5 A.            Yes, I do.

08:56:40    6 Q.            A n d w h a t ' s c o n t a i n e d i n t h i s e x h i b i t?

08:56:42    7 A.            These are photographs of our properties at 312

08:56:46    8 West Mary.

08:56:48    9 Q.            And are these photographs true and accurate

08:56:51   10 r e p r e s e n t a t i o n o f t h e p r o p e r t y a t 3 1 2 W e s t M a r y S t r e e t?

08:56:54   11 A.            Yes, they are.

08:56:55   12               MS. HAHN:            Y o u r H o n o r, t h e G o v e r n m e n t w o u l d m o v e

08:56:56   13 t o a d m i t G o v e r n m e n t E x h i b i t 1 5 2 .

08:57:01   14               M R . F E D E R I C O:      Y o u r H o n o r, t h e f i r s t p a g e t h a t w a s

08:57:03   15 s h o w n t o t h e w i t n e s s s e e m e d t o b e h a n d w r i t t e n n o t e s t h a t

08:57:05   16 I ' m n o t s u r e t h e i r c o n n e c t i o n t o t h e p h o t o g r a p h s.        We

08:57:08   17 d o n ' t o b j e c t t o t h e a d m i s s i o n o f t h e p h o t o g r a p h s b u t t o

08:57:11   18 t h o s e h a n d w r i t t e n n o t e s, l a c k o f f o u n d a t i o n, h e a r s a y.

08:57:14   19               M R . S H U L T Z:       W e ' d j o i n, Y o u r H o n o r.

08:57:15   20               T H E C O U R T:      I t h i n k t h e o b j e c t i o n' s w e l l- s t a t e d.

08:57:17   21 W h a t a b o u t t h e f i r s t p a g e , M s . H a h n ?

08:57:18   22               MS. HAHN:            Y o u r H o n o r, f o r o u r p u r p o s e s w h a t w e

08:57:21   23 a r e r e a l l y s e e k i n g t o a d m i t a r e t h e p h o t o g r a p h s.

08:57:23   24               T H E C O U R T:      W e l l , t h a t' s n o t w h a t y o u r m o t i o n w a s .

08:57:25   25 I ' m g o i n g t o g r a n t t h e r e q u e s t t o a d m i t t h e p h o t o g r a p h s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 32 of 347
                           3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       32


08:57:28    1 o f 1 5 2 b u t n o t t h e e n t i r e e x h i b i t.

08:57:31    2              MS. HAHN:         A n d t h a t ' s f i n e , Y o u r H o n o r.      We will

08:57:33    3 e x c i s e t h o s e p a g e s.

08:57:36    4              A n d , Y o u r H o n o r, I ' m g o i n g t o s h o w t h e w i t n e s s

08:57:39    5 Government Exhibit 303a, b, and c.

08:57:49    6 BY MS. HAHN:

08:57:51    7 Q.           M s . B l a c k b u r n, d o y o u r e c o g n i z e w h a t ' s d e p i c t e d i n

08:57:56    8 303a?

08:57:57    9 A.           Yes, I do.

08:57:58   10 Q.           And what is it?

08:57:59   11 A.           This is an aerial view of 305 West Mary and 312

08:58:05   12 W e s t M a r y .

08:58:05   13 Q.           Okay.

08:58:07   14              MS. HAHN:         C a n w e s h o w t h e w i t n e s s 3 0 3 b , p l e a s e.

08:58:07   15 B Y M S . H A H N :

08:58:13   16 Q.           M s . B l a c k b u r n, d o y o u r e c o g n i z e t h i s ?

08:58:15   17 A.           Yes, I do.

08:58:16   18 Q.           A n d w h a t d o e s i t r e p r e s e n t?

08:58:18   19 A.           This is more over on the east side, the east

08:58:21   20 d r i v e, o f 3 1 2 W e s t M a r y .

08:58:23   21 Q.           Okay.

08:58:24   22              MS. HAHN:         And can we show the witness 303c.

08:58:24   23 B Y M S . H A H N :

08:58:30   24 Q.           M s . B l a c k b u r n, w h a t d o e s 3 0 3 c r e p r e s e n t?

08:58:32   25 A.           I t ' s a n a e r i a l, m o r e- c l o s e v i e w o f 3 1 2 W e s t M a r y


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 33 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        33


08:58:39    1 Street only.

08:58:39    2 Q.             And do Exhibits 303a, 303b, and 303c represent a

08:58:45    3 true and accurate representation of the apartment

08:58:48    4 b u i l d i n g s a t 3 1 2 W e s t M a r y S t r e e t?

08:58:50    5 A.             Yes, they do.

08:58:51    6                MS. HAHN:            Y o u r H o n o r, w e ' d s e e k t o a d m i t 3 0 3 - -

08:58:55    7 G o v e r n m e n t' s E x h i b i t 3 0 3 a , 3 0 3 b , a n d 3 0 3 c .

08:58:58    8                M R . F E D E R I C O:       N o o b j e c t i o n, Y o u r H o n o r.

08:59:01    9                M R . S H U L T Z:       N o o b j e c t i o n.

08:59:01   10                M S . S C H M I D T:      N o o b j e c t i o n.

08:59:02   11                T H E C O U R T:       T h o s e e x h i b i t s w i l l b e a d m i t t e d.

08:59:04   12 B Y M S . H A H N :

08:59:04   13 Q.             We're going to take a look at these exhibits in

08:59:08   14 j u s t a b i t b u t l e t ' s g e t a l i t t l e b i t o f b a c k g r o u n d o n

08:59:11   15 3 1 2 W e s t M a r y S t r e e t.           Okay?

08:59:12   16 A.             Okay.

08:59:13   17 Q.             How many stories is each apartment building at 312

08:59:15   18 W e s t M a r y S t r e e t?

08:59:16   19 A.             T h e y a r e o n e s t o r y.

08:59:17   20 Q.             And how many apartments are at 312 West Mary

08:59:20   21 S t r e e t?

08:59:20   22 A.             T h e r e' s 3 0 t w o - b e d r o o m u n i t s t h e r e.

08:59:24   23 Q.             And and typically how many units are vacant at 312

08:59:28   24 W e s t M a r y S t r e e t?

08:59:29   25 A.             T y p i c a l l y n o n e.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 34 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      34


08:59:30    1 Q.             T h a t ' s g o o d f o r b u s i n e s s.     How many buildings are

08:59:36    2 a t 3 1 2 W e s t M a r y S t r e e t?

08:59:37    3 A.             T h e r e a r e e i g h t b u i l d i n g s.

08:59:39    4 Q.             And what are the buildings made of?

08:59:41    5 A.             T h e y ' r e m a d e o f b r i c k, s h e e t r o c k, s h i n g l e s, g l a s s,

08:59:46    6 wood.

08:59:48    7 Q.             Are they fortified in any way against bomb

08:59:51    8 t h r e a t s?

08:59:51    9 A.             No, they are not.

08:59:54   10 Q.             N o b o m b s h e l t e r s t h e r e?

08:59:56   11 A.             No.

08:59:56   12 Q.             Can you describe the basic layout of 312 West Mary

09:00:00   13 S t r e e t.

09:00:00   14 A.             312 West Mary Street would be somewhat in the

09:00:03   15 s h a p e o f a U .         T h e r e' s a d r i v e o n t h e e a s t s i d e t h a t g o e s

09:00:08   16 a r o u n d o v e r t o t h e w e s t s i d e, a l o n g w i t h p a r k i n g i n s i d e

09:00:12   17 n e x t t o t h e i r d o o r s.

09:00:14   18                MS. HAHN:         Y o u r H o n o r, a t t h i s t i m e w e ' d l i k e t o

09:00:16   19 p u b l i s h t o t h e j u r y E x h i b i t 1 5 2 , p a g e 3 .

09:01:03   20 B Y M S . H A H N :

09:01:03   21 Q.             M s . B l a c k b u r n, w h a t i s s h o w n h e r e?

09:01:05   22 A.             That is a sign or an advertisement in front of the

09:01:09   23 3 1 2 W e s t M a r y a p a r t m e n t s.

09:01:10   24 Q.             A n d G a r d e n S p o t A p a r t m e n t s i s y o u r c o m p a n y?

09:01:13   25 A.             Yes, it is.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 35 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       35


09:01:14    1 Q.            A n d t h a t t e l e p h o n e n u m b e r?

09:01:16    2 A.            T h a t i s o u r o f f i c e p h o n e n u m b e r, y e s .

09:01:20    3               MS. HAHN:          C a n w e p u l l u p G o v e r n m e n t' s E x h i b i t

09:01:22    4 3 0 3 a , p l e a s e.

09:01:22    5 BY MS. HAHN:

09:01:27    6 Q.            M s . B l a c k b u r n, c a n y o u i d e n t i f y w h a t ' s s h o w n i n

09:01:29    7 t h i s p h o t o?

09:01:30    8 A.            That is an aerial view of 305 West Mary and 312

09:01:34    9 West Mary.

09:01:36   10 Q.            Can you show the jury where 312 West Mary Street

09:01:39   11 a p a r t m e n t s a r e l o c a t e d o n t h i s p h o t o g r a p h?

09:01:41   12               T H E C O U R T:       I f y o u t o u c h y o u r s c r e e n, m a ' a m , i t

09:01:44   13 w i l l a c t u a l l y m a k e a m a r k t h a t w i l l d i s p l a y o n a l l o f t h e

09:01:47   14 m o n i t o r s.

09:01:48   15               T H E W I T N E S S:      Okay.

09:01:51   16               ( W i t n e s s i n d i c a t e s. )

09:01:53   17 B Y M S . H A H N :

09:01:53   18 Q.            There you go.              Where you put that little green

09:01:58   19 d o t , i s t h a t 3 1 2 W e s t M a r y S t r e e t?

09:01:59   20 A.            That is 312 West Mary.                    S o r r y.

09:02:02   21 Q.            A n d h o w a b o u t 3 0 5 W e s t M a r y S t r e e t?       If you want

09:02:06   22 t o c i r c l e t h e w h o l e t h i n g.

09:02:07   23 A.            C y c l e t h e w h o l e t h i n g?      Okay.        (Witness

09:02:12   24 i n d i c a t e s. )     T h a t i s 3 0 5 W e s t M a r y S t r e e t.

09:02:14   25 Q.            Okay.       T e r r i f i c.    And what is the street running


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 36 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       36


09:02:17    1 in between the two?

09:02:18    2 A.             T h a t w o u l d b e M a r y S t r e e t.

09:02:24    3                MS. HAHN:          Can we pull up Government Exhibit 303c.

09:02:24    4 BY MS. HAHN:

09:02:30    5 Q.             And what are we seeing here?

09:02:31    6 A.             A n a e r i a l v i e w, m o r e u p c l o s e, o f 3 1 2 W e s t M a r y

09:02:35    7 S t r e e t.

09:02:35    8 Q.             Okay.       Previously you testified that 312 West Mary

09:02:39    9 S t r e e t w a s i n a U s h a p e.

09:02:41   10 A.             Yes.

09:02:41   11 Q.             Can you show the jury what you mean by the U

09:02:44   12 s h a p e?

09:02:45   13 A.             Yes.      T h e f i r s t b u i l d i n g, t h e A b u i l d i n g s t a r t s

09:02:48   14 o v e r h e r e o n t h e e a s t s i d e, a n d t h e n t h e r e' s b u i l d i n g s

09:02:53   15 t h a t r u n a c r o s s t h e b a c k o n t h e s o u t h s i d e , a n d t h e n o n e

09:02:57   16 m o r e b u i l d i n g o v e r h e r e o n t h e w e s t s i d e .       And then you

09:03:01   17 h a v e t w o b u i l d i n g s, D a n d E , r i g h t h e r e i n t h e m i d d l e,

09:03:05   18 w h i c h k i n d o f m a k e u p t h e m i d d l e o f a U , a n d t h e n y o u ' v e

09:03:08   19 g o t d r i v e w a y s o n e i t h e r s i d e, a n d t h e n p a r k i n g

09:03:12   20 ( i n d i c a t i n g t h r o u g h o u t) .

09:03:17   21 Q.             A l l r i g h t.    How many apartments are in each of the

09:03:20   22 b u i l d i n g s t h a t m a k e u p t h e U o f t h i s p r o p e r t y?

09:03:24   23 A.             T h e r e a r e f o u r a p a r t m e n t s.

09:03:26   24 Q.             And how many apartments are in each of the middle

09:03:29   25 t w o b u i l d i n g s t h a t y o u i n d i c a t e d?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 37 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     37


09:03:31    1 A.            There are three in each one.

09:03:32    2 Q.            And do people live in each of these apartments --

09:03:35    3 A.            Yes.

09:03:35    4 Q.            - - o r e a c h o f t h e s e b u i l d i n g s?

09:03:38    5 A.            S o r r y.    Yes, they do.

09:03:41    6               MS. HAHN:          C a n w e p l e a s e p u b l i s h G o v e r n m e n t' s

09:03:44    7 Exhibit 303b.

09:03:44    8 BY MS. HAHN:

09:03:46    9 Q.            M s . B l a c k b u r n, w h a t d o e s t h i s p h o t o s h o w o r

09:03:49   10 G o v e r n m e n t' s E x h i b i t 3 0 3 b s h o w ?

09:03:52   11 A.            That shows the east side of 312 West Mary Street

09:03:55   12 a p a r t m e n t s.

09:03:55   13 Q.            And do all of the buildings -- are all of the

09:03:58   14 b u i l d i n g s m a d e u p t h e s a m e t y p e s o f m a t e r i a l s t h a t w e s e e

09:04:01   15 h e r e ?

09:04:01   16 A.            Yes.

09:04:06   17 Q.            About how many people were living at 312 West Mary

09:04:10   18 S t r e e t a s o f O c t o b e r 2 0 1 6 ?

09:04:13   19 A.            L i s t e d o n c o n t r a c t, w e h a v e 8 5 .

09:04:16   20 Q.            And there might be some more, some less, depending

09:04:20   21 o n w h e t h e r p e o p l e m i g h t h a v e c h i l d r e n o r t h o s e s o r t s o f

09:04:23   22 t h i n g s; r i g h t?

09:04:24   23 A.            T h a t ' s c o r r e c t.

09:04:25   24 Q.            And does Garden Spot Rentals rent to families with

09:04:28   25 c h i l d r e n?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 38 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                             38


09:04:28    1 A.            Yes, we do.

09:04:29    2 Q.            A n d d o t h e y r e n t t o s e n i o r s?

09:04:32    3 A.            Yes, we do.

09:04:33    4 Q.            Have you personally met almost all of the

09:04:35    5 r e s i d e n t s a t 3 1 2 W e s t M a r y S t r e e t a p a r t m e n t s?

09:04:38    6 A.            Yes, I have.

09:04:38    7 Q.            And are the majority of the residents at 312 West

09:04:43    8 M a r y S t r e e t a p a r t i c u l a r r a c e?

09:04:43    9 A.            Yes.

09:04:43   10 Q.            What race with they?

09:04:45   11 A.            S o m a l i.

09:04:46   12 Q.            Okay.          Are they white or black or Asian or --

09:04:52   13 A.            T h e y a r e b l a c k.

09:04:53   14 Q.            And you mentioned that they are -- the majority

09:04:56   15 a r e S o m a l i a n?

09:04:57   16 A.            T h a t ' s c o r r e c t.

09:04:58   17 Q.            I s S o m a l i a c o u n t r y?

09:05:01   18 A.            Yes.

09:05:02   19 Q.            D o y o u k n o w w h e r e t h a t c o u n t r y i s l o c a t e d?

09:05:03   20 A.            I n A f r i c a.

09:05:08   21 Q.            And are there residents at 312 West Mary Street

09:05:11   22 w h o a r e M u s l i m?

09:05:13   23 A.            Yes.

09:05:13   24 Q.            Is there a place at 312 West Mary Street

09:05:16   25 a p a r t m e n t s w h e r e M u s l i m r e s i d e n t s c a n h o l d t h e i r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 39 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   39


09:05:19    1 r e l i g i o u s s e r v i c e s?

09:05:20    2 A.             Yes, there is.

09:05:21    3 Q.             W h a t i s t h a t p l a c e c a l l e d?

09:05:22    4 A.             I t ' s c a l l e d a m o s q u e.

09:05:23    5 Q.             How long has that mosque been located at 312 West

09:05:27    6 M a r y S t r e e t?

09:05:27    7 A.             Since 2007.

09:05:28    8 Q.             Did the residents at 312 West Mary Street have

09:05:32    9 permission to -- from your company -- to set up that

09:05:35   10 m o s q u e?

09:05:37   11 A.             Yes, they did.

09:05:37   12 Q.             Does Garden Spot Rentals charge rent for that

09:05:40   13 m o s q u e?

09:05:40   14 A.             Yes.

09:05:40   15 Q.             And who pays for that rent?

09:05:42   16 A.             There are three individuals that live in other

09:05:46   17 p l a c e s a t 3 1 2 W e s t M a r y S t r e e t t h a t h a v e c o m b i n e d o n t h a t

09:05:51   18 c o n t r a c t t o r e n t t h a t p r o p e r t y.

09:05:52   19 Q.             Okay.      S o j u s t t o b e c l e a r, t h e p e o p l e w h o r e n t

09:05:55   20 t h e m o s q u e l i v e i n a p a r t m e n t s a t 3 1 2 W e s t M a r y?

09:05:58   21 A.             Yes.

09:05:59   22 Q.             And why did Garden Spot Rentals allow the

09:06:03   23 r e s i d e n t s t o s e t u p a m o s q u e a t t h e a p a r t m e n t c o m p l e x?

09:06:06   24 A.             A few of the residents had asked to set that up as

09:06:10   25 a c o n v e n i e n c e t o t h e p e o p l e t h a t l i v e d o v e r a t 3 1 2 W e s t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 40 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                               40


09:06:14    1 Mary.          We didn't find any reason why it would be a

09:06:20    2 p r o b l e m.      They were still continuing to pay rent on the

09:06:22    3 p r o p e r t y a s t h e y s h o u l d.        They were going to keep up the

09:06:26    4 m a i n t e n a n c e o n t h e p r o p e r t y a s t h e y s h o u l d.   We did not

09:06:28    5 find a reason to tell them no.

09:06:32    6 Q.             Okay.       I t ' s b e e n t h e r e s i n c e 2 0 0 7, s o o v e r a

09:06:35    7 d e c a d e; r i g h t?

09:06:36    8 A.             Yes, uh-huh.

09:06:37    9 Q.             Have you ever received any complaints about that

09:06:40   10 m o s q u e?

09:06:40   11 A.             No, we had not.

09:06:43   12                MS. HAHN:          If we could pull up 303, the

09:06:46   13 G o v e r n m e n t' s E x h i b i t 3 0 3 c , p l e a s e.

09:06:46   14 B Y M S . H A H N :

09:06:52   15 Q.             Can you show the jury on the screen where that

09:06:55   16 m o s q u e i s l o c a t e d i n t h e a p a r t m e n t c o m p l e x.

09:06:58   17 A.             I t ' s r i g h t t h e r e ( i n d i c a t i n g) .

09:07:01   18 Q.             Okay.       And that is on which side of the apartment

09:07:04   19 c o m p l e x?

09:07:05   20 A.             T h a t w o u l d b e o v e r o n t h e e a s t s i d e, 3 1 2 A - 1 .

09:07:13   21 Q.             Does Garden Spot Rentals own any other properties

09:07:16   22 w h e r e a m o s q u e i s l o c a t e d i n t h e c o m p l e x?

09:07:19   23 A.             Yes, we do.

09:07:20   24 Q.             A n d w h a t p r o p e r t y i s t h a t?

09:07:21   25 A.             3 0 5 W e s t M a r y.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 41 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    41


09:07:23    1 Q.            And that's the property that you testified is just

09:07:25    2 to the north of 312?

09:07:27    3 A.            T h a t ' s c o r r e c t.

09:07:29    4 Q.            Of the 400-plus homes rented by Garden Spot

09:07:33    5 R e n t a l s, o t h e r t h a n 3 1 2 W e s t M a r y a n d 3 0 5 W e s t M a r y, d o

09:07:37    6 any of the other apartment complexes have mosques located

09:07:39    7 in them?

09:07:41    8 A.            No.

09:07:41    9 Q.            A l l r i g h t.     Let's take a step back and talk about

09:07:45   10 t h e h i s t o r y o f G a r d e n S p o t R e n t a l s r e n t i n g t o i m m i g r a n t s.

09:07:48   11 O k a y ?     Has 312 West Mary had high immigrant population as

09:07:53   12 l o n g a s y o u c a n r e m e m b e r?

09:07:53   13 A.            Yes, it has.

09:07:54   14 Q.            And does Garden Spot Rentals have a business

09:07:57   15 p h i l o s o p h y a b o u t r e n t i n g t o i m m i g r a n t s?

09:08:00   16 A.            Yes.      My dad started this policy and philosophy

09:08:05   17 w h e n e v e r h e b e g a n t h e b u s i n e s s.      He had no problem

09:08:07   18 r e n t i n g t o a n y o n e.      W e k i n d o f h a v e a n o p e n - d o o r p o l i c y,

09:08:12   19 a s l o n g a s t h e y q u a l i f y.

09:08:14   20 Q.            And is that something that Garden Spot Rentals has

09:08:17   21 a b u s i n e s s r e p u t a t i o n o u t i n t h e c o m m u n i t y a s b e i n g o p e n

09:08:20   22 t o r e n t i n g t o i m m i g r a n t s?

09:08:22   23 A.            Yes, we do.

09:08:24   24 Q.            Have different immigrant groups lived at 312 West

09:08:27   25 M a r y S t r e e t o v e r t h e y e a r s?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 42 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       42


09:08:28    1 A.            Yes.

09:08:28    2 Q.            And at some point you mentioned that today the

09:08:33    3 m a j o r i t y o f t h e r e s i d e n t s a r e S o m a l i; r i g h t?

09:08:35    4 A.            Y e s , t h a t ' s c o r r e c t.

09:08:35    5 Q.            At some point when did the Somalis start to live

09:08:39    6 a t 3 1 2 W e s t M a r y S t r e e t?

09:08:40    7 A.            Around 2006-2007.

09:08:43    8 Q.            And about how long have most of the current Somali

09:08:46    9 r e s i d e n t s l i v e d a t 3 1 2 W e s t M a r y S t r e e t?

09:08:49   10 A.            There are several that have been there for 10, 12,

09:08:53   11 5 , 8 , y e a r s.

09:08:55   12 Q.            P r e t t y s t a b l e g r o u p o f p e o p l e?

09:08:57   13 A.            Yes, uh-huh.

09:08:57   14 Q.            Let's talk a little bit about the criteria that

09:09:01   15 y o u r c o m p a n y u s e s t o d e t e r m i n e w h e t h e r s o m e o n e c a n l i v e

09:09:04   16 a t t h e a p a r t m e n t s a t 3 1 2 W e s t M a r y .          What are the

09:09:08   17 c r i t e r i a?

09:09:09   18 A.            They must bring in a picture ID, like a

09:09:12   19 s t a t e- i s s u e d I D , S o c i a l S e c u r i t y c a r d .     We take color

09:09:16   20 c o p i e s o f t h o s e t o k e e p i n o u r f i l e .            They must be

09:09:19   21 e m p l o y e d f u l l t i m e a n d b e a b l e t o m a k e e n o u g h i n c o m e, a t

09:09:23   22 l e a s t t h r e e t i m e s t h e a m o u n t o f t h e r e n t , i n o r d e r t o b e

09:09:27   23 a b l e t o a f f o r d t h e - - a f f o r d t o l i v e t h e r e.        They also

09:09:32   24 m u s t - - t h e y m u s t h a v e s o m e r e n t a l h i s t o r y.

09:09:36   25 Q.            S o t o b e c l e a r, t h e S o m a l i a n t e n a n t s w h o h a v e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 43 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       43


09:09:40    1 lived there a long time qualified and were employed at

09:09:44    2 t h e t i m e o f t h e i r a p p l i c a t i o n?

09:09:45    3 A.            T h a t ' s c o r r e c t.

09:09:45    4 Q.            Is there a particular employer that has hired many

09:09:48    5 o f t h e r e s i d e n t s o f 3 1 2 W e s t M a r y S t r e e t?

09:09:50    6 A.            Yes, there is.

09:09:51    7 Q.            W h i c h e m p l o y e r i s t h a t?

09:09:52    8 A.            T y s o n b e e f p a c k i n g p l a n t.

09:09:56    9 Q.            About what percentage of the households at 312

09:09:59   10 W e s t M a r y S t r e e t i s e m p l o y e d b y T y s o n ?

09:10:01   11 A.            A h u n d r e d p e r c e n t.

09:10:02   12               T H E C O U R T:       M s . B l a c k b u r n, w e s e e m t o b e h a v i n g

09:10:04   13 p r o b l e m s w i t h y o u r m i c r o p h o n e.

09:10:06   14               T H E W I T N E S S:      I ' m s o r r y.

09:10:07   15               T H E C O U R T:       Can you lean a little more closely

09:10:10   16 i n t o i t ?

09:10:10   17               T H E W I T N E S S:      I can do that, yes.

09:10:11   18               T H E C O U R T:       It seems like it sounds like you're a

09:10:14   19 b i t u n d e r w a t e r.

09:10:15   20               A r e y o u a l l s o r t o f n o t i c i n g t h a t?       Sort of a

09:10:17   21 d i s t o r t i o n.    For some reason I can't explain we have two

09:10:21   22 m i c r o p h o n e s o n t h e w i t n e s s s t a n d.

09:10:21   23               T H E W I T N E S S:      Do you want me to pull one of them

09:10:23   24 c l o s e r t o m e ?

09:10:24   25               T H E C O U R T:       Yeah, use just one of them otherwise


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 44 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           44


09:10:26    1 w e ' l l g e t f e e d b a c k.        But try the one to your right and

09:10:30    2 let's see if we can get you out from under the sea.

09:10:33    3               T H E W I T N E S S:      Okay.

09:10:34    4               T H E C O U R T:       T h a t ' s m u c h b e t t e r.

09:10:35    5               J u s t i n, c a n y o u s h u t t h e o t h e r o n e o f f ?

09:10:37    6               I'm sorry to interrupt you, Ms. Hahn.                              It just

09:10:40    7 s o u n d e d l i k e t h e y w e r e g e t t i n g s o m e d i s t o r t i o n.

09:10:42    8               MS. HAHN:          I a g r e e w i t h y o u , Y o u r H o n o r.

09:10:43    9               You and I both have problems with the microphone

09:10:46   10 t o d a y, b u t I t h i n k t h e y a r e a l l s o r t e d.

09:10:46   11               T H E C O U R T:       I t h i n k t h a t m i c r o p h o n e' s b e t t e r, s o

09:10:48   12 l e t ' s c o n t i n u e w i t h t h a t , t h a n k y o u .

09:10:49   13 B Y M S . H A H N :

09:10:50   14 Q.            Once residents are approved to live at 312 West

09:10:53   15 M a r y S t r e e t, d o t h e y h a v e t o s i g n a r e n t a l a g r e e m e n t?

09:10:55   16 A.            Yes, they do.

09:10:56   17 Q.            And does that rental agreement contain certain

09:10:58   18 r u l e s t h a t t h e f a m i l i e s h a v e t o o b e y?

09:11:00   19 A.            Y e s , i t d o e s.

09:11:01   20 Q.            A n d w h a t a r e s o m e o f t h o s e r u l e s?

09:11:03   21 A.            They must pay their rent by the first day of the

09:11:06   22 m o n t h.     If they don't they must pay late charges that go

09:11:09   23 a l o n g w i t h t h a t , d e p e n d i n g o n h o w l a t e t h e y a r e .        They

09:11:12   24 n e e d t o k e e p t h e i r p r o p e r t y c l e a n a n d s a n i t a r y.        They

09:11:15   25 a l s o n e e d t o k e e p t h i n g s c l e a n o u t s i d e.         They need to


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 45 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     45


09:11:19    1 observe quiet hours from 10:00 o'clock at night until

09:11:23    2 8 : 0 0 o ' c l o c k i n t h e m o r n i n g.       They must respect their

09:11:25    3 n e i g h b o r s, g i v e 3 0 - d a y n o t i c e i f t h e y a r e g o i n g t o m o v e

09:11:30    4 out.

09:11:30    5 Q.            A n d w h a t h a p p e n s i f s o m e o n e d o e s n' t s t i c k t o t h o s e

09:11:33    6 r u l e s?

09:11:33    7 A.            They might be issued a verbal or a written warning

09:11:38    8 o r a l e t t e r.        I f t h a t d o e s n' t s e e m t o s o l v e t h e p r o b l e m,

09:11:42    9 we will issue an eviction notice and we will follow

09:11:44   10 t h r o u g h w i t h t h a t .

09:11:46   11 Q.            So is it fair to say that the Somali tenants who

09:11:50   12 h a v e l i v e d a t 3 1 2 W e s t M a r y S t r e e t f o r 5 , 1 0 , 1 2 y e a r s

09:11:54   13 h a v e n o t h a d a n y t r o u b l e o b e y i n g t h e r u l e s o f G a r d e n S p o t

09:11:57   14 R e n t a l s?

09:11:57   15 A.            T h a t ' s c o r r e c t.

09:11:57   16 Q.            So they've paid their rent?

09:12:00   17 A.            Yes.

09:12:00   18 Q.            K e p t t h e a p a r t m e n t s c l e a n?

09:12:02   19 A.            Yes.

09:12:02   20 Q.            A n d h a v e n' t c r e a t e d a n y d i s t u r b a n c e s?

09:12:05   21 A.            T h a t i s c o r r e c t.

09:12:06   22 Q.            A n d h a v e y o u c o n t i n u e d y o u r f a t h e r' s p o l i c y o f

09:12:11   23 r e n t i n g t o p e o p l e r e g a r d l e s s o f w h a t r a c e t h e y a r e ?

09:12:14   24 A.            Yes.

09:12:14   25 Q.            Regardless of what country of origin they might


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 46 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       46


09:12:17    1 come from?

09:12:17    2 A.           T h a t ' s r i g h t.

09:12:17    3 Q.           And regardless of what religion they might

09:12:20    4 p r a c t i c e?

09:12:20    5 A.           T h a t ' s c o r r e c t.

09:12:22    6 Q.           Let's talk a little bit about Garden Spot's

09:12:25    7 c o m m e r c i a l a c t i v i t i e s, s o r t o f b u s i n e s s s i d e o f G a r d e n

09:12:29    8 S p o t R e n t a l s.     How many employees does Garden Spot

09:12:33    9 Rentals -- does Garden Spot Rentals have?

09:12:35   10 A.           We have five now.

09:12:36   11 Q.           And does that include you?

09:12:38   12 A.           Y e s , i t d o e s.

09:12:38   13 Q.           And are there some additional ones along the way?

09:12:42   14 A.           Yes, we do have some people that we use for

09:12:45   15 c o n t r a c t l a b o r, y e s .

09:12:46   16 Q.           And how much does each unit at 312 West Mary

09:12:51   17 S t r e e t r e n t f o r ?

09:12:51   18 A.           $ 5 5 0 a m o n t h.

09:12:53   19 Q.           D o e s G a r d e n S p o t R e n t a l s m a i n t a i n a w e b s i t e?

09:12:56   20 A.           Yes, we do.

09:12:57   21 Q.           What information and services are available on

09:13:00   22 t h a t w e b s i t e?

09:13:01   23 A.           I f y o u g o t o o u r w e b s i t e, y o u c a n v i e w a l i s t o f

09:13:04   24 o u r v a c a n c i e s.      Y o u c a n a l s o g e t a p r i n t a b l e a p p l i c a t i o n.

09:13:09   25 Y o u c a n f i l l o u t a n o t i c e t o m o v e o u t .          You can pay your


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 47 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 47


09:13:12    1 rent.          You can find out information about Garden Spot

09:13:15    2 Rentals on our web page.

09:13:17    3 Q.             And does Garden Spot Rentals rent to people who

09:13:21    4 are moving from outside of Kansas and are moving into

09:13:24    5 K a n s a s?

09:13:24    6 A.             Yes, we do.

09:13:27    7 Q.             I'm going to draw your attention to October of

09:13:30    8 2016.          In October of 2016 I think you testified that you

09:13:35    9 learned that three men had been arrested and charged with

09:13:39   10 p l a n n i n g t o b o m b 3 1 2 W e s t M a r y S t r e e t a p a r t m e n t s?

09:13:42   11 A.             Yes.

09:13:42   12 Q.             D i d y o u k n o w o n e o f t h e m e n c h a r g e d?

09:13:45   13 A.             Yes.

09:13:46   14 Q.             Who did you know?

09:13:47   15 A.             G a v i n W r i g h t.

09:13:48   16 Q.             And can you identify Gavin Wright in the courtroom

09:13:51   17 t o d a y?

09:14:12   18                ( B r i e f p a u s e. )

09:14:29   19 A.             Yes, I believe I can.

09:14:32   20 Q.             A n d c a n y o u p o i n t o u t M r . W r i g h t, o r w h o y o u

09:14:36   21 b e l i e v e d e f e n d a n t W r i g h t t o b e ?

09:14:39   22 A.             I b e l i e v e t h a t' s ( i n d i c a t i n g) - -

09:14:44   23 Q.             W h e r e a l o n g t h e t a b l e i s h e s e a t e d?

09:14:47   24 A.             T h i r d f r o m t h e r i g h t, f r o m m y r i g h t.

09:14:47   25                ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 48 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      48


09:15:02    1 b e t w e e n M s . H a h n a n d M s . B e r k o w e r. )

09:15:07    2 BY MS. HAHN:

09:15:07    3 Q.            C a n y o u i d e n t i f y w h a t d e f e n d a n t W r i g h t i s w e a r i n g?

09:15:10    4 A.            A s w e a t e r v e s t.

09:15:25    5               MS. HAHN:          Can the record reflect the witness has

09:15:27    6 i d e n t i f i e d d e f e n d a n t W r i g h t?

09:15:28    7               T H E C O U R T:    T h e r e c o r d w i l l r e f l e c t.

09:15:31    8 BY MS. HAHN:

09:15:31    9 Q.            N o w , y o u h e s i t a t e d f o r a w h i l e.

09:15:34   10 A.            Yeah.       H e ' s c h a n g e d.

09:15:35   11 Q.            D o y o u k n o w d e f e n d a n t W r i g h t w e l l?

09:15:36   12 A.            N o , n o t w e l l, n o .

09:15:39   13 Q.            Have you seen or spoken to defendant Wright since

09:15:41   14 h i s a r r e s t?

09:15:42   15 A.            No, I have not.

09:15:43   16 Q.            And how long has it been since you have last seen

09:15:46   17 o r s p o k e n t o d e f e n d a n t W r i g h t?

09:15:48   18 A.            M a y b e t e n y e a r s.

09:15:50   19 Q.            And even when you used to see him about ten years

09:15:53   20 a g o , a b o u t h o w o f t e n w o u l d y o u s e e h i m ?

09:15:55   21 A.            O n c e o r t w i c e a y e a r.

09:15:58   22 Q.            A f t e r t h e c h a r g e s w e r e b r o u g h t, d i d y o u a n d y o u r

09:16:01   23 c o m p a n y h a v e t o s p e n d m o n e y t o a d d c e r t a i n i t e m s a t 3 1 2

09:16:04   24 W e s t M a r y S t r e e t?

09:16:05   25 A.            We did.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 49 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      49


09:16:05    1 Q.             And what did you spend the money on?

09:16:07    2 A.             We added some extra lighting at 312 West Mary

09:16:10    3 S t r e e t, t o t r y t o h e l p t h e t e n a n t s f e e l m o r e s e c u r e.

09:16:15    4 Q.             Had the apartments at 312 West Mary Street been

09:16:20    5 b o m b e d, w h a t e f f e c t w o u l d t h a t h a v e h a d o n t h e c o m p a n y

09:16:22    6 your parents founded 30 years ago?

09:16:24    7                M R . F E D E R I C O:      O b j e c t i o n.   R e l e v a n c e, 4 0 3 .

09:16:25    8                T H E C O U R T:    S u s t a i n e d.

09:16:27    9                MS. HAHN:          Y o u r H o n o r, t h i s g o e s t o t h e f i n a n c i a l

09:16:29   10 e f f e c t.

09:16:30   11                T H E C O U R T:    I ' m s u s t a i n i n g t h e o b j e c t i o n.

09:16:35   12                MS. HAHN:          C a n w e p u l l u p G o v e r n m e n t' s E x h i b i t

09:16:38   13 3 0 3 a .

09:16:38   14 B Y M S . H A H N :

09:16:42   15 Q.             You previously identified this as an aerial of 305

09:16:45   16 a n d 3 1 2 W e s t M a r y S t r e e t a p a r t m e n t s?

09:16:48   17 A.             Yes.

09:16:49   18                MS. HAHN:          And at this time I would like to

09:16:52   19 p u b l i s h G o v e r n m e n t E x h i b i t 9 4 a , p a g e 1 0 , a n d t h a t i s t h e

09:16:57   20 e x h i b i t t h a t Y o u r H o n o r h a s c o n d i t i o n a l l y a d m i t t e d.

09:17:02   21                T H E C O U R T:    Is this an exhibit the witness has

09:17:04   22 p r e v i o u s l y i d e n t i f i e d?

09:17:05   23                MS. HAHN:          Yes.

09:17:05   24                T H E C O U R T:    A l l r i g h t.

09:17:11   25 B Y M S . H A H N :


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 50 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      50


09:17:11    1 Q.            Can you identify what is depicted in this

09:17:14    2 p h o t o g r a p h?

09:17:15    3 A.            That is an aerial view of 305 West Mary, with a

09:17:20    4 l a r g e X d r a w n a c r o s s t h e t o p , a l l t h e w a y a c r o s s, a n d

09:17:24    5 a l s o a n a e r i a l v i e w o f 3 1 2 W e s t M a r y, w i t h a l a r g e X

09:17:28    6 drawn across the top.

09:17:33    7               MS. HAHN:          Y o u r H o n o r, a t t h i s t i m e I w o u l d l i k e

09:17:34    8 to publish to the jury and play for the jury the clip

09:17:38    9 t h a t Y o u r H o n o r h a s c o n d i t i o n a l l y a d m i t t e d.

09:17:40   10               T H E C O U R T:    A l l r i g h t.    M e m b e r s o f t h e j u r y, I

09:17:42   11 t h i n k w e t o l d y o u d u r i n g j u r y s e l e c t i o n y o u w e r e g o i n g t o

09:17:46   12 h e a r a l o t o f a u d i o r e c o r d i n g s, a n d I ' m g o i n g t o h a v e t o

09:17:48   13 e x p l a i n t o y o u f r o m t i m e t o t i m e w h a t y o u ' r e h e a r i n g.        At

09:17:50   14 t h i s p o i n t, a g a i n, t h i s a u d i o r e c o r d i n g i s o n e t h a t I ' m

09:17:53   15 p r o v i s i o n a l l y a d m i t t i n g f o r y o u t o h e a r f o r t h i s w i t n e s s

09:17:55   16 t o i d e n t i f y a p o r t i o n o f i t .        It's going to be provided

09:17:59   17 t o y o u s u b j e c t t o t h e G o v e r n m e n t l a t e r l a y i n g m o r e

09:18:03   18 f o u n d a t i o n o f i t .

09:18:04   19               And the audio recording that you'll hear is, as I

09:18:09   20 u n d e r s t a n d, o f d e f e n d a n t S t e i n s p e a k i n g.    And on this

09:18:14   21 a u d i o c l i p - - a n d i t m a y d i f f e r a s t o o t h e r s a n d I ' l l

09:18:18   22 e x p l a i n t o y o u a s t h e t r i a l g o e s o n , b u t a s t o t h i s a u d i o

09:18:21   23 r e c o r d i n g t h e c o m m e n t s y o u h e a r f r o m d e f e n d a n t S t e i n a r e

09:18:24   24 o n l y r e l e v a n t t o h i m a n d n o t t o M r . A l l e n o r M r . W r i g h t.

09:18:27   25               MS. HAHN:          A c t u a l l y, Y o u r H o n o r, t h i s o n e i n v o l v e s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 51 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     51


09:18:31    1 M r . S t e i n a n d M r . W r i g h t, a n d t h i s o n e p o s t d a t e s t h e

09:18:34    2 August 14th -- it's an August 14th, 2016.

09:18:39    3                T H E C O U R T:    A l l r i g h t.    Well, that's different

09:18:41    4 t h a n I w a s i n f o r m e d e a r l i e r.

09:18:42    5                MS. HAHN:          So the one -- I believe Mr. Mattivi

09:18:45    6 raised a clip that would be admitted against Mr. Stein

09:18:49    7 only.          And that would come in through the testimony for

09:18:52    8 t h e o t h e r w i t n e s s.       This one was one that was subject to

09:18:55    9 t h e J a m e s h e a r i n g.       T h e d e f e n d a n t s d i d n' t l o d g e a n y

09:18:58   10 o b j e c t i o n s t o i t a n d o u r p a p e r s n o t e d t h a t i t w o u l d b e

09:19:01   11 c o m i n g i n a s a n 8 0 1 ( d ) ( 2 ) ( E ) s t a t e m e n t.

09:19:05   12                T H E C O U R T:    A l l r i g h t.    Well, then you may publish

09:19:07   13 t h a t c l i p .

09:19:08   14                MS. HAHN:          T h a n k y o u , Y o u r H o n o r.

09:19:13   15                ( P l a y i n g c l i p i n o p e n c o u r t. )

09:20:17   16 B Y M S . H A H N :

09:20:18   17 Q.             M s . B l a c k b u r n, a s o f A u g u s t 1 4 , 2 0 1 6 , w h o i s k n o w n

09:20:21   18 a s t h e l a n d l o r d o f t h e a p a r t m e n t s a t 3 1 2 W e s t M a r y

09:20:25   19 S t r e e t?

09:20:25   20 A.             My dad.

09:20:27   21                T H E C O U R T:    U s e t h e m i c r o p h o n e, M s . H a h n, p l e a s e.

09:20:31   22 B Y M S . H A H N :

09:20:32   23 Q.             W o u l d y o u l i k e m e t o r e p e a t t h e q u e s t i o n?

09:20:33   24 A.             Yes.

09:20:33   25 Q.             A s o f A u g u s t 1 4 t h , 2 0 1 6, w h o w a s k n o w n a s t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 52 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       52


09:20:37    1 l a n d l o r d o f t h e a p a r t m e n t s a t 3 1 2 W e s t M a r y S t r e e t?

09:20:40    2 A.           My dad.

09:20:41    3 Q.           A n d w h a t i s y o u r f a t h e r' s l a s t n a m e?

09:20:43    4 A.           B u r g e s s.

09:20:45    5              MS. HAHN:          Y o u r H o n o r, t h a n k y o u .

09:20:48    6              T H E C O U R T:     N o f u r t h e r q u e s t i o n s?

09:20:49    7              MS. HAHN:          N o f u r t h e r q u e s t i o n s f o r t h i s w i t n e s s.

09:20:51    8              T H E C O U R T:     C r o s s- e x a m i n a t i o n.

09:20:53    9              M R . F E D E R I C O:       T h a n k y o u , Y o u r H o n o r.

09:20:54   10              T H E C O U R T:     M r . F e d e r i c o.

09:20:55   11              M R . F E D E R I C O:       Thank you.

09:20:56   12                                    C R O S S- E X A M I N A T I O N

09:20:56   13 B Y M R . F E D E R I C O:

09:21:07   14 Q.           G o o d m o r n i n g, M s . B l a c k b u r n.

09:21:08   15 A.           G o o d m o r n i n g.

09:21:11   16 Q.           You started your testimony by saying that you

09:21:14   17 b e c a m e a w a r e i n 2 0 1 6 o f a p l o t a g a i n s t 3 1 2 W e s t M a r y ; i s

09:21:18   18 t h a t a c c u r a t e?

09:21:19   19 A.           T h a t ' s c o r r e c t.

09:21:19   20 Q.           And you became aware of that from law enforcement

09:21:21   21 o f f i c i a l s; r i g h t?

09:21:23   22 A.           No, I did not.

09:21:24   23 Q.           D i d y o u b e c o m e a w a r e o f i t t h r o u g h t h e m e d i a?

09:21:26   24 A.           I became aware of it through watching the public

09:21:32   25 F B I b r i e f i n g a f t e r t h e a r r e s t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 53 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     53


09:21:34    1 Q.             So through the media and the FBI publicizing it?

09:21:38    2 A.             Yes.

09:21:39    3 Q.             Now, a moment ago the Government just showed you a

09:21:43    4 transcript of an audio clip.                         Do you remember that?

09:21:45    5 A.             Yes.

09:21:45    6 Q.             And did you notice that on the left side of that

09:21:49    7 t r a n s c r i p t i t h a d , a s o n e o f t h e s p e a k e r s, S - 7 3 2 8 2 ?

09:21:54    8 A.             I d i d n ' t n o t i c e t h a t, n o .

09:21:56    9 Q.             Okay.       Do you know who that is?

09:21:59   10 A.             No.

09:22:01   11 Q.             M s . B l a c k b u r n, y o u t e s t i f i e d a l s o o n d i r e c t, I

09:22:06   12 b e l i e v e, t h a t y o u r t e n a n t s a t 3 1 2 W e s t M a r y h a v e t o a b i d e

09:22:10   13 b y t h e c o n d i t i o n s o f t h e i r l e a s e s.       I s t h a t a c c u r a t e?

09:22:12   14 A.             T h a t ' s c o r r e c t.

09:22:13   15 Q.             A n d , i f n o t , t h e y c o u l d g e t a n o t i c e, I b e l i e v e

09:22:15   16 y o u s a i d ?

09:22:16   17 A.             Yes.

09:22:16   18 Q.             So is it fair to say then that you keep sort of

09:22:20   19 t a b s s o m e w h a t o n t h e c o n d u c t o f y o u r t e n a n t s?

09:22:22   20 A.             S o m e w h a t, y e s .

09:22:24   21 Q.             Okay.       So you're aware then that within the last

09:22:27   22 t h r e e y e a r s a l o n e t h e r e h a v e b e e n 1 8 p o l i c e c o n t a c t s

09:22:30   23 b e t w e e n t h e t e n a n t s a t 3 1 2 W e s t M a r y a n d G a r d e n C i t y

09:22:33   24 p o l i c e?

09:22:33   25                MS. HAHN:          Y o u r H o n o r, o b j e c t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 54 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        54


09:22:35    1               T H E C O U R T:      O v e r r u l e d.

09:22:37    2 A.            No, I was not aware of that.

09:22:40    3 B Y M R . F E D E R I C O:

09:22:42    4 Q.            Even in 2016 are you aware of an incident that had

09:22:44    5 to deal with burglary and assault that happened at 312

09:22:47    6 West Mary?

09:22:49    7               MS. HAHN:            Y o u r H o n o r, o b j e c t i o n.

09:22:49    8               T H E C O U R T:      W e l l , y o u o p e n e d t h e d o o r t o t h i s,

09:22:52    9 M s . H a h n , s o y o u r o b j e c t i o n' s o v e r r u l e d.

09:22:55   10 A.            C o u l d y o u r e p e a t t h e q u e s t i o n, p l e a s e?

09:22:57   11 B Y M R . F E D E R I C O:

09:22:58   12 Q.            Yes, sure.            In 2016, there was an incident where

09:23:02   13 o n e o f t h e r e s i d e n t s w a s a r r e s t e d f o r a n a s s a u l t a n d

09:23:05   14 b u r g l a r y a n d t h r e a t s a t 3 1 2 W e s t M a r y .

09:23:07   15 A.            I w a s n o t a w a r e o f t h a t.

09:23:08   16 Q.            S o t h a t t e n a n t w a s n ' t e x p e l l e d?

09:23:11   17 A.            I w a s n o t a w a r e o f t h e i n c i d e n t, n o .

09:23:13   18 Q.            And even last year, one for -- was arrested there

09:23:16   19 f o r s e c o n d- d e g r e e m u r d e r?

09:23:21   20 A.            I w a s n o t a w a r e o f t h a t.

09:23:24   21               M R . F E D E R I C O:      T h a n k y o u , Y o u r H o n o r.       No

09:23:26   22 a d d i t i o n a l q u e s t i o n s.

09:23:26   23               T H E C O U R T:      C r o s s- e x a m i n a t i o n f r o m d e f e n d a n t

09:23:28   24 S t e i n?

09:23:36   25               M R . S H U L T Z:       T h a n k y o u , Y o u r H o n o r.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 55 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      55


09:23:38    1                                   C R O S S- E X A M I N A T I O N

09:23:39    2 B Y M R . S H U L T Z:

09:23:41    3 Q.           G o o d m o r n i n g, M s . B l a c k b u r n.

09:23:43    4 A.           G o o d m o r n i n g.

09:23:44    5 Q.           Before you learned of the allegations from the FBI

09:23:47    6 a n d t h e m e d i a, d i d t h e F B I e v e r c o n t a c t y o u t o t e l l y o u

09:23:51    7 t o b e o n t h e l o o k o u t f o r P a t r i c k S t e i n?

09:23:53    8 A.           No.

09:23:53    9 Q.           Did any tenants ever talk about seeing Patrick

09:23:56   10 S t e i n?

09:23:57   11 A.           No.

09:23:57   12 Q.           Or hearing any threats from him?

09:24:00   13 A.           Not that we were told of, no.

09:24:01   14 Q.           The conversation that was played for you, you had

09:24:05   15 n o i d e a - - y o u ' d n e v e r h e a r d t h a t b e f o r e a t l e a s t A u g u s t

09:24:08   16 o f - - O c t o b e r o f 2 0 1 6; c o r r e c t?

09:24:11   17 A.           C o u l d y o u r e p e a t t h e q u e s t i o n?

09:24:12   18 Q.           The conversation that was played to you this

09:24:15   19 m o r n i n g, h a d y o u e v e r h e a r d o f t h a t - - h e a r d t h a t b e f o r e

09:24:18   20 a t l e a s t O c t o b e r 1 4 , 2 0 1 6 ?

09:24:20   21 A.           N o , I ' d n e v e r h e a r d t h a t b e f o r e.

09:24:22   22 Q.           B e f o r e t o d a y?

09:24:24   23 A.           N o , n o t b e f o r e t o d a y.      I ' v e h e a r d i t b e f o r e t o d a y,

09:24:27   24 b u t b e f o r e O c t o b e r o f 2 0 1 6.

09:24:56   25 Q.           Y o u t a l k e d a b o u t c o n t r a c t l a b o r e r s t h a t y o u h i r e.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 56 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        56


09:24:59    1 I s t h a t t o d o , l i k e, m a i n t e n a n c e w o r k a s w e l l ?

09:25:02    2 A.            Y e s , t h a t ' s c o r r e c t.

09:25:03    3 Q.            H o w m a n y o f t h o s e a r e t h e r e?

09:25:04    4 A.            C u r r e n t l y w e h a v e t w o o r t h r e e.

09:25:08    5 Q.            And how often would they be in 312 West Mary?

09:25:13    6 A.            Like in the apartments or --

09:25:17    7 Q.            Just doing whatever you hire them to do, on

09:25:21    8 a v e r a g e.

09:25:21    9 A.            A f e w t i m e s a m o n t h m a y b e.

09:25:23   10 Q.            Okay.        A n d t h e n y o u h a v e t h r e e m a i n t e n a n c e p e o p l e,

09:25:26   11 I b e l i e v e, a s w e l l?

09:25:27   12 A.            T h a t ' s c o r r e c t.

09:25:27   13 Q.            Is that the contract people or are those

09:25:30   14 d i f f e r e n t?

09:25:31   15 A.            T h o s e a r e o n r e g u l a r p a y r o l l.

09:25:33   16 Q.            And how often would they be there doing

09:25:37   17 m a i n t e n a n c e o n t h e a p a r t m e n t s a t 3 1 2 W e s t M a r y?

09:25:39   18 A.            O f t e n.

09:25:40   19 Q.            Would the tenants be familiar with them?

09:25:43   20 A.            Yes.

09:25:43   21 Q.            Did you ever hear any complaints from your

09:25:46   22 m a i n t e n a n c e s t a f f o r c o n t r a c t l a b o r e r s a b o u t M r . S t e i n?

09:25:50   23 A.            No.

09:25:51   24               M R . S H U L T Z:     Thank you.          N o f u r t h e r q u e s t i o n s.

09:25:53   25               T H E C O U R T:     T h a n k y o u , M r . S h u l t z.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 57 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        57


09:25:54    1 C r o s s- e x a m i n a t i o n f r o m d e f e n d a n t W r i g h t.

09:25:56    2                                       C R O S S- E X A M I N A T I O N

09:25:57    3 B Y M S . S C H M I D T:

09:26:01    4 Q.            M s . B l a c k b u r n, b e f o r e A u g u s t 1 4 t h o f 2 0 1 6 , h a d

09:26:05    5 anyone made you aware of any alleged plots by Gavin

09:26:12    6 W r i g h t a g a i n s t 3 1 2 M a r y S t r e e t?

09:26:14    7 A.            No.

09:26:16    8               M S . S C H M I D T:      Thank you.

09:26:16    9               T H E C O U R T:       R e d i r e c t, M s . H a h n?

09:26:19   10                                  REDIRECT EXAMINATION

09:26:19   11 B Y M S . H A H N :

09:26:27   12 Q.            M s . B l a c k b u r n, i n y o u r m a n a g e m e n t o f G a r d e n S p o t

09:26:31   13 R e n t a l s, h a v e y o u m a i n t a i n e d a g o o d r e l a t i o n s h i p w i t h l a w

09:26:34   14 e n f o r c e m e n t?

09:26:34   15 A.            Y e s , w e h a v e.

09:26:35   16 Q.            A n d w h e n t h e r e' s a n i s s u e, h a v e y o u b e e n n o t i f i e d

09:26:38   17 b y l a w e n f o r c e m e n t?

09:26:39   18 A.            Yes.

09:26:40   19 Q.            A n d t o b e c l e a r a n i s s u e w i t h y o u r t e n a n t s, h a v e

09:26:44   20 y o u b e e n n o t i f i e d b y l a w e n f o r c e m e n t?

09:26:44   21 A.            Y e s , i f t h e r e' s s o m e t h i n g w e n e e d t o b e a w a r e o f .

09:26:47   22 Q.            Okay.       And you were asked about various police

09:26:50   23 c o n t a c t s a n d c a l l s m a d e f o r p o l i c e t o c o m e t o t h e

09:26:55   24 a p a r t m e n t s a t 3 1 2 W e s t M a r y S t r e e t; r i g h t?

09:26:57   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 58 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           58


09:26:57    1 Q.            Do you have any knowledge as to whether those

09:27:00    2 contacts actually involved any of the tenants that we

09:27:03    3 t a l k e d a b o u t w h o a r e S o m a l i s?

09:27:05    4 A.            I do not.

09:27:06    5 Q.            Okay.       So it would be pure speculation that these

09:27:09    6 c o n t a c t s w e r e a b o u t t h e t e n a n t s a t 3 1 2 W e s t M a r y S t r e e t;

09:27:12    7 c o r r e c t?

09:27:12    8 A.            C o r r e c t.

09:27:12    9 Q.            O u t s i d e r s c o u l d c o m e t o t h e p r o p e r t i e s?

09:27:16   10 A.            Yes.

09:27:16   11               MS. HAHN:            T h a n k y o u , Y o u r H o n o r.

09:27:17   12               T H E C O U R T:       A n y r e c r o s s w i t h i n t h e s c o p e.

09:27:21   13 M r . F e d e r i c o?

09:27:22   14               M R . F E D E R I C O:      N o , Y o u r H o n o r.     Thank you.

09:27:23   15               T H E C O U R T:       M r . S h u l t z?

09:27:25   16               M R . S H U L T Z:       N o , Y o u r H o n o r.      Thank you.

09:27:26   17               T H E C O U R T:       M s . S c h m i d t?

09:27:27   18               M S . S C H M I D T:      N o , Y o u r H o n o r.

09:27:27   19               T H E C O U R T:       M a y t h i s w i t n e s s b e e x c u s e d?

09:27:29   20               MS. HAHN:            Yes.

09:27:30   21               T H E C O U R T:       M s . B l a c k b u r n, y o u m a y s t e p d o w n .

09:27:32   22 T h a n k y o u f o r y o u r a t t e n d a n c e h e r e .          You are free to go.

09:27:35   23               ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

09:27:35   24               T H E C O U R T:       G o v e r n m e n t m a y c a l l y o u r n e x t w i t n e s s.

09:27:38   25               M R . M A T T I V I:      G o v e r n m e n t c a l l s B r o d y B e n s o n, Y o u r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 59 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          59


09:27:41    1 H o n o r.

09:27:59    2              T H E C O U R T:       M r . B e n s o n, i f y o u w o u l d c o m e f o r w a r d

09:28:01    3 a n d s t a n d i n f r o n t o f m y c o u r t r o o m d e p u t y, h e w i l l g a v e

09:28:04    4 g i v e y o u t h e o a t h t o t e l l t h e t r u t h, a n d t h e n y o u m a y

09:28:07    5 have a seat in the witness box.

09:28:11    6              CLERK COOK:              Please raise your right hand.

09:28:13    7                                          B R O D Y B E N S O N,

09:28:13    8 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

09:28:13    9 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

09:28:30   10 f o l l o w s:

09:28:31   11                                     DIRECT EXAMINATION

09:28:31   12 B Y M R . M A T T I V I:

09:28:34   13 Q.           M r . B e n s o n, g o o d m o r n i n g.

09:28:35   14 A.           G o o d m o r n i n g.

09:28:37   15 Q.           W o u l d y o u i n t r o d u c e y o u r s e l f t o t h e j u r y, p l e a s e,

09:28:39   16 a n d s p e l l y o u r n a m e.

09:28:41   17 A.           M y n a m e ' s B r o d y B e n s o n, B - R - O - D - Y , B - E - N - S - O - N .

09:28:46   18 Q.           M r . B e n s o n, I ' m g o i n g t o a s k y o u t o r e a c h u p t o

09:28:48   19 t h a t m i c r o p h o n e i n f r o n t o f y o u a n d p u l l i t j u s t a l i t t l e

09:28:50   20 b i t c l o s e r s o t h a t e v e r y b o d y' s a b l e t o h e a r y o u .          All

09:28:53   21 r i g h t?

09:28:53   22 A.           I s t h a t b e t t e r?

09:28:54   23 Q.           M u c h b e t t e r.      Sir, where do you live?

09:28:56   24 A.           A r l i n g t o n K a n s a s.

09:28:58   25 Q.           A n d w h a t d o y o u d o f o r a l i v i n g?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 60 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      60


09:28:59    1 A.            C o m m u n i c a t i o n s c o n t r a c t o r.

09:29:00    2 Q.            Y o u a n d I h a v e m e t b e f o r e t o d a y; c o r r e c t?

09:29:03    3 A.            Yes.

09:29:04    4 Q.            And we've talked about your testimony here in

09:29:07    5 c o u r t; i s t h a t c o r r e c t?

09:29:08    6 A.            Yes.

09:29:08    7 Q.            And you've expressed to me that you have

09:29:11    8 c o n f l i c t i n g v i e w s a b o u t t h e g o v e r n m e n t, h a v e n' t y o u ?

09:29:13    9 A.            T h a t ' s c o r r e c t.

09:29:13   10 Q.            Would you explain to the jury what you mean by

09:29:15   11 t h a t ?

09:29:17   12 A.            They -- the problems that I have is not with the

09:29:20   13 g o v e r n m e n t, b u t s o m e o f t h e o v e r s t e p p i n g b o u n d s t h a t t h e

09:29:24   14 g o v e r n m e n t h a s g o t t e n t o a t t h i s p o i n t.

09:29:27   15 Q.            You're not the kind of person that would normally

09:29:29   16 c o o p e r a t e w i t h t h e g o v e r n m e n t, a r e y o u , M r . B e n s o n?

09:29:31   17 A.            N o , I w o u l d n' t .

09:29:32   18 Q.            A n d b y " g o v e r n m e n t" w o u l d t h a t b e a c c u r a t e t o s a y

09:29:36   19 t h a t t h a t i n c l u d e s t h e F B I ?

09:29:37   20 A.            Yes.

09:29:38   21 Q.            Okay.        Let's talk about the times that we've met

09:29:40   22 i n t h e p a s t .       A l l r i g h t?

09:29:41   23               The first time that anybody associated with the

09:29:44   24 p r o s e c u t i o n r e a c h e d o u t t o y o u , i t w a s s o m e o n e f r o m t h e

09:29:47   25 F B I ; c o r r e c t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 61 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     61


09:29:47    1 A.           C o r r e c t.

09:29:48    2 Q.           T h e y c a l l e d y o u b y p h o n e; r i g h t?

09:29:50    3 A.           Yes.

09:29:50    4 Q.           A n d y o u d e c l i n e d t o s p e a k w i t h t h e m; c o r r e c t?

09:29:52    5 A.           Yes.

09:29:52    6 Q.           Okay.       When was the next time somebody reached

09:29:54    7 out?

09:29:55    8 A.           W h e n t h e F B I a c t u a l l y s h o w e d u p a t m y f o l k s' p l a c e

09:29:59    9 and my mother called me and told me that they were there

09:30:01   10 a n d t h e y w a n t e d t o t a l k .     T h e y i d e n t i f i e d w h o t h e y w e r e,

09:30:05   11 a n d I w e n t a h e a d a n d t o l d t h e m t o g o a h e a d a n d c o m e t o m y

09:30:09   12 h o u s e.

09:30:09   13 Q.           Okay.

09:30:11   14              T H E C O U R T:    M r . B e n s o n, c a n I a s k y o u , s i r , t o

09:30:13   15 p u l l t h a t m i c r o p h o n e j u s t a b i t c l o s e r.     This is such a

09:30:16   16 b i g r o o m t h a t i t ' s h a r d t o h e a r.        T h a n k y o u s o m u c h.

09:30:20   17 B Y M R . M A T T I V I:

09:30:20   18 Q.           You never had any substantive discussions with the

09:30:24   19 F B I a b o u t t h e c a s e t h a t t h e y w a n t e d t o t a l k t o y o u a b o u t;

09:30:26   20 c o r r e c t?

09:30:26   21 A.           No.

09:30:27   22 Q.           You were subpoenaed to appear before a grand jury

09:30:29   23 i n T o p e k a, t h o u g h; c o r r e c t?

09:30:31   24 A.           Yes.

09:30:31   25 Q.           A n d y o u a p p e a r e d p u r s u a n t t o t h e s u b p o e n a;


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 62 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     62


09:30:33    1 c o r r e c t?

09:30:34    2 A.            Yes.

09:30:34    3 Q.            And before that grand jury presentation you met

09:30:38    4 w i t h M s . B e r k o w e r a n d A m y K u h n , o n e o f t h e a g e n t s;

09:30:40    5 c o r r e c t?

09:30:41    6 A.            Yes.

09:30:41    7 Q.            A n d t h e n y o u t e s t i f i e d i n f r o n t o f t h e g r a n d j u r y;

09:30:43    8 r i g h t?

09:30:44    9 A.            Yes.

09:30:44   10 Q.            Okay.      And then between then and now you and I

09:30:47   11 h a v e m e t i n t h e p r e s e n c e o f y o u r a t t o r n e y a n d w i t h a n

09:30:49   12 a g e n t p r e s e n t, a n d w e ' v e t a l k e d a b o u t w h a t y o u r t e s t i m o n y

09:30:52   13 w o u l d b e ; c o r r e c t?

09:30:53   14 A.            Yes.

09:30:53   15 Q.            Okay.      Let's start by talking about the Kansas

09:30:59   16 S e c u r i t y F o r c e, K S F .     Are you familiar with KSF?

09:31:01   17 A.            Yes.

09:31:01   18 Q.            Explain to the jury what Kansas Security Force is,

09:31:04   19 i f y o u w o u l d, p l e a s e.

09:31:05   20 A.            Kansas Security Force was an unregulated militia

09:31:10   21 s t a t e w i d e.

09:31:11   22 Q.            W h a t d o y o u m e a n " u n r e g u l a t e d m i l i t i a" ?

09:31:14   23 A.            It wasn't regulated in the sense of a governmental

09:31:19   24 b o d y r e g u l a t i n g t h e a c t u a l m i l i t i a.

09:31:23   25 Q.            Okay.      W h a t w a s t h e p u r p o s e o f t h e m i l i t i a t h e n?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 63 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           63


09:31:26    1 A.            To provide security in the event of natural

09:31:32    2 d i s a s t e r s, g o v e r n m e n t a l b r e a k d o w n, a n y t h i n g w h e r e f i r s t

09:31:38    3 responders are not available to protect family and

09:31:41    4 c o m m u n i t y.

09:31:41    5 Q.            Okay.       You and I have talked about a militia and

09:31:45    6 w h e t h e r i t s p u r p o s e i s o f f e n s e o r d e f e n s e; c o r r e c t?

09:31:48    7 A.            C o r r e c t.

09:31:48    8 Q.            How did you describe it?

09:31:49    9 A.            A militia is strictly for defense only,

09:31:54   10 p r o t e c t i o n.

09:31:54   11 Q.            A n d t h a t ' s - - I ' m s o r r y, I d i d n ' t m e a n t o c u t y o u

09:31:56   12 o f f .

09:31:57   13 A.            D e f e n s e o r p r o t e c t i o n.

09:31:57   14 Q.            Okay.       A n d t h a t' s t o p r o t e c t y o u a n d y o u r f a m i l y

09:32:00   15 i n t h e e v e n t t h a t t h e g o v e r n m e n t i s n ' t a r o u n d t o d o i t

09:32:02   16 a n y m o r e; c o r r e c t?

09:32:03   17 A.            C o r r e c t.

09:32:03   18 Q.            Okay.       How did you become involved with KSF?

09:32:07   19 A.            T h r o u g h s o c i a l m e d i a c o n t a c t s, I w a s i n t r o d u c e d t o

09:32:14   20 a n i n d i v i d u a l t o g o t o a n a c t u a l m e e t - a n d - g r e e t a n d t o

09:32:22   21 d i s c u s s a l i t t l e b i t a b o u t, y o u k n o w, w h a t t h e K S F w a s - -

09:32:26   22 c a n y o u h e a r m e ?        O k a y - - w h a t t h e K S F w a s a n d , y o u k n o w,

09:32:31   23 j u s t t o l e a r n a l i t t l e b i t m o r e a b o u t, y o u k n o w , t h e i r

09:32:34   24 m i l i t i a.

09:32:34   25 Q.            Would it be accurate to say that you were


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 64 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      64


09:32:36    1 r e c r u i t e d?

09:32:36    2 A.            Yes.

09:32:37    3 Q.            And who recruited you?

09:32:38    4 A.            D e r r i c k H u l e n.

09:32:40    5 Q.            W h e n d i d t h a t h a p p e n?

09:32:41    6 A.            E a r l y - - l a t e 2 0 1 5 , 2 0 1 6 , r o u g h l y.

09:32:48    7 Q.            W a s t h i s t h e f i r s t m i l i t i a t h a t y o u ' d e v e r j o i n e d?

09:32:52    8 A.            Yes.

09:32:53    9 Q.            You told me that you had been involved with others

09:32:56   10 t h a t w e r e p r i m a r i l y s o c i a l m e d i a; c o r r e c t?

09:32:59   11 A.            Y e a h , t h e y w e r e j u s t g r o u p s o n , y o u k n o w, s o c i a l

09:33:02   12 m e d i a.

09:33:02   13 Q.            Okay.       H o w w a s K S F d i f f e r e n t t h a n t h o s e m i l i t i a s?

09:33:05   14 A.            K S F a c t u a l l y d i d h a v e s o m e t r a i n i n g.   You know,

09:33:10   15 t h e y j u s t w e r e n' t p o s t i n g a n d d o i n g t h i n g s; t h e y w e r e

09:33:14   16 a c t u a l l y a c t i v e a n d , y o u k n o w, t r y i n g t o b e a n a c t u a l

09:33:21   17 m i l i t i a, n o t j u s t a F a c e b o o k g r o u p o r s o m e t h i n g.

09:33:23   18 Q.            W h e n y o u t a l k a b o u t t r a i n i n g, w h a t s o r t s o f

09:33:26   19 t r a i n i n g d i d t h e y d o t h a t w a s a p p e a l i n g t o y o u ?

09:33:29   20 A.            S u r v i v a l, m e d i c a l t r a i n i n g, t a c t i c s, a s f a r a s ,

09:33:35   21 y o u k n o w , h o w t o e f f e c t i v e l y, y o u k n o w, d e f e n d y o u r

09:33:39   22 p r o p e r t y a n d h o m e , j u s t t h o s e b a s i c s.

09:33:44   23 Q.            S o K S F a c t u a l l y d i d t h e t r a i n i n g, a s o p p o s e d t o

09:33:48   24 o t h e r g r o u p s t h a t y o u ' v e b e e n a s s o c i a t e d w i t h b e f o r e?

09:33:50   25 A.            C o r r e c t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 65 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        65


09:33:51    1 Q.            And this was attractive to you?

09:33:52    2 A.            Yes.

09:33:52    3 Q.            O n e o f t h e r e a s o n s t h a t y o u j o i n e d?

09:33:54    4 A.            Yes.

09:33:55    5 Q.            W h e n y o u f i r s t j o i n e d, w e r e t h e r e d i v i s i o n s o f t h e

09:34:00    6 K a n s a s S e c u r i t y F o r c e s?

09:34:00    7 A.            W h e n I f i r s t j o i n e d, i t w a s k n o w n t o m e t h a t i t

09:34:04    8 w a s j u s t o n e s t a t ew i d e m i l i t i a, a n d t h e n , y o u k n o w , a s

09:34:09    9 time went on, it actually developed into divisions by,

09:34:13   10 y o u k n o w , d i v i d i n g t h e s t a t e u p .

09:34:14   11 Q.            Can you give us just an overview of how the

09:34:17   12 m i l i t i a w a s d i v i d e d u p .

09:34:19   13 A.            I t w a s d i v i d e d u p i n t o t h r e e d i f f e r e n t s e c t i o n s:

09:34:22   14 T h e f i r s t d i v i s i o n, s e c o n d d i v i s i o n, a n d t h i r d d i v i s i o n,

09:34:25   15 w i t h t h i r d d i v i s i o n b e i n g W e s t e r n K a n s a s - - c e n t e r K a n s a s

09:34:29   16 f r o m O k l a h o m a t o N e b r a s k a w a s s e c o n d d i v i s i o n; a n d t h e

09:34:35   17 f i r s t d i v i s i o n w a s W e s t e r n K a n s a s, a n d t h e n t h i r d

09:34:39   18 d i v i s i o n w o u l d h a v e b e e n E a s t e r n K a n s a s.

09:34:40   19 Q.            Okay.       Which division did you become apart of?

09:34:43   20 A.            S e c o n d d i v i s i o n.

09:34:44   21 Q.            B e c a u s e t h a t w a s t h e c e n t r a l p a r t o f t h e s t a t e?

09:34:46   22 A.            C o r r e c t.

09:34:47   23 Q.            Did you -- were you just a member or were you an

09:34:49   24 o f f i c e r o r d i d y o u e v o l v e?       How did that work?

09:34:52   25 A.            I evolved to become an officer of the second


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 66 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     66


09:34:54    1 d i v i s i o n.

09:34:54    2 Q.            Okay.         Did you -- did KSF have a way to

09:34:59    3 c o m m u n i c a t e a m o n g a l l o f t h e m e m b e r s?

09:35:00    4 A.            Yes.

09:35:00    5 Q.            How?

09:35:01    6 A.            T h e y u s e d s e v e r a l d i f f e r e n t a p p l i c a t i o n s:   Through

09:35:07    7 F a c e b o o k c h a t g r o u p, a n d t h e n t h r o u g h a w a l k i e- t a l k i e a p p

09:35:11    8 c a l l e d Z e l l o.

09:35:12    9 Q.            Let's talk about that.

09:35:14   10 A.            A s w e l l a s r e g u l a r t e l e p h o n e.

09:35:16   11 Q.            L e t ' s t a l k a b o u t e a c h o f t h o s e.        So you did have

09:35:18   12 r e g u l a r t e l e p h o n e c a l l s; c o r r e c t?

09:35:19   13 A.            Yes.

09:35:19   14 Q.            Was this among the entire statewide group KSF or

09:35:24   15 b y d i v i s i o n?

09:35:25   16 A.            Both.

09:35:27   17 Q.            A l l r i g h t.     And then you said you also

09:35:28   18 c o m m u n i c a t e d b y F a c e b o o k c h a t; c o r r e c t?

09:35:30   19 A.            C o r r e c t.

09:35:31   20 Q.            T h e r e m a y b e s o m e j u r o r s w h o a r e n' t f a m i l i a r w i t h

09:35:34   21 F a c e b o o k c h a t .      Can you describe your use of that to

09:35:37   22 t h e m .

09:35:37   23 A.            B a s i c a l l y i t w a s a w a y t o h a v e i n s t a n t a n e o u s, k i n d

09:35:43   24 o f l i k e a t e x t m e s s a g e, t h a t w a s s e n t t o e v e r y b o d y t h a t

09:35:48   25 w a s , y o u k n o w , i n t h a t g r o u p.          So instead of trying to


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 67 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      67


09:35:51    1 t e x t i n d i v i d u a l p e o p l e o n a r e g u l a r p h o n e, w e u s e d t h e

09:35:56    2 c h a t s e r v i c e s o f F a c e b o o k.    And then each one of those

09:36:00    3 m e m b e r s w a s i n t h a t p a r t i c u l a r g r o u p, s o w h e n , y o u k n o w,

09:36:03    4 when somebody made a post, it instantaneously notified

09:36:07    5 e v e r y b o d y i n t h a t g r o u p.

09:36:07    6 Q.            Okay.       So that was an easier way to reach out to a

09:36:11    7 g r o u p; i s t h a t c o r r e c t?

09:36:12    8 A.            C o r r e c t.

09:36:12    9 Q.            And then you described an app that you called

09:36:15   10 Z e l l o; c o r r e c t?

09:36:16   11 A.            Yes.

09:36:16   12 Q.            W o u l d y o u e x p l a i n t h a t t o t h e j u r y , p l e a s e.

09:36:18   13 A.            Zello is something similar to, you know, a

09:36:22   14 F a c e b o o k c h a t g r o u p e x c e p t f o r i t ' s a w a l k i e- t a l k i e a p p

09:36:26   15 t h a t y o u c a n u s e o n y o u r s m a r t p h o n e s, s i m i l a r t o , y o u

09:36:31   16 k n o w , h o w a r e g u l a r F M r a d i o w a l k i e- t a l k i e w o u l d u s e .       So

09:36:35   17 s o m e b o d y c o u l d a c t u a l l y p i c k u p t h e i r d e v i c e, s p e a k i n t o

09:36:38   18 i t , a n d t h o s e p e o p l e t h a t h a d t h a t a p p d o w n l o a d e d o n

09:36:44   19 t h e i r d e v i c e w o u l d b e a b l e t o h e a r t h a t j u s t l i k e i n a

09:36:48   20 w a l k i e- t a l k i e s c e n a r i o.

09:36:51   21 Q.            Did you have Zello calls with just your division

09:36:54   22 o r w i t h o t h e r d i v i s i o n s o r w i t h t h e e n t i r e s t a t e?

09:36:56   23 A.            Pretty much all of 'em.                  There was -- everybody

09:37:02   24 t h a t w a s a s s i g n e d t o t h e s t a t ew i d e , t o t h e s t a t e

09:37:07   25 l e a d e r s h i p, y o u k n o w, w o u l d b e c o n n e c t e d t h r o u g h Z e l l o.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 68 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    68


09:37:10    1 A n d t h e n e a c h d i v i s i o n, y o u k n o w , h a d t h e i r o w n Z e l l o

09:37:13    2 a p p l i c a t i o n t o c o m m u n i c a t e j u s t w i t h t h e i r d i v i s i o n.

09:37:15    3 Q.             So you could do a Zello call just with your

09:37:18    4 d i v i s i o n, o r y o u c o u l d d o i t w i t h a l l d i v i s i o n s; c o r r e c t?

09:37:21    5 A.             C o r r e c t.

09:37:22    6 Q.             I n y o u r v i e w, w a s K S F w e l l - r u n ?

09:37:26    7 A.             No.

09:37:26    8 Q.             What do you mean by that?

09:37:28    9 A.             It was -- it wasn't coordinated very well, in my

09:37:32   10 o p i n i o n.

09:37:32   11 Q.             Okay.        And was that a frustration to you?

09:37:36   12 A.             Yes.

09:37:37   13 Q.             W e ' r e g o i n g t o c o m e b a c k t o t h a t i n j u s t a m i n u t e,

09:37:40   14 b u t l e t m e a s k y o u , d o y o u k n o w t h e d e f e n d a n t P a t r i c k

09:37:42   15 S t e i n i n t h i s c a s e?

09:37:43   16 A.             Yes.

09:37:43   17 Q.             Okay.        W o u l d y o u p o i n t h i m o u t t o t h e j u r y,

09:37:46   18 p l e a s e?

09:37:46   19 A.             ( I n d i c a t i n g. )

09:37:47   20 Q.             D e s c r i b e w h a t h e ' s w e a r i n g.

09:37:48   21 A.             W e a r i n g a b l a c k s h i r t, w h i t e t i e .

09:37:51   22 Q.             Striped tie?

09:37:54   23 A.             Yeah.

09:37:54   24 Q.             A l l r i g h t.

09:37:55   25                M R . M A T T I V I:       Y o u r H o n o r, I ' d a s k t h e r e c o r d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 69 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      69


09:37:57    1 r e f l e c t i d e n t i f i c a t i o n o f M r . S t e i n.

09:37:58    2               T H E C O U R T:     T h e r e c o r d w i l l r e f l e c t.

09:37:59    3 B Y M R . M A T T I V I:

09:38:00    4 Q.            W h e n d i d y o u m e e t P a t r i c k S t e i n, M r . B e n s o n?

09:38:02    5 A.            The first meeting was during the recruitment with

09:38:05    6 D e r r i c k H u l e n.

09:38:06    7 Q.            Okay.

09:38:07    8 A.            A m e e t - a n d - g r e e t.

09:38:09    9 Q.            Let me ask you to spell that name for

09:38:11   10 M s . W i l k i n s o n i f y o u w o u l d, p l e a s e.

09:38:12   11 A.            I ' m n o t s u r e, H - U - L - L - E - N [ s i c ] , I t h i n k.

09:38:16   12 Q.            H u l e n?

09:38:17   13 A.            I ' m n o t a h u n d r e d p e r c e n t s u r e o n t h e s p e l l i n g.

09:38:20   14 Q.            A l l r i g h t.     S o h e i n v i t e d y o u t o a m e e t - a n d - g r e e t;

09:38:22   15 i s t h a t r i g h t?

09:38:23   16 A.            T h a t i s c o r r e c t.

09:38:23   17 Q.            A n d d i d y o u s a y t h a t i t w a s f o r r e c r u i t m e n t?

09:38:27   18 A.            Yes.

09:38:27   19 Q.            Okay.        W h e n w a s t h i s?

09:38:30   20 A.            Early 2014 -- or 2015, 2016, somewhere around in

09:38:35   21 t h e r e.

09:38:35   22 Q.            A l l r i g h t.     Let's try to narrow that down a little

09:38:38   23 b i t .      Early 2016?

09:38:40   24 A.            O r l a t e 2 0 1 5, s o m e w h e r e t h e r e.     I can't remember

09:38:44   25 t h e d a t e .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 70 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           70


09:38:44    1 Q.             A l l r i g h t.      S o w h e r e d i d t h a t t a k e p l a c e?

09:38:47    2 A.             H u t c h i n s o n, K a n s a s.

09:38:48    3 Q.             And did you meet Mr. Stein face to face?

09:38:51    4 A.             Yes.

09:38:53    5 Q.             Did you converse with him?

09:38:55    6 A.             Yes.

09:38:55    7 Q.             W h a t w a s t h a t a b o u t?

09:38:56    8 A.             J u s t g e n e r a l p o l i t i c a l c o n v e r s a t i o n s a b o u t, y o u

09:39:03    9 k n o w , t h e c o u n t r y, t h e m i l i t i a, y o u k n o w , e v e r y t h i n g.            I

09:39:07   10 d o n ' t t h i n k P a t r i c k w a s a m e m b e r y e t e i t h e r a t t h a t

09:39:13   11 m e e t i n g.      I can't recall everything that was said at that

09:39:16   12 m e e t i n g.

09:39:16   13 Q.             Okay.         After that did you and he begin

09:39:19   14 c o m m u n i c a t i n g r e g u l a r l y?

09:39:21   15 A.             N o t r i g h t o f f t h e b a t , b u t e v e n t u a l l y, y e s , w e

09:39:24   16 d i d .

09:39:24   17 Q.             Okay.         H o w d i d y o u c o m m u n i c a t e w i t h M r . S t e i n?

09:39:27   18 A.             By telephone and through Facebook and then

09:39:31   19 p a r t i c i p a t e d i n , y o u k n o w , s o m e o f t h e Z e l l o

09:39:34   20 c o n v e r s a t i o n s.

09:39:34   21 Q.             During the course of your communication with him,

09:39:37   22 d i d y o u l e a r n h i s v i e w s o n M u s l i m s?

09:39:39   23 A.             Yes, I did.

09:39:39   24 Q.             Okay.         What were they?             What did he express to you

09:39:42   25 t h a t h i s v i e w s w e r e?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 71 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    71


09:39:43    1 A.            H e d i d n o t l i k e M u s l i m s.

09:39:45    2 Q.            Was it -- was it different than your views on

09:39:48    3 M u s l i m s, o r d i d t h e y m a t c h y o u r v i e w s o n M u s l i m s?

09:39:52    4 A.            Whenever I first met him, I thought they were just

09:39:55    5 k i n d o f , y o u k n o w , s i m i l a r a s f a r a s m a j o r d i s t r u s t, b u t

09:39:59    6 later on it became clear that he had a deeper hatred for

09:40:05    7 M u s l i m s.

09:40:06    8 Q.            Okay.        Tell us your feelings so that we can

09:40:09    9 d i s t i n g u i s h h i s v i e w s f r o m y o u r s.

09:40:12   10 A.            I d o n ' t k n o w h o w I c a n d o t h a t.

09:40:15   11 Q.            Okay.        T e l l u s y o u r f e e l i n g s o n M u s l i m s.

09:40:17   12 A.            I don't trust a lot of the Muslims in this

09:40:22   13 c o u n t r y, w h e r e h e a c t u a l l y h a d , I g u e s s, a d e e p h a t r e d,

09:40:28   14 y o u k n o w , t h a t h e w a n t e d t h e m r e m o v e d o r , y o u k n o w , g o n e

09:40:31   15 o u t o f t h e c o u n t r y.

09:40:32   16 Q.            Was there -- was there a term that he used to

09:40:34   17 r e f e r t o M u s l i m s?

09:40:36   18 A.            Yes.

09:40:36   19 Q.            What was it?

09:40:37   20 A.            " C o c k r o a c h e s. "

09:40:39   21 Q.            Did he tell you ever how he felt about the fact

09:40:43   22 t h a t M u s l i m s w e r e l i v i n g i n s o u t h w e s t K a n s a s?

09:40:45   23 A.            Yes.

09:40:46   24 Q.            What did he say?

09:40:48   25 A.            H e w a n t e d ' e m o u t o f s o u t h w e s t K a n s a s.        He wanted


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 72 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     72


09:40:52    1 'em gone.

09:40:54    2 Q.             In spring of 2016, was there a statewide

09:41:00    3 conference call with members of KSF?

09:41:04    4 A.             Yes.

09:41:05    5 Q.             And you told me that during that conference call

09:41:07    6 they discussed a scenario called when the "shit hits the

09:41:12    7 f a n " ; c o r r e c t?

09:41:13    8 A.             C o r r e c t.

09:41:13    9 Q.             W h a t i s t h a t?    W o u l d y o u e x p l a i n i t t o t h e j u r y,

09:41:16   10 p l e a s e.

09:41:16   11 A.             T h a t i s i n t h e e v e n t t h a t t h e r e' s b e e n a t o t a l

09:41:20   12 b r e a k d o w n a n d t h e r e' s n o l o n g e r f i r s t r e s p o n d e r s

09:41:24   13 a v a i l a b l e, a s f a r a s w h a t w e w o u l d d o t o e n s u r e t h e

09:41:28   14 s a f e t y o f o u r f a m i l i e s a n d t o f o r m u l a t e a p l a n a s t o

09:41:34   15 w h e r e - - y o u k n o w , w h e r e t h i s i n c i d e n t h a p p e n e d, y o u

09:41:38   16 k n o w , w i t h i n t h e s t a t e, i f i t i m p a c t e d, y o u k n o w, e a s t e r n

09:41:40   17 K a n s a s o r w e s t e r n K a n s a s, t h a t w e h a v e a p l a n i n p l a c e

09:41:44   18 t h a t w e c o u l d, y o u k n o w , t a k e o u r f a m i l i e s a n d , y o u k n o w,

09:41:48   19 g e t t h e m o u t o f h a r m' s w a y .

09:41:50   20 Q.             And now is it accurate to say that that's the kind

09:41:53   21 o f s c e n a r i o t h a t a m i l i t i a i s i n e x i s t e n c e f o r a n d t h a t

09:41:57   22 y o u w a n t t o b e p r e p a r e d f o r ?

09:41:59   23 A.             Yes.

09:41:59   24 Q.             Okay.       So these are conversations that are typical

09:42:03   25 o f m i l i t i a c o n v e r s a t i o n s f a i r l y b r o a d l y; c o r r e c t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 73 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        73


09:42:05    1 A.            I can only assume so, yeah.

09:42:09    2 Q.            W e l l , t h a t ' s a g o o d c l a r i f i c a t i o n.   T h e y' r e

09:42:11    3 c o n s i s t e n t w i t h c o n v e r s a t i o n s a m o n g K S F m e m b e r s; c o r r e c t?

09:42:14    4 A.            Yes.

09:42:14    5 Q.            A l l r i g h t.    On that call, did Patrick Stein say

09:42:18    6 what he thought should happen to Muslims in that kind of

09:42:21    7 a s c e n a r i o?

09:42:23    8 A.            Excuse me?

09:42:24    9 Q.            When you were on that statewide conference call in

09:42:27   10 2 0 1 6 , t a l k i n g a b o u t t h a t s c e n a r i o, d i d P a t r i c k S t e i n s a y

09:42:30   11 t o y o u w h a t h e t h o u g h t s h o u l d h a p p e n t o M u s l i m s i n t h a t

09:42:32   12 s c e n a r i o?

09:42:34   13 A.            I n t h a t s c e n a r i o, h e m a d e a s t a t e m e n t t h a t h e

09:42:37   14 t h o u g h t t h a t t h e y s h o u l d b e e r a d i c a t ed , t h a t t h e r e' s n o

09:42:42   15 r u l e o f l a w , a n d t h a t e v e r y - - e v e r y w o m a n a n d c h i l d

09:42:47   16 s h o u l d b e k i l l e d.

09:42:49   17 Q.            W h a t w a s y o u r r e a c t i o n t o t h a t?

09:42:51   18 A.            I was taken aback a little bit by that.                               That kind

09:42:56   19 o f - - t h a t ' s n o t a d e f e n s i v e o r p r o t e c t i v e a c t i o n.

09:43:02   20 T h a t ' s m o r e o f a n e x t e r m i n a t i o n.

09:43:06   21 Q.            Okay.       There was another term that he used when we

09:43:08   22 s p o k e.     Do you remember what that was?

09:43:10   23 A.            No, I don't.

09:43:12   24 Q.            Would it be accurate to say that you've referred

09:43:15   25 t o i t a s " e t h n i c c l e a n s i n g" ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 74 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                               74


09:43:17    1 A.            Yes.

09:43:17    2 Q.            Is that something that you're comfortable with?

09:43:19    3 A.            No.

09:43:21    4 Q.            So what was your reaction at the time?

09:43:24    5 A.            At the time I was just kind of a little taken

09:43:27    6 a b a c k a n d a l i t t l e l e s s t r u s t i n g, I g u e s s, i n , y o u k n o w,

09:43:32    7 interaction with him.

09:43:32    8 Q.            A n d y o u ' r e r e f e r r i n g n o w t o P a t r i c k S t e i n?

09:43:34    9 A.            C o r r e c t.

09:43:35   10 Q.            L e t ' s t a l k a b o u t C u r t i s A l l e n.    Do you know the

09:43:38   11 d e f e n d a n t i n t h i s c a s e n a m e d C u r t i s A l l e n?

09:43:40   12 A.            Yes.

09:43:40   13 Q.            C a n y o u i d e n t i f y h i m f o r t h e j u r y, p l e a s e.

09:43:43   14 A.            No, I can't.

09:43:44   15 Q.            I ' m s o r r y?

09:43:47   16 A.            I'm not familiar with the -- I can't point him

09:43:51   17 o u t .

09:43:51   18 Q.            You can't point him out?                   O k a y.    Do you remember

09:43:54   19 h i m e n o u g h t o t a l k a b o u t w h e n y o u m e t h i m ?

09:43:56   20 A.            Yes.

09:43:56   21 Q.            Okay.       When did you meet him?

09:43:58   22 A.            T h e f i r s t t i m e I m e t h i m , I b e l i e v e, w a s i n

09:44:05   23 e a s t e r n K a n s a s a t a s e c u r i t y d e t a i l.

09:44:08   24 Q.            At a what?

09:44:09   25 A.            A s e c u r i t y d e t a i l.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 75 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           75


09:44:11    1 Q.             Okay.        What do you mean by that?

09:44:13    2 A.             We went on a security detail for a family that had

09:44:18    3 r e c e i v e d t h r e a t s, a n d t h a t w a s t h e f i r s t t i m e t h a t I

09:44:21    4 b e l i e v e I m e t C u r t i s A l l e n.

09:44:23    5 Q.             Okay.        C a n y o u e x p l a i n t h a t s i t u a t i o n t o t h e j u r y,

09:44:25    6 p l e a s e.

09:44:26    7 A.             T h a t p a r t i c u l a r s i t u a t i o n, t h e S h a r p s f a m i l y w a s

09:44:33    8 i n v o l v e d.

09:44:37    9 Q.             S o r r y.       G o a h e a d.   You said there was a family

09:44:41   10 n a m e d S h a r p s; c o r r e c t?

09:44:43   11 A.             C o r r e c t.

09:44:43   12 Q.             A n d d i d y o u s a y t h e y h a d r e c e i v e d t h r e a t s?

09:44:45   13 A.             C o r r e c t.

09:44:45   14 Q.             Okay.        W o u l d y o u e x p l a i n t h a t , p l e a s e.

09:44:47   15 A.             T h e t h r e a t s, y o u k n o w , h a d c o m e f r o m t h e m b e i n g

09:44:53   16 i n v o l v e d w i t h t h e M a l h e u r R e f u g e i n O r e g o n.           And they

09:45:00   17 w e r e , y o u k n o w , a C h r i s t i a n f a m i l y t h a t d i d a l o t o f

09:45:02   18 s i n g i n g a n d o n e o f t h e S h a r p f a m i l i e s w a s i n s i d e t h e

09:45:06   19 t r u c k w i t h a L a v o y F i n n e c u m.

09:45:09   20 Q.             Okay.        L e t m e h e l p J o o u t a l i t t l e b i t h e r e.

09:45:11   21                Y o u w e r e t a l k i n g a b o u t t h e M a l h e u r R e s e r v e c a s e;

09:45:11   22 c o r r e c t?

09:45:15   23 A.             C o r r e c t.

09:45:15   24 Q.             And is that M-A-L-H-E-U-R?

09:45:19   25 A.             I guess so.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 76 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       76


09:45:19    1 Q.            Okay.       And you referred to a person by the name of

09:45:22    2 L a v o y F i n n e c u m?

09:45:22    3 A.            C o r r e c t.

09:45:23    4 Q.            L - A - V - O - Y ; i s t h a t r i g h t?

09:45:27    5 A.            I believe so.

09:45:28    6 Q.            F - I - N - N - E - C - U - M ; c o r r e c t?

09:45:31    7 A.            Okay.

09:45:32    8 Q.            So a person by the name of Lavoy Finnecum was

09:45:35    9 i n v o l v e d i n a s t a n d- o f f w i t h f e d e r a l a u t h o r i t i e s;

09:45:38   10 c o r r e c t?

09:45:38   11 A.            Yes.

09:45:41   12 Q.            A n d t h e S h a r p f a m i l y w a s i n v o l v e d w i t h t h a t?

09:45:45   13 A.            T h e y w e r e t h e r e, y e s .

09:45:46   14 Q.            A n d a s a r e s u l t o f t h e i r i n v o l v e m e n t, y o u s a y t h e y

09:45:49   15 h a d r e c e i v e d s o m e t h r e a t s?

09:45:50   16 A.            C o r r e c t, y e s .

09:45:51   17 Q.            So what was -- what was your action in response

09:45:54   18 a n d M r . A l l e n' s i n v o l v e m e n t?

09:45:56   19 A.            W h e n t h e S h a r p s f a m i l y c a m e b a c k t o K a n s a s, t h e y

09:46:00   20 w e r e l o o k i n g f o r s o m e t y p e o f s e c u r i t y d e t a i l a t t h e i r

09:46:04   21 h o m e , j u s t t o p r o t e c t t h e m i n c a s e a n a c t u a l t h r e a t

09:46:09   22 h a p p e n e d.

09:46:09   23 Q.            Okay.       And you and Mr. Allen went and assisted in

09:46:14   24 t h a t v e n t u r e t o g e t h e r?

09:46:14   25 A.            C o r r e c t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 77 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  77


09:46:15    1 Q.           And then did you also tell me that you met him at

09:46:18    2 a cookout at Cheney Lake, at a cookout in approximately

09:46:22    3 March of 2016?

09:46:23    4 A.           Yes.

09:46:23    5 Q.           W o u l d y o u t e l l t h e j u r y a b o u t t h a t , p l e a s e.

09:46:25    6 A.           The cookout was a family orientated cookout for

09:46:28    7 e a c h o n e o f t h e m e m b e r s t o , y o u k n o w, c o m e a n d l e t t h e i r

09:46:31    8 families introduce each other to each one of the members

09:46:34    9 of the KSF.

09:46:36   10 Q.           Okay.       In the course of your involvement with

09:46:39   11 M r . A l l e n, d i d y o u c o m e t o l e a r n h i s f e e l i n g s a b o u t

09:46:41   12 M u s l i m s?

09:46:42   13 A.           S o m e w h a t, y e s .

09:46:43   14 Q.           Okay.       How would you compare them with your own?

09:46:46   15 A.           I think he was -- he -- he didn't trust 'em as

09:46:52   16 w e l l , s a m e a s m e .

09:46:54   17 Q.           Okay.       S o t h e y w e r e s i m i l a r i n t h a t r e g a r d?

09:46:57   18 A.           Yes.

09:46:57   19 Q.           H o w d i d t h e y c o m p a r e t o M r . S t e i n' s ?

09:46:59   20 A.           H e d i d n ' t h a v e t h e h a t r e d, I g u e s s, t h a t M r . S t e i n

09:47:04   21 h a d .

09:47:05   22 Q.           T h a t y o u e v e r s a w , h e d i d n ' t h a v e t h e s a m e l e v e l;

09:47:07   23 c o r r e c t?

09:47:08   24 A.           He didn't convey that to me at any time.

09:47:10   25 Q.           Okay.       Your interactions with Mr. Stein and


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 78 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        78


09:47:12    1 M r . A l l e n, w e r e t h e y a l l w i t h i n t h e g e o g r a p h i c b o u n d a r i e s

09:47:16    2 o f t h e s t a t e o f K a n s a s?

09:47:17    3 A.            Yes.

09:47:18    4 Q.            W e ' r e g o i n g t o t a l k n o w a b o u t s o m e c l i p s.       I have

09:47:21    5 played for you a handful of clips over the times that we

09:47:24    6 h a v e m e t ; c o r r e c t?

09:47:25    7 A.            Yes.

09:47:25    8 Q.            A n d d i d y o u r e c o g n i z e t h o s e c l i p s?

09:47:28    9 A.            Yes.

09:47:28   10 Q.            They were all parts of a meeting that you attended

09:47:32   11 w i t h M r . S t e i n a n d l a t e r w i t h M r . A l l e n o n J u n e 1 4 t h o f

09:47:36   12 2 0 1 6 ; c o r r e c t?

09:47:38   13 A.            Yes.

09:47:39   14               M R . M A T T I V I:      Y o u r H o n o r, a t t h i s t i m e I ' m g o i n g

09:47:41   15 t o m o v e f o r t h e a d m i s s i o n o f E x h i b i t s 1 3 g , 1 3 h , 1 3 j , a n d

09:47:46   16 1 3 n .      A n d t h e s e a r e t h e o n e s t h a t a r e s u b j e c t, a s I

09:47:49   17 m e n t i o n e d t o y o u e a r l i e r t o d a y, f o r u s e j u s t a g a i n s t

09:47:53   18 M r . S t e i n.

09:47:56   19               T H E C O U R T:       M r . S h u l t z?

09:47:58   20               M R . S H U L T Z:      W e d o n ' t h a v e a n y o b j e c t i o n, Y o u r

09:48:01   21 H o n o r.

09:48:01   22               M S . B R A N N O N:      I believe Mr. Allen was not present

09:48:03   23 d u r i n g t h i s , s o w e ' d a s k t h e c o u r t t o i n s t r u c t t h e j u r y

09:48:06   24 a b o u t h o w t o c o n s i d e r t h e s e s t a t e m e n t s.

09:48:07   25               T H E C O U R T:       Yeah, members of the jury, as


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 79 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        79


09:48:09    1 M r . M a t t i v i j u s t s a i d, t h i s e v i d e n c e i s b e i n g o f f e r e d

09:48:12    2 only against Mr. Stein and should not be considered as

09:48:15    3 e v i d e n c e a g a i n s t e i t h e r M r . A l l e n o r M r . W r i g h t, b u t

09:48:18    4 t h o s e e x h i b i t s a r e a d m i t t e d, M r . M a t t i v i, a n d y o u m a y

09:48:22    5 publish them.

09:48:23    6               M R . M A T T I V I:      Thank you.

09:48:24    7 B Y M R . M A T T I V I:

09:48:24    8 Q.            B e f o r e w e d o t h a t , M r . B e n s o n, w o u l d y o u t a l k a

09:48:27    9 little bit for the jury about this meeting on June 14th.

09:48:30   10 W h o c a l l e d t h i s m e e t i n g?

09:48:31   11 A.            Patrick Stein did.

09:48:36   12 Q.            A n d w h e r e w a s i t s u p p o s e d t o t a k e p l a c e?

09:48:38   13 A.            It took place at a shooting range I have on the

09:48:40   14 p r o p e r t y.

09:48:40   15 Q.            A n d t h a t ' s n e a r H u t c h i n s o n, K a n s a s; c o r r e c t?

09:48:45   16 A.            C l o s e e n o u g h t o H u t c h i n s o n, K a n s a s, y e s .

09:48:48   17 Q.            A l l r i g h t.       W h e n M r . S t e i n c a l l e d t h e m e e t i n g, d i d

09:48:51   18 h e t e l l y o u w h a t t h e p u r p o s e w a s ?

09:48:53   19 A.            No.

09:48:56   20 Q.            L e t ' s p u t t h i s m e e t i n g i n c o n t e x t.      This occurred

09:49:00   21 w h e n i n r e l a t i o n t o a f a i r l y m a j o r t e r r o r i s t e v e n t i n t h e

09:49:03   22 U n i t e d S t a t e s?

09:49:04   23 A.            J u s t a c o u p l e d a y s l a t e r.

09:49:06   24 Q.            And we're talking about the Pulse Nightclub

09:49:08   25 s h o o t i n g i n O r l a n d o; c o r r e c t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 80 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    80


09:49:10    1 A.            C o r r e c t.

09:49:10    2 Q.            W h e n M r . S t e i n c a l l e d y o u t o s e t u p t h e m e e t i n g,

09:49:14    3 did he say that he was done and he was ready to do

09:49:17    4 s o m e t h i n g?

09:49:18    5 A.            Yes.

09:49:18    6 Q.            Okay.       H o w d i d y o u i n t e r p r e t t h a t?

09:49:21    7 A.            At the time I think he was talking about our

09:49:24    8 leadership within the KSF.

09:49:25    9 Q.            So when I asked you a few minutes ago about KSF,

09:49:28   10 i n y o u r v i e w , b e i n g p o o r l y r u n , t h a t' s w h a t y o u t h o u g h t

09:49:31   11 M r . S t e i n w a s t a l k i n g a b o u t?

09:49:32   12 A.            Yes.

09:49:32   13 Q.            Okay.       D i d y o u l a t e r f i n d o u t o t h e r w i s e?

09:49:35   14 A.            Yes.

09:49:35   15 Q.            What did you find out that the purpose of the

09:49:37   16 m e e t i n g w a s t o b e ?

09:49:39   17 A.            I believe it to be a recruitment to carry out an

09:49:44   18 o f f e n s i v e a c t i o n.

09:49:46   19 Q.            Okay.       W h o w a s a t t h i s m e e t i n g?

09:49:49   20 A.            D a n D a y , P a t r i c k S t e i n, a n d S h e l b y L e w i s.

09:50:00   21 Q.            L e t ' s g o b a c k o v e r t h a t l i s t a g a i n.     You said Dan

09:50:02   22 D a y w a s t h e r e; c o r r e c t?

09:50:03   23 A.            C o r r e c t.

09:50:03   24 Q.            A p e r s o n y o u i d e n t i f i e d a s S h e l b y L e w i s,

09:50:07   25 L - e - w - i - s , c o r r e c t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 81 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        81


09:50:08    1 A.            Yes.

09:50:09    2 Q.            Y o u a n d P a t r i c k S t e i n?

09:50:10    3 A.            C o r r e c t.

09:50:13    4 Q.            L e t ' s g o a h e a d a n d p l a y a c l i p.         I'm going to ask

09:50:16    5 you to listen to the clip and then when it's done we'll

09:50:18    6 talk about it.                  A l l r i g h t?

09:50:20    7               S e a n , w o u l d y o u p l a y 1 3 g , p l e a s e.

09:50:26    8               ( G o v e r n m e n t' s E x h i b i t 1 3 g w a s p l a y e d. )

09:52:54    9 B Y M R . M A T T I V I:

09:52:54   10 Q.            S o , M r . B e n s o n, l e t ' s g o b a c k t h r o u g h t h a t a n d

09:52:57   11 t a l k i n a l i t t l e - - s o r t o f u n p a c k s o m e o f t h e t h i n g s y o u

09:52:59   12 t a l k e d a b o u t.         You started out by discussing your

09:53:01   13 p r o p e r t y; c o r r e c t?

09:53:02   14 A.            C o r r e c t.

09:53:02   15 Q.            W h a t w a s t h e s i g n i f i c a n c e o f t h a t?

09:53:05   16 A.            F o r h a v i n g a n a r e a f o r t r a i n i n g.

09:53:08   17 Q.            Okay.       You -- did you refer to it as a bug-out

09:53:10   18 l o c a t i o n?

09:53:11   19 A.            P o s s i b l y, y e s .

09:53:12   20 Q.            Okay.       E x p l a i n t o t h e j u r y , i f y o u w o u l d, p l e a s e,

09:53:14   21 w h a t d o e s t h a t m e a n t o y o u ?          W h a t i s a b u g - o u t l o c a t i o n?

09:53:17   22 A.            A bug-out location is a secondary location if your

09:53:21   23 p r i m a r y' s b e e n c o m p r o m i s e d a n d y o u h a v e t o e v a c u a t e.

09:53:24   24 Q.            Okay.       So it's a location to evacuate for what?

09:53:27   25 A.            A d i s a s t e r, a b r e a k d o w n o f a r u l e o f l a w .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 82 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           82


09:53:32    1 Q.            A n d s o w h a t a r e y o u g o i n g t o d o t h e r e?

09:53:35    2 A.            T o b a s i c a l l y g a t h e r e v e r y b o d y t o g e t h e r, c r e a t e a

09:53:42    3 s a f e e n v i r o n m e n t, a n d , y o u k n o w, b e g i n t o , I g u e s s,

09:53:46    4 s u r v i v e o r l i v e o r m o v e , s o m e t h i n g.

09:53:49    5 Q.            S o u n d e r t h i s " s h i t h i t s t h e f a n " s c e n a r i o t h a t' s

09:53:53    6 c o n t e m p l a t e d o f t e n b y t h e m i l i t i a s, t h i s i s a s a f e p l a c e

09:53:55    7 f o r y o u t o g a t h e r w i t h y o u r f a m i l y a n d s u r v i v e; c o r r e c t?

09:53:58    8 A.            C o r r e c t.

09:53:58    9 Q.            A safe place to play defense while the rest of the

09:54:02   10 w o r l d d o e s i t s t h i n g s?

09:54:03   11               M S . B R A N N O N:      O b j e c t i o n.   L e a d i n g.

09:54:05   12 A.            C o r r e c t.

09:54:05   13               T H E C O U R T:       O v e r r u l e d.

09:54:09   14 B Y M R . M A T T I V I:

09:54:09   15 Q.            What was it about that property that made it

09:54:11   16 s u i t a b l e f o r a b u g - o u t l o c a t i o n?

09:54:13   17 A.            W a t e r.

09:54:14   18 Q.            Why do you say that?

09:54:17   19 A.            W a t e r i s e s s e n t i a l t o s u r v i v a l.

09:54:20   20 Q.            Okay.        Wherever you choose to go, that's one of

09:54:22   21 t h e t h i n g s y o u ' r e g o i n g t o n e e d; c o r r e c t?

09:54:24   22 A.            C o r r e c t.

09:54:24   23 Q.            Is there anything else that made it good from a

09:54:27   24 d e f e n s i v e p o s t u r e?

09:54:29   25 A.            I g u e s s t h e t e r r a i n.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 83 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      83


09:54:31    1 Q.            A l l r i g h t.     N o w , l a t e r o n i n t h e c o n v e r s a t i o n,

09:54:34    2 t h o u g h, y o u a s k , " W h e n t h e s h i t h i t s t h e f a n , w h e r e' s i t

09:54:37    3 going to hit?"                 D o y o u r e m e m b e r t h a t?

09:54:40    4 A.            Yes.

09:54:42    5 Q.            W h a t d i d y o u m e a n b y t h a t?

09:54:42    6 A.            Generally it -- you know, where is it going to

09:54:44    7 hit.         I m e a n , i t c o u l d h a p p e n a n y w h e r e.      It could be

09:54:48    8 from, you know, a nuclear strike from Russia or Korea or,

09:54:53    9 y o u k n o w , a n a t u r a l d i s a s t e r w h e r e, y o u k n o w , w e h a v e a

09:54:55   10 b r e a k d o w n o f r u l e o f l a w .       I t c o u l d h a p p e n a n y w h e r e.

09:54:57   11 Q.            Okay.         A n d t h e n i n r e s p o n s e t o t h a t, M r . S t e i n

09:55:01   12 s a i d , " W h e r e v e r w e s t a r t i t , " c o r r e c t?

09:55:05   13 A.            C o r r e c t.

09:55:05   14 Q.            How did you interpret that?

09:55:06   15 A.            I j u s t k i n d o f i g n o r e d i t a t t h a t - - y o u k n o w, I

09:55:09   16 d i d n ' t p a y a t t e n t i o n t o t h a t a t t h a t t i m e.

09:55:10   17 Q.            Okay.         I heard some other -- I heard somebody

09:55:12   18 l a u g h o n t h e r e c o r d i n g.       Did you hear that?

09:55:15   19 A.            Yes.

09:55:16   20 Q.            Okay.         B u t t h e n M r . S t e i n s a y s, " I a i n ' t

09:55:20   21 n e c e s s a r i l y s t a r t i n g - - I a i n ' t n e c e s s a r i l y s t a r t i n g

09:55:22   22 a n y t h i n g, b u t I w a n t t o s t a r t c l e a n i n g h o u s e. "           Do you

09:55:26   23 r e m e m b e r t h a t ?

09:55:26   24 A.            Yes.

09:55:26   25 Q.            H o w d i d y o u i n t e r p r e t t h a t r e m a r k?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 84 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        84


09:55:28    1 A.             I f i g u r e d h e w a s j u s t b l o w i n g s m o k e a t t h a t p o i n t.

09:55:32    2 Q.             Okay.       A n d t h e n h e s a y s, " T h e y' r e b r i n g i n g t h o s e

09:55:36    3 m o t h e r f u c k e r s i n b y t h e p l a n el o a d . "        Do you remember

09:55:38    4 that?

09:55:39    5 A.             Yes.

09:55:39    6 Q.             What did that mean to you?

09:55:41    7 A.             That it was kind of a general thing that everybody

09:55:46    8 knew that there was a lot of mass, you know, immigration

09:55:49    9 o r r e f u g e e s b r o u g h t i n t o t h e s t a t e o f K a n s a s.

09:55:53   10 Q.             Okay.       So in your view that was a mention of

09:55:56   11 r e f u g e e s c o m i n g i n t o t h e s t a t e; c o r r e c t?

09:55:58   12 A.             Yes.

09:56:00   13 Q.             You then referenced someone named Ron, and what

09:56:04   14 y o u c a l l e d g u e r r i l l a w a r f a r e; i s t h a t r i g h t?

09:56:06   15 A.             C o r r e c t.

09:56:07   16 Q.             Would you explain to the jury please what you were

09:56:10   17 t a l k i n g a b o u t.

09:56:10   18 A.             Talking about the propaganda that we see on social

09:56:14   19 m e d i a a n d o u r m a j o r n e w s n e t w o r k s i s t o b e , y o u k n o w ,

09:56:17   20 u s i n g t h e n a m e p r o p a g a n d a t o f i g h t b a c k.

09:56:22   21 Q.             Well, you went on to say you can "take that same

09:56:26   22 t a c t i c a n d y o u s h i f t i t a r o u n d, y o u m i g h t b e a b l e t o

09:56:28   23 s t a r t s o m e t h i n g w i t h o u t s t a r t i n g s o m e t h i n g. "   Do you

09:56:31   24 r e m e m b e r s a y i n g t h a t?

09:56:31   25 A.             Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 85 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    85


09:56:31    1 Q.            E x p l a i n t o t h e j u r y w h a t y o u m e a n t, p l e a s e.

09:56:33    2 A.            S t a r t i n g a m o v e m e n t, y o u k n o w , a m a j o r p u s h t o

09:56:37    3 m a k e , y o u k n o w , a p o l i t i c a l c h a n g e i n t h e c o u n t r y.

09:56:40    4 Q.            Okay.       So that was your intent in saying it was to

09:56:43    5 t a l k a b o u t p o l i t i c a l c h a n g e?

09:56:44    6 A.            C o r r e c t.

09:56:45    7 Q.            B u t t h e n M r . S t e i n r e s p o n d e d, " W e l l, I h a d

09:56:48    8 envisioned kicking fucking doors in with a goddamn Mark

09:56:52    9 II."          Do you remember that?

09:56:52   10 A.            Yes.

09:56:53   11 Q.            Okay.       What was your response to that?

09:56:55   12 A.            I w a s k i n d o f c o n c e r n e d, o r s t a r t i n g t o g e t k i n d

09:56:59   13 o f c o n c e r n e d a b o u t h i s d i r e c t i o n.

09:57:01   14 Q.            And then Shelby Lewis said in response that he'll,

09:57:05   15 " G e t j u s t m a y b e a s m a n y a s t h a t d u d e l a s t w e e k e n d. "         Do

09:57:09   16 y o u r e m e m b e r t h a t ?

09:57:10   17 A.            Yes.

09:57:10   18 Q.            And do you know what she was referring to or what

09:57:12   19 d i d i t m e a n t o y o u ?

09:57:14   20 A.            Referring to the I believe it's 49 that were

09:57:17   21 k i l l e d i n P u l s e N i g h t c l u b.

09:57:19   22 Q.            And then in response to that, Mr. Stein said,

09:57:22   23 " N o b o d y' s e v e n g o n n a k n o w I ' m t h e r e o t h e r t h a n t h e m

09:57:25   24 m o t h e r f u c k e r s. "

09:57:26   25               Who did you believe he was referring to when he


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 86 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        86


09:57:29    1 s a i d t h a t s t a t e m e n t?

09:57:31    2 A.            R e f e r r i n g t o t h e S o m a l i s.

09:57:35    3 Q.            A n d y o u t o l d h i m t o " d o a l o t o f r e c o n" ?

09:57:39    4 A.            C o r r e c t.

09:57:40    5 Q.            I s t h a t r i g h t?       What did you mean by that?

09:57:42    6 A.            Yes.      T o a c t u a l l y d o a l o t o f r e c o n o f t h e a r e a, I

09:57:46    7 m e a n , j u s t t o w a t c h t h e a r e a.

09:57:48    8 Q.            Okay.       A n d t h e n M r . S t e i n r e s p o n d e d t h a t i t w a s n' t

09:57:51    9 something he planned to do the next day.                                 I s t h a t r i g h t?

09:57:53   10 A.            C o r r e c t.

09:57:55   11 Q.            A t t h i s p o i n t i n t h e c o n v e r s a t i o n, w h a t w a s y o u r

09:57:58   12 l e v e l o f c o n c e r n?

09:58:01   13 A.            I was thinking that this was escalating into

09:58:04   14 s o m e t h i n g t h a t w a s g o i n g t o b e a n o f f e n s i v e p o s t u r e, a n

09:58:08   15 a c t i o n, a n d I w a s s t a r t i n g t o g e t c o n c e r n e d.

09:58:10   16 Q.            Okay.       Let's listen to another clip now.

09:58:14   17               T H E C O U R T:       B e f o r e w e d o t h a t , M r . M a t t i v i, w h y

09:58:16   18 d o n ' t w e t a k e o u r m o r n i n g b r e a k.

09:58:17   19               M R . M A T T I V I:      A l l r i g h t.

09:58:18   20               T H E C O U R T:       This seems like a good time to do

09:58:19   21 t h a t .    L a d i e s a n d g e n t l e m e n, w e ' r e g o i n g t o t a k e o u r

09:58:21   22 m o r n i n g r e c e s s a t t h i s p o i n t j u s t t o t a k e a b r e a k.

09:58:23   23 D u r i n g t h e b r e a k, r e m e m b e r t h e a d m o n i t i o n o f t h e C o u r t:

09:58:26   24 D o n ' t d i s c u s s t h i s c a s e w i t h e a c h o t h e r o r a n y o n e e l s e.

09:58:28   25 W h y d o n ' t w e c o m e b a c k a t 1 0 : 1 5 a n d w e ' l l c o n t i n u e o u r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 87 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        87


09:58:32    1 t e s t i m o n y.    W e ' r e i n r e c e s s u n t i l t h e n.

09:58:34    2               CLERK COOK:             All rise.

09:58:35    3               ( T h e j u r y l e f t t h e c o u r t r o o m, a f t e r w h i c h t h e

09:59:13    4 following proceedings were had:)

09:59:13    5               T H E C O U R T:       G o v e r n m e n t, y o u c a l l e d y o u r f i r s t

09:59:16    6 w i t n e s s a n d I l o o k e d t o y o u r d o c u m e n t 2 8 0 , G o v e r n m e n t' s

09:59:20    7 l i s t o f w i t n e s s e s, a n d s h e w a s n' t o n t h a t l i s t o f

09:59:22    8 w i t n e s s e s.    And then you introduced documents 303 and I

09:59:26    9 looked at your list of exhibits and they ended at 290

09:59:30   10 s o m e t h i n g, s o I w o n d e r i f y o u h a v e a n u p d a t e d l i s t o f

09:59:37   11 w i t n e s s e s.    Mine ends at 239.

09:59:38   12               M R . M A T T I V I:      I d o , Y o u r H o n o r, a n d I a p o l o g i z e I

09:59:40   13 f o r g o t t o f i l e a n u p d a t e d w i t n e s s l i s t.          We have one.

09:59:43   14               W e h a v e s h a r e d i t w i t h t h e d e f e n s e.         I'll be happy

09:59:45   15 t o g e t t h a t o n f i l e.

09:59:46   16               T H E C O U R T:       A l l r i g h t.    And you also have a more

09:59:48   17 u p d a t e d e x h i b i t l i s t, b e c a u s e t h e o n e I h a v e e n d s a t 2 3 9 ,

09:59:52   18 a n d t h e f i r s t w i t n e s s - - t h e f i r s t e x h i b i t y o u i n t r o d u c e d

09:59:55   19 w a s 3 0 3 .

09:59:55   20               M R . M A T T I V I:      R i g h t, a g a i n, I a p o l o g i z e f o r

09:59:57   21 o v e r l o o k i n g t h a t .      W e ' l l g e t i t o n f i l e t o d a y.

10:00:00   22               T H E C O U R T:       G r e a t.   Anything we need to talk

10:00:02   23 a b o u t?      We'll come back at 11:15 -- I mean, 10:15.

10:00:06   24               (A recess was taken from 9:59 to 10:17 A.M.)

10:00:06   25               ( T h e j u r y r e t u r n e d t o t h e c o u r t r o o m, a f t e r w h i c h


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 88 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         88


10:18:01    1 the following proceedings were had:)

10:18:01    2               T H E C O U R T:       Y o u m a y b e s e a t e d.    Members of the

10:18:06    3 jury, I had our IT people work on our microphones over

10:18:13    4 t h e b r e a k.      H o p e f u l l y t h a t' s g o i n g t o w o r k b e t t e r.     But

10:18:16    5 if at any point you have trouble hearing the witness or

10:18:18    6 t h e a t t o r n e y s, r a i s e y o u r h a n d a n d w e w i l l - - w e ' l l d o

10:18:24    7 something about it, so it was obvious with this morning

10:18:28    8 you had.

10:18:28    9               M r . M a t t i v i, y o u m a y c o n t i n u e y o u r e x a m i n a t i o n.

10:18:31   10               M R . M A T T I V I:      T h a n k y o u , Y o u r H o n o r.

10:18:32   11 B Y M R . M A T T I V I:

10:18:32   12 Q.            S o , M r . B e n s o n, w e ' r e g o i n g t o g o a h e a d a n d p l a y

10:18:37   13 a n o t h e r c l i p f r o m l a t e r i n t h e c o n v e r s a t i o n t h a n w h a t

10:18:39   14 y o u ' v e h e a r d b e f o r e.

10:18:40   15               M R . M A T T I V I:      S e a n , c o u l d y o u p l a y 1 3 h , p l e a s e.

10:18:58   16               ( G o v e r n m e n t' s E x h i b i t 1 3 h w a s p l a y e d. )

10:19:17   17               M R . M A T T I V I:      Hang on.

10:19:18   18               T H E C O U R T:       We don't have any --

10:19:28   19               CLERK COOK:             Okay.      Good.

10:21:25   20               ( G o v e r n m e n t' s E x h i b i t 1 3 h w a s p l a y e d. )

10:21:27   21               M R . M A T T I V I:

10:21:27   22 B Y M R . M A T T I V I:

10:21:28   23 Q.            S o , M r . B e n s o n, w o u l d y o u e x p l a i n y o u r c o m m e n t s

10:21:30   24 a b o u t t h e I m a m s a t t h e m o s q u e.

10:21:33   25 A.            In relation to?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 89 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         89


10:21:36    1 Q.             G o a h e a d a n d p u l l t h a t m i c a l i t t l e b i t c l o s e r.

10:21:40    2 A.             Can you hear me?

10:21:41    3 Q.             I can.

10:21:42    4 A.             Okay.       You want to know the relation -- restate

10:21:44    5 y o u r q u e s t i o n.

10:21:45    6 Q.             Sure.       E x p l a i n w h a t y o u w e r e t a l k i n g a b o u t.

10:21:47    7 Mr. Stein seemed to be focusing his attention on

10:21:51    8 P r e s i d e n t O b a m a i n t h e W h i t e H o u s e.       You seemed to be

10:21:52    9 f o c u s i n g y o u r s o n t h e I m a m s o n a m o r e l o c a l l e v e l;

10:21:57   10 c o r r e c t?

10:21:57   11 A.             I t h i n k I m a d e m e n t i o n o f b o t h.

10:21:59   12 Q.             Okay.       So explain your thoughts on that, would you

10:22:02   13 p l e a s e.

10:22:02   14 A.             A t t h e t i m e w e w e r e s e e i n g, y o u k n o w , l i k e s t u f f

10:22:06   15 t h r o u g h t h e n e w s i n o t h e r s t a t e s w h e r e t h e y w e r e s t a r t i n g

10:22:11   16 t o a d o p t c e r t a i n l a w s o r w o r k i n g t o t r y t o a d o p t c e r t a i n

10:22:16   17 l a w s , l i k e S h a r i a l a w , i n s i d e o u r c o u r t s y s t e m s.          And a

10:22:21   18 l o t o f t h a t w a s b e i n g, y o u k n o w, p u s h e d b y , y o u k n o w ,

10:22:24   19 l o c a l m o s q u e s a n d l e a d e r s h i p i n t h o s e a r e a s t h a t h a d a ,

10:22:28   20 y o u k n o w , h e a v y, y o u k n o w , p r e s e n c e o f M u s l i m s.

10:22:31   21 Q.             Okay.       Near the beginning of that clip we heard

10:22:35   22 M r . S t e i n s a y , " T h e c o c k r o a c h e s i n t h i s c o u n t r y h a v e g o t

10:22:37   23 t o g o , p e r i o d. "

10:22:38   24                D o y o u r e m e m b e r t h a t?

10:22:39   25 A.             Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 90 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     90


10:22:40    1 Q.             I n y o u r v i e w, w h a t w a s h e r e f e r r i n g t o ?

10:22:43    2 A.             Just gone.

10:22:45    3 Q.             H a d y o u h e a r d h i m u s e t h e t e r m " c o c k r o a c h e s"

10:22:47    4 b e f o r e?

10:22:48    5 A.             Yes.

10:22:48    6 Q.             So what group do you think he was referring to?

10:22:50    7 A.             M u s l i m s.

10:22:51    8 Q.             A n d b y " g o n e, " w h a t w a s y o u r i n t e r p r e t a t i o n o f

10:22:55    9 what he said?

10:22:56   10 A.             N o l o n g e r i n t h e U n i t e d S t a t e s, j u s t g o n e .

10:22:58   11 Q.             Okay.       And then he goes on to say, "They are the

10:23:01   12 p r o b l e m i n t h i s c o u n t r y r i g h t n o w .         They are the threat

10:23:03   13 t h a t w e h a v e i n t h i s c o u n t r y r i g h t n o w . "

10:23:05   14                H a d y o u h e a r d h i m t a l k l i k e t h a t b e f o r e?

10:23:08   15 A.             Y e a h , i t w a s n' t a n y t h i n g n e w .     I mean, he always

10:23:12   16 h a d - - a n d a n y t i m e t h e s u b j e c t c a m e u p w i t h M u s l i m s, i t

10:23:15   17 w a s k i n d o f t h e s a m e w a y .

10:23:16   18 Q.             Okay.       And, in fact, you agree with him in some

10:23:19   19 r e s p e c t s; c o r r e c t?

10:23:20   20 A.             Yes, I do.

10:23:21   21 Q.             Where do you disagree with him?

10:23:22   22 A.             I d i s a g r e e t h a t, y o u k n o w, t a k i n g a c t i o n o r

10:23:30   23 i n f l i c t i n g h a r m o n s o m e b o d y e l s e i s - - i t ' s n o t t h e r i g h t

10:23:36   24 w a y .

10:23:36   25 Q.             T h e n t h e r e' s a f a i r l y l e n g t h y d i s c u s s i o n o r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 91 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         91


10:23:39    1 statement by Mr. Stein about "bringing them in by the

10:23:42    2 p l a n el o a d e v e r y d a y , t h e p e r s o n i n t h e W h i t e H o u s e i s

10:23:45    3 making sure of it, we found out Garden City is a main hub

10:23:48    4 that they're bringing them into and dispersing from

10:23:53    5 t h e r e. "      D o y o u r e m e m b e r t h a t?

10:23:53    6 A.             Yes.

10:23:53    7 Q.             And then we hear discussion of Dan Day mentioning

10:23:56    8 t h a t t h e y ' r e l o o k i n g f o r v o l u n t e e r s a t t h a t p l a c e.

10:23:59    9 C o r r e c t?

10:23:59   10 A.             Yes.

10:24:00   11 Q.             A n d , i n f a c t, h e t a l k e d a b o u t t r y i n g t o v o l u n t e e r

10:24:03   12 t h e r e; c o r r e c t?

10:24:04   13 A.             Yes.

10:24:04   14 Q.             I n y o u r v i e w, f r o m t h e p e r s p e c t i v e o f t h e m i l i t i a

10:24:08   15 o f K S F , i s t h a t s o m e t h i n g t h a t w o u l d b e v a l u a b l e, h a v i n g

10:24:10   16 a p e r s o n w h o w o r k e d i n t h e i m m i g r a t i o n o f f i c e?

10:24:12   17 A.             Yes.

10:24:13   18 Q.             Why?

10:24:14   19 A.             To be able to pinpoint out, you know, what we

10:24:20   20 p e r c e i v e m a y b e b e e n t h r e a t s a s f a r a s e x t r e m i s t s.

10:24:23   21 Q.             S o w h e t h e r y o u ' r e p l a y i n g o f f e n s e o r d e f e n s e, i t

10:24:26   22 w o u l d b e , i n y o u r v i e w , a p p r o p r i a t e t o b e a b l e t o k e e p a n

10:24:27   23 e y e o n t h i s ?

10:24:28   24 A.             Yes.

10:24:29   25 Q.             Okay.      Let's go on to another clip now.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 92 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                            92


10:24:33    1                M R . M A T T I V I:      Sean, would you play 13j for us,

10:24:37    2 p l e a s e.

10:24:41    3                ( G o v e r n m e n t' s E x h i b i t 1 3 j w a s p l a y e d. )

10:24:49    4                M R . M A T T I V I:      W e d o n ' t h a v e s o u n d.

10:24:50    5                T H E C O U R T:       W e s t i l l d o n ' t h a v e a u d i o.

10:24:57    6                CLERK COOK:             It's not us.

10:24:58    7                M R . M A T T I V I:      Okay.

10:24:44    8                ( G o v e r n m e n t' s E x h i b i t 1 3 j w a s p l a y e d. )

10:26:12    9                M R . M A T T I V I:      S o r r y, Y o u r H o n o r.      O b v i o u s l y, i t

10:26:14   10 d i d n ' t d o t h a t w h e n w e p r a c t i c e d i t .

10:26:19   11                ( G o v e r n m e n t' s E x h i b i t 1 3 j w a s r e p l a y e d. )

10:28:42   12 B Y M R . M A T T I V I:

10:28:43   13 Q.             S o , M r . B e n s o n, l e t ' s t a l k a b o u t t h e b e g i n n i n g o f

10:28:46   14 t h a t c o n v e r s a t i o n.       You talked about something called a

10:28:49   15 " f a l s e f l a g " ; c o r r e c t?

10:28:50   16 A.             Yes.

10:28:51   17 Q.             Can you explain to the jury what you meant by

10:28:53   18 " f a l s e f l a g " ?

10:28:54   19 A.             F a l s e f l a g , t h a t , w e l l, i s u s e d t o e l i c i t a

10:29:01   20 r e a c t i o n f r o m p e o p l e.

10:29:04   21 Q.             So am I correct in saying that that was the point

10:29:07   22 o f y o u r d i s c u s s i o n, w a s t h a t t h e G o v e r n m e n t i s d o i n g t h a t

10:29:10   23 t o c r e a t e a r e a c t i o n a m o n g p e o p l e?

10:29:12   24 A.             Yes.

10:29:12   25 Q.             Okay.       E x p l a i n w h a t y o u m e a n , p l e a s e.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 93 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        93


10:29:15    1 A.            By trying to get a reaction from the patriot

10:29:22    2 c o m m u n i t y t o r e s p o n d i n s o m e w a y , s h a p e, o r f o r m i s t h e

10:29:27    3 r e a s o n w e r e f e r t o s t u f f a s f a l s e f l a g s.

10:29:30    4 Q.            Okay.       And is there some opinion in the patriot

10:29:32    5 community that the government is orchestrating events

10:29:35    6 just to draw patriots out?

10:29:37    7 A.            A t t h e t i m e , y e s , d e f i n i t e l y.

10:29:41    8 Q.            T h a t w a s y o u r t h o u g h t a t t h e t i m e?

10:29:43    9 A.            Yes.

10:29:43   10 Q.            Okay.       T h e r e' s s o m e c o n v e r s a t i o n a b o u t a p e r s o n - -

10:29:45   11 a n d I ' m n o t s u r e i f w e g o t t h e n a m e r i g h t i n t h e

10:29:47   12 t r a n s c r i p t - - A l l e n O ' D e a r y [ p h o n e t i c] o r A l l e n L a d e a r y

10:29:51   13 [ p h o n e t i c] ?

10:29:51   14 A.            Yes.

10:29:51   15 Q.            W o u l d y o u e x p l a i n t h a t, p l e a s e.

10:29:53   16 A.            A l a n L e d e a r y.    H e ' s j u s t a n o t h e r p a t r i o t.   He's

10:29:57   17 n o t i n t h e s t a t e o f K a n s a s.          He's got a large social

10:30:00   18 m e d i a p r e s e n c e.

10:30:01   19 Q.            And then you make some comments about hunting

10:30:03   20 M u s l i m s, d o n ' t y o u ?

10:30:04   21 A.            Yes.

10:30:05   22 Q.            A n d p r e t t y d i s t a s t e f u l s t u f f?

10:30:08   23 A.            Yes.

10:30:08   24 Q.            Would you explain to the jury what your thoughts

10:30:10   25 w e r e w h e n y o u s a i d t h o s e t h i n g s.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 94 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          94


10:30:12    1 A.            J u s t v e n t i n g, b l o w i n g s m o k e.    We just had 49

10:30:16    2 A m e r i c a n s k i l l e d, y o u k n o w, b y , y o u k n o w , a t e r r o r i s t

10:30:20    3 act.        I t p r o b a b l y w a s n ' t t h e r i g h t t h i n g b u t , y o u k n o w,

10:30:24    4 t h a t ' s j u s t w h a t I w a s s a y i n g a t t h e t i m e.

10:30:27    5 Q.            Okay.        A n d t h e n M r . S t e i n s a y s, " I n G a r d e n C i t y,

10:30:31    6 they got those apartment complexes where literally every

10:30:34    7 a p a r t m e n t, t h a t ' s a l l i t i s , f u c k i n g g o d d a m n c o c k r o a c h e s,

10:30:40    8 a n d , I m e a n , I w o u l d n' t b e a g a i n s t i t i f I c o u l d g e t

10:30:42    9 a h o l d o f s o m e R P G s.        I ' l l r u n s o m e R P G s r i g h t t h r o u g h.

10:30:46   10 I ' l l b l o w e v e r y g o d d a m n e d b u i l d i n g u p r i g h t t h e r e. "

10:30:49   11               Y o u r e m e m b e r t h a t c o m m e n t?

10:30:50   12 A.            Yes.

10:30:51   13 Q.            And then Shelby Lewis says, "We got to be

10:30:53   14 r e a l i s t i c, t h o u g h, b e c a u s e I c a n ' t g e t a n y o f t h o s e a n d

10:30:56   15 y o u c a n ' t e i t h e r. "        C o r r e c t?

10:30:57   16 A.            Yes.

10:30:58   17 Q.            Still with me?             And then Mr. Stein says, "Well,

10:31:02   18 t h e r e' s w a y s . "       You remember that?

10:31:04   19 A.            Yes.

10:31:05   20 Q.            Did you -- at that point did you think he was

10:31:10   21 s e r i o u s?

10:31:10   22 A.            I t h o u g h t h e w a s s e r i o u s.       I d i d n' t r e a l l y t h i n k

10:31:13   23 t h a t i t c o u l d a c c o m p l i s h a n y t h i n g.      I mean, I didn't -- I

10:31:16   24 t h o u g h t i t w a s j u s t b l o w i n g s m o k e.

10:31:18   25 Q.            Okay.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 95 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    95


10:31:20    1              M R . M A T T I V I:     L e t ' s g o o n t o c l i p 1 3 n , S e a n, i f

10:31:26    2 y o u w o u l d, p l e a s e.

10:31:28    3              ( G o v e r n m e n t' s E x h i b i t 1 3 n w a s p l a y e d. )

10:32:45    4 B Y M R . M A T T I V I:

10:32:46    5 Q.           G i v e u s a l i t t l e c o n t e x t f o r t h a t.      W h a t' s t h e

10:32:49    6 c l a n g i n g m e t a l t h a t w e h e a r d i n t h e b a c k g r o u n d?

10:32:51    7 A.           T h a t ' s a g a t e.

10:32:53    8 Q.           Okay.        And when Mr. Stein mentions that he was

10:32:58    9 "putting some things together six, eight months ago to do

10:33:01   10 s o m e t h i n g a l o t m o r e c r a z y t h a n t h i s, a n d i t d i d n' t t a k e

10:33:04   11 h i m l o n g t o h a v e 2 0 o r 2 5 p e o p l e t h a t w e r e r o l l i n g w i t h

10:33:06   12 h i m b e f o r e s h i t c h a n g e d, " d o y o u - - h a d h e t a l k e d w i t h

10:33:11   13 y o u a b o u t t h a t ?

10:33:11   14 A.           No.

10:33:11   15 Q.           Okay.        B u t h e s a i d , " I t o l d y o u a b o u t t h a t" ;

10:33:15   16 c o r r e c t?     Y o u r e m e m b e r h i m s a y i n g t h a t?

10:33:16   17 A.           W e l l , m a y b e a b o u t t h e s t a t e m e n t, y e s .

10:33:18   18 Q.           R i g h t.     And it was Shelby Lewis who said yes;

10:33:23   19 c o r r e c t?

10:33:23   20 A.           Yes.

10:33:23   21 Q.           So would you agree that it was clear that that was

10:33:25   22 b e t w e e n h i m a n d S h e l b y?

10:33:27   23 A.           Yes.

10:33:27   24 Q.           A l l r i g h t.       The recording stops not long after

10:33:32   25 t h i s ; i s t h a t r i g h t?       You remember looking at the entire


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 96 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          96


10:33:37    1 t r a n s c r i p t w h e n w e m e t b e f o r e?

10:33:39    2 A.            Yes, yes, yes.

10:33:40    3 Q.            Okay.       I'm asking you to recall back to that time

10:33:42    4 on June 14th.              D o y o u r e m e m b e r?

10:33:44    5 A.            Yes.

10:33:44    6 Q.            S o n o t l o n g a f t e r t h a t, s o m e t h i n g h a p p e n e d;

10:33:47    7 c o r r e c t?

10:33:48    8 A.            Yes.

10:33:48    9 Q.            W h a t h a p p e n e d?

10:33:48   10 A.            D a n D a y s t a r t e d e x h i b i t i n g s i g n s o f h e a t s t r o k e.

10:33:53   11 Q.            What do you mean by that?

10:33:55   12 A.            H e s t a r t e d g e t t i n g r e a l p a l e , c l a m m y, h e a d a c h e s.

10:34:01   13 I t w a s h o t o u t .        H e h a d n ' t h a d a l o t o f w a t e r.

10:34:04   14 Q.            Okay.       S o w h a t a c t u a l l y h a p p e n e d?   Describe to us

10:34:08   15 w h a t h a p p e n e d i f y o u w o u l d, p l e a s e.

10:34:09   16 A.            Dan Day eventually got to a point where he laid

10:34:15   17 d o w n o n t h e g r o u n d, a n d w e w e r e c o n c e r n e d a b o u t h i s

10:34:20   18 p a r t i c u l a r h e a l t h.     S o I c a l l e d u p t o m y p a r e n t s' p l a c e

10:34:24   19 w h e r e m y s i s t e r- i n - l a w w a s a t .       She'd worked in the, you

10:34:28   20 k n o w , m e d i c a l f i e l d.       She came out to, you know, to

10:34:31   21 a s s e s s D a n , a n d w e d e c i d e d a t t h a t p o i n t i n t i m e t o c a l l

10:34:34   22 9 1 1 a n d h a v e t h e E M S c o m e o u t .

10:34:37   23 Q.            Okay.       So did they come out?

10:34:38   24 A.            Yes.

10:34:39   25 Q.            D i d t h e y t r e a t h i m t h e r e?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 97 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       97


10:34:40    1 A.            Yes.

10:34:40    2 Q.            A n d t h e y t r a n s p o r t e d h i m ; c o r r e c t?

10:34:42    3 A.            Yes.

10:34:42    4 Q.            Okay.      D e s c r i b e t o t h e j u r y i f y o u w o u l d, p l e a s e,

10:34:45    5 what happened after that, after Dan Day was taken to the

10:34:47    6 h o s p i t a l.

10:34:48    7 A.            A f t e r D a n D a y w a s t a k e n t o t h e h o s p i t a l, S h e l b y

10:34:52    8 L e w i s w e n t a h e a d a n d l e f t a n d w e n t h o m e.           Patrick stayed

10:34:58    9 ' c a u s e C u r t i s A l l e n w a s a l m o s t t o o u r p r o p e r t y, s o h e

10:35:04   10 h u n g a r o u n d a n d w e h u n g a r o u n d f o r C u r t i s t o g e t t h e r e.

10:35:06   11 Q.            Had there been some conversation about Curtis

10:35:09   12 i n t e n d i n g t o j o i n y o u ?

10:35:11   13 A.            Excuse me?

10:35:11   14 Q.            Had there been some conversation prior to that

10:35:14   15 a b o u t t h e f a c t t h a t C u r t i s w a s o n h i s w a y ?

10:35:17   16 A.            Yes.

10:35:17   17 Q.            Okay.      A n d h e u l t i m a t e l y s h o w e d u p ; c o r r e c t?

10:35:20   18 A.            Yes.

10:35:20   19 Q.            D e s c r i b e f o r t h e j u r y i f y o u w o u l d, p l e a s e, w h a t

10:35:23   20 h a p p e n e d w h e n M r . A l l e n g o t t h e r e.

10:35:24   21 A.            W h e n C u r t i s a r r i v e d, P a t r i c k j u s t w e n t o v e r t h e

10:35:29   22 s a m e t h i n g t h a t h e w e n t o v e r w i t h u s a t t h e s h o o t i n g

10:35:32   23 r a n g e w i t h C u r t i s.

10:35:33   24 Q.            Okay.      And you expressed last time we talked that

10:35:39   25 t h i s h e i g h t e n e d y o u r l e v e l o f c o n c e r n; c o r r e c t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 98 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     98


10:35:41    1 A.            Yes.

10:35:41    2 Q.            E x p l a i n t o t h e j u r y w h y i f y o u w o u l d, p l e a s e.

10:35:44    3 A.            ' C a u s e t h e y - - a c t u a l l y, P a t r i c k w a s a c t u a l l y, y o u

10:35:48    4 know, talking about using high explosives on the

10:35:56    5 S o m a l i - - I g u e s s w h e r e t h e y' r e s t a y i n g i n - - i n L i b e r a l

10:35:59    6 o r G a r d e n C i t y , I c a n ' t r e m e m b e r w h i c h.

10:36:01    7 Q.            Okay.       So there was specific discussion about the

10:36:03    8 use of high explosives once Mr. Allen showed up?

10:36:06    9 A.            Yes.

10:36:06   10 Q.            W h a t d i d t h i s d o t o y o u r l e v e l o f c o n c e r n?

10:36:09   11 A.            M a d e m e v e r y c o n c e r n e d.

10:36:10   12 Q.            Okay.       E x p l a i n w h a t y o u m e a n , p l e a s e.

10:36:13   13 A.            T h a t I a c t u a l l y t h o u g h t i t w a s n ' t j u s t t a l k, i t

10:36:16   14 w a s m o r e o f a , y o u k n o w , a n a c t u a l " a c t i o n" a c t i o n.

10:36:20   15 Q.            Who was the person that actually mentioned it?

10:36:22   16 A.            P a t r i c k.

10:36:23   17 Q.            Okay.       C o u l d y o u s e e a r e s p o n s e b y M r . A l l e n?

10:36:26   18 A.            Yes.

10:36:26   19 Q.            Okay.       W h a t d i d y o u - - w h a t d i d y o u o b s e r v e?

10:36:30   20 A.            N o t m u c h o f a r e s p o n s e.      Like I don't know if this

10:36:37   21 i s s o m e t h i n g h e ' d h e a r d b e f o r e o r t h i s i s t h e f i r s t t i m e

10:36:40   22 h e ' d h e a r d i t , b u t h e d i d n' t h a v e a - - h e d i d n' t h a v e a

10:36:43   23 r e a l b i g r e s p o n s e t o i t .

10:36:46   24 Q.            Okay.       Why at this point in the conversation have

10:36:49   25 y o u b e g u n t a k i n g P a t r i c k S t e i n s e r i o u s l y?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 99 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       99


10:36:52    1 A.            T h a t h e w a s - - h i s d e m e a n o r a n d e v e r y t h i n g, t h a t

10:36:59    2 he was actually going to perpetrate this, and that he had

10:37:05    3 actually may have already started acquiring some of the

10:37:07    4 i t e m s h e w a s t a l k i n g a b o u t.

10:37:08    5 Q.            Was there something specific about the

10:37:10    6 conversation that caused you to believe that perhaps he

10:37:12    7 w a s s t a r t i n g t o a c q u i r e s u p p l i e s?

10:37:16    8 A.            I can't recall with --

10:37:19    9 Q.            Okay.       But you remember being concerned about it?

10:37:21   10 A.            Yes.

10:37:21   11 Q.            Okay.       M r . D a y w a s n o t p r e s e n t a t t h i s p o i n t;

10:37:25   12 c o r r e c t?

10:37:25   13 A.            C o r r e c t.

10:37:26   14 Q.            Okay.       What -- do you remember any of the

10:37:29   15 s p e c i f i c s a b o u t t h e c o n v e r s a t i o n c o n c e r n i n g t h e h i g h

10:37:32   16 e x p l o s i v e s a n d w h a t M r . S t e i n i n t e n d e d t o d o w i t h t h e m?

10:37:34   17 A.            He intended to place explosives at certain

10:37:40   18 l o c a t i o n s a t t h e - - I d o n ' t r e m e m b e r w h a t t h e y c a l l e d i t ,

10:37:47   19 b u t w h e r e t h e m a s s m a j o r i t y o f t h e m w e r e s t a y i n g, i n

10:37:51   20 t h e i r c o m m u n i t y, t o p l a c e a n h y d r o u s o r f e r t i l i z e r- m a d e

10:38:00   21 b o m b s.

10:38:02   22 Q.            How long after that did the meeting break up?

10:38:07   23 A.            I ' m n o t s u r e.

10:38:08   24 Q.            Okay.       Do you remember why the meeting broke up?

10:38:11   25 A.            I think it was just getting late and I think that


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 100 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       100


10:38:15    1 Patrick was concerned about an issue he had with a friend

10:38:19    2 o v e r h e r e i n W i c h i t a.

10:38:20    3 Q.            Okay.       O n c e t h i s m e e t i n g e n d e d, w h a t w e r e y o u r

10:38:26    4 t h o u g h t s a b o u t c o n t i n u e d i n v o l v e m e n t w i t h t h i s g r o u p?

10:38:32    5 A.            There -- I was done.                 I was out 'cause I actually

10:38:37    6 thought that -- I didn't think it was a good place for me

10:38:40    7 to be at the time.

10:38:41    8 Q.            Okay.       When did you -- when did you come to the

10:38:44    9 p o i n t o f m a k i n g t h a t d e c i s i o n?

10:38:46   10 A.            A c t u a l l y, I k i n d o f h a d t h a t b y t h e n e x t m o r n i n g.

10:38:49   11 I c a l l e d S h e l b y L e w i s o n t h e p h o n e, a n d I t o l d h e r I

10:38:53   12 d i d n ' t w a n t t o h a v e a n y p a r t o f i t , t h a t I w a s d o n e, I

10:38:56   13 w a n t e d o u t .     I just wanted to distance myself from, you

10:39:01   14 k n o w , e v e r y b o d y.

10:39:01   15 Q.            Okay.       So why not call Patrick Stein or Curtis

10:39:04   16 A l l e n?     W h y ' d y o u c a l l S h e l b y?

10:39:06   17 A.            I b e l i e v e d t h a t S h e l b y d i d n ' t h a v e t h e m i n ds e t

10:39:10   18 t h a t P a t r i c k S t e i n h a d .

10:39:12   19 Q.            Okay.       So what did you communicate to her?

10:39:15   20 A.            T h a t - - I t o l d h e r I s a i d, y o u k n o w, " I ' m n o t d o w n

10:39:17   21 w i t h w h a t h e ' s t a l k i n g a b o u t" a n d , y o u k n o w , I d i d n' t

10:39:21   22 w a n t t o h a v e a n y p a r t o f i t .

10:39:22   23 Q.            Okay.       S o w h a t d i d y o u d o t h e n?

10:39:24   24 A.            Shortly after that I tendered my resignation with

10:39:28   25 K S F .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 101 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    101


10:39:28    1 Q.            How did you do that?

10:39:29    2 A.            I s e n t - - w e l l, I g u e s s n o t a l e t t e r b u t a

10:39:34    3 communication with our state commander and resigned my

10:39:38    4 p o s i t i o n.

10:39:39    5 Q.            Okay.       N o w , d i d y o u s a y , " I t ' s b e c a u s e t h e y' r e

10:39:41    6 doing something I don't agree with"?

10:39:43    7 A.            No, I did not.

10:39:44    8 Q.            What did you say?

10:39:44    9 A.            I told them it was due to personal issues that I

10:39:48   10 h a d g o i n g o n a t t h e t i m e t h a t I c o u l d n' t e f f e c t i v e l y

10:39:50   11 p e r f o r m m y d u t i e s w i t h i n t h e K S F .

10:39:52   12 Q.            B u t w h a t w a s t h e r e a l r e a s o n?

10:39:54   13 A.            T h e r e a l r e a s o n w a s ' c a u s e I d i d n' t k n o w i f t h e

10:39:58   14 o r g a n i z a t i o n t h a t I w a s w i t h w a s w h a t I w a s l o o k i n g f o r

10:40:04   15 a s f a r a s , y o u k n o w, a d e f e n s e- t y p e - - a d e f e n s e s e r v i c e.

10:40:08   16 A n d I d o n ' t - - a n d I d i d n ' t k n o w , y o u k n o w , i n t h e K S F

10:40:12   17 h o w m a n y o f t h e p e o p l e h a d t h e s a m e m i n d s e t , s o I j u s t

10:40:17   18 w a n t e d o u t .

10:40:17   19 Q.            Okay.       You mentioned when we spoke that in the

10:40:23   20 m i l i t i a c o m m u n i t y t h a t y o u ' r e o f t e n c o n c e r n e d a b o u t

10:40:27   21 i n f o r m a n t s; c o r r e c t?

10:40:28   22 A.            C o r r e c t.

10:40:28   23 Q.            W h a t d i d y o u m e a n b y t h a t?

10:40:30   24 A.            T h e r e' s b e e n i n t h e p a t r i o t c o m m u n i t y o r a l o t o f

10:40:38   25 t h e m i l i t i a s t h e r e' s b e e n a c o n c e r n a b o u t p a i d i n f o r m a n t s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 102 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    102


10:40:41    1 actually you know, trying to push people to commit

10:40:47    2 criminal acts, and that was basically the big concern

10:40:51    3 w i t h i n f o r m a n t s.

10:40:53    4 Q.            Did you have a concern about an informant in this

10:40:56    5 g r o u p?

10:40:57    6 A.            No, not at the time, no.

10:40:59    7 Q.            Okay.        You mentioned to me at one point that you

10:41:03    8 w e r e c o n c e r n e d a b o u t P a t r i c k' s a c t i o n s; c o r r e c t?

10:41:06    9 A.            Yes.

10:41:06   10 Q.            W h a t d i d y o u m e a n b y t h a t?

10:41:08   11 A.            W e l l , a n o t h e r i n s t a n c e h a p p e n e d, y o u k n o w , a f t e r I

10:41:13   12 l e f t t h e K S F t h a t m a d e m e r e a l l y c o n f i r m t h a t m a y b e

10:41:19   13 P a t r i c k w a s a n i n f o r m a n t.

10:41:20   14 Q.            Okay.        Why?

10:41:22   15 A.            Because he was trying to recruit or get people to

10:41:27   16 c o m m i t, y o u k n o w , a n i l l e g a l a c t .

10:41:29   17 Q.            Okay.        E x p l a i n w h a t y o u m e a n , p l e a s e.   What are

10:41:31   18 t h e c i r c u m s t a n c e s a r o u n d t h a t?

10:41:34   19 A.            I d o n ' t g e t w h a t y o u ' r e a s k i n g.

10:41:36   20 Q.            R i g h t.    You said that you had that concern because

10:41:40   21 o f s o m e t h i n g s p e c i f i c P a t r i c k h a d d o n e; c o r r e c t?     He was

10:41:43   22 t r y i n g t o r e c r u i t p e o p l e; c o r r e c t?

10:41:44   23 A.            C o r r e c t, y e s .

10:41:45   24 Q.            Okay.        What specifically was he trying to get

10:41:48   25 p e o p l e t o d o ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 103 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       103


10:41:53    1 A.            People to do or trying to get me to do?

10:41:55    2 Q.            Yes, let's focus on what he was trying to get you

10:41:58    3 to do.

10:41:59    4 A.            The one instance where I actually thought he was

10:42:03    5 a n i n f o r m a n t w a s i n r e g a r d s t o t h e a c t u a l e l e c t i o n.        And

10:42:08    6 there was a political PAC that was going to be in

10:42:13    7 W a s h i n g t o n, D . C . , a n d t h i s p a r t i c u l a r p o l i t i c a l P A C w a s

10:42:17    8 m a d e u p o f e x - N a v y S E A L S.           And he was recruiting security

10:42:25    9 t o g o t o W a s h i n g t o n, D . C . , y o u k n o w , l o c a l l y t h r o u g h

10:42:28   10 p e o p l e h e k n e w i n K a n s a s.

10:42:30   11 Q.            Okay.       And why did that cause you concern that he

10:42:32   12 m i g h t b e a n i n f o r m a n t?

10:42:34   13 A.            B e c a u s e, o n e , i t w a s W a s h i n g t o n, D . C . , a n d w h y

10:42:36   14 w o u l d a N a v y S E A L w a n t m y p r o t e c t i o n?

10:42:39   15 Q.            Okay.       And the thing about him that caused you to

10:42:42   16 t h i n k h e w a s a n i n f o r m a n t w a s t h e w a y h e w a s p u s h i n g

10:42:46   17 p e o p l e t o d o t h i n g s; i s t h a t c o r r e c t?

10:42:47   18 A.            C o r r e c t.

10:42:48   19               M R . M A T T I V I:      Y o u r H o n o r, I d o n ' t h a v e a n y m o r e

10:42:50   20 q u e s t i o n s f o r M r . B e n s o n a t t h i s t i m e .

10:42:52   21               T H E C O U R T:       T h a n k y o u , M r . M a t t i v i.

10:42:54   22               M s . B r a n n o n, y o u m a y c r o s s- e x a m i n e.

10:42:56   23               M S . B R A N N O N:      T h a n k y o u , Y o u r H o n o r.

10:42:58   24                                       C R O S S- E X A M I N A T I O N

10:42:58   25 B Y M S . B R A N N O N:


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 104 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     104


10:43:06    1 Q.             G o o d m o r n i n g, M r . B e n s o n.

10:43:07    2 A.             G o o d m o r n i n g.

10:43:08    3 Q.             You talked about these recruitment meetings with

10:43:11    4 KSF.        O n c e y o u w e r e r e c r u i t e d, y o u a c t u a l l y h a d t o j o i n

10:43:18    5 K S F i f t h e y a s k e d y o u t o ; i s t h a t r i g h t?

10:43:22    6 A.             No.

10:43:22    7 Q.             W e l l , y o u s a i d y o u r e s i g n e d y o u r m e m b e r s h i p.

10:43:25    8 A.             Well, within the KSF, as you went through a

10:43:29    9 certain vetting process --

10:43:30   10 Q.             Uh-huh.

10:43:31   11 A.             -- and, you know, you had a membership within KSF,

10:43:35   12 a n d t h e n w h e n y o u s t a r t e d t o o b t a i n f i e l d t r a i n i n g

10:43:39   13 e x e r c i s e s a n d t h i n g s l i k e t h i s , t h e n y o u w e r e a c t u a l l y

10:43:43   14 p a t c h e d i n t o t h e K S F .

10:43:44   15 Q.             Did you understand that Patrick Stein had been

10:43:47   16 v e t t e d?

10:43:48   17 A.             Yes.

10:43:48   18 Q.             A n d S h e l b y L e w i s?

10:43:50   19 A.             Excuse me?          Yes.

10:43:51   20 Q.             And Dan Day?

10:43:54   21 A.             Yes.

10:43:54   22 Q.             C u r t i s A l l e n?

10:43:56   23 A.             Yes.

10:43:57   24 Q.             When Patrick Stein called this meeting on

10:44:03   25 J u n e 1 4 t h , y o u b e l i e v e d a t t h a t p o i n t i t w a s j u s t a n o t h e r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 105 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  105


10:44:08    1 m e e t i n g; i s t h a t r i g h t?

10:44:09    2 A.             T h a t ' s c o r r e c t, y e s .

10:44:10    3 Q.             D i d y o u k n o w w h o t o e x p e c t a t t h i s m e e t i n g?

10:44:14    4 A.             No.

10:44:15    5 Q.             S o y o u c o u l d h a v e h a d 2 0 p e o p l e o r t h r e e; r i g h t?

10:44:18    6 A.             C o r r e c t.

10:44:19    7 Q.             But you expected the people that showed up would

10:44:22    8 be vetted members of KSF?

10:44:24    9 A.             C o r r e c t.

10:44:25   10 Q.             A n d i t w a s P a t r i c k S t e i n' s i d e a t o h a v e t h i s

10:44:29   11 m e e t i n g o n y o u r p r o p e r t y?

10:44:30   12 A.             I t w a s a m i d w a y p o i n t, I b e l i e v e.

10:44:33   13 Q.             A l l r i g h t.     So just geographically it was

10:44:35   14 c o n v e n i e n t f o r e v e r y o n e?

10:44:36   15 A.             Yes.

10:44:36   16 Q.             A n d o n y o u r p r o p e r t y, w h e r e e x a c t l y d i d y o u m e e t?

10:44:44   17 A.             I n a p a s t u r e w h e r e I h a v e a s h o o t i n g r a n g e.

10:44:46   18 Q.             A l l r i g h t.     W a s t h e r e a b u i l d i n g o u t t h e r e?

10:44:48   19 A.             A shed.

10:44:49   20 Q.             Okay.

10:44:50   21 A.             A s h o o t i n g s h e d, a s h a c k.

10:44:52   22 Q.             S h o o t i n g s h a c k.    A l l r i g h t.   Never heard that term

10:44:55   23 b e f o r e.      S o w e r e t h e r e - - d i d y o u m e e t i n s i d e t h e s h e d?

10:44:59   24 A.             Yes.

10:44:59   25 Q.             W e r e t h e r e, l i k e , c h a i r s a n d e v e r y t h i n g?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 106 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    106


10:45:01    1 A.           N o , t h e r e' s t w o s h o o t i n g t a b l e s a n d t h e n s t o o l s t o

10:45:05    2 sit on.

10:45:08    3 Q.           W h e n - - w e l l, P a t r i c k S t e i n a n d D a n D a y a r r i v e d

10:45:11    4 t o g e t h e r?

10:45:12    5 A.           Yes.

10:45:12    6 Q.           S h e l b y L e w i s w a s a l r e a d y t h e r e?

10:45:17    7 A.           I d o n ' t r e m e m b e r w h e n s h e a r r i v e d, b u t s h e c a m e b y

10:45:19    8 h e r s e l f.

10:45:20    9 Q.           By the time they got there it was, what, maybe

10:45:23   10 8 : 0 0 i n t h e e v e n i n g?

10:45:26   11 A.           I s u p p o s e.     I t w a s i n t h e e v e n i n g.

10:45:28   12 Q.           A l l r i g h t.     And this is June, so it was warm

10:45:30   13 o u t s i d e, l i k e y o u t a l k e d a b o u t.

10:45:32   14 A.           Yeah.

10:45:32   15 Q.           Was it still daylight when you met?

10:45:34   16 A.           No.

10:45:35   17 Q.           You talked a little bit later about the ambulance

10:45:37   18 c o m i n g f o r D a n D a y .

10:45:38   19 A.           Yes.

10:45:39   20 Q.           I t w a s w e l l a f t e r d a r k w h e n t h a t h a p p e n e d; r i g h t?

10:45:42   21 A.           Yes.

10:45:43   22 Q.           Was it close to 11:00?

10:45:45   23 A.           I don't know time.

10:45:47   24 Q.           And it was after that that Curtis Allen showed up;

10:45:49   25 i s t h a t r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 107 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       107


10:45:50    1 A.            C o r r e c t, y e s .

10:45:50    2 Q.            A l l r i g h t.    Let's talk a little bit about the

10:45:54    3 m e e t i n g i n t h e s h o o t i n g s h a c k w i t h y o u r s e l f, S h e l b y,

10:45:58    4 P a t r i c k S t e i n, a n d D a n D a y .       At that point you've talked

10:46:04    5 a b o u t y o u r r e l a t i o n s h i p w i t h P a t r i c k S t e i n.     How well did

10:46:07    6 you know Dan Day?

10:46:09    7 A.            I knew him a little bit.

10:46:11    8 Q.            Y o u h a d m e t h i m o n e t i m e b e f o r e; i s t h a t r i g h t?

10:46:15    9 A.            Yes.

10:46:17   10 Q.            B e f o r e t h i s m e e t i n g t h a t P a t r i c k S t e i n c a l l e d, y o u

10:46:21   11 a l r e a d y h a d a g o o d s e n s e a b o u t h i s v i e w o f M u s l i m s; i s

10:46:25   12 t h a t r i g h t?

10:46:25   13 A.            Yes.

10:46:29   14 Q.            When you first met, there was a lot of talk about

10:46:34   15 t h i n g s o t h e r t h a n M u s l i m s; i s t h a t r i g h t?

10:46:37   16 A.            I c a n ' t r e c a l l w h a t a l l w a s d i s c u s s e d.

10:46:40   17 Q.            A l l r i g h t.    Y o u w e r e n' t t a l k i n g a b o u t p o l i t i c s a n d

10:46:45   18 t h e n e w s ?

10:46:48   19 A.            I r e c a l l w e p r o b a b l y t a l k e d a b o u t p o l i t i c s.     I

10:46:51   20 c a n ' t r e m e m b e r w h a t w e t a l k e d a b o u t.

10:46:52   21 Q.            Y o u r e m e m b e r t a l k i n g a b o u t t h e O r l a n d o s h o o t i n g?

10:46:56   22 A.            Yes.

10:46:56   23 Q.            A n d t h a t h a d j u s t b e e n a c o u p l e o f d a y s b e f o r e?

10:46:59   24 A.            Yes.

10:46:59   25 Q.            A n d t h a t d r e w y o u r a t t e n t i o n b e c a u s e, n u m b e r o n e ,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 108 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  108


10:47:02    1 t h e r e w a s s o m a n y A m e r i c a n s k i l l e d; i s t h a t r i g h t?

10:47:05    2 A.            At the time, that was, yeah, one of the largest

10:47:10    3 m a s s s h o o t i n g s, y o u k n o w , i n m o d e r n t i m e a n y w a y.

10:47:13    4 Q.            And the news reports that you had heard said that

10:47:16    5 t h e s h o o t e r w a s M u s l i m; i s t h a t c o r r e c t?

10:47:21    6 A.            T h e r e p o r t s w e r e - - I ' m t r y i n g t o r e m e m b e r b a c k.

10:47:25    7 It's been awhile but, you know, either he's Muslim or

10:47:28    8 indoctrinated and had claimed -- claimed the attack for

10:47:37    9 A l l a h.

10:47:38   10 Q.            J u s t m a k e s u r e I h e a r d r i g h t, " c l a i m e d t h e a t t a c k s

10:47:41   11 f o r A l l a h" ?

10:47:42   12 A.            ISIS, whatever you want -- whatever you want, you

10:47:47   13 k n o w , t h e y s c r e a m " A l l a h a k b a r" o r w h a t e v e r.

10:47:50   14 Q.            And that was one of the reasons that that

10:47:52   15 p a r t i c u l a r e v e n t d r e w y o u r a t t e n t i o n?

10:47:54   16 A.            T h a t w a s o n e o f t h e b i g g e s t o n e s, b u t t h a t w a s n' t

10:47:58   17 t h e o n l y o n e .

10:48:01   18 Q.            You reviewed a lot of the things that Patrick

10:48:04   19 S t e i n s a i d , a n d y o u u n d e r s t o o d t h i s f o r h i m t o b e

10:48:09   20 r e c r u i t i n g y o u ; i s t h a t c o r r e c t?

10:48:12   21 A.            Yes, I believe he made a statement that he needs

10:48:17   22 m o r e t h a n f i v e .

10:48:18   23 Q.            A n d y o u v i e w e d t h a t a s b a s i c, I b e l i e v e y o u s a i d

10:48:21   24 a l m o s t l i k e a s a l e s p i t c h t o y o u ?

10:48:23   25 A.            C o r r e c t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 109 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     109


10:48:27    1 Q.            Y o u p a r t i c i p a t e d i n t h i s c o n v e r s a t i o n a s w e l l, a s

10:48:30    2 w e ' v e h e a r d; r i g h t?

10:48:31    3 A.            C o r r e c t.

10:48:32    4 Q.            And when he said some of these things about what

10:48:35    5 h e w a n t e d t o d o t o M u s l i m s, y o u g a v e t h e i m p r e s s i o n t h a t

10:48:39    6 you were going along with it --

10:48:40    7 A.            C o r r e c t.

10:48:40    8 Q.            - - r i g h t?     And you did that later when Curtis

10:48:43    9 A l l e n w a s p a r t o f t h e c o n v e r s a t i o n; r i g h t?

10:48:45   10 A.            C o r r e c t.

10:48:45   11 Q.            When he said something that shocked you, you

10:48:48   12 d i d n ' t a c t s h o c k e d?

10:48:49   13 A.            C o r r e c t.

10:48:49   14 Q.            When he said something you didn't agree with, you

10:48:52   15 d i d n ' t r a i s e y o u r h a n d a n d s a y , " I d o n ' t a g r e e w i t h

10:48:55   16 t h a t " ?

10:48:55   17 A.            C o r r e c t.

10:48:55   18 Q.            When he said something about doing something

10:48:58   19 v i o l e n t t o s o m e o n e e l s e , y o u d i d n ' t t r y t o s t o p h i m ; i s

10:49:01   20 t h a t r i g h t?

10:49:01   21 A.            W e l l , h e w a s t a l k i n g.    H e w a s n' t d o i n g.

10:49:04   22 Q.            A l l r i g h t.     The nature of what he was talking

10:49:13   23 a b o u t a t t h a t t i m e, w o u l d y o u c o n s i d e r i t l i k e y o u r t a l k,

10:49:16   24 h e w a s j u s t v e n t i n g?

10:49:18   25 A.            P o s s i b l y, y e s .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 110 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      110


10:49:19    1 Q.           B l o w i n g s m o k e?

10:49:20    2 A.           Yes.

10:49:28    3 Q.           W a s S h e l b y L e w i s' r e a c t i o n t o h i m a b o u t t h e s a m e

10:49:31    4 a s y o u r s?

10:49:32    5 A.           I think hers was a little bit more docile than

10:49:36    6 mine.

10:49:36    7 Q.           You were actively talking with him and drawing out

10:49:41    8 i d e a s; i s t h a t r i g h t?

10:49:41    9 A.           Y e s , I w a s e n g a g i n g.

10:49:43   10 Q.           T h a t w a s w h a t?

10:49:44   11 A.           I w a s e n g a g i n g i n c o n v e r s a t i o n, y e s .

10:49:46   12 Q.           Y o u w e r e e n c o u r a g i n g a c o n v e r s a t i o n?

10:49:48   13 A.           I don't know if I was encouraging as well as

10:49:51   14 a g r e e i n g.

10:49:51   15 Q.           W a s D a n D a y p a r t i c i p a t i n g i n t h e c o n v e r s a t i o n?

10:49:54   16 A.           Yes.

10:49:55   17 Q.           W a s h e e n c o u r a g i n g t h e c o n v e r s a t i o n?

10:49:57   18 A.           Yes.

10:49:59   19 Q.           Did he appear surprised at some of the things

10:50:01   20 P a t r i c k S t e i n w a s v o i c i n g?

10:50:04   21 A.           I d i d n ' t s e e a s u r p r i s e.      It was kind of difficult

10:50:08   22 t o t e l l w i t h D a n b e c a u s e h e w a s h a v i n g t r o u b l e w i t h t h e

10:50:12   23 h e a t .

10:50:13   24 Q.           H e w a s h a v i n g t r o u b l e, a s y o u s a y , w i t h t h e h e a t

10:50:16   25 t h e e n t i r e t i m e y o u a l l w e r e o u t t h e r e?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 111 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    111


10:50:18    1 A.             Yes.      He was exhibiting signs that he was very

10:50:22    2 u n c o m f o r t a b l e a n d h e d i d n ' t h a v e a n y w a t e r.

10:50:34    3 Q.             The trouble that he was having with the breathing

10:50:36    4 a n d n o t h a v i n g w a t e r, t h a t d i d n' t i m p e d e h i s c o n v e r s a t i o n

10:50:41    5 o r h i s p a r t i c i p a t i o n w i t h t h e c o n v e r s a t i o n, d i d i t ?

10:50:43    6 A.             No.

10:50:47    7 Q.             M r . A l l e n, y o u s a i d a n d d e s c r i b e d, a r r i v i n g l a t e r

10:50:51    8 and that was after Dan Day was taken away in an

10:50:53    9 a m b u l a n c e?

10:50:55   10 A.             S o r r y, I ' m d e a f i n o n e e a r , s o r e p e a t t h a t,

10:50:59   11 p l e a s e.

10:50:59   12 Q.             T h a t ' s a l l r i g h t.   Mr. Allen showed up after Dan

10:51:04   13 D a y w a s t a k e n a w a y i n t h e a m b u l a n c e; i s t h a t r i g h t?

10:51:07   14 A.             C o r r e c t, y e s .

10:51:08   15 Q.             And it was after Shelby Lewis left?

10:51:11   16 A.             Yes.

10:51:11   17 Q.             A n d d i d y o u m o v e t h e m e e t i n g t o a n o t h e r l o c a t i o n?

10:51:16   18 A.             We didn't move it.               The shooting range had no

10:51:20   19 l i g h t s a n d C u r t i s w o u l d n' t f i n d i t , s o w e w e n t t o o u r

10:51:24   20 s h o p .

10:51:25   21 Q.             And was your shop, that was still on your land; is

10:51:29   22 t h a t r i g h t?

10:51:29   23 A.             C o r r e c t.

10:51:32   24 Q.             And you knew before walking in there with Curtis

10:51:36   25 a b o u t h i s v i e w s o n M u s l i m s.       You described them as you


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 112 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     112


10:51:39    1 t h o u g h t t h e y w e r e c o n s i s t e n t w i t h y o u r s; r i g h t?

10:51:42    2 A.            Yes.

10:51:42    3 Q.            A n d t h e y w e r e n' t a s e x t r e m e a s P a t r i c k' s ?

10:51:44    4 A.            What, excuse me?

10:51:46    5 Q.            T h e y w e r e n' t a s e x t r e m e a s P a t r i c k' s .

10:51:48    6 A.            As far as I knew, no.

10:51:53    7 Q.            Do you remember how long the three of you met in

10:51:56    8 the shop?

10:51:57    9 A.            N o , I d o n ' t r e c a l l.

10:51:59   10 Q.            W a s i t 3 0 m i n u t e s, t h r e e h o u r s?

10:52:03   11 A.            I r e a l l y c a n ' t r e c a l l h o w l o n g w e w e r e i n t h e r e.

10:52:16   12 Q.            I t w a s , i n f a c t, C u r t i s A l l e n w h o b r o k e u p t h e

10:52:19   13 m e e t i n g a n d s a i d h e n e e d e d t o l e a v e; i s t h a t r i g h t?

10:52:22   14 A.            P o s s i b l y.   I d o n ' t r e m e m b e r.   I knew, you know,

10:52:26   15 C u r t i s w a s t r a v e l i n g, y o u k n o w , h o m e f r o m w o r k t h a t h e

10:52:30   16 h a d i n T o p e k a, I b e l i e v e, a n d I k n o w h e h a d a l o n g d r i v e

10:52:33   17 a h e a d o f h i m , a n d I k n o w P a t r i c k h a d , y o u k n o w, i s s u e s

10:52:38   18 h e r e i n t o w n , s o I c o u l d n' t t e l l y o u w h i c h o n e - - w h o

10:52:41   19 b r o k e u p t h e m e e t i n g.

10:52:50   20 Q.            Let's talk a little bit more about your reactions

10:52:54   21 t o P a t r i c k S t e i n.      And I believe on direct you talked

10:53:00   22 a b o u t h a v i n g c o n c e r n s a b o u t I s l a m, b u t y o u h a d v e r y

10:53:06   23 s p e c i f i c c o n c e r n s a b o u t h o w M u s l i m s w e r e b e i n g v e t t e d

10:53:08   24 c o m i n g i n t o t h e c o u n t r y.

10:53:10   25 A.            Yes, I did.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 113 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       113


10:53:11    1 Q.            And you expressed those concerns to the KSF?

10:53:16    2 A.            I think I always expressed those concerns

10:53:19    3 b a s i c a l l y p u b l i c l y t o t h e w h o l e w o r l d.

10:53:22    4 Q.            N o t a s h a m e d o f t h o s e v i e w s?

10:53:25    5 A.            No.

10:53:25    6 Q.            A l l r i g h t.    Y o u w o u l d e x p r e s s t h e m o n F a c e b o o k,

10:53:28    7 f o r e x a m p l e?

10:53:28    8 A.            Yes.

10:53:29    9 Q.            And these Facebook chats that we were talking

10:53:33   10 a b o u t?

10:53:33   11 A.            Yes.

10:53:34   12 Q.            A n d j u s t t o g o o f f t o p i c f o r j u s t a m i n u t e, b e f o r e

10:53:40   13 y o u h a d t h i s m e e t i n g o n J u n e 1 4 t h , y o u w e r e F a c e b o o k

10:53:43   14 f r i e n d s w i t h C u r t i s A l l e n a n d P a t r i c k S t e i n?

10:53:45   15 A.            T h a t i s c o r r e c t, y e s .

10:53:46   16 Q.            And Dan Day?

10:53:48   17 A.            Yes.

10:53:49   18 Q.            A f t e r t h i s m e e t i n g, y o u r e m a i n e d F a c e b o o k f r i e n d s

10:53:51   19 w i t h a l l t h r e e o f t h e m ; i s t h a t r i g h t?

10:53:53   20 A.            Yes.

10:53:53   21 Q.            And you continued to take part in the Facebook

10:53:57   22 c h a t s t h a t i n c l u d e d P a t r i c k S t e i n a n d C u r t i s A l l e n?

10:54:01   23 A.            A f t e r - - n o , a c t u a l l y, a f t e r I t u r n e d i n m y

10:54:04   24 r e s i g n a t i o n, I w a s r e m o v e d f r o m t h o s e g r o u p s.

10:54:06   25 Q.            And when was it that you turned in your


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 114 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     114


10:54:08    1 r e s i g n a t i o n?

10:54:08    2 A.            Excuse me?

10:54:09    3 Q.            W h e n w a s i t t h a t y o u t u r n e d i n y o u r r e s i g n a t i o n?

10:54:13    4 A.            Within days after the initial meeting at my

10:54:17    5 l o c a t i o n.

10:54:17    6 Q.            A l l r i g h t.     L e t m e l o o k a t s o m e t h i n g.

10:54:25    7               S o y o u w e r e r e m o v e d f r o m t h e s e F a c e b o o k c h a t s,

10:54:30    8 then your name would not show up on the list of chat

10:54:34    9 r e c i p i e n t s; r i g h t?

10:54:36   10 A.            No, it would prevent me from joining in the chat

10:54:39   11 c o n v e r s a t i o n s a n d s e e i n g a n y n e w c o n v e r s a t i o n s w i t h i n t h e

10:54:43   12 g r o u p.      I was not blocked by the state of Kansas KSF; I

10:54:53   13 w a s j u s t r e m o v e d.       And that's a standard practice when a

10:54:57   14 m e m b e r o f t h e K S F l e a v e s.

10:55:00   15 Q.            W o u l d y o u s t i l l r e c e i v e F a c e b o o k c h a t s?

10:55:05   16 A.            Not with the KSF, no.

10:55:07   17 Q.            Were there other Facebook chat rooms that you were

10:55:11   18 a m e m b e r o f t h a t P a t r i c k S t e i n w a s s t i l l a m e m b e r o f ?

10:55:15   19 A.            I t ' s h a r d t o s a y b e c a u s e I w a s i n v o l v e d, y o u k n o w,

10:55:19   20 p o l i t i c a l l y w i t h , y o u k n o w, a l o t o f o t h e r g r o u p s a n d

10:55:25   21 m o v e m e n t s, s o I w a s - - I w a s i n h u n d r e d s o f g r o u p s.

10:55:28   22 Q.            I t ' s f a i r t o s a y t h a t y o u d i d n' t b l o c k P a t r i c k

10:55:32   23 S t e i n f r o m b e i n g a F a c e b o o k f r i e n d?

10:55:33   24 A.            No, I did not.

10:55:34   25 Q.            O r C u r t i s A l l e n?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 115 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    115


10:55:36    1 A.            No.

10:55:36    2 Q.            Or Dan Day?

10:55:37    3 A.            No.

10:55:39    4 Q.            A n d t o y o u r k n o w l e d g e, t h e y d i d n' t b l o c k y o u a s

10:55:41    5 well?

10:55:41    6 A.            N o , t h e y d i d n' t .

10:55:42    7 Q.            They had no reason to after that meeting on the

10:55:44    8 1 4 t h ; r i g h t?

10:55:45    9 A.            No.

10:55:45   10 Q.            Because they believed that you were in agreement

10:55:48   11 w i t h w h a t P a t r i c k S t e i n w a s t a l k i n g a b o u t?

10:55:50   12 A.            Yes.

10:55:56   13 Q.            I want to go to a couple of clips like the

10:56:01   14 G o v e r n m e n t p l a y e d, b e c a u s e I w a n t t o m a k e s u r e t h a t w e

10:56:06   15 g e t t o a l l o f i t .

10:56:09   16               Now, at some point you were talking about your

10:56:14   17 d i s p l e a s u r e w i t h I m a m s; r i g h t?

10:56:16   18 A.            Well, generally speaking because they were

10:56:18   19 n o r m a l l y t h e l e a d e r s t h a t w o u l d s p r e a d t h e e x t r e m i s m i n t o

10:56:27   20 m o s q u e s, t o m y u n d e r s t a n d i n g a n y w a y.

10:56:33   21 Q.            A l l r i g h t.    And what was your understanding of the

10:56:36   22 r o l e t h e I m a m p l a y e d w i t h i n a m o s q u e?

10:56:38   23 A.            Excuse me?

10:56:39   24 Q.            What was your understanding of the role that an

10:56:42   25 I m a m w o u l d p l a y w i t h i n a m o s q u e?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 116 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       116


10:56:45    1 A.            I g u e s s j u s t t h e - - I g u e s s k i n d o f b a s e d, y o u

10:56:53    2 k n o w , i n C h r i s t i a n i t y, I g u e s s m a y b e, y o u k n o w, a

10:56:56    3 p r e a c h e r o r , y o u k n o w, s o m e t h i n g l i k e t h a t a s - - a n y w a y.

10:57:01    4 Q.            A l l r i g h t.       And within this conversation you were

10:57:05    5 having with Patrick Stein and Shelby Lewis and Dan Day,

10:57:09    6 y o u w e r e a c t u a l l y a d v o c a t i n g k i l l i n g I m a m s, w e r e n' t y o u ?

10:57:13    7 A.            Well, I said that, yes, in that.                           But I wasn't --

10:57:19    8 I w a s n ' t a d v o c a t i n g k i l l i n g o f I m a m s.

10:57:21    9 Q.            W e l l , l e t ' s l i s t e n t o t h i s c l i p a n d , a g a i n, i t ' s

10:57:25   10 f r o m t h a t s a m e c o n v e r s a t i o n t h a t t h e G o v e r n m e n t p l a y e d.

10:57:31   11 L e t ' s s e e i f I c a n g e t t h i s t o w o r k .

10:57:37   12               T H E C O U R T:       F o r t h e r e c o r d, M s . B r a n n o n, w h a t' s

10:57:38   13 t h e c l i p ?

10:57:40   14               M S . B R A N N O N:      It is a clip from that same

10:57:43   15 c o n v e r s a t i o n o n J u n e 1 4 t h t h a t t h e G o v e r n m e n t h a s

10:57:46   16 i d e n t i f i e d a s E x h i b i t 1 3 .

10:57:49   17               T H E C O U R T:       13?     W h a t ' s t h e s u f f i x?

10:58:03   18               M S . B R A N N O N:      Y o u r H o n o r, w h i l e h e ' s w o r k i n g w i t h

10:58:05   19 t h a t , i t i s f r o m E x h i b i t 1 3 .            It is not one of the clips

10:58:09   20 t h a t t h e g o v e r n m e n t p l a y e d.          We are simply using it as

10:58:11   21 i m p e a c h m e n t.

10:58:12   22               T H E C O U R T:       So you're not admitting it?

10:58:13   23               M S . B R A N N O N:      We are not admitting it.

10:58:15   24               T H E C O U R T:       A l l r i g h t.      Thank you.

10:58:19   25               M S . B R A N N O N:      A l l r i g h t.     So let's listen to this


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 117 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        117


10:58:21    1 clip.         A n d I d o n ' t h a v e a s c r i p t r o l l i n g.

10:58:24    2               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

10:58:27    3 B Y M S . B R A N N O N:

10:58:27    4 Q.            N o w , i s t h a t y o u r v o i c e?

10:58:28    5 A.            Yes.

10:58:28    6 Q.            Okay.

10:58:29    7               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

10:58:39    8 Q.            And that 49 Americans you're referring to is the

10:58:42    9 O r l a n d o s h o o t i n g; r i g h t?

10:58:45   10 A.            Yes.

10:58:45   11 Q.            Okay.

10:58:45   12               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

10:59:16   13 Q.            You're talking about putting one right between the

10:59:18   14 e y e s , y o u ' r e t a l k i n g a b o u t s h o o t i n g a n I m a m b e t w e e n t h e

10:59:20   15 e y e s ; i s t h a t r i g h t?

10:59:22   16 A.            Yes.

10:59:27   17                ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

10:59:37   18 Q.            And you're talking about doing it in a way that

10:59:39   19 p e r h a p s y o u w o u l d n' t g e t c a u g h t d o i n g i t ?

10:59:40   20 A.            Excuse me?

10:59:41   21 Q.            Y o u ' r e t a l k i n g a b o u t d o i n g i t q u i e t l y, i n a w a y

10:59:44   22 t h a t y o u w o u l d n' t g e t c a u g h t d o i n g i t ; i s t h a t r i g h t?

10:59:46   23 A.            I don't know if I'd be -- I don't know if that's

10:59:49   24 c o r r e c t, b u t - -

10:59:50   25 Q.            A l l r i g h t.    So when you talked about going up and


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 118 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    118


10:59:53    1 shooting the Imam between the eyes and you said it would

10:59:56    2 b e q u i e t, w h a t w e r e y o u t a l k i n g a b o u t?

11:00:00    3 A.            W e l l , t o b e q u i e t, I g u e s s I d o n ' t k n o w h o w

11:00:05    4 else --

11:00:05    5 Q.            Not drawing attention to yourself while --

11:00:08    6 A.            Excuse me?

11:00:09    7 Q.            Not drawing attention to yourself while it's

11:00:11    8 h a p p e n i n g?

11:00:12    9 A.            C o r r e c t.

11:00:12   10 Q.            A l l r i g h t.    And you didn't just bring this up once

11:00:15   11 a b o u t s h o o t i n g t h e I m a m s b e t w e e n t h e e y e s; y o u b r o u g h t i t

11:00:18   12 u p s e v e r a l t i m e s; i s t h a t r i g h t?

11:00:21   13 A.            I don't know if I did.                  I d o n ' t r e c a l l.

11:00:24   14 Q.            Did you review this recording and these

11:00:27   15 t r a n s c r i p t s w i t h t h e G o v e r n m e n t?

11:00:28   16 A.            I r e v i e w e d, y e s .

11:00:29   17 Q.            And when did you do that?

11:00:31   18 A.            Excuse me?

11:00:31   19 Q.            W h e n d i d y o u d o t h a t?

11:00:33   20 A.            I c a n ' t r e c a l l t h e a c t u a l d a t e s, b u t I r e v i e w e d

11:00:38   21 s o m e o f t h e r e c o r d i n g o n m y v e r y f i r s t m e e t i n g w i t h t h e

11:00:41   22 F B I a n d t h e G o v e r n m e n t.

11:00:43   23 Q.            W a s t h a t w i t h i n t h e l a s t w e e k , t w o w e e k s?

11:00:46   24 A.            The first one?               No.   I had, you know, two with

11:00:53   25 t h e m p r o b a b l y i n t h e l a s t w e e k w i t h t h e F B I o r t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 119 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       119


11:00:58    1 p r o s e c u t i o n o r w h a t e v e r.

11:00:59    2 Q.            A l l r i g h t.    D i d t h e y - - l i s t e n t o t h i s c l i p.

10:59:27    3               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:01:11    4 Q.            A n d , a g a i n, t h a t ' s y o u r v o i c e; r i g h t?

11:01:13    5 A.            Yes.

10:59:27    6               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:01:19    7 Q.            What's a Mark IV?

11:01:22    8 A.            I c o u l d n' t t e l l y o u .     I think it's just a rifle of

11:01:25    9 some sort.

11:01:25   10 Q.            B u t , a g a i n, y o u ' r e s t i l l s p e a k i n g; r i g h t?

11:01:27   11 A.            Yes.

11:01:27   12 Q.            A n d a t l e a s t y o u k n e w i t w a s a g u n ; r i g h t?

11:01:30   13 A.            I w a s b a s i c a l l y a g r e e i n g w i t h , y o u k n o w , P a t r i c k' s

11:01:34   14 M a r k I I c o m m e n t o r s o m e t h i n g l i k e t h a t.

11:01:37   15 Q.            So Patrick had been talking about a Mark IV;

11:01:40   16 r i g h t?

11:01:41   17 A.            P o s s i b l y.

11:01:41   18 Q.            And you were talking about using the Mark IV on

11:01:44   19 t h e I m a m s.

11:01:47   20               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:02:03   21 Q.            S o i n c o n t r a s t t o d o i n g i t q u i e t l y, t h i s t i m e

11:02:07   22 y o u ' r e t a l k i n g a b o u t d r a w i n g a t t e n t i o n t o s h o o t i n g a n I

11:02:09   23 m a ' a m ; r i g h t?

11:02:11   24 A.            I don't know if you could say that, but --

11:02:15   25 Q.            Okay.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 120 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    120


11:02:16    1 A.            We're talking about it, yes.

11:02:17    2 Q.            And you were talking about inspiring other groups

11:02:21    3 t o d o s i m i l a r t h i n g s; r i g h t?

11:02:22    4 A.            No, I'm just explaining how it would actually

11:02:26    5 c r e a t e a n e v e n t, y o u k n o w , j u s t l i k e t h e L a s V e g a s

11:02:30    6 s h o o t i n g w o u l d b e t o d a y, y o u k n o w , i n o t h e r w o r d s, i t

11:02:34    7 c r e a t e s a , y o u k n o w, j u s t a m e d i a s t o r m.

11:02:39    8 Q.            A n d c o p y c a t s s o m e t i m e s?

11:02:41    9 A.            I guess so, yes.

11:02:42   10 Q.            A l l r i g h t.     And I backed it up just a little bit

11:02:46   11 b e c a u s e I w a n t t o m a k e s u r e t h a t w e g e t t h e w o r d s r i g h t.

11:02:48   12               (Listening to clip.)

11:02:59   13 Q.            "Small little groups everywhere doing the same

11:03:02   14 d a m n t h i n g. "       T h a t' s t h e c o p y c a t s w e w e r e t a l k i n g a b o u t;

11:03:05   15 r i g h t?

11:03:05   16 A.            R i g h t.

11:03:13   17 Q.            Let's talk just for a minute about Dan Day's

11:03:17   18 i n v o l v e m e n t i n t h i s, b e c a u s e w e ' v e t a l k e d a b o u t y o u r

11:03:21   19 r e a c t i o n a n d M r . A l l e n' s a n d a l i t t l e a b o u t b i t D a n

11:03:24   20 D a y ' s .    He was participating in the same way you were;

11:03:28   21 r i g h t?

11:03:29   22 A.            I c a n ' t r e c a l l ' c a u s e I h a v e n' t , y o u k n o w , h e a r d a

11:03:33   23 l o t o f r e c o r d i n g s w i t h D a n D a y , s o I d o n ' t r e m e m b e r

11:03:35   24 w h e t h e r - - w h a t h e w a s s a y i n g.

11:03:38   25 Q.            He was suggesting targets for these attacks that


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 121 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       121


11:03:43    1 y o u w e r e t a l k i n g a b o u t.       Y o u d o n ' t r e m e m b e r t h a t?

11:03:47    2 A.            I -- was that just something we just heard just a

11:03:51    3 little bit ago?

11:03:51    4 Q.            No, but let me play another clip here and see if

11:03:55    5 it --

11:04:07    6               ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:04:16    7 Q.            Sounds like we might be having some of the same

11:04:19    8 p r o b l e m s a s t h e G o v e r n m e n t.

11:04:22    9               Regarding Dan Day, at the time that he came out

11:04:25   10 o n t o y o u r p r o p e r t y - -

11:04:26   11 A.            Uh-huh.

11:04:27   12 Q.            - - a n d y o u t o o k h i m o u t t o y o u r s h o o t i n g s h a c k,

11:04:30   13 y o u d i d n o t k n o w t h a t h e w a s a n F B I i n f o r m a n t, d i d y o u ?

11:04:33   14 A.            No, I did not.

11:04:34   15 Q.            When you sat down and talked to him about

11:04:38   16 d i f f e r e n t t h i n g s, y o u d i d n o t k n o w h e w a s w e a r i n g a w i r e;

11:04:41   17 i s t h a t r i g h t?

11:04:41   18 A.            No, I did not.

11:04:42   19 Q.            And you talked about a lot of things at this

11:04:45   20 m e e t i n g b e s i d e s M u s l i m s.    You talked about your personal

11:04:48   21 l i f e ?

11:04:49   22 A.            P o s s i b l y.   I d o n ' t r e c a l l.

11:04:52   23 Q.            A l l r i g h t.

11:04:53   24 A.            I h a v e n' t h e a r d t h e w h o l e t r a n s c r i p t.     I've only

11:04:56   25 h e a r d j u s t p o i n t s o f i t .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 122 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     122


11:04:57    1 Q.            Do you recall talking about your child custody

11:05:01    2 battle that was going on?

11:05:01    3 A.            Yes.

11:05:01    4 Q.            Do you recall talking about not liking lawyers

11:05:05    5 much?

11:05:06    6 A.            A c t u a l l y, n o , I d e t e s t l a w y e r s.

11:05:09    7 Q.            Okay.       I d o n ' t t h i n k a n y b o d y' s g o i n g t o o b j e c t

11:05:15    8 from either of the tables here.                              A lot of people feel

11:05:18    9 like that.

11:05:19   10               You also talked about your plans about where you

11:05:23   11 w a n t e d t o l i v e ; r i g h t?

11:05:25   12 A.            I c a n ' t r e c a l l.    Y o u ' r e t a l k i n g, y o u k n o w , a l m o s t

11:05:31   13 t w o y e a r s a g o .

11:05:31   14 Q.            A long time ago.

11:05:32   15 A.            I c a n ' t r e c a l l e v e r y t h i n g.

11:05:34   16 Q.            B u t y o u d i d n' t h a v e a n y r e a s o n t o d i s t r u s t t h i s

11:05:37   17 g r o u p o f p e o p l e y o u w e r e t a l k i n g a b o u t, d i d y o u ?

11:05:39   18 A.            At the time, no, no, I did not.

11:05:41   19 Q.            And when you were talking about these very

11:05:44   20 p e r s o n a l t h i n g s w i t h t h i s g r o u p a n d w i t h D a n D a y , y o u

11:05:49   21 d i d n ' t k n o w t h a t e s s e n t i a l l y t h e F B I w a s l i s t e n i n g i n o n

11:05:51   22 t h a t , d i d y o u ?

11:05:52   23 A.            No, I did not.

11:05:58   24 Q.            W h e n D a n D a y w a s t a k e n a w a y i n t h e a m b u l a n c e,

11:06:01   25 a g a i n, y o u w e r e s t i l l u n a w a r e t h a t h e w a s a p a i d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 123 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       123


11:06:04    1 informant for the FBI?

11:06:06    2 A.           No, I did not know.

11:06:09    3 Q.           In fact, the next day you texted him to see how he

11:06:12    4 w a s d o i n g; r i g h t?

11:06:13    5 A.           Yes.

11:06:13    6              M S . B R A N N O N:     C o u l d I h a v e j u s t o n e m o m e n t, Y o u r

11:06:15    7 H o n o r?

11:06:15    8              T H E C O U R T:       You may.

11:06:29    9              ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:06:36   10 B Y M S . B R A N N O N:

11:06:36   11 Q.           Y o u r e c o g n i z e t h a t a s D a n D a y ' s v o i c e?

11:06:38   12 A.           Yes.

11:06:40   13 Q.           A n d y o u h e a r d h i m r e f e r t o M a r y S t r e e t?

11:06:43   14 A.           Excuse me?

11:06:44   15 Q.           Y o u h e a r d h i m r e f e r t o M a r y S t r e e t?

11:06:46   16 A.           M a r y S t r e e t?

11:06:47   17 Q.           Uh-huh.

11:06:48   18 A.           I s t h a t a p l a c e o r a n a m e?

11:06:49   19 Q.           Let me back it up a little bit so you can listen

11:06:52   20 t o i t a g a i n.

11:06:53   21              ( C l i p f r o m G o v e r n m e n t' s E x h i b i t 1 3 w a s p l a y e d. )

11:07:24   22 Q.           So did you understand at that time what Dan Day

11:07:29   23 w a s p r o p o s i n g?

11:07:33   24 A.           I don't know if I quite understood what he was

11:07:38   25 p r o p o s i n g, b u t h e w a s i n a g r e e m e n t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 124 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       124


11:07:41    1 Q.            Do you know -- he made a reference to Ramadan at

11:07:43    2 the end.            Do you know what Ramadan is?

11:07:46    3 A.            A M u s l i m h o l i d a y, I g u e s s.

11:07:50    4               M S . B R A N N O N:   A l l r i g h t.     J u s t o n e m o m e n t, Y o u r

11:07:55    5 H o n o r.

11:07:55    6               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d a m o n g

11:07:56    7 M s . B r a n n o n, M r . F e d e r i c o, a n d M r . A l l e n. )

11:08:23    8 B Y M S . B R A N N O N:

11:08:24    9 Q.            Just going back for a minute to the shop where you

11:08:29   10 w e r e m e e t i n g w i t h C u r t i s A l l e n a n d P a t r i c k S t e i n.      You

11:08:33   11 d i d n ' t g e t t o l i s t e n t o a r e c o r d i n g o f t h a t , d i d y o u ?

11:08:36   12 A.            No.

11:08:36   13 Q.            ' C a u s e y o u u n d e r s t a n d t h e r e w a s n o r e c o r d i n g;

11:08:39   14 r i g h t?

11:08:39   15 A.            A s f a r a s I k n o w , r i g h t.

11:08:40   16 Q.            ' C a u s e D a n D a y w a s g o n e?

11:08:42   17 A.            Excuse me?

11:08:43   18 Q.            Because Dan Day was gone?

11:08:45   19 A.            I d o n ' t k n o w.

11:08:47   20 Q.            Okay.      Do you remember talking about Curtis

11:08:51   21 A l l e n' s b u s i n e s s t h a t h e w a s t r y i n g t o g e t s t a r t e d?

11:08:54   22 A.            Y e s , p o s s i b l y, ' c a u s e, y o u k n o w , I w a s i n t e r e s t e d

11:08:58   23 i n s o l a r a n d I k n o w h e w a s g e t t i n g i n t o s o l a r.

11:09:02   24 Q.            Do you remember talking about any of the other

11:09:04   25 b u s i n e s s e s a n d t h i n g s t h a t C u r t i s w a s t r y i n g t o g e t i n t o,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 125 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    125


11:09:07    1 s u c h a s a n a m m o c o m p a n y?

11:09:09    2 A.            Excuse me?

11:09:09    3 Q.            Do you remember any of the other businesses that

11:09:12    4 C u r t i s w a s t a l k i n g a b o u t?

11:09:15    5 A.            I d o n ' t r e c a l l w h a t a l l w e w e r e t a l k i n g a b o u t.

11:09:18    6 Q.            But you were primarily interested in the solar

11:09:21    7 company he was --

11:09:22    8 A.            Excuse me?

11:09:23    9 Q.            You were primarily interested in the solar

11:09:25   10 b u s i n e s s t h a t h e w a s t r y i n g t o b u i l d?

11:09:26   11 A.            C o r r e c t, y e s .

11:09:27   12 Q.            You talked about what a long day it had been.                                  Do

11:09:30   13 y o u r e m e m b e r C u r t i s f a l l i n g a s l e e p d u r i n g t h e

11:09:32   14 c o n v e r s a t i o n.

11:09:34   15 A.            I d o n ' t k n o w.        P o s s i b l y.     I d o n ' t r e c a l l.

11:09:36   16               M S . B R A N N O N:      A l l r i g h t.       Thank you.         Nothing

11:09:38   17 f u r t h e r.

11:09:38   18               T H E C O U R T:       C r o s s- e x a m i n a t i o n b y M r . S t e i n.

11:09:44   19               M R . S H U L T Z:       T h a n k y o u , Y o u r H o n o r.

11:09:57   20                                       C R O S S- E X A M I N A T I O N

11:09:58   21 B Y M R . S H U L T Z:

11:10:02   22 Q.            G o o d m o r n i n g, M r . B e n s o n.

11:10:03   23 A.            G o o d m o r n i n g.

11:10:12   24 Q.            I w a n t t o k i n d o f s t a r t i n t h e b a c k.              After this

11:10:15   25 m e e t i n g M s . B r a n n o n w a s t a l k i n g w i t h y o u a b o u t, t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 126 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      126


11:10:20    1 m e e t i n g w a s u n r e c o r d e d, t h a t w a s j u s t y o u , P a t r i c k, a n d

11:10:23    2 C u r t i s A l l e n; c o r r e c t?

11:10:24    3 A.             Excuse me?

11:10:25    4 Q.             T h a t w a s j u s t y o u , P a t r i c k, a n d C u r t i s A l l e n a t

11:10:29    5 the meeting at your shop?

11:10:30    6 A.             C o r r e c t, y e s .

11:10:31    7 Q.             Okay.       A n d P a t r i c k, d u r i n g t h a t c o n v e r s a t i o n, w a s

11:10:38    8 o u t s i d e a t t h e t i m e; c o r r e c t?

11:10:40    9 A.             Excuse me?

11:10:41   10 Q.             Patrick was outside of the shop a lot of the time

11:10:44   11 d u r i n g t h a t c o n v e r s a t i o n; c o r r e c t?

11:10:45   12 A.             P o s s i b l y.   He's engrossed in his phone quite a

11:10:49   13 b i t .

11:10:49   14 Q.             H e w a s t a l k i n g t o D a n D a y ; i s t h a t c o r r e c t?

11:10:51   15 A.             I don't know if it was Dan Day or his friend in

11:10:54   16 W i c h i t a, b u t I k n e w - - I k n e w h e h a d b e e n i n c o n t a c t w i t h

11:10:57   17 D a n , I b e l i e v e.

11:11:00   18 Q.             A n d h e h a d a f r i e n d i n W i c h i t a, y o u s a i d?

11:11:04   19 A.             Yes.

11:11:04   20 Q.             And he was on his way to Wichita to visit that

11:11:09   21 f r i e n d?

11:11:09   22 A.             A s f a r a s I u n d e r s t o o d, y e s .

11:11:13   23 Q.             Y o u t o l d t h e G o v e r n m e n t, I b e l i e v e - - I j u s t w a n t

11:11:16   24 t o s e t a c o u p l e o f - - o r a s k a c o u p l e o f t h i n g s k i n d o f

11:11:19   25 t o j u s t s t a r t o f f .           You said you reviewed the whole


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 127 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   127


11:11:21    1 transcript with them of the recorded part of this

11:11:23    2 c o n v e r s a t i o n?

11:11:23    3 A.            I only reviewed the transcript of my federal grand

11:11:29    4 j u r y s t a t e m e n t, a s f a r - - i n - - i n e n t i r e t y.

11:11:34    5 Q.            Did you review the transcript of the recorded

11:11:36    6 c o n v e r s a t i o n, t h e e x c e r p t s o f w h i c h w e ' v e s e e n?

11:11:39    7 A.            Parts of it, yes.

11:11:40    8 Q.            N o t t h e w h o l e t h i n g?

11:11:41    9 A.            No.

11:11:41   10 Q.            I want to ask you about this idea that you say

11:11:44   11 P a t r i c k c a m e u p - - t a l k e d a b o u t h i g h e x p l o s i v e s.     The

11:11:47   12 o n l y p l a c e I s a w i n t h e t r a n s c r i p t o r t h e r e c o r d i n g w h e n

11:11:50   13 P a t r i c k t a l k e d a b o u t e x p l o s i v e s w a s t h a t c o m m e n t h e m a d e

11:11:52   14 a b o u t R P G s .        I s t h a t r i g h t?

11:11:55   15 A.            I d o n ' t r e c a l l, b u t , y o u k n o w , t h a t' s o n e i n s t a n c e

11:11:58   16 t h a t h e t a l k e d a b o u t i t .

11:11:59   17 Q.            T h a t w a s t h e o n l y i n s t a n c e, w a s n' t i t ?

11:12:01   18 A.            I d o n ' t r e c a l l.

11:12:02   19 Q.            Okay.         You said that during the meeting in your

11:12:06   20 s h o p t h a t w a s u n r e c o r d e d P a t r i c k j u s t s a i d t h e s a m e s t u f f

11:12:10   21 h e s a i d d u r i n g t h e m e e t i n g t h a t w a s r e c o r d e d; c o r r e c t?

11:12:12   22 A.            Pretty much, yes.

11:12:13   23 Q.            Okay.         You said you're not normally the kind of

11:12:17   24 p e r s o n t h a t ' s g o i n g t o c o o p e r a t e w i t h t h e F B I .

11:12:19   25 A.            C o r r e c t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 128 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     128


11:12:20    1 Q.            T h a t ' s ' c a u s e y o u d o n ' t t r u s t t h e m ; r i g h t?

11:12:22    2 A.            I don't trust you.

11:12:23    3 Q.            Okay.      I appreciate that.                But you also don't

11:12:26    4 t r u s t t h e g o v e r n m e n t?

11:12:28    5 A.            N o , I d o n ' t t r u s t t h e g o v e r n m e n t.

11:12:29    6 Q.            S o y o u ' r e n o t n o r m a l l y g o i n g t o c o o p e r a t e, b u t

11:12:31    7 you're here?

11:12:32    8 A.            Excuse me?

11:12:33    9 Q.            B u t y o u ' r e h e r e.

11:12:34   10 A.            I w a s f o r c e d h e r e b y a s u b p o e n a.

11:12:36   11 Q.            Okay.      Before -- I noticed that you hired a lawyer

11:12:40   12 t o c o m e w i t h y o u .       I s t h a t r i g h t?

11:12:41   13 A.            T h a t i s c o r r e c t, y e s .

11:12:42   14 Q.            Do you have a deal with the prosecution or with

11:12:47   15 t h e G o v e r n m e n t - -

11:12:47   16 A.            No.

11:12:47   17 Q.            - - t o a v o i d p r o s e c u t i o n?

11:12:48   18 A.            No.

11:12:48   19 Q.            Nothing at all?

11:12:49   20 A.            No.

11:12:50   21 Q.            Did the Government discuss with you the

11:12:52   22 p o s s i b i l i t y t h a t t h e y m i g h t c h a r g e y o u w i t h c r i m e s?

11:12:54   23 A.            P o s s i b l y, y e s , i f I p e r j u r e d m y s e l f f r o m m y g r a n d

11:12:59   24 j u r y s t a t e m e n t, y e s .

11:12:59   25 Q.            T h a t ' s t h e o n l y t h i n g?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 129 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     129


11:13:00    1 A.            Yes.

11:13:01    2 Q.            T h e y n e v e r t a l k e d t o y o u a b o u t a n y o t h e r c h a r g e s?

11:13:03    3 A.            No.

11:13:03    4 Q.            Okay.       Did they threaten you with prosecution

11:13:08    5 a s i d e f r o m p e r j u r y?

11:13:10    6 A.            Excuse me?

11:13:10    7 Q.            Did they threaten you with prosecution aside from

11:13:14    8 p e r j u r y?

11:13:15    9 A.            No.

11:13:16   10 Q.            Okay.       You never tried to talk Patrick Stein down

11:13:24   11 a n y t i m e h e m a d e a " o f f e n s i v e" c o m m e n t a b o u t M u s l i m s

11:13:27   12 d u r i n g t h e s e c o n v e r s a t i o n s, d i d y o u ?

11:13:29   13 A.            No.

11:13:29   14 Q.            You offered suggestions as to how he could

11:13:33   15 a c c o m p l i s h t h e t h i n g s h e w a s s a y i n g, d i d n' t y o u ?

11:13:35   16 A.            P o s s i b l y.   I d o n ' t r e c a l l t h e e n t i r e c o n v e r s a t i o n.

11:13:39   17 Q.            Okay.       Y o u t a l k a b o u t f a l s e f l a g s.     Is that

11:13:43   18 l i k e - - a n d d u r i n g t h i s c o n v e r s a t i o n I t h i n k i t ' s l i k e

11:13:46   19 S a n B e r n a r d i n o, t h a t s h o o t i n g w a s d e s c r i b e d a s a f a l s e

11:13:48   20 f l a g ; i s t h a t r i g h t?

11:13:50   21 A.            Well, it depends on, you know, who you're talking

11:13:53   22 t o a s t o h o w t h e y q u a l i f y, y o u k n o w , t h i n g s a s f a l s e

11:13:56   23 f l a g s.       I mean, there are some real deep-seated

11:14:00   24 c o n s p i r a c y t h e o r i e s t h a t , y o u k n o w , y o u c a n s a y S a n d y

11:14:05   25 H o o k n e v e r e v e n h a p p e n e d a n d t h a t w a s a f a l s e f l a g .         So


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 130 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     130


11:14:07    1 i t ' s a b r o a d, g e n e r a l i z e d t e r m t h a t I g u e s s p e o p l e u s e t o

11:14:13    2 t a g a n y t h i n g t h a t t h e y d o n ' t a g r e e w i t h.

11:14:19    3 Q.            Would you say that you participated

11:14:22    4 enthusiastically in this conversation out at the shooting

11:14:25    5 s h a c k?

11:14:27    6 A.            Y o u ' r e d e s c r i b i n g e m o t i o n?   I can't recall what my

11:14:31    7 emotion was.

11:14:32    8 Q.            W e r e y o u e n e r g e t i c d u r i n g t h i s c o n v e r s a t i o n?

11:14:36    9 A.            W a s I e n e r g e t i c?

11:14:37   10 Q.            Uh-huh.

11:14:38   11 A.            I don't know why I would have been.                             We were

11:14:42   12 s i t t i n g d o w n .

11:14:43   13 Q.            Were you forceful in what you were saying at the

11:14:46   14 s h o o t i n g s h a c k?

11:14:46   15 A.            Excuse me?

11:14:47   16 Q.            Were you forceful in what you were saying and

11:14:50   17 a d v o c a t i n g a t t h e s h o o t i n g s h a c k?

11:14:51   18 A.            I guess it depends on how you take my tone of

11:14:54   19 v o i c e o n t h e r e c o r d i n g.

11:14:55   20 Q.            Your tone of voice and participation in this was

11:14:58   21 s i m i l a r t o e v e r y b o d y e l s e w h o w a s t h e r e i n t h e s h o o t i n g

11:15:00   22 s h a c k; c o r r e c t?

11:15:01   23 A.            P o s s i b l y.

11:15:02   24 Q.            I t w a s n ' t a n y m o r e h e s i t a n t t h a n a n y b o d y e l s e?

11:15:05   25 A.            P o s s i b l y.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 131 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     131


11:15:08    1 Q.            J u s t p o s s i b l y?     Is that just 'cause you don't

11:15:11    2 remember or you don't want to say?

11:15:14    3 A.            No, it's -- I don't get your line of questioning

11:15:18    4 because you're talking about emotions that were two and a

11:15:21    5 half years ago, so I can, you know, only assume that, you

11:15:26    6 k n o w , o n e t h i n g t h a t I c a n a s s u r e, y o u k n o w , t h a t t h e

11:15:30    7 p o s t u r e t h e r e w a s n o t c o m b a t i v e, s o a n y t h i n g b e y o n d t h a t

11:15:35    8 I c a n ' t r e c a l l.

11:15:36    9 Q.            Okay.       Well, the reason I ask you this is because

11:15:40   10 y o u t o l d - - w h e n y o u t e s t i f i e d i n t h i s c a s e u n d e r o a t h

11:15:42   11 e a r l i e r, y o u s a i d y o u r p a r t i c i p a t i o n i n t h i s w a s

11:15:45   12 d i f f e r e n t - - w a s d i f f e r e n t t h a n t h e o t h e r s, d i d n' t y o u ?

11:15:49   13 A.            Please clarify that.

11:15:51   14 Q.            You were asked if you were uncomfortable with this

11:15:54   15 c o n v e r s a t i o n; i s t h a t r i g h t?

11:15:57   16 A.            I c a n ' t r e c a l l.      I n o t h e r w o r d s, w h a t c o n t e x t a r e

11:16:01   17 y o u r e l a t i n g t h a t t o ?

11:16:06   18               M R . S H U L T Z:    M a y I a p p r o a c h, Y o u r H o n o r?

11:16:07   19               T H E C O U R T:     You may.

11:16:16   20 B Y M R . S H U L T Z:

11:16:16   21 Q.            I'm going to show you a transcript of your

11:16:19   22 t e s t i m o n y f r o m e a r l i e r.     You recall being asked the

11:16:22   23 q u e s t i o n?

11:16:22   24               T H E C O U R T:     Members of the jury, can you all hear

11:16:24   25 M r . S h u l t z?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 132 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     132


11:16:25    1               T H E J U R Y ( i n u n i s o n) :     ( N o d s h e a d. )

11:16:26    2 B Y M R . S H U L T Z:

11:16:27    3 Q.            " D e s p i t e b e i n g u n c o m f o r t a b l e, d i d y o u s t i l l

11:16:29    4 participate in it?"                   W h a t w a s y o u r a n s w e r?

11:16:31    5 A.            I said, "Yes."

11:16:32    6 Q.            Okay.       A n d t h e n y o u w e r e a s k e d, " W h y i s t h a t ? "

11:16:36    7 You see that?

11:16:40    8 A.            Yes.

11:16:40    9 Q.            A n d y o u s a i d, " W e l l , w h e n y o u ' r e t a l k i n g a b o u t

11:16:42   10 s o m e t h i n g l i k e t h i s a n d e v e r y b o d y' s a r m e d a n d , y o u k n o w,

11:16:44   11 y o u j u s t f i n d t h e e a s i e s t s o l u t i o n t o g e t o u t o f i t

11:16:47   12 b e c a u s e I w a s a f r a i d o f u p s e t t i n g o r e s c a l a t i n g a

11:16:50   13 s i t u a t i o n. "

11:16:51   14 A.            Y e s , t h a t ' s w h a t I s a i d.

11:16:52   15 Q.            T h a t ' s d i f f e r e n t t h a n w h a t y o u s a i d t o d a y, i s n ' t

11:16:54   16 i t ?

11:16:56   17 A.            I guess roll back your tape so I can listen to

11:17:00   18 w h a t I s a i d .       I don't recall how I said anything

11:17:06   19 d i f f e r e n t.     I s a i d i t w a s n o n c o m b a t i v e, i s t h e o n l y t h i n g

11:17:09   20 I s a i d .

11:17:10   21 Q.            Well, but when you talked to the government they

11:17:12   22 a s k e d y o u w h y y o u s a i d s o m e o f t h e s e t h i n g s a n d y o u s a i d

11:17:14   23 y o u w e r e j u s t v e n t i n g?

11:17:15   24 A.            C o r r e c t.

11:17:16   25 Q.            Not "I was participating unwillingly because I was


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 133 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      133


11:17:19    1 a l i t t l e b i t c o n c e r n e d a b o u t u p s e t t i n g t h e s i t u a t i o n" ?

11:17:21    2 A.            C o r r e c t.

11:17:21    3 Q.            T h o s e a r e t w o d i f f e r e n t a n s w e r s; c o r r e c t?

11:17:23    4 A.            C o r r e c t.

11:17:27    5 Q.            And you talked with the Government and with

11:17:29    6 M s . B r a n n o n a b o u t k i l l i n g I m a m s; r i g h t?

11:17:31    7 A.            Excuse me?

11:17:32    8 Q.            You talked about Ms. Brannon and the Government

11:17:35    9 a b o u t k i l l i n g I m a m s; r i g h t?

11:17:36   10 A.            I m a d e t h a t s t a t e m e n t.

11:17:37   11 Q.            Yeah.       That wasn't the only proposed plan you made

11:17:40   12 t h a t d a y , w a s i t ?

11:17:42   13 A.            I don't know when you're talking about making

11:17:45   14 p l a n s.

11:17:47   15 Q.            Okay.       F a i r p o i n t.

11:17:49   16 A.            M a d o n n a c a n s i t o n t h e , y o u k n o w, g r o u n d s i n t h e

11:17:52   17 c a p i t o l a n d t a l k a b o u t b l o w i n g u p t h e W h i t e H o u s e, s o I

11:17:55   18 d o n ' t q u i t e u n d e r s t a n d y o u r l i n e o f q u e s t i o n i n g.

11:17:56   19 Q.            I ' m s o r r y.    S a y t h a t a g a i n?

11:17:58   20 A.            M a d o n n a c a n s t a n d i n t h e W o m e n' s M a r c h a t t h e

11:18:04   21 c a p i t o l a n d t a l k a b o u t d r e a m i n g a b o u t b l o w i n g u p t h e

11:18:06   22 W h i t e H o u s e, s o I d o n ' t u n d e r s t a n d y o u r q u e s t i o n.

11:18:07   23 Q.            Well, I don't disagree with you.                         So sometimes the

11:18:10   24 w o r d s w e s a y d o n o t i n d i c a t e t h e i d e a s w e ' r e a c t u a l l y

11:18:14   25 g o i n g t o p u t i n t o p l a y ; i s t h a t f a i r?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 134 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     134


11:18:16    1 A.            That's fair, yes.

11:18:17    2 Q.            And that's what you're saying you were doing at

11:18:20    3 t h i s c o n v e r s a t i o n o n J u n e 1 4 t h ; r i g h t?

11:18:22    4 A.            Yes.

11:18:23    5 Q.            And you were talking similarly to everybody else

11:18:28    6 t h a t w a s t h e r e; r i g h t?

11:18:28    7 A.            I w a s t a l k i n g.      Yes, I was engaging in the

11:18:31    8 c o n v e r s a t i o n.

11:18:31    9 Q.            I n t h e s a m e m a n n e r a s e v e r y o n e e l s e w a s ; c o r r e c t?

11:18:34   10 A.            Yes.

11:18:34   11 Q.            A n d y o u w e r e j u s t v e n t i n g?

11:18:36   12 A.            C o r r e c t, y e s .

11:18:37   13 Q.            H o w d o y o u k n o w P a t r i c k S t e i n w a s n ' t j u s t v e n t i n g?

11:18:41   14 A.            Because Patrick Stein later in the shop was

11:18:45   15 t a l k i n g a b o u t a c q u i r i n g e x p l o s i v e s.

11:18:49   16 Q.            The unrecorded conversations with Patrick Stein

11:18:52   17 c a u s e d y o u t o d e t e r m i n e h e w a s n' t j u s t v e n t i n g?

11:18:55   18 A.            I'm sorry I disappoint you.                        I don't work for the

11:18:58   19 F B I .

11:18:58   20 Q.            B u t t h e r e' s n o r e c o r d i n g o f t h a t c o n v e r s a t i o n;

11:19:01   21 r i g h t?

11:19:01   22 A.            A s f a r a s t o m y k n o w l e d g e, n o .

11:19:06   23 Q.            But you, when you were saying things like "We

11:19:09   24 s h o u l d g o p i n g , p i n g, p i n g a n d k i l l I m a m s" w e r e j u s t

11:19:12   25 v e n t i n g; r i g h t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 135 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        135


11:19:13    1 A.            P r a c t i c i n g m y F i r s t A m e n d m e n t, y e s .

11:19:13    2 Q.            Okay.

11:19:17    3 A.            You know, doing something and, you know, venting

11:19:21    4 and talking about something and actually going and taking

11:19:26    5 t h e n e x t s t e p t o p u r s u e a n a c t i o n i s d i f f e r e n t, s o y e s .

11:19:37    6 Q.            E v e r y b o d y w a s a r m e d t h a t n i g h t; c o r r e c t?

11:19:39    7 A.            As far as I -- as far as I knew, yes.

11:19:43    8 Q.            B e c a u s e, i n a d d i t i o n t o b e l i e v i n g i n t h e F i r s t

11:19:46    9 A m e n d m e n t, y o u b e l i e v e i n t h e S e c o n d A m e n d m e n t?

11:19:47   10 A.            T h a t ' s c o r r e c t, y e s .

11:19:48   11 Q.            P a t r i c k S t e i n b e l i e v e d i n t h e S e c o n d A m e n d m e n t?

11:19:50   12 A.            Yes.

11:19:50   13 Q.            A n d w a s h e c a r r y i n g a f i r e a r m t h a t n i g h t?

11:19:52   14 A.            A s f a r a s I u n d e r s t o o d, h e w a s .

11:19:53   15 Q.            Okay.       T h a t w o u l d n' t b e s u r p r i s i n g t o y o u , w o u l d

11:19:56   16 i t ?

11:19:57   17 A.            No.     It was kind of common that everybody had a

11:19:59   18 c o n c e a l e d o r s o m e t h i n g, s o i t w a s g e n e r a l l y u n d e r s t o o d

11:20:02   19 t h a t e v e r y b o d y, y o u k n o w , h a d a f i r e a r m.

11:20:04   20 Q.            And that's something that members of KSF did kind

11:20:08   21 o f r o u t i n e - -

11:20:09   22 A.            Yes.

11:20:09   23 Q.            - - a s o p p o s e d t o a n y s p e c i f i c p u r p o s e?

11:20:12   24 A.            Yes.

11:20:13   25 Q.            P a t r i c k d i d n' t c a r r y a g u n t h i s n i g h t t o m a k e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 136 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     136


11:20:16    1 something happen or make a conversation go a different

11:20:18    2 way, did he?

11:20:21    3 A.            No.

11:20:31    4 Q.            Y o u t a l k e d w i t h t h e G o v e r n m e n t a b o u t P a t r i c k' s - -

11:20:41    5 I think you described it as he had kind of a deep hatred

11:20:44    6 t h a t y o u d i d n ' t h a v e.      I s t h a t r i g h t?

11:20:46    7 A.            Yes.

11:20:46    8 Q.            And that was because you -- I think you described

11:20:53    9 it to like he sort of said "I want to kill all the

11:20:56   10 M u s l i m s" a n d y o u e q u a t e d t h a t, I t h i n k, e t h n i c c l e a n s i n g?

11:21:00   11 A.            Yes.

11:21:02   12 Q.            And that's what kind of made you comfortable about

11:21:06   13 b e i n g w i t h P a t r i c k?

11:21:07   14 A.            T h a t g a v e m e a n o t h e r i n s i g h t t o P a t r i c k, h i s

11:21:10   15 a c t u a l b e l i e f s y s t e m t h a t d i d n ' t a l i g n w i t h m i n e.

11:21:12   16 Q.            Okay.      The ethnic cleansing was?

11:21:15   17 A.            No, that was my statement as far as putting what

11:21:19   18 m y f e e l i n g s w e r e i n t o w h a t I w a s t h i n k i n g a s f a r a s

11:21:22   19 w o r d s.

11:21:23   20 Q.            Okay.      S o t h a t' s w h a t w a s d i f f e r e n t, t h o u g h, i s

11:21:26   21 t h a t P a t r i c k f e l t t h a t w a y a n d y o u d i d n' t ?

11:21:28   22 A.            T h a t ' s w h a t I p e r c e i v e d, y e s , w i t h t h e c o m m e n t

11:21:32   23 t h a t h e m a d e o n t h a t - -

11:21:34   24 Q.            A n d t h a t ' s w h a t m a d e y o u c o n c e r n e d?

11:21:37   25 A.            A b o u t h i s m a n n e r.   It made me concerned that if


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 137 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      137


11:21:46    1 t h e r e w a s e v e r a , y o u k n o w, a s c e n a r i o o r a " s h i t h i t t h e

11:21:53    2 fan" scenario that it may go more than just protecting

11:21:55    3 y o u r f a m i l y a n d p r o p e r t y a n d e v e r y b o d y.      That was my

11:21:59    4 p e r s o n a l o p i n i o n.

11:22:00    5 Q.            Okay.       So I guess let's talk about the "shit hit

11:22:02    6 t h e f a n " s c e n a r i o.       T h a t c o u l d b e a n a t u r a l d i s a s t e r;

11:22:04    7 r i g h t?

11:22:05    8 A.            Yes.

11:22:05    9 Q.            I t c o u l d b e s o m e k i n d o f a t t a c k l o c a l l y; c o r r e c t?

11:22:10   10 A.            C o r r e c t.     Basically the breakdown of rule of law.

11:22:10   11 Q.            Okay.       What --

11:22:14   12 A.            N o l a w , s o r r y.

11:22:15   13 Q.            W h a t - - s o r r y.      One of the other concerns KSF

11:22:18   14 m e m b e r s h a d w a s t h a t P r e s i d e n t O b a m a w a s g o i n g t o d e c l a r e

11:22:22   15 m a r t i a l l a w s o m e t i m e r i g h t a r o u n d t h e e l e c t i o n; c o r r e c t?

11:22:25   16 A.            T h a t w a s a c o n c e r n, y e s .

11:22:26   17 Q.            A n d t h a t w o u l d b e a " s h i t h i t t h e f a n " s c e n a r i o;

11:22:29   18 r i g h t?

11:22:30   19 A.            C o r r e c t.

11:22:30   20 Q.            And the understanding or the belief among members

11:22:32   21 o f K S F w a s t h a t i f t h a t s t a r t e d, i t w o u l d s t a r t o n t h e

11:22:36   22 c o a s t s; c o r r e c t?

11:22:39   23 A.            P o s s i b l y.    Y o u k n o w , i t c o u l d h a p p e n a n y w h e r e.

11:22:41   24 Q.            And it would work its way into the middle of

11:22:43   25 A m e r i c a; c o r r e c t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 138 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     138


11:22:44    1 A.             W e l l , i t w a s n' t g o i n g t o h a p p e n i n t h e m i d d l e o f

11:22:48    2 K a n s a s.      T h e r e' s r e a l l y n o s t r a t e g i c a d v a n t a g e f o r t h a t.

11:22:54    3 Q.             A n d s o a " s h i t h i t t i n g t h e f a n " s c e n a r i o d o e s n' t

11:22:59    4 necessarily mean a tornado that hits all at one time,

11:23:02    5 r i g h t?      I t c o u l d b e a d e v e l o p i n g s i t u a t i o n?

11:23:03    6 A.             C o r r e c t, a d o m i n o e f f e c t w h e r e, y o u k n o w, t h e r u l e

11:23:08    7 of law is lost.

11:23:08    8 Q.             And the scenario of President Obama declaring

11:23:12    9 martial law, the idea was that would start probably

11:23:14   10 m o s t l y a r o u n d D . C . , k i n d o f m o v e o u t ; r i g h t?

11:23:18   11 A.             P o s s i b l y.

11:23:18   12 Q.             A n d i t w o u l d t a k e s o m e t i m e t o g e t t o K a n s a s?

11:23:21   13 A.             Y e a h , t h a t w a s o n e s c e n a r i o, y e s .

11:23:23   14 Q.             And so one of the things KSF members or maybe

11:23:26   15 o t h e r m i l i t i a m e m b e r s w a n t e d t o d o w a s b e r e a d y i f t h a t

11:23:30   16 s c e n a r i o h a p p e n e d; r i g h t?

11:23:31   17 A.             C o r r e c t.

11:23:31   18 Q.             And to take whatever actions they needed to do to

11:23:34   19 b e a b l e t o p r e v e n t t h e g o v e r n m e n t f r o m c o m i n g i n t o

11:23:37   20 K a n s a s?

11:23:37   21 A.             I don't know if it's prevent the government from

11:23:39   22 c o m i n g i n t o K a n s a s, b u t t o p r o t e c t a n d u p h o l d t h e U . S .

11:23:47   23 C o n s t i t u t i o n.

11:23:47   24 Q.             Okay.       A n d o n e o f t h o s e t h i n g s, t a l k a b o u t l i k e

11:23:50   25 b l o w i n g u p b r i d g e s a n d r o a d w a y s s o t h a t m i l i t a r y v e h i c l e s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 139 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      139


11:23:53    1 coming in to enforce martial law might not be able to get

11:23:57    2 t h r o u g h; r i g h t?

11:23:58    3 A.            Yeah.      Y o u k n o w, t h e r e' s a l o t o f t a c t i c s a n d

11:24:00    4 t h i n g s l i k e t h a t , y o u k n o w, t a l k e d a b o u t, y o u k n o w , a b o u t

11:24:02    5 t h e U N b e i n g, y o u k n o w , i n t h e U n i t e d S t a t e s t o e n f o r c e

11:24:07    6 law.        I m e a n , t h a t' s , y o u k n o w , w e s e e n t h a t i n o t h e r

11:24:09    7 c o u n t r i e s, s o n a t u r a l l y, y o u k n o w , t h a t w a s a d i s c u s s i o n

11:24:12    8 o f h a v i n g f o r e i g n t r o o p s.

11:24:14    9 Q.            A n d t h a t w a s a c o n c e r n y o u s h a r e d?

11:24:16   10 A.            Yes.

11:24:16   11 Q.            Okay.      And Patrick Stein shared that concern as

11:24:19   12 w e l l ?

11:24:19   13 A.            Yes.

11:24:21   14 Q.            But you're kind of like I don't know if you want

11:24:24   15 t o s a y r e d l i n e o r l i n e t h a t r e a l l y m a d e y o u f e e l l i k e

11:24:26   16 y o u w e r e d i f f e r e n t t h a n P a t r i c k S t e i n w a s t h i s c o n c e r n

11:24:29   17 a b o u t e t h n i c c l e a n s i n g, w a n t i n g t o k i l l a l l t h e M u s l i m s;

11:24:33   18 i s t h a t r i g h t?

11:24:33   19 A.            T h a t ' s t h e g e n e r a l i d e a.   I t g o t t o a p o i n t t h a t,

11:24:37   20 y o u k n o w , i n a " s h i t h i t t h e f a n , " I a l w a y s u s e t h e

11:24:40   21 t e r m i n o l o g y " I w o u l d n' t w a n t i t i n m y f o x h o l e, " ' c a u s e I

11:24:45   22 f e l t t h a t h i s i n d i v i d u a l, y o u k n o w , p e r s o n, y o u k n o w ,

11:24:50   23 w o u l d e n d u p l e a v i n g m e , y o u k n o w , s t r a n d e d, y o u k n o w , i f

11:24:54   24 I g o t w o u n d e d o r h u r t o r s o m e t h i n g l i k e t h a t .      I didn't

11:24:56   25 k n o w i f I c o u l d r e l y o n h i m i n a " s h i t h i t t h e f a n "


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 140 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     140


11:24:58    1 s c e n a r i o.    T h a t w a s m y p e r s o n a l - - p e r s o n a l, y o u k n o w ,

11:25:03    2 t a k e o n P a t r i c k a f t e r t h a t c o m m e n t.

11:25:06    3 Q.            Okay.        B u t y o u - - s o r r y.    I just want to make sure

11:25:10    4 I u n d e r s t a n d.      Your comment kind of the outset of your

11:25:12    5 testimony about Patrick Stein talking about wanting to

11:25:14    6 k i l l , I t h i n k y o u s a i d , w o m e n a n d c h i l d r e n, M u s l i m w o m e n

11:25:17    7 a n d c h i l d r e n, w a s a l l i n a s c e n a r i o i f t h e r e w a s a

11:25:19    8 complete and total breakdown in the rule of law under a

11:25:22    9 " s h i t h i t t h e f a n s c e n a r i o" ; r i g h t?

11:25:24   10 A.            C o r r e c t, y e s .

11:25:26   11 Q.            N o w , t h i s e t h n i c c l e a n s i n g o r c o m m e n t, I s u p p o s e,

11:25:34   12 y o u t a l k e d a b o u t t h a t i n y o u r p r e v i o u s t e s t i m o n y a s w e l l;

11:25:37   13 r i g h t?

11:25:39   14 A.            Excuse me?

11:25:40   15 Q.            You talked --

11:25:41   16 A.            I m a y h a v e m a d e t h a t c o m m e n t, y e s .

11:25:42   17 Q.            And the Government asked -- I mean, you were asked

11:25:46   18 i f t h a t w a s p a r t o f t h e r e a s o n w h y y o u w e r e c o n c e r n e d

11:25:48   19 a b o u t P a t r i c k?

11:25:50   20 A.            I was asked in relation to that particular

11:25:53   21 c o n v e r s a t i o n w h e n t h a t w a s m a d e o n o u r s t a t e w i d e

11:25:58   22 c o n f e r e n c e c a l l a s f a r a s w h a t , y o u k n o w , I f e l t.        And I

11:26:02   23 t o l d t h e F B I l i k e I ' m t e l l i n g y o u t h e s a m e , t h a t' s w h a t I

11:26:06   24 f e l t a t t h e t i m e .

11:26:07   25 Q.            And that conference call was in spring of 2016?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 141 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   141


11:26:10    1 A.            Excuse me?

11:26:10    2 Q.            T h a t c o n f e r e n c e c a l l w a s i n s p r i n g o f 2 0 1 6?

11:26:13    3 A.            R o u g h l y, p r o b a b l y, y e s , y e a h .

11:26:15    4 Q.            A n d I g u e s s t h e i m p o r t a n t q u e s t i o n, i t w a s b e f o r e

11:26:18    5 J u n e 1 4 t h , 2 0 1 6 ; r i g h t?

11:26:19    6 A.            C o r r e c t, y e s .

11:26:20    7 Q.            B e f o r e J u n e 1 2 t h , 2 0 1 6; r i g h t?

11:26:23    8 A.            C o r r e c t.

11:26:26    9 Q.            So still having those concerns you still had

11:26:29   10 P a t r i c k o u t t o y o u r p r o p e r t y; r i g h t?

11:26:31   11 A.            C o r r e c t.

11:26:31   12 Q.            One of the reasons your property is good as a

11:26:34   13 b u g - o u t l o c a t i o n i s b e c a u s e o f t h e w a t e r b u t i t ' s a l s o

11:26:37   14 v e r y i s o l a t e d; c o r r e c t?

11:26:38   15 A.            C o r r e c t.   Patrick was also an officer with the

11:26:42   16 f i r s t d i v i s i o n, s o i t w a s a r e s p o n s i b i l i t y o f t h e

11:26:48   17 o f f i c e r s t o h a v e c o m m u n i c a t i o n w i t h e a c h o t h e r.

11:26:52   18               M R . S H U L T Z:       Are we connected to our Apple TV?

11:26:57   19               CLERK COOK:              Yes.   B l a c ko u t i s o f f , s o i t s h o u l d

11:27:16   20 b e p r o j e c t i n g i f t h e r e' s s o m e t h i n g t o p r o j e c t.

11:27:19   21               M R . S H U L T Z:       There we go.        I j u s t c o u l d n' t s e e

11:27:23   22 T r i a l P a d f o r i P a d t h e r e.       O k a y.

11:27:23   23 B Y M R . S H U L T Z:

11:27:26   24 Q.            You posted on Facebook with Patrick in those chat

11:27:29   25 g r o u p s; r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 142 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     142


11:27:30    1 A.            Yeah.       E v e r y b o d y w a s p o s t i n g i n t h o s e c h a t g r o u p s,

11:27:33    2 yes.

11:27:33    3 Q.            A n d , I m e a n , s o o n e o f t h e g r o u p s, t h a t w o u l d b e

11:27:40    4 y o u , P a t r i c k, C u r t i s A l l e n, o t h e r - - a n d a f e w o t h e r

11:27:44    5 p e o p l e; r i g h t?      I ' m n o t g o i n g t o s a y n a m e s.

11:27:48    6 A.            W h a t ' s t h e g r o u p?

11:27:49    7 Q.            I ' m n o t s u r e.       H o w a b o u t S a b r i n a G r e e k?

11:27:51    8 A.            Excuse me?

11:27:52    9 Q.            S a b r i n a G r e e k?

11:27:54   10 A.            S a b r i n a G r e e k, s h e m i g h t h a v e b e e n i n s e v e r a l

11:27:55   11 g r o u p s, b u t t h a t g i v e s m e a n i d e a , y e a h.

11:27:57   12 Q.            Okay.       So -- so you were concerned about

11:28:00   13 a d v o c a t i n g o r e v e n e x p r e s s i n g t h e i d e a o f e t h n i c

11:28:03   14 c l e a n s i n g; r i g h t?     And that's one of the your criticisms

11:28:07   15 o f P a t r i c k?

11:28:08   16 A.            Actually performing it, yes.

11:28:10   17 Q.            But even talking about it, that's one of the

11:28:12   18 t h i n g s w h y y o u t h o u g h t P a t r i c k w a s d i f f e r e n t t h a n y o u ;

11:28:14   19 r i g h t?

11:28:15   20 A.            Well, I -- let me -- let me put it to you this

11:28:21   21 w a y :      when you actually have a conversation with any

11:28:25   22 i n d i v i d u a l, y o u c a n k i n d o f p i c k u p , y o u k n o w , m a n n e r i s m s

11:28:28   23 a n d t h i n g s l i k e t h i s a s f a r a s w h a t t h e i r i n t e n t m a y o r

11:28:32   24 m a y n o t b e .       I ' m n o t s a y i n g, y o u k n o w , t h a t h e ' s a

11:28:34   25 d i e - h a r d r a c i s t o r a n y t h i n g e l s e l i k e t h i s .      My


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 143 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     143


11:28:37    1 perception is that he had more of a -- he had a

11:28:43    2 perception that, you know, he was -- he means more than

11:28:46    3 what he says.              T h a t, y o u k n o w, h e w o u l d a c t u a l l y, y o u

11:28:49    4 know, do that.               That is my personal take, you know, on

11:28:52    5 P a t r i c k.    A n d t h a t' s n o t s a y i n g t h a t' s t h e w a y h e i s , b u t

11:28:56    6 that was just my personal take.

11:28:57    7 Q.            I want to show you something you posted on

11:28:59    8 Facebook on June 12th.                       Y o u s e e t h a t, t h e a u t h o r o f t h a t

11:29:04    9 c o m m e n t i t s a y s B r o d y J a y B e n s o n, t h a t' s y o u ?

11:29:06   10 A.            I don't know -- all I see -- I don't know what I'm

11:29:10   11 l o o k i n g a t n u m b e r s a n d s t u f f.

11:29:12   12 Q.            Let me make sure you're looking at the same thing

11:29:14   13 t h a t I a n d t h e j u r y a r e .

11:29:16   14               M R . M A T T I V I:      J u d g e, I ' m n o t s u r e t h a t s h o u l d b e

11:29:18   15 i n f r o n t o f t h e j u r y u n t i l i t ' s a u t h e n t i c a t e d, s h o u l d i t ?

11:29:21   16               T H E C O U R T:       A l l r i g h t, M r . M a t t i v i.

11:29:21   17               M R . S H U L T Z:      D o w h a t?

11:29:23   18               T H E C O U R T:       I just agreed with Mr. Mattivi and

11:29:31   19 i t ' s n o t j u s t b e e n d i s p l a y e d t o t h e w i t n e s s, f o r y o u t o

11:29:31   20 l a y a f o u n d a t i o n a n d t o a u t h e n t i c a t e.

11:29:31   21 B Y M R . S H U L T Z:

11:29:32   22 Q.            Okay.      You posted on Facebook -- so is it now in

11:29:35   23 f r o n t o f y o u ?

11:29:35   24 A.            I s e e n o t h i n g.

11:29:37   25 Q.            Okay.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 144 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      144


11:29:38    1                M R . S H U L T Z:    So now if I do it, it will just go to

11:29:40    2 him?

11:29:40    3                T H E C O U R T:     I t h i n k, a n d w e l l t o c o u n s e l b u t n o t

11:29:43    4 to the jury.

11:29:46    5 B Y M R . S H U L T Z:

11:29:46    6 Q.             Y o u s e e t h e a u t h o r.     Y o u h a d a F a c e b o o k a c c o u n t;

11:29:49    7 r i g h t?

11:29:52    8 A.             I h a v e t w o F a c e b o o k a c c o u n t s.

11:29:55    9 Q.             Okay.       O n e o f t h e m ' s B r o d y J a y B e n s o n?

11:29:59   10 A.             C o r r e c t.

11:29:59   11 Q.             A n d y o u p a r t i c i p a t e i n a g r o u p w i t h P a t r i c k S t e i n,

11:30:06   12 C u r t i s A l l e n, S a b r i n a G r e e k.      That's one of the chat

11:30:11   13 r o o m s y o u p a r t i c i p a t e d i n ; r i g h t?

11:30:13   14 A.             Yes.

11:30:14   15 Q.             Okay.       Now on June 12th did you post something in

11:30:18   16 t h a t g r o u p?

11:30:19   17 A.             I c a n ' t r e c a l l.

11:30:20   18 Q.             Okay.       L o o k i n g a t t h a t, d o e s t h a t r e f r e s h y o u r

11:30:24   19 m e m o r y?

11:30:24   20 A.             I d o n ' t k n o w w h a t y o u ' r e s e e i n g, b u t I ' m s e e i n g

11:30:28   21 r e c i p i e n t s, a u t h o r, a n d b o d y.      And I'm not seeing one of

11:30:35   22 t h e c o n t a c t s o r w h a t g r o u p t h a t w a s i n o r e v e n w h o e v e n

11:30:37   23 s a i d i t .

11:30:38   24 Q.             W h o ' s t h e a u t h o r o f t h a t c o m m e n t?

11:30:40   25 A.             I t s a y s t h a t I ' m t h e a u t h o r o f t h a t c o m m e n t.         But


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 145 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     145


11:30:44    1 I w a n t t o s e e t h e s o u r c e o f t h a t c o m m e n t.        I want to see

11:30:47    2 what that group and what that is because I don't ever

11:30:50    3 r e c a l l m a k i n g t h a t c o m m e n t.

11:30:52    4 Q.           You don't recall making that -- does anybody else

11:30:55    5 h a v e a c c e s s t o y o u r B r o d y J a y B e n s o n F a c e b o o k a c c o u n t?

11:30:58    6 A.           No, not that I know of.                   But I would like that --

11:31:02    7 I would like to know where that -- what group that was

11:31:05    8 in.

11:31:05    9 Q.           Okay.       What group is it in, based on the

11:31:07   10 r e c i p i e n t s?   I s t h e r e a d i f f e r e n t n a m e?

11:31:10   11 A.           T h e r e' s s e v e r a l g r o u p s.   We had a KSF officers

11:31:13   12 c h a t .    There was a general membership chat.                           There was

11:31:19   13 a n o t h e r c h a t t h a t w a s a c t u a l l y n o t n a m e d t h e K S F t h a t

11:31:26   14 m e m b e r s w e r e i n .    S o I d o n ' t k n o w w h e r e t h a t c a m e f r o m.

11:31:31   15 S o I ' m g o i n g t o s a y a t t h i s p o i n t n o , I d o n o t r e c o g n i z e

11:31:34   16 i t .

11:31:34   17 Q.           Y o u d i d n o t p o s t t h a t , y o u ' r e s a y i n g?

11:31:36   18 A.           I said I don't recall if I posted that, but I said

11:31:39   19 I d o n o t r e c o g n i z e i t .

11:31:40   20 Q.           But nobody else had access to your Brody Jay

11:31:43   21 B e n s o n a c c o u n t?

11:31:44   22 A.           As far as I know, no.

11:31:46   23 Q.           So who -- are the people that are listed there --

11:31:49   24 a n d y o u d o n ' t n e e d t o l i s t t h e m, a r e t h e y - - w h i c h g r o u p,

11:31:52   25 w h i c h c h a t g r o u p a r e t h e y n o r m a l l y i n ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 146 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      146


11:31:54    1 A.            I have no idea what chat groups they belong in.

11:31:57    2 Q.            D o y o u r e c o g n i z e t h e n a m e s t h e r e?

11:31:58    3 A.            I k n o w t h e i n d i v i d u a l s, y e s .

11:32:00    4 Q.            So that's somebody you regularly chatted with over

11:32:03    5 F a c e b o o k?

11:32:03    6 A.            Excuse me?

11:32:04    7 Q.            Those are people that you regularly chatted with

11:32:07    8 o v e r F a c e b o o k?

11:32:08    9 A.            I probably chatted with over 30-, 40,000 people

11:32:12   10 o v e r t h e y e a r s, s o I c a n ' t r e c a l l e v e r y b o d y t h a t I c h a t

11:32:16   11 w i t h .

11:32:17   12 Q.            Okay.

11:32:17   13               M R . S H U L T Z:      Y o u r H o n o r, I ' m g o i n g t o s a y t h a t

11:32:19   14 t h i s i s a u t h e n t i c e n o u g h.       I'd ask to publish it for the

11:32:23   15 j u r y .

11:32:23   16               M R . M A T T I V I:     O b j e c t i o n, Y o u r H o n o r.

11:32:24   17               T H E C O U R T:       The witness has not identified the

11:32:25   18 s t a t e m e n t, a n d h e ' s b e e n - - i t ' s b e e n d i s p l a y e d t o h i m

11:32:31   19 a n d h e d o e s n' t r e c o g n i z e i t , s o I d o n ' t t h i n k t h e r e' s a

11:32:32   20 s u f f i c i e n t f o u n d a t i o n l a i d t o a l l o w y o u t o p u b l i s h i t t o

11:32:34   21 t h e j u r y s o I ' m g o i n g t o o v e r r u l e y o u r m o t i o n.

11:32:38   22               M R . S H U L T Z:      Okay.      W e ' l l g o w i t h s o m e t h i n g e l s e.

11:32:40   23 W e ' l l c o m e b a c k t o t h a t .

11:33:23   24 B Y M R . S H U L T Z:

11:33:23   25 Q.            When you started the meeting on June 14th, the


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 147 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       147


11:33:26    1 c o n c e r n p r i m a r i l y w a s l e a d e r s h i p i n t h e K S F ; r i g h t?

11:33:28    2 A.             That's what I presumed there was, yes.

11:33:30    3 Q.             W e l l , I m e a n, y o u a l l d i s c u s s e d s o m e b o d y n a m e d

11:33:33    4 Ron?

11:33:34    5 A.             Yes.

11:33:34    6 Q.             Who is Ron?

11:33:35    7 A.             Ron Greek was the head of the KSF for the state of

11:33:41    8 K a n s a s.

11:33:43    9 Q.             A n d y o u a l l c o m p l a i n e d a b o u t R o n ' s l e a d e r s h i p;

11:33:45   10 r i g h t?

11:33:46   11 A.             Yes.

11:33:46   12 Q.             A n d s o P a t r i c k - - I t h i n k t h e G o v e r n m e n t p l a y e d, I

11:33:49   13 d o n ' t r e m e m b e r t h e c l i p n u m b e r, s o m e t h i n g t h a t r e f e r s t o

11:33:54   14 " P a t r i c k c l e a n i n g h o u s e" ; r i g h t?

11:33:56   15 A.             Yes.

11:33:56   16 Q.             And when Patrick was discussing that you all were

11:33:58   17 d i s c u s s i n g c l e a n i n g h o u s e o f t h e l e a d e r s h i p o f K S F ;

11:34:01   18 c o r r e c t?

11:34:03   19 A.             W h e n t h e i n i t i a l p h o n e c o n v e r s a t i o n h e c a l l e d,

11:34:06   20 t h a t ' s w h a t h e h a d m e n t i o n e d i n t h a t i n i t i a l p h o n e

11:34:09   21 c o n v e r s a t i o n b e f o r e t h e m e e t i n g, y e a h , j u s t a g e n e r a l,

11:34:13   22 y o u k n o w , r e a d y t o c l e a n h o u s e.         So I took that in the

11:34:17   23 c o n t e x t t h a t , y o u k n o w , h e w a s t a l k i n g a b o u t t h e

11:34:20   24 l e a d e r s h i p ' c a u s e t h e l e a d e r s h i p i n t h e K S F w a s - - w e

11:34:26   25 t a l k e d a b o u t t h a t q u i t e o f t e n b e c a u s e w e h a d t o o m a n y


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 148 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   148


11:34:31    1 i n c o n s i s t e n c i e s, y o u k n o w , f r o m t h e l e a d e r s h i p t h a t, y o u

11:34:34    2 know, really drove everybody else kind of crazy trying to

11:34:37    3 follow 'em.             S o , y o u k n o w , t h e r e w a s t a l k a b o u t, y o u

11:34:41    4 know, enacting within the KSF a kind of like a

11:34:47    5 t r i b u n a l- t y p e d e a l w h e r e i f t h e r e' s e n o u g h v o t e s w i t h i n

11:34:51    6 t h e o f f i c e r s, t h a t a n o t h e r o f f i c e r c o u l d b e r e m o v e d.

11:34:53    7 Q.            Okay.

11:34:55    8               M R . S H U L T Z:    Y o u r H o n o r, I ' v e g o t a f e w - - I m e a n,

11:34:57    9 2 0 t o 3 0 m i n u t e s p r o b a b l y s t i l l.      I didn't know

11:35:00   10 s c h e d u l e- w i s e i f y o u w a n t e d t o - -

11:35:02   11               T H E C O U R T:     Members of the jury, I informed

11:35:03   12 c o u n s e l t h i s m o r n i n g b e f o r e y o u c a m e i n t h a t , u n u s u a l l y

11:35:05   13 t o d a y, I h a v e a c o m m i t m e n t f o r a p r e s e n t a t i o n o v e r t h e

11:35:08   14 n o o n h o u r , s o I t o l d t h e m I ' d p r o b a b l y w a n t t o t a k e a n

11:35:13   15 e a r l y l u n c h b r e a k.      I estimated about 20 till.                   I

11:35:17   16 a p p r e c i a t e, M r . S h u l t z, y o u r p a u s i n g.     Do you have

11:35:20   17 a n o t h e r f i v e t o e i g h t m i n u t e s y o u c a n d o , c o m e t o a n

11:35:23   18 a c t u a l b r e a k i n g p o i n t?

11:35:24   19               M R . S H U L T Z:    Y e s , Y o u r H o n o r.   I mean I can keep

11:35:27   20 g o i n g.

11:35:27   21               T H E C O U R T:     I f y o u c a n d o t h a t, w e c a n t a k e

11:35:28   22 a n o t h e r f i v e t o s e v e n m i n u t e s a n d t h e n w h e n y o u g e t t o a n

11:35:31   23 a c t u a l b r e a k i n g p o i n t, w e ' l l t a k e a l u n c h r e c e s s a t t h a t

11:35:33   24 p o i n t.     Thank you.

11:35:34   25               M R . S H U L T Z:    I a p o l o g i z e, Y o u r H o n o r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 149 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     149


11:35:36    1               T H E C O U R T:     No, not at all.           I appreciate you

11:35:39    2 c h e c k i n g.

11:35:39    3               M R . S H U L T Z:    I heard 11:30, so I didn't want to

11:35:43    4 keep you.

11:35:53    5 B Y M R . S H U L T Z:

11:35:53    6 Q.            You said you met Patrick Stein for the first time

11:35:55    7 i n l a t e 2 0 1 5 o r e a r l y 2 0 1 6; r i g h t?

11:35:58    8 A.            R o u g h l y, y e s , a s f a r a s I c a n r e c a l l.

11:36:01    9 Q.            A n d y o u d i d n o t a t t h a t p o i n t, y o u s a i d , I t h i n k,

11:36:05   10 r e a l i z e, i n y o u r v i e w, w h a t P a t r i c k t h o u g h t a b o u t

11:36:07   11 M u s l i m s; c o r r e c t?

11:36:09   12 A.            He had the general concern that everybody had, you

11:36:14   13 k n o w , a s f a r a s I s l a m i c e x t r e m i s m, y o u k n o w , h a p p e n i n g i n

11:36:17   14 t h e U n i t e d S t a t e s.

11:36:19   15 Q.            But I think you told the Government that you said

11:36:21   16 y o u c a m e t o u n d e r s t a n d l a t e r t h a t P a t r i c k' s v i e w s w e r e

11:36:24   17 d i f f e r e n t t h a n y o u r s m a y b e o r d e e p e r o r s o m e t h i n g?

11:36:27   18 A.            Over a course of time, yes.

11:36:29   19 Q.            So that would have been after you met him the

11:36:31   20 f i r s t t i m e ?

11:36:32   21 A.            Yeah, later on, yes.

11:36:32   22 Q.            Okay.      So you have no idea what his views were

11:36:35   23 l i k e o r h o w h e e x p r e s s e d t h o s e v i e w s b e f o r e l a t e 2 0 1 5 ;

11:36:38   24 r i g h t?

11:36:39   25 A.            No, I didn't.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 150 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    150


11:37:02    1 Q.            I want to ask you about -- so you said you had

11:37:05    2 c o n c e r n s t h a t P a t r i c k m i g h t b e a n i n f o r m a n t; c o r r e c t?

11:37:08    3 A.            C o r r e c t.

11:37:09    4 Q.            And you had general concerns about paid informants

11:37:13    5 b e i n g h i r e d t o p u s h p e o p l e t o d o t h i n g s; r i g h t?

11:37:16    6 A.            I had heard of militias actually being started by

11:37:19    7 p a i d i n f o r m a n t s.     Y o u k n o w, I m e a n , t h a t ' s a g e n e r a l

11:37:24    8 consensus that, you know, we were all in fearful -- fear

11:37:28    9 o f i n f o r m a n t s c o m i n g i n , a n d w h e n t h e y' r e p a i d, d o i n g

11:37:35   10 v a r i o u s d i f f e r e n t t h i n g s t h a t m i g h t g e t o t h e r p e o p l e i n t o

11:37:39   11 t r o u b l e.

11:37:40   12 Q.            Okay.       And the thing you thought that Patrick was

11:37:43   13 a s k i n g y o u t o d o w a s t o g o t o p r o v i d e s e c u r i t y i n

11:37:46   14 W a s h i n g t o n, D . C . ?

11:37:47   15 A.            Yeah.       There was a political PAC called Kilroy

11:37:51   16 t h a t w a s m a d e u p o f a b u n c h o f e x - N a v y S E A L S, a n d t h i s i s

11:37:56   17 a f t e r I ' d l e f t t h e K S F , y o u k n o w , P a t r i c k w a s s t i l l

11:38:02   18 a c t i v e l y i n v o l v e d w i t h t h e , y o u k n o w, c o u p l e o t h e r, y o u

11:38:07   19 k n o w , k i n d o f n o t a c t i v i s t g r o u p s b u t , y o u k n o w , s o c i a l

11:38:10   20 m o v e m e n t s, a n d t h e L i b e r t y R e s t o r a t i o n C o m m i t t e e w a s

11:38:16   21 w o r k i n g w i t h K i l r o y, y o u k n o w, f r o m w h a t I u n d e r s t o o d a t

11:38:19   22 t h e t i m e .      And he had reached out to me on the phone and

11:38:23   23 w a s l o o k i n g - - h e w a s t r y i n g t o r a i s e m o n e y o r s o m e t h i n g

11:38:27   24 t o g e t t o g e t h e r a b u s t o g o t o W a s h i n g t o n, D . C . f o r t h e

11:38:32   25 p r e s i d e n t i a l r a l l y, t o h e l p p r o v i d e s e c u r i t y f o r t h i s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 151 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      151


11:38:37    1 political PAC.

11:38:40    2 Q.            And they were really -- like an election --

11:38:42    3 p r e e l e c t i o n r a l l y?

11:38:43    4 A.            Y e a h , s o m e t h i n g l i k e t h a t s o m e t h i n g K i l r o y.   I

11:38:46    5 w a s n ' t f o l l o w i n g i t a h u n d r e d p e r c e n t, b u t I k n e w w h o

11:38:49    6 Kilroy was, and, you know, they were doing some pre stuff

11:38:54    7 i n W a s h i n g t o n.      A n d t h a t ' s - - t h a t ' s m y p e r s o n a l o p i n i o n,

11:38:59    8 is I didn't quite understand why any Navy SEALS would

11:39:03    9 want, you know, Kansas farm boys to come up and be their

11:39:09   10 s e c u r i t y.     I t j u s t - - t h a t d i d n' t s i t w e l l w i t h m e , s o I

11:39:12   11 t u r n e d i t d o w n .

11:39:13   12 Q.            Okay.        H a d y o u h a d c o n v e r s a t i o n s b e f o r e - - w e l l,

11:39:18   13 r o u g h l y w h e n d i d y o u h a v e t h e c o n v e r s a t i o n a b o u t

11:39:20   14 p r o v i d i n g s e c u r i t y?

11:39:21   15 A.            I d o n ' t k n o w.       Been a time after I left the KSF.

11:39:26   16 Q.            I ' m s o r r y, s a y t h a t a g a i n.

11:39:29   17 A.            It had been sometime after I'd put in my

11:39:32   18 r e s i g n a t i o n t o t h e K S F .

11:39:34   19 Q.            Okay.        And you had conversations before that

11:39:37   20 c o n v e r s a t i o n b u t a f t e r y o u r e s i g n e d f r o m K S F ?

11:39:40   21 A.            I c a n ' t r e c a l l.     I do know that he was active with

11:39:43   22 t h e L i b e r t y R e s t o r a t i o n C o m m i t t e e a n d , y o u k n o w , t h e y

11:39:46   23 w e r e t o u r i n g, y o u k n o w , i n w e s t e r n K a n s a s, s o , y o u k n o w,

11:39:50   24 I k i n d o f a s s u m e d h e h a d m o r e o f h i s t i m e b e i n g s p e n t o n

11:39:55   25 t h e L i b e r t y R e s t o r a t i o n C o m m i t t e e, y o u k n o w , t h a n t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 152 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     152


11:39:59    1 Kilroy deal because I'd actually done some, you know,

11:40:03    2 stuff with the Liberty Restoration Committee but I'd

11:40:06    3 a c t u a l l y w a l k e d a w a y f r o m t h a t a s w e l l.

11:40:07    4 Q.             A n d L i b e r t y R e s t o r a t i o n C o m m i t t e e, y o u s a i d

11:40:09    5 Patrick was more involved with that after the June 14

11:40:12    6 m e e t i n g?

11:40:13    7 A.             A s f a r a s t h e i n t e r a c t i o n I h a d w i t h P a t r i c k, y e s .

11:40:15    8 Q.             Okay.       So you still interacted with him after

11:40:18    9 June 14th?

11:40:18   10 A.             Excuse me?

11:40:19   11 Q.             You still interacted with Patrick after June 14th?

11:40:21   12 A.             S o m e w h a t, y e s .

11:40:22   13 Q.             Okay.       At some point were you trying to form your

11:40:25   14 o w n g r o u p w i t h p a s t m i l i t a r y v e t s ?

11:40:27   15 A.             Excuse me?

11:40:28   16 Q.             Were you trying to at some point after June 14th

11:40:31   17 f o r m y o u r o w n g r o u p w i t h m i l i t a r y v e t e r a n s?

11:40:35   18 A.             I t h o u g h t a b o u t i t , y e s , b u t I d i d n' t d o i t .

11:40:38   19 Q.             And you contacted Patrick to see if KSF would be

11:40:42   20 i n t e r e s t e d i n t r a i n i n g w i t h y o u i f t h a t g r o u p g o t o f f t h e

11:40:44   21 g r o u n d?

11:40:44   22 A.             I d o n ' t r e c a l l.     P o s s i b l y.   I d o n ' t r e m e m b e r.

11:40:49   23                M R . S H U L T Z:    Y o u r H o n o r, t h i s w o u l d p r o b a b l y b e a

11:40:51   24 g o o d s t o p p i n g p o i n t.

11:40:52   25                T H E C O U R T:     I appreciate that very much,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 153 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        153


11:40:53    1 M r . S h u l t z.       Thank you.

11:40:55    2               Members of the jury, we're going to take an early

11:40:57    3 l u n c h t o d a y, a s I t o l d y o u b e f o r e.             I think we'll come

11:40:59    4 back at 1:15.               D u r i n g t h e l u n c h b r e a k, r e m e m b e r t h e

11:41:02    5 admonition of the Court not to talk about the case with

11:41:04    6 anyone or let them discuss it with you or talk about it

11:41:07    7 a m o n g s t y o u r s e l v e s.      We will be in recess until 1:15.

11:41:11    8               CLERK COOK:             All rise.

11:41:11    9               ( T h e j u r y l e f t t h e c o u r t r o o m, a f t e r w h i c h t h e

11:41:41   10 f o l l o w i n g p r o c e e d i n g s w e r e h a d . )

11:41:41   11               T H E C O U R T:       T h a n k y o u , M r . B e n s o n, y o u m a y s t e p

11:41:43   12 d o w n a s w e l l f o r l u n c h.

11:41:44   13               A n y t h i n g w e n e e d t o t a l k a b o u t, c o u n s e l?

11:41:46   14               M R . M A T T I V I:      N o t h i n g k n o w n t o t h e G o v e r n m e n t,

11:41:48   15 Y o u r H o n o r.

11:41:48   16               T H E C O U R T:       A l l r i g h t.    We'll be in recess until

11:41:50   17 1 : 1 5 .     T h a n k y o u v e r y m u c h.

11:41:52   18               (A recess was taken from 11:41 A.M. to 1:19 P.M.)

13:19:56   19               CLERK COOK:             All rise.

13:19:59   20               T H E C O U R T:       Y o u c a n b e s e a t e d.

13:20:02   21               M r . P r a t t?

13:20:04   22               M R . P R A T T:       Y e s , Y o u r H o n o r.

13:20:05   23               T H E C O U R T:       I ' v e g o t a b r i e f u p d a t e o n M r . S h u l t z'

13:20:09   24 f a m i l y s i t u a t i o n.       H o w d o y o u p r o p o s e w e p r o c e e d?

13:20:13   25               M R . P R A T T:       Y o u r H o n o r, I b e l i e v e t h e G o v e r n m e n t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 154 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                           154


13:20:15    1 has agreed and has been gracious enough to agree to hold

13:20:19    2 o f f t h e c o n t i n u e d c r o s s- e x a m i n a t i o n o f B r o d y B e n s o n u n t i l

13:20:23    3 we can kind of figure out what's going on.                                    O b v i o u s l y,

13:20:27    4 Mr. -- Michael had prepared that and was doing very well

13:20:31    5 with that.            I don't feel comfortable taking his place on

13:20:35    6 that.

13:20:35    7               T H E C O U R T:       Very well.

13:20:36    8               M R . P R A T T:       If we can continue with the next

13:20:38    9 w i t n e s s.     The Government was going to call, which I

13:20:42   10 b e l i e v e i s L u l a H a r r i s.

13:20:43   11               T H E C O U R T:       And are you --

13:20:44   12               M R . P R A T T:       I ' m f i n e w i t h g o i n g f o r w a r d.

13:20:46   13               T H E C O U R T:       A n d , M r . M a t t i v i, y o u h a v e r e t a i n e d

13:20:48   14 M r . B e n s o n u n d e r s u b p o e n a a n d w i l l r e c a l l h i m a t s o m e

13:20:51   15 t i m e ?

13:20:52   16               M R . M A T T I V I:      C o r r e c t.   We've released him for the

13:20:54   17 d a y b e c a u s e i t a p p e a r s u n l i k e l y t h a t w e w o u l d r e t u r n t o

13:20:57   18 h i m f o r t h e d a y .        We'll make sure that arrangements are

13:20:59   19 m a d e f o r h i m t o b e b a c k t o m o r r o w.           And I promised

13:21:01   20 M r . M a u g h a n w e ' l l v i s i t w i t h h i m a n d k e e p h i m p o s t e d.

13:21:04   21               T H E C O U R T:       A l l r i g h t.    M r . P r a t t, w h a t d o y o u

13:21:06   22 s u g g e s t I s a y t o t h e j u r y ?           I mean, I'm happy to say that

13:21:11   23 M r . S h u l t z h a d a f a m i l y e m e r g e n c y a n d c a n ' t b e h e r e,

13:21:13   24 u n l e s s y o u p r e f e r I n o t s a y t h a t .

13:21:15   25               M R . P R A T T:       I t h i n k t h a t ' s f i n e , Y o u r H o n o r.     I


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 155 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       155


13:21:17    1 think they're going to wonder why.

13:21:18    2               T H E C O U R T:     I'm sure they are.                  I've got to say

13:21:20    3 s o m e t h i n g.

13:21:21    4               M R . P R A T T:     A n d I t h i n k t h a t ' s f i n e, Y o u r H o n o r.

13:21:22    5               T H E C O U R T:     Okay.         I j u s t d i d n' t w a n t t o s a y t h a t

13:21:24    6 if you had concerns about that.                              A l l r i g h t.

13:21:25    7               Anything else then that we need to --

13:21:30    8 M s . B e r k o w e r?

13:21:30    9               M S . B E R K O W E R:       T h a n k y o u , Y o u r H o n o r.     Just a few

13:21:32   10 q u i c k i t e m s.

13:21:34   11               W i t h r e g a r d t o t h e n e x t w i t n e s s, s i n c e w e h a v e - -

13:21:36   12 w e ' r e a l l h e r e w i t h o u t t h e j u r y b e f o r e s h e c o m e s i n .

13:21:40   13 T h i s p a r t i c u l a r w i t n e s s, I a m n o t p l a n n i n g t o e l i c i t o n

13:21:45   14 d i r e c t e x a m i n a t i o n t h a t s h e k n e w t h a t M r . A l l e n w a s a

13:21:47   15 p r o h i b i t e d p e r s o n a t t h e t i m e o f t h e e v e n t s o f t h i s c a s e.

13:21:51   16 I ' m p l a n n i n g t o s t a y a w a y f r o m t h a t .

13:21:53   17               T H E C O U R T:     W a s M r . A l l e n a p r o h i b i t e d p e r s o n?

13:21:55   18               M S . B E R K O W E R:       H e w a s a t t h e t i m e, Y o u r H o n o r.

13:21:56   19 T h e l a w h a s s i n c e c h a n g e d u n d e r P o l l a r d, a n d s o h e n o

13:21:59   20 l o n g e r i s , b u t s h e k n e w t h a t - -

13:22:01   21               T H E C O U R T:     And so actually is it accurate to say

13:22:04   22 t h a t h e n o l o n g e r w a s a p r o h i b i t e d p e r s o n?              Was the law

13:22:08   23 c h a n g e d r e t r o a c t i v el y ?

13:22:10   24               M S . B E R K O W E R:       I d o n ' t b e l i e v e s o , Y o u r H o n o r.   I

13:22:11   25 d o n ' t t h i n k h e c a n b e p r o s e c u t e d n o w f o r i t , b u t I d o n ' t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 156 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         156


13:22:14    1 k n o w t h a t t h a t a f f e c t s h i s s t a t u s p r e v i o u s l y.

13:22:15    2               T H E C O U R T:       I s t h a t - - w o u l d y o u a g r e e,

13:22:18    3 M s . B r a n n o n?

13:22:20    4               M S . B R A N N O N:      Y o u r H o n o r, I t h i n k u n d e r P o l l a r d

13:22:23    5 a n d h o w i t c a m e d o w n, i t s a i d i t n e v e r w a s a c r i m e.

13:22:26    6               T H E C O U R T:       S o h e n e v e r w a s a p r o h i b i t e d p e r s o n?

13:22:28    7               M S . B R A N N O N:      C o r r e c t.

13:22:28    8               T H E C O U R T:       That was my understanding of the law

13:22:30    9 as well.

13:22:30   10               M S . B E R K O W E R:     W e l l , Y o u r H o n o r, I g u e s s I j u s t

13:22:32   11 w a n t e d t o m e n t i o n t o t h e C o u r t t h a t I ' m n o t p l a n n i n g t o

13:22:34   12 e l i c i t a n y t e s t i m o n y.       T h a t i s t h i s w i t n e s s' b e l i e f a n d I

13:22:39   13 w a n t e d t o f l a g i t f o r p u r p o s e s o f c r o s s- e x a m i n a t i o n.          I

13:22:41   14 c a n ' t c o n t r o l w h a t s h e s a y s o r d o e s n' t s a y .         That was her

13:22:44   15 b e l i e f a t t h e t i m e w h e n s h e w a s l i v i n g w i t h M r . A l l e n,

13:22:46   16 s o . . .

13:22:47   17               T H E C O U R T:       A l l r i g h t.    Well, I guess if she

13:22:49   18 b l u r t s t h a t o u t w e ' l l d e a l w i t h i t w h e n i t h a p p e n s, s o

13:22:52   19 t h a n k y o u f o r t h e a l e r t, M s . B e r k o w e r.

13:22:54   20               M S . B E R K O W E R:     The other issue with this

13:22:56   21 p a r t i c u l a r w i t n e s s i s I h a d d i s c l o s e d t o - - t h e d e f e n s e

13:22:59   22 h a d a s k e d a b o u t a c e r t a i n t y p e o f t h e r a p y t h a t t h i s

13:23:03   23 w i t n e s s h a d r e c e i v e d.       And when I asked her about it, she

13:23:07   24 d i d m e n t i o n s h e h a d r e c e i v e d s o m e t h e r a p y, a n d s o I

13:23:09   25 d i s c l o s e d i t t o t h e d e f e n s e o n c e I l e a r n e d o f i t .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 157 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     157


13:23:11    1               A t t h e s a m e t i m e , t h o u g h, i t ' s t h e G o v e r n m e n t' s

13:23:13    2 p o s i t i o n t h a t a n y t h e r a p y t h a t t h i s w i t n e s s r e c e i v e d,

13:23:18    3 p s y c h o - - p s y c h o l o g i c a l t h e r a p y t h a t s h e r e c e i v e d, i s

13:23:19    4 relevant only to the extent that it might affect her

13:23:22    5 m e m o r y o r a b i l i t y t o p e r c e i v e a n d u n d e r s t a n d.     And I

13:23:25    6 g u e s s I w o u l d a s k t h a t c r o s s- e x a m i n a t i o n b e l i m i t e d t o

13:23:29    7 t h a t t o a v o i d t r a m p l i n g o n a n y d o c t o r/ p a t i e n t p r i v i l e g e

13:23:32    8 that she may have.

13:23:34    9               T H E C O U R T:    Any anticipation from the defense of

13:23:36   10 i s s u e s o n t h i s ?

13:23:38   11               M R . F E D E R I C O:   N o a n t i c i p a t e d i s s u e s, Y o u r H o n o r.

13:23:40   12 W e w o u l d c o n c u r w i t h t h e G o v e r n m e n t t h a t i f w e i n t e n d t o

13:23:42   13 g o i n t o i t w e l i m i t i t t o t h e p u r p o s e o f h e r p e r c e p t i o n

13:23:45   14 o r w h e t h e r s h e ' s a p e r c i p i e n t w i t n e s s.

13:23:51   15               M S . B E R K O W E R:   A n d , Y o u r H o n o r, t h e l a s t i s s u e i s

13:23:52   16 s o m e t h i n g t h a t I t h i n k I t h o u g h t o f a f t e r o u r l a s t

13:23:55   17 h e a r i n g c o n c e r n i n g t h i s w i t n e s s.

13:23:56   18               T H E C O U R T:    A n d t h i s i s M i s s H a r r i s?

13:23:58   19               M S . B E R K O W E R:   Y e s , Y o u r H o n o r.

13:24:00   20               T H E C O U R T:    Okay.       She's not identified in your

13:24:06   21 l i s t a s L . H . ; t e s t i f y i n g v i c t i m.

13:24:09   22               M S . B E R K O W E R:   She is identified on the witness

13:24:11   23 l i s t a s L . H .       She was disclosed to the defense with her

13:24:15   24 f u l l n a m e .

13:24:16   25               T H E C O U R T:    Okay.       She is the person that you


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 158 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     158


13:24:17    1 l i s t e d a s t h e t e s t i f y i n g v i c t i m?

13:24:19    2               M S . B E R K O W E R:   N o , Y o u r H o n o r, s h e ' s n o t a v i c t i m.

13:24:21    3 I think there were security concerns for purposes of not

13:24:24    4 r e v e a l i n g h e r i d e n t i t y p r i o r t o t h e s t a r t o f t h e t r i a l.

13:24:27    5 W e w e r e r e v e a l i n g h e r i d e n t i t y i n f u l l t o t h e d e f e n s e.

13:24:29    6               T H E C O U R T:    R i g h t.   I'm just asking because if she

13:24:32    7 was alleged and, given my prior ruling with respect to

13:24:36    8 v i c t i m s a t t h e M a r y S t r e e t a p a r t m e n t, I j u s t w a n t e d t o

13:24:38    9 m a k e s u r e w e d i d n ' t h a v e a n i s s u e h e r e.

13:24:39   10               M S . B E R K O W E R:   O h , s h e ' s n o t , Y o u r H o n o r.     She's a

13:24:41   11 p e r c i p i e n t w i t n e s s, Y o u r H o n o r.

13:24:43   12               T H E C O U R T:    Very well.            A n d y o u r l a s t i s s u e,

13:24:45   13 M s . B e r k o w e r?

13:24:45   14               M S . B E R K O W E R:   The last issue was I think

13:24:47   15 s o m e t h i n g - - I k n o w u n f o r t u n a t e l y M r . S h u l t z i s n o t h e r e

13:24:50   16 w i t h u s t h i s a f t e r n o o n, b u t h e m e n t i o n e d a t t h e l a s t

13:24:51   17 h e a r i n g t h a t t h e y d i d i n t e n d t o c r o s s- e x a m i n e h e r o n

13:24:54   18 p r i o r b a d a c t s i n v o l v i n g c a l l i n g t h e p o l i c e a n d

13:24:57   19 a l l e g a t i o n s t h a t s h e w o u l d c a l l t h e p o l i c e w i t h o u t a n y

13:24:59   20 b a s i s f o r d o i n g s o i n t h e p a s t .          And after thinking about

13:25:02   21 i t s o m e m o r e , I r e a l i z e d t h a t s o m e o f t h e i n c i d e n t s h e

13:25:05   22 m i g h t h a v e b e e n r e f e r r i n g t o o c c u r r e d b e f o r e s h e e v e r

13:25:07   23 e v e n k n e w M r . A l l e n.       O b v i o u s l y, t o t h e e x t e n t t h e y

13:25:10   24 i n v o l v e M r . A l l e n o r r e l a t e t o h i m i n s o m e w a y , t h e n

13:25:12   25 t h a t ' s f a i r g a m e .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 159 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     159


13:25:14    1               T H E C O U R T:    D i d n ' t I r u l e o n t h i s?

13:25:15    2               M S . B E R K O W E R:   You ruled on whether they could ask

13:25:16    3 h e r a b o u t c o n d u c t t h a t o c c u r r e d a f t e r t h e d e f e n d a n t' s

13:25:18    4 a r r e s t b u t n o t p r i o r t o h e r k n o w i n g M r . A l l e n, a n d s o I

13:25:21    5 j u s t w a n t e d t o c l a r i f y t h a t r u l i n g.

13:25:24    6               T H E C O U R T:    I g u e s s I ' m c o n f u s e d.     Is this an

13:25:26    7 i s s u e w e ' r e g o i n g t o g e t i n t o?        I'm happy to remain

13:25:31    8 c o n f u s e d i f i t ' s n o t r e l e v a n t.

13:25:33    9               M R . P R A T T:    Y o u r H o n o r, t h e o n l y t h i n g I c a n s a y

13:25:35   10 i s i t ' s n o t i n M r . S h u l t z' o u t l i n e, s o I d o n ' t i n t e n d t o

13:25:39   11 g e t i n t o i t .

13:25:39   12               T H E C O U R T:    A l l r i g h t.    V e r y w e l l.

13:25:40   13               M S . B E R K O W E R:   T h a n k y o u , Y o u r H o n o r.

13:25:41   14               T H E C O U R T:    Why don't you -- Mr. Cook, why don't

13:25:43   15 y o u b r i n g i n t h e j u r y.

13:25:45   16               A n d i s y o u r n e x t w i t n e s s r e a d y t o g o , G o v e r n m e n t?

13:25:48   17               M S . B E R K O W E R:   S h e i s , Y o u r H o n o r.

13:25:49   18               T H E C O U R T:    Very well.          O n c e t h e j u r y ' s p r e s e n t,

13:25:53   19 w e w i l l c a l l h e r .

13:25:53   20               ( T h e j u r y r e t u r n e d t o t h e c o u r t r o o m, a f t e r w h i c h

13:27:57   21 t h e f o l l o w i n g p r o c e e d i n g s w e r e h a d : )

13:27:57   22               T H E C O U R T:    Y o u m a y b e s e a t e d.     Welcome back,

13:27:59   23 m e m b e r s o f t h e j u r y.       B e f o r e w e t o o k o u r l u n c h r e c e s s,

13:28:03   24 M r . S h u l t z, o n e o f t h e a t t o r n e y s f o r M r . S t e i n w a s

13:28:05   25 c r o s s- e x a m i n i n g o u r l a s t w i t n e s s, M r . B e n s o n.    Over the


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 160 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      160


13:28:11    1 lunch break Mr. Shultz was informed that there was a

13:28:15    2 family emergency and he is unable to be with us the rest

13:28:18    3 of the day.

13:28:20    4               We've excused Mr. Benson for the day.                             We're going

13:28:23    5 t o b r i n g h i m b a c k i n s o m e n e a r f u t u r e.          I can't tell you

13:28:28    6 exactly when.               Part of that's going to depend on how

13:28:31    7 t h e s e m a t t e r s e v o l v e.     At that point we'll continue with

13:28:34    8 M r . S h u l t z' c r o s s- e x a m i n a t i o n o f h i m a n d t h e r e s t o f t h e

13:28:39    9 testimony that he's had.                       So obviously all of the

13:28:42   10 d e f e n d a n t s a r e e n t i t l e d t o f u l l y c r o s s- e x a m i n e M r . B e n s o n

13:28:46   11 a n d w e w i l l d o t h a t, b u t w e ' r e g o i n g t o i n t e r r u p t h i s

13:28:48   12 t e s t i m o n y d u e t o u n f o r e s e e n i n t e r v e n i n g e v e n t s.   So I

13:28:50   13 j u s t w a n t e d t o l e t y o u k n o w a b o u t o u r r a t h e r a b r u p t

13:28:53   14 c h a n g e i n s c h e d u l e t o d a y.

13:28:55   15               G i v e n t h a t , M s . B e r k o w e r, c o u l d t h e G o v e r n m e n t

13:28:56   16 a n n o u n c e i t s n e x t w i t n e s s.

13:28:58   17               M S . B E R K O W E R:    Y e s , Y o u r H o n o r.    The Government

13:29:00   18 c a l l s L u l a H a r r i s.

13:29:04   19               T H E C O U R T:     M s . H a r r i s, i f y o u w o u l d c o m e s t a n d i n

13:29:07   20 f r o n t o f m y c o u r t r o o m d e p u t y h e r e , h e w i l l a d m i n i s t e r t h e

13:29:09   21 o a t h t o y o u a n d t h e n y o u m a y h a v e a s e a t i n t h e w i t n e s s

13:29:11   22 b o x .

13:29:11   23                                          L U L A H A R R I S,

13:29:11   24 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

13:29:11   25 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 161 of 347
                           3-26-2018 USA v. ALLEN, et al, NO 16-10141                                             161


13:29:30    1 f o l l o w s:

13:29:31    2                                    DIRECT EXAMINATION

13:29:31    3 B Y M S . B E R K O W E R:

13:29:40    4 Q.           G o o d a f t e r n o o n.

13:29:42    5 A.           H e l l o.

13:29:43    6 Q.           Could you please say your name and spell it for

13:29:46    7 t h e c o u r t r e p o r t e r.

13:29:46    8 A.           L u l a D o n n e t t e H a r r i s, L - U - L - A , D - O - N - N - E - T - T - E ,

13:29:53    9 H-A-R-R-I-S.

13:29:55   10 Q.           A n d , M s . H a r r i s, i n t h e s u m m e r a n d e a r l y f a l l o f

13:29:58   11 2 0 1 6 , w h a t c i t y d i d y o u l i v e i n ?

13:30:00   12 A.           L i b e r a l, K a n s a s.

13:30:02   13 Q.           W h e r e d i d y o u l i v e d u r i n g t h a t t i m e?

13:30:04   14 A.           1 5 0 0 E a s t B l u e b e l l R o a d, L o t 1 2 9 ,                   .

13:30:09   15 Q.           Who did you live with in                                 ?

13:30:11   16 A.           C u r t i s W a y n e A l l e n.

13:30:14   17 Q.           D i d y o u a l s o k n o w P a t r i c k S t e i n?

13:30:16   18 A.           Yes.

13:30:16   19 Q.           How did you know him?

13:30:17   20 A.           T h r o u g h C u r t i s A l l e n.

13:30:21   21 Q.           D i d y o u a l s o k n o w G a v i n W r i g h t?

13:30:24   22 A.           Yes.

13:30:24   23 Q.           How'd you know him?

13:30:26   24 A.           T h r o u g h C u r t i s A l l e n.

13:30:27   25 Q.           A n d d u r i n g t h e t i m e y o u l i v e d i n L i b e r a l i n 2 0 1 6,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 162 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     162


13:30:30    1 do you know whether Curtis Allen ever manufactured

13:30:32    2 h o m e m a d e e x p l o s i v e s?

13:30:34    3 A.             Yes.

13:30:35    4 Q.             Did he?

13:30:36    5 A.             Yes.

13:30:36    6 Q.             H o w d o y o u k n o w t h a t?

13:30:37    7 A.             I saw it.

13:30:38    8 Q.             Now, I'm going to ask you a lot more about this in

13:30:41    9 a moment but first let me ask you about a few other

13:30:44   10 t h i n g s.      Okay?

13:30:45   11 A.             Okay.

13:30:45   12 Q.             First let's talk a little bit more about Curtis

13:30:47   13 A l l e n.       When did you first meet him?

13:30:49   14 A.             March 19th, 2006.

13:30:51   15 Q.             What kind of relationship did you have with him?

13:30:54   16 A.             On and off.             A n d w e l i v e d t o g e t h e r, 2 0 1 0 I m o v e d

13:31:01   17 i n , 2 0 1 5 .

13:31:03   18 Q.             So did you have a romantic relationship with him?

13:31:06   19 A.             Yes.

13:31:06   20 Q.             A n d y o u s a i d y o u l i v e d w i t h h i m f r o m 2 0 1 0 t o 2 0 1 5?

13:31:09   21 A.             Yes.

13:31:10   22 Q.             N o w , d o y o u s e e M r . A l l e n h e r e t o d a y i n c o u r t?

13:31:14   23 A.             Yes.

13:31:15   24 Q.             Could you please point him out by something he's

13:31:17   25 w e a r i n g.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 163 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       163


13:31:18    1 A.            Y e s , h e h a s a p r i n t c o l o r s h i r t.

13:31:25    2 Q.            A n d c o u l d y o u g i v e a l i t t l e m o r e d e t a i l?        What

13:31:27    3 c o l o r j a c k e t o r t o p i s h e w e a r i n g o t h e r t h a n t h a t?

13:31:30    4 A.            M a y b e b r o w n.      Looks brown to me.

13:31:34    5 Q.            And what's his hair like?

13:31:38    6 A.            Grown out.             He has black hair.

13:31:42    7               M S . B E R K O W E R:      Y o u r H o n o r, c a n t h e r e c o r d r e f l e c t

13:31:43    8 t h a t M s . H a r r i s h a s i d e n t i f i e d d e f e n d a n t C u r t i s A l l e n?

13:31:47    9               T H E C O U R T:       T h e r e c o r d w i l l r e f l e c t.

13:31:48   10 B Y M S . B E R K O W E R:

13:31:48   11 Q.            Now, you said you were dating him on and off

13:31:51   12 d u r i n g t h e t i m e y o u k n e w h i m ?

13:31:52   13 A.            Yes.

13:31:53   14 Q.            But you lived with him for part of that time?

13:31:55   15 A.            Yes.

13:31:56   16 Q.            In total about how much of the time did you live

13:31:59   17 w i t h h i m d u r i n g t h a t f i v e - y e a r p e r i o d, w a s t h a t

13:32:02   18 c o n s i s t e n t?

13:32:02   19 A.            Yes.

13:32:03   20 Q.            And did you also live with him in part of 2016?

13:32:06   21 A.            Yes.

13:32:06   22 Q.            W a s t h a t a l s o i n L i b e r a l?

13:32:08   23 A.            Yes.

13:32:08   24 Q.            And during what months of 2016 did you live with

13:32:11   25 h i m i n L i b e r a l?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 164 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  164


13:32:13    1 A.             J u n e t o O c t o b e r.

13:32:16    2 Q.             Now, had you also lived with him in Liberal

13:32:18    3 b e f o r e?

13:32:19    4 A.             Yes.

13:32:19    5 Q.             W h e n w a s t h a t?

13:32:21    6 A.             January of 2014 until end of January 2015.

13:32:27    7 Q.             During that first time when you lived with him in

13:32:29    8 Liberal in 2014 to 2015, did he get involved with any

13:32:33    9 g r o u p s?

13:32:35   10 A.             Yes, right at the end.

13:32:36   11 Q.             What did he get involved with?

13:32:38   12 A.             ZERT and Kansas -- KSF.

13:32:42   13 Q.             What does KSF stand for?

13:32:43   14 A.             K a n s a s S e c u r i t y F o r c e.

13:32:45   15 Q.             W h a t w a s h i s r o l e i n t h e g r o u p?

13:32:49   16 A.             M e m b e r.

13:32:49   17 Q.             Did he also stay a member or did he move up in the

13:32:52   18 r a n k s?

13:32:52   19 A.             H e w a s p r o m o t e d t o C o m m a n d e r.

13:32:55   20 Q.             N o w , a t s o m e p o i n t i n 2 0 1 5 , d i d y o u l e a v e L i b e r a l?

13:32:58   21 A.             Yes, I did.

13:32:58   22 Q.             W h e n w a s t h a t?

13:33:00   23 A.             T h e e n d o f J a n u a r y.

13:33:02   24 Q.             W h y ' d y o u l e a v e?

13:33:03   25 A.             I went to help my son with a divorce and take care


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 165 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      165


13:33:07    1 of his kids.

13:33:08    2 Q.            And based on what you said a moment ago, you came

13:33:10    3 b a c k t o L i b e r a l i n J u n e 2 0 1 6?

13:33:13    4 A.            Yes.

13:33:13    5 Q.            W h a t w a s t h e r e a s o n y o u c a m e b a c k?

13:33:16    6 A.            O r i g i n a l l y t o h o u s e- s i t w h i l e h e w a s g o i n g t o - -

13:33:23    7 a r o u n d t o e a c h t o w n s h i p, d o i n g t h e r e s t o r a t i o n o f t h e

13:33:27    8 C o n s t i t u t i o n.

13:33:28    9 Q.            A n d w h e n y o u g o t b a c k t o L i b e r a l i n J u n e 2 0 1 6, h o w

13:33:31   10 w e r e t h i n g s b e t w e e n y o u t w o a t f i r s t?

13:33:34   11 A.            A t f i r s t w h e n I g o t t h e r e, f o r a b o u t t h e f i r s t

13:33:39   12 t h r e e w e e k s, t h e y w e r e f i n e .         He wanted to work on

13:33:44   13 g e t t i n g b a c k t o g e t h e r, g e t t i n g t o g e t h e r.

13:33:49   14 Q.            D i d t h a t c h a n g e a t s o m e t i m e?

13:33:51   15 A.            Yes.

13:33:51   16 Q.            D i d i t c h a n g e f o r b e t t e r o r w o r s e?

13:33:52   17 A.            F o r w o r s e.

13:33:53   18 Q.            Now, given the time you spent with him, would you

13:33:55   19 r e c o g n i z e h i s v o i c e?

13:33:57   20 A.            Yes.

13:33:57   21               M S . B E R K O W E R:      M r . M o o r e, i f w e c o u l d h a v e c l i p

13:34:02   22 1 5 j j s t a r t i n g a t 2 6 s e c o n d s.

13:34:16   23               CLERK COOK:              I t ' s n o t m u t e d.

13:34:21   24               M R . M O O R E:    I d i d n ' t s e e i t d i s p l a y e d.

13:34:26   25               M S . B E R K O W E R:      T h e s c r e e n s a r e a l l b l a c k.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 166 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                          166


13:34:37    1               CLERK COOK:              Okay.       You're good.

13:34:41    2               M S . B E R K O W E R:       I t h i n k i t ' s G o v e r n m e n t' s E x h i b i t

13:34:54    3 1 5 j j s t a r t i n g a t 2 6 s e c o n d s.

13:35:12    4               ( G o v e r n m e n t' s E x h i b i t 1 5 j j w a s p l a y e d. )

13:35:20    5 B Y M S . B E R K O W E R:

13:35:20    6 Q.            Y o u r e c o g n i z e t h a t v o i c e?

13:35:21    7 A.            Yes.

13:35:21    8 Q.            Whose voice is that?

13:35:23    9 A.            C u r t i s A l l e n' s .

13:35:24   10 Q.            N o w , y o u s a i d y o u a l s o k n o w P a t r i c k S t e i n?

13:35:27   11 A.            Yes.

13:35:27   12 Q.            D o y o u s e e h i m h e r e t o d a y?

13:35:30   13 A.            Yes.

13:35:30   14 Q.            C o u l d y o u p o i n t h i m o u t b y s o m e t h i n g h e ' s w e a r i n g.

13:35:33   15 A.            G l a s s e s, w h i t e s h i r t.

13:35:36   16               M S . B E R K O W E R:       Y o u r H o n o r, l e t t h e r e c o r d r e f l e c t

13:35:37   17 t h a t s h e h a s i d e n t i f i e d d e f e n d a n t S t e i n.

13:35:39   18               T H E C O U R T:     T h e r e c o r d w i l l r e f l e c t.

13:35:41   19 B Y M S . B E R K O W E R:

13:35:41   20 Q.            Could you tell us where you first met defendant

13:35:44   21 S t e i n.

13:35:50   22 A.            I ' m s o r r y, I t h i n k y o u - - w h e n I - -

13:35:53   23 Q.            D o y o u n e e d m e t o a s k y o u t h e q u e s t i o n a g a i n?

13:35:55   24 A.            Well, I think -- no, I think I identified Gavin

13:36:00   25 W r i g h t w i t h t h e w h i t e s h i r t, a n d y o u s a i d P a t r i c k S t e i n.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 167 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      167


13:36:05    1 R i g h t.

13:36:05    2 Q.            Okay.       So do you see Patrick -- just so the record

13:36:08    3 i s c l e a r, d o y o u s e e P a t r i c k S t e i n h e r e i n t h e c o u r t?

13:36:11    4 A.            Yes.

13:36:11    5 Q.            And could you identify him by something he is

13:36:13    6 w e a r i n g?

13:36:14    7 A.            Yes.      Glasses and a gray suit.

13:36:17    8 Q.            Is there anything else you could identify him by?

13:36:20    9 A.            Looks like a pattern on his tie.

13:36:23   10               M S . B E R K O W E R:     Y o u r H o n o r, c a n t h e r e c o r d r e f l e c t

13:36:25   11 t h a t s h e ' s i d e n t i f i e d d e f e n d a n t S t e i n?

13:36:26   12               T H E C O U R T:       It will.           I thought she was referring

13:36:28   13 t o h i s w h i t e t i e , w h i t e s t r i p e d t i e , b e f o r e.         But can you

13:36:33   14 i d e n t i f y h i s p o s i t i o n a t t h e t a b l e j u s t t o m a k e s u r e

13:36:36   15 w e ' r e a c c u r a t e?       Roughly where at the table is he

13:36:40   16 s i t t i n g, m i d d l e?

13:36:41   17               T H E W I T N E S S:      H e ' s s i t t i n g n e x t t o a t t o r n e y P r a t t.

13:36:45   18               T H E C O U R T:       A l l r i g h t.     Well, the record will

13:36:47   19 r e f l e c t t h a t s h e h a s i d e n t i f i e d M r . S t e i n.

13:36:49   20               M S . B E R K O W E R:     T h a n k y o u , Y o u r H o n o r.

13:36:50   21 B Y M S . B E R K O W E R:

13:36:51   22 Q.            C o u l d y o u t e l l u s w h e r e y o u f i r s t m e t M r . S t e i n.

13:36:54   23 A.            At IHOP in Dodge City.

13:36:56   24 Q.            W a s t h a t a p l a n n e d m e e t- u p .

13:36:59   25 A.            Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 168 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        168


13:36:59    1 Q.            W h o e l s e w a s t h e r e?

13:37:02    2 A.            C u r t i s A l l e n.

13:37:03    3 Q.            A n d w h a t i s d e f e n d a n t S t e i n l i k e, b a s e d o n w h a t

13:37:05    4 you know of him?

13:37:06    5 A.            W h a t h e ' s l i k e?      From the conversation he wanted

13:37:12    6 t o h a v e , h e w a s v e r y f o c u s e d, a n t s y.           H e ' s v e r y v o c a l.

13:37:24    7 Q.            A n d d o y o u k n o w h i s v i e w s o n M u s l i m s?

13:37:27    8 A.            I asked him.             H e w a s m a k i n g s t a t e m e n t s, s o c a l l i n g

13:37:34    9 ' e m c o c k r o a c h e s, s o I a s k e d h i m w h y h e d i d t h a t .

13:37:37   10 Q.            What did he say?

13:37:38   11 A.            He told me that once they get here, you can't get

13:37:42   12 r i d o f ' e m .

13:37:42   13 Q.            And was that all at that conversation at the IHOP?

13:37:48   14 A.            Between -- on that, they were having conversation

13:37:52   15 t h a t ' s w h y M r . S t e i n h a d w a n t e d t o m e e t C u r t i s, w a s t o

13:37:57   16 f i g u r e o u t m o r e p l a c e s t h e y n e e d t o s u r v e y t a r g e t s a n d t o

13:38:03   17 g e t m o r e i n f o r m a t i o n o n D a n D a y ' s b o s s.

13:38:07   18 Q.            S o l e t m e s t o p y o u t h e r e.         That meeting at the

13:38:11   19 I H O P , y o u s a i d t h e y t a l k e d a b o u t n e e d i n g t o d o

13:38:13   20 s u r v e i l l a n c e?

13:38:13   21 A.            Yes.

13:38:14   22 Q.            S u r v e i l l a n c e o f w h a t?

13:38:15   23 A.            D i f f e r e n t t a r g e t s, d i f f e r e n t l o c a t i o n s.

13:38:20   24 Q.            W h a t t y p e s o f t a r g e t s a n d l o c a t i o n s?

13:38:23   25 A.            I'm not real sure.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 169 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  169


13:38:26    1 Q.           Now, from talking to him, would you recognize his

13:38:30    2 v o i c e?

13:38:30    3 A.           Yes.

13:38:31    4              M S . B E R K O W E R:     If we could have clip 13h starting

13:38:33    5 a t 1 5 s e c o n d s t o 3 0 s e c o n d s, p l e a s e.

13:38:42    6              ( G o v e r n m e n t' s E x h i b i t 1 3 h w a s p l a y e d. )

13:38:57    7 B Y M S . B E R K O W E R:

13:38:57    8 Q.           S o , M s . H a r r i s, d o y o u r e c o g n i z e t h e m a l e s p e a k i n g

13:38:59    9 in that clip?

13:39:00   10 A.           Yes.

13:39:00   11 Q.           W h o i s s p e a k i n g t h e r e?

13:39:01   12 A.           P a t r i c k S t e i n.

13:39:03   13 Q.           Now, you said you also know Gavin Wright and that

13:39:07   14 y o u k n o w h i m t h r o u g h C u r t i s?

13:39:07   15 A.           Yes.

13:39:08   16 Q.           How did you first meet him?

13:39:11   17 A.           I first met him at the little bar.

13:39:14   18 Q.           W h e r e' s t h a t?

13:39:15   19 A.           I t ' s d o w n o n S o u t h K a n s a s i n L i b e r a l.

13:39:20   20 Q.           A n d w h a t k i n d o f a p l a c e i s t h a t?

13:39:22   21 A.           It's just a little bar.

13:39:24   22 Q.           S o h a v e y o u s p e n t t i m e w i t h h i m s o c i a l l y?

13:39:27   23 A.           Yes.

13:39:27   24 Q.           What kinds of things have you done with him

13:39:30   25 s o c i a l l y?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 170 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   170


13:39:30    1 A.            We went out to his house for a holiday meal and

13:39:37    2 also been to the VFW and sat with him.                                 We went out to

13:39:44    3 h i s h o u s e a n d m o w e d, s t a c ke d w o o d , v i s i t e d.

13:39:49    4 Q.            D o y o u s e e h i m h e r e t o d a y i n c o u r t?

13:39:51    5 A.            Yes.

13:39:51    6 Q.            C o u l d y o u p o i n t h i m o u t b y s o m e t h i n g h e ' s w e a r i n g?

13:39:54    7 A.            Yes.      T h e g l a s s e s a n d t h e w h i t e, l o n g - s l e e v e

13:40:00    8 s h i r t.

13:40:00    9 Q.            And could you explain where at the table he's

13:40:03   10 s i t t i n g?

13:40:04   11 A.            He's further at the end.

13:40:07   12               M S . B E R K O W E R:   Y o u r H o n o r, l e t t h e r e c o r d r e f l e c t

13:40:09   13 s h e h a s i d e n t i f i e d d e f e n d a n t G a v i n W r i g h t.

13:40:10   14               T H E C O U R T:     I t w i l l r e f l e c t.

13:40:12   15 B Y M S . B E R K O W E R:

13:40:12   16 Q.            Now, would you recognize his voice from all the

13:40:15   17 t i m e y o u ' v e s p e n t w i t h h i m ?

13:40:16   18 A.            Yes.

13:40:16   19               M S . B E R K O W E R:   M r . M o o r e, i f w e c o u l d h a v e

13:40:19   20 G o v e r n m e n t E x h i b i t 1 3 - - s o r r y, 1 2 x x x f r o m 1 3 s e c o n d s

13:40:23   21 l a s t i n g 1 9 s e c o n d s.

13:40:26   22               ( G o v e r n m e n t' s E x h i b i t 1 2 x x x w a s p l a y e d. )

13:40:32   23 B Y M S . B E R K O W E R:

13:40:33   24 Q.            D o y o u r e c o g n i z e t h a t v o i c e?

13:40:33   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 171 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    171


13:40:34    1 Q.            Who is that?

13:40:34    2 A.            T h a t ' s G a v i n W r i g h t.

13:40:36    3 Q.            N o w , y o u s a i d y o u ' v e b e e n t o h i s h o u s e.     What town

13:40:39    4 did he live in?

13:40:40    5 A.            S t a t e L i n e , O k l a h o m a.

13:40:42    6 Q.            S o t h a t ' s i n O k l a h o m a?

13:40:44    7 A.            Yes.

13:40:44    8 Q.            Let's talk now a little bit about what your life

13:40:47    9 is like with Curtis when you lived with him in Liberal in

13:40:50   10 2 0 1 6 .

13:40:52   11               M S . B E R K O W E R:   N o w , M r . M o o r e, i f w e c o u l d p l e a s e

13:40:54   12 h a v e w h a t ' s m a r k e d a s D e f e n s e E x h i b i t A l l e n 9 1 2 - a a n d

13:40:58   13 A l l e n 9 1 2 - b , p l e a s e.

13:40:58   14 B y M S . B E R K O W E R:

13:41:05   15 Q.            M s . H a r r i s, d o y o u r e c o g n i z e w h a t' s i n

13:41:08   16 E x h i b i t 9 1 2 - a ?

13:41:09   17 A.            Yes.

13:41:10   18 Q.            W h a t i s t h a t?

13:41:11   19 A.            Mobile home we live in.

13:41:13   20 Q.            That's the mobile home you lived in with Mr. Allen

13:41:16   21 i n L i b e r a l?

13:41:17   22 A.            Yes.

13:41:17   23 Q.            I s t h a t w h a t i t l o o k e d l i k e w h e n y o u l i v e d t h e r e?

13:41:20   24 A.            Yes.

13:41:21   25               M S . B E R K O W E R:   Y o u r H o n o r, I s e e k t o - - w e l l , I


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 172 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       172


13:41:24    1 g u e s s I w a n t t o s e e k t o a d m i t t h e i r e x h i b i t.

13:41:28    2                T H E C O U R T:    I t h i n k t h i s e x h i b i t' s b e e n a d m i t t e d,

13:41:30    3 hasn't it?

13:41:30    4                M S . B E R K O W E R:   I t h i n k i t w a s s h o w n i n o p e n i n g.          I

13:41:33    5 d o n ' t k n o w i t w a s a c t u a l l y i t a d m i t t e d.       I had the same

13:41:35    6 thought just now.                  I thought it had been admitted but

13:41:38    7 realized it probably hadn't.

13:41:39    8                T H E C O U R T:    W h a t e x h i b i t n u m b e r i s t h i s a g a i n?

13:41:41    9                M S . B E R K O W E R:   It's Defense Exhibit 912-a.                     We

13:41:43   10 a l s o h a v e i t i n o u r s e t o f e x h i b i t s, I b e l i e v e, b u t I

13:41:46   11 h a v e t h e d e f e n s e e x h i b i t n u m b e r m a r k e d.

13:41:47   12                T H E C O U R T:    I d o n ' t t h i n k t h e r e' s a n y p r o h i b i t i o n

13:41:50   13 a g a i n s t y o u a d m i t t i n g s o m e o n e e l s e ' s e x h i b i t.   T h e y' v e

13:41:53   14 i d e n t i f i e d i t , b u t y o u c a n r e f e r t o i t a n d a d m i t i t .

13:41:56   15 9 1 2 - a ?

13:41:57   16                M S . B E R K O W E R:   Y e s , Y o u r H o n o r.

13:41:58   17                T H E C O U R T:    Any objection to the admission of this

13:42:01   18 e x h i b i t?

13:42:02   19                M R . F E D E R I C O:   N o , Y o u r H o n o r.

13:42:02   20                T H E C O U R T:    H e a r i n g n o o b j e c t i o n, 9 1 2 - a w i l l b e

13:42:05   21 a d m i t t e d.

13:42:06   22 B Y M S . B E R K O W E R:

13:42:06   23 Q.             And if you could look at Defense Exhibit 912-b,

13:42:10   24 p l e a s e.

13:42:12   25                Do you recognize that as well?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 173 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     173


13:42:14    1 A.            Yes.

13:42:14    2 Q.            W h a t i s t h a t?

13:42:15    3 A.            T h a t ' s t h e f r o n t d o o r a r e a o f t h e m o b i l e h o m e.

13:42:19    4 Q.            I s t h a t w h a t i t l o o k e d l i k e w h e n y o u l i v e d t h e r e?

13:42:21    5 A.            Yes.

13:42:21    6               M S . B E R K O W E R:     Y o u r H o n o r, I ' d s e e k t o a d m i t t h i s

13:42:23    7 one as well.

13:42:24    8               T H E C O U R T:    A n y o b j e c t i o n?

13:42:25    9               M R . F E D E R I C O:     N o , Y o u r H o n o r.

13:42:26   10               T H E C O U R T:    H e a r i n g n o o b j e c t i o n, 9 1 2 - b i s

13:42:28   11 a d m i t t e d.

13:42:29   12 B Y M S . B E R K O W E R:

13:42:29   13 Q.            N o w , g o i n g b a c k t o 9 1 2 - a , i f w e c o u l d, p l e a s e, i f

13:42:36   14 I c o u l d d i r e c t y o u r a t t e n t i o n t o s o m e r o c k s o u t i n t h e

13:42:39   15 f r o n t y a r d .

13:42:39   16 A.            Yes.

13:42:39   17 Q.            Do you recognize what those are?

13:42:41   18 A.            Yes.

13:42:42   19 Q.            W h a t a r e t h o s e?

13:42:44   20 A.            T h e y ' r e r o c k s.

13:42:45   21 Q.            What are they there for?

13:42:48   22 A.            The ones that are basically around the edge of the

13:42:54   23 y a r d a r e d e t e r r e n c e f o r p e o p l e r u n n i n g i n t o t h e y a r d .

13:42:59   24 Q.            A n d d o y o u s e e t h a t t h e y ' r e p a i n t e d r e d , w h i t e,

13:43:02   25 a n d b l u e ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 174 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 174


13:43:03    1 A.           Yes.

13:43:03    2 Q.           Whose idea was that?

13:43:04    3 A.           C u r t i s' a n d m i n e .

13:43:05    4 Q.           A n d d i d y o u d o t h a t t o g e t h e r?

13:43:07    5 A.           Yes.

13:43:07    6 Q.           Who actually painted it?

13:43:10    7 A.           I want to say both of us.

13:43:13    8 Q.           And then going to 912-b, do you see that flag in

13:43:20    9 t h e p i c t u r e?

13:43:20   10 A.           Yes.

13:43:20   11 Q.           W h o b o u g h t t h a t?

13:43:23   12 A.           We bought it at Dollar Tree.

13:43:27   13 Q.           N o w , i n t h e t i m e t h a t y o u l i v e d w i t h C u r t i s, w h e n

13:43:31   14 s o m e t h i n g b r o k e i n t h e h o u s e, w h o w o u l d f i x i t ?

13:43:34   15 A.           C u r t i s.

13:43:35   16 Q.           And was there ever a time where he had to call a

13:43:38   17 h a n d y m a n?

13:43:39   18 A.           No.

13:43:41   19 Q.           So was he capable of fixing things around the

13:43:44   20 h o u s e?

13:43:44   21 A.           Yes.      Yes.

13:43:46   22 Q.           What kind of skills did he have?

13:43:49   23 A.           H e c o u l d d o c a r p e n t r y.   H e c o u l d d o s m a l l w i r i n g.

13:44:00   24 I m e a n , h e c o u l d d o p l u m b i n g.      H e c o u l d d o r o o f i n g,

13:44:09   25 p a i n t i n g.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 175 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    175


13:44:09    1 Q.            Ever see him try to fix something where he

13:44:11    2 c o u l d n' t d o i t ?

13:44:12    3 A.            No.

13:44:13    4 Q.            Let's talk about what he did for work.                             Was he

13:44:15    5 working when you first moved back to Liberal in 2016?

13:44:18    6 A.            Yes.

13:44:18    7 Q.            W h a t j o b d i d h e h a v e?

13:44:20    8 A.            A l d e r S e c u r i t y S y s t e m s.

13:44:23    9 Q.            A n d w h a t d i d t h a t i n v o l v e?

13:44:25   10 A.            F o r h i m , h e w a s a t e c h n i c i a n.     He was also

13:44:31   11 i n s t a l l e r a n d s a l e s m a n.

13:44:36   12 Q.            And did he have a second job during the summer of

13:44:39   13 2 0 1 6 ?

13:44:40   14 A.            Yes.

13:44:40   15 Q.            What job was that?

13:44:42   16 A.            He was going to work for G & G Mobile Home

13:44:47   17 d e a l e r s h i p.

13:44:47   18 Q.            W h a t i s G & G M o b i l e H o m e?

13:44:49   19 A.            I t ' s a m o b i l e h o m e d e a l e r s h i p r a n b y G a v i n W r i g h t.

13:44:54   20 Q.            What does G & G stand for?

13:44:57   21 A.            G a v i n a n d G a r r e t t W r i g h t.

13:44:59   22 Q.            A n d w h o ' s G a r r e t t W r i g h t?

13:45:02   23 A.            G a v i n' s b r o t h e r.

13:45:03   24 Q.            N o w , w h e r e i s G & G l o c a t e d?

13:45:05   25 A.            A t t h e c o r n e r o f T u c k e r R o a d i n L i b e r a l.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 176 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     176


13:45:09    1 Q.            I s t h a t i n L i b e r a l, K a n s a s?

13:45:11    2 A.            Yes.

13:45:11    3 Q.            And did Curtis know Gavin Wright before he started

13:45:15    4 working at G & G?

13:45:17    5 A.            Yes.

13:45:17    6 Q.            D i d h e g e t t h e j o b t h r o u g h G a v i n?

13:45:19    7 A.            Yes.

13:45:19    8 Q.            A n d w h i l e h e w o r k e d t h e r e, d i d h e e v e r a c t u a l l y

13:45:22    9 s e l l a m o b i l e h o m e?

13:45:23   10 A.            No.

13:45:24   11 Q.            L e t ' s t a l k n o w a b o u t s o m e o f C u r t i s' v i e w s.      You

13:45:27   12 s a i d y o u s t a r t e d d a t i n g h i m i n 2 0 0 6 ?

13:45:29   13 A.            Yes.

13:45:29   14 Q.            And in the time you've known him, did you feel you

13:45:32   15 g o t t o k n o w h i m p r e t t y w e l l ?

13:45:34   16 A.            Yes.

13:45:34   17 Q.            A r e t h e r e a n y i s s u e s h e f e l t s t r o n g l y a b o u t?

13:45:37   18 A.            The way the country is being ran by the

13:45:39   19 g o v e r n m e n t.

13:45:39   20 Q.            What about that bothered him, or what did he feel

13:45:42   21 s t r o n g l y a b o u t w i t h r e g a r d t o t h a t ?

13:45:48   22 A.            The people that were running for president

13:45:53   23 b o t h e r e d h i m a l o t .     He just didn't like the immigrants

13:46:00   24 c o m i n g i n .

13:46:01   25 Q.            W h a t d i d h e n o t l i k e a b o u t i m m i g r a n t s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 177 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        177


13:46:05    1 A.            T h e i l l e g a l s, i m m i g r a n t s, t h e y w e r e t a k i n g o v e r

13:46:09    2 t h e c o u n t r y, t h e y w e r e t a k i n g j o b s a w a y.

13:46:12    3 Q.            Were there particular kinds of immigrants that

13:46:15    4 bothered him most?

13:46:17    5 A.            D e f i n i t e l y i l l e g a l s, b u t M u s l i m s.

13:46:22    6 Q.            H o w d i d h e f e e l a b o u t M u s l i m s?

13:46:24    7 A.            He thought that Muslims could bring Sharia law on

13:46:33    8 us or that we'd have to adapt to the Koran that they

13:46:41    9 w o r s h i p.

13:46:43   10 Q.            How much of a concern was the imposition of Sharia

13:46:46   11 l a w t o C u r t i s?

13:46:47   12 A.            T h a t w a s a p r e t t y s t r o n g i s s u e.

13:46:50   13 Q.            And how did you know that he felt this way?

13:46:53   14 A.            'Cause he told me.

13:46:56   15 Q.            How'd he feel about Muslims in particular as

13:46:59   16 o u t s i d e o f i m m i g r a n t s?

13:47:00   17 A.            How do I feel about them?

13:47:02   18 Q.            No, how did he feel.

13:47:03   19 A.            Oh.     H e j u s t d i d n ' t f e e l t h e y b e l o n g e d h e r e, t h a t

13:47:12   20 t h e y w e r e v i o l e n t, t h a t t h e y w e r e a t h r e a t t o o u r

13:47:18   21 c o u n t r y.

13:47:19   22 Q.            A n d d i d h e k e e p h i s v i e w s o n M u s l i m s t o h i m s e l f?

13:47:23   23 A.            No.

13:47:23   24 Q.            D i d h e k e e p h i s v i e w s o n i m m i g r a t i o n t o h i m s e l f?

13:47:26   25 A.            No.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 178 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  178


13:47:26    1 Q.           H o w o p e n w a s h e a b o u t t h o s e v i e w s?

13:47:29    2 A.           He was open enough to anybody that would listen to

13:47:32    3 him.

13:47:33    4 Q.           And back when you were in 2016 when you lived in

13:47:36    5 L i b e r a l, d i d C u r t i s s t a r t r e f u s i n g t o g o t o W a l m a r t?

13:47:39    6 A.           Yes.      H e h a d b o y c o t t e d W a l m a r t.

13:47:42    7 Q.           W h y w a s t h a t?

13:47:44    8 A.           Because he went in one day to get a microwave

13:47:48    9 baking pan, and he walked up to an employee 'cause he

13:47:51   10 c o u l d n' t f i n d t h e m a n d a s k e d f o r h e r a s s i s t a n c e.     She

13:47:56   11 c o u l d n' t h e l p h i m .      She told him he'd have to go get

13:47:59   12 s o m e b o d y e l s e , s o s h e w e n t a n d g o t s o m e b o d y e l s e, a n d s h e

13:48:02   13 w a s a l l w r a p p e d u p l i k e - - i n g a r b l i k e s h e w a s a M u s l i m,

13:48:08   14 s o a f t e r t h a t h e w o u l d n o t g o b a c k i n W a l m a r t.

13:48:10   15 Q.           A n d s o t h a t h a d t o d o w i t h t h e m h i r i n g M u s l i m s?

13:48:13   16 A.           Yes.

13:48:13   17 Q.           Let's talk now about something else that was going

13:48:16   18 o n w i t h y o u i n t h e s u m m e r o f 2 0 1 6 .        I n t h a t s u m m e r, h o w

13:48:19   19 w a s y o u r h e a l t h?

13:48:20   20 A.           Poor.

13:48:21   21 Q.           W h a t k i n d o f h e a l t h p r o b l e m d i d y o u h a v e?

13:48:25   22 A.           I h a d f o u n d o u t w h i l e I w a s i n E l D o r a d o, K a n s a s,

13:48:30   23 t h a t I h a d c a n c e r.

13:48:31   24 Q.           W h a t k i n d o f c a n c e r d i d y o u h a v e?

13:48:33   25 A.           I h a d s t a g e 4 l y m p h n o d e a n d t o n s i l c a n c e r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 179 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 179


13:48:38    1 Q.            Have -- overall have you received quite a lot of

13:48:41    2 t r e a t m e n t f o r y o u r c a n c e r?

13:48:43    3 A.            Yes, I have.

13:48:43    4 Q.            W h a t k i n d o f t r e a t m e n t h a v e y o u r e c e i v e d?

13:48:45    5 A.            I took 35 radiation treatments to the neck and two

13:48:48    6 r o u n d s o f c h e m o.

13:48:49    7 Q.            H a v e t h o s e t r e a t m e n t s b e e n s u c c e s s f u l?

13:48:52    8 A.            So far my scans show that I don't have any

13:48:56    9 h o t s p o t s, a n y p r e s e n t c a n c e r.

13:48:58   10 Q.            In the summer of 2016, where were you in your

13:49:01   11 t r e a t m e n t?

13:49:02   12 A.            I had just finished treatment May 18th.

13:49:05   13 Q.            And did you know at that time whether the

13:49:08   14 t r e a t m e n t w o u l d b e a s s u c c e s s f u l a s y o u n o w f o u n d i t t o

13:49:12   15 b e ?

13:49:12   16 A.            No.

13:49:13   17 Q.            In the summer of 2016, did the treatment have

13:49:15   18 p h y s i c a l e f f e c t s o n y o u ?

13:49:17   19 A.            Yes.

13:49:17   20 Q.            How were you feeling physically at that time?

13:49:19   21 A.            I w a s v e r y t i r e d, r u n d o w n .        I had also lost my

13:49:25   22 f e e d i n g t u b e J u n e 1 2 t h , s o t h a t w a s a d o w n f a l l b e c a u s e o f

13:49:35   23 m y i n t a k e o n w a t e r o r f o o d.

13:49:38   24 Q.            When you first moved back in with Curtis in June

13:49:41   25 2 0 1 6 , h o w m u c h d i d y o u w e i g h?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 180 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 180


13:49:43    1 A.             W h e n I f i r s t g o t t h e r e, I w e i g h e d 9 6 p o u n d s.

13:49:49    2 D o i n g w i t h o u t a i r c o n d i t i o n i n g, I w e n t d o w n t o 9 2 .

13:49:51    3 Q.             And how tall are you?

13:49:53    4 A.             5 foot.

13:49:54    5 Q.             For comparison sake, how much do you weigh now?

13:49:56    6 A.             I w e i g h 1 2 0 p o u n d s.

13:49:58    7 Q.             So in the summer of 2006 you were five feet tall

13:50:02    8 a n d 9 2 p o u n d s?

13:50:03    9 A.             Yes, ma'am.

13:50:03   10 Q.             A n d j u s t f o r c o m p a r i s o n' s s a k e, h o w t a l l i s

13:50:06   11 C u r t i s?

13:50:06   12 A.             5-11.

13:50:07   13 Q.             H o w m u c h d i d h e w e i g h t h a t s u m m e r?

13:50:09   14 A.             About 185 to 195.

13:50:13   15 Q.             O n a n y g i v e n d a y t h a t s u m m e r, h o w p h y s i c a l l y

13:50:16   16 s t r o n g w e r e y o u f e e l i n g?

13:50:17   17 A.             N o t v e r y s t r o n g.   I had to have naps during the

13:50:21   18 d a y .

13:50:21   19 Q.             W e r e y o u w o r k i n g t h a t s u m m e r?

13:50:22   20 A.             No.

13:50:22   21 Q.             Why not?

13:50:23   22 A.             I wasn't up to.

13:50:26   23 Q.             A n d b e f o r e y o u g o t s i c k, h a d y o u w o r k e d?

13:50:28   24 A.             Yes.

13:50:29   25 Q.             Now, I -- in the summer of 2016 when you were


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 181 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   181


13:50:33    1 e x p e r i e n c i n g t h i s , h o w d i d y o u s p e n d m o s t o f y o u r t i m e?

13:50:39    2 A.            Just sitting around playing on my iPad, checking

13:50:49    3 MAP.        W e w o u l d g o o u t t o e a t , s o m e t h i n g l i k e t h a t, s o

13:50:52    4 that I could be in air conditioning or they would go have

13:50:54    5 a b e e r , C u r t i s w o u l d m e e t u p w i t h G a v i n, h a v e a b e e r s o I

13:50:59    6 c o u l d b e i n a i r c o n d i t i o n i n g.

13:51:02    7 Q.            And by comparison to then as far as your cancer

13:51:04    8 goes, how are you feeling now?

13:51:06    9 A.            B e t t e r.

13:51:07   10 Q.            Now, earlier you mentioned that Curtis had gotten

13:51:10   11 i n v o l v e d w i t h K S F i n 2 0 1 5 ?

13:51:12   12 A.            Yes.

13:51:12   13 Q.            Was he still involved in KSF when you moved back

13:51:15   14 t o L i b e r a l i n 2 0 1 6?

13:51:16   15 A.            Yes.

13:51:16   16 Q.            In July of 2016 did you and Curtis go to the

13:51:21   17 K e a r n e y C o u n t y F a i r i n L a k i n , K a n s a s?

13:51:23   18 A.            Yes.

13:51:23   19 Q.            And on the way to the fair did Curtis take service

13:51:26   20 c a l l s i n r e g a r d s f o r h i s j o b ?

13:51:27   21 A.            Yes.

13:51:27   22 Q.            W h a t d i d t h a t e n t a i l?

13:51:29   23 A.            H e w a s d o i n g s e r v i c e c a l l s o n t h e w a y u p t h e r e.

13:51:37   24 H e t o l d m e t h a t t h e r e w a s g o i n g t o b e s o m e m e m b e r s u p

13:51:41   25 t h e r e, h a d t a b l e s s e t o u t .         He specifically told me at


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 182 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  182


13:51:46    1 that time Dan Day would be there and not to mention --

13:51:49    2 Q.            A n d l e t m e s t o p y o u t h e r e.        You mentioned Dan Day.

13:51:52    3 H a d y o u m e t h i m b e f o r e?

13:51:53    4 A.            No.

13:51:53    5 Q.            Did he mention if other KSF members would also be

13:51:57    6 at the fair?

13:51:57    7 A.            Yes.

13:51:57    8 Q.            W h o d i d h e s a y w o u l d b e t h e r e?

13:51:59    9 A.            H e s a i d T r i s h a n d C o d y.

13:52:02   10 Q.            I s t h a t T r i s h a n d C o d y B u r c h?

13:52:06   11 A.            Yes.

13:52:06   12 Q.            And as you're driving did Curtis tell you

13:52:09   13 s o m e t h i n g s i g n i f i c a n t a b o u t c e r t a i n m e m b e r s o f h i s

13:52:11   14 m i l i t i a g r o u p?

13:52:13   15 A.            Yes.      He told me that -- well, first off, not to

13:52:20   16 m e n t i o n t h a t t h e r e h a d b e e n m i n e s g i v e n t o D a n D a y b y

13:52:27   17 P a t r i c k S l a t t e r y, a n d t h a t t h e y w e r e g o i n g t o h a v e a

13:52:31   18 m e e t i n g.      Him and a few other members were going to have

13:52:34   19 a m e e t i n g.

13:52:34   20 Q.            And what did he say that he and a few members of

13:52:36   21 K S F w e r e g o i n g t o d o ?

13:52:39   22 A.            Have a meeting after the fair.

13:52:41   23 Q.            W h a t w e r e t h e y g o i n g t o t a l k a b o u t t h e r e?

13:52:44   24 A.            T h e y h a d b u s i n e s s t h a t p e r t a i n e d t o M u s l i m s.

13:52:50   25 Q.            Did he mention a smaller cell to you?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 183 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    183


13:52:52    1 A.           Yes.

13:52:52    2 Q.           What did he say about that?

13:52:54    3 A.           Well, it was just made up of a few members that

13:52:57    4 w e r e m e e t i n g.

13:52:58    5 Q.           And what was the smaller cell going to do?

13:53:01    6 A.           T h e y w e r e g o i n g t o m e e t a n d t a l k.

13:53:04    7 Q.           W h a t w e r e t h e y g o i n g t o t a l k a b o u t?

13:53:07    8 A.           I assume where they were at with their progress on

13:53:14    9 t h e M u s l i m s, w h a t t h e i r p l a n s w e r e d o i n g.

13:53:17   10 Q.           Now, did he also mention that this smaller cell

13:53:20   11 h a d t r i e d t o r e c r u i t o t h e r s t o j o i n t h e m ?

13:53:23   12 A.           T h e o t h e r s h a d t o l d m e t h a t t h e y h a d t r i e d.

13:53:29   13 Q.           W h o t o l d y o u t h e y h a d t r i e d?

13:53:31   14 A.           Dan Reever told me that they had been asked to

13:53:36   15 j o i n a g r o u p, a s m a l l e r g r o u p, t o d o s o m e t h i n g f o r t h e

13:53:41   16 c o u n t r y.       Dan Reever told them he had said he had a

13:53:46   17 f a m i l y, h e w o u l d n o t d o a n y v i o l e n t a c t s .      Trish and Cody

13:53:50   18 d i d t h e s a m e t h i n g.      S h e t o l d m e t h e s a m e.

13:53:52   19 Q.           And on that drive did Curtis mention that the

13:53:54   20 s m a l l e r c e l l h a d t r i e d a r e r e c r u i t T r i s h B u r c h a n d D a n

13:54:00   21 R e e v e r t o t h e s m a l l e r c e l l?

13:54:01   22 A.           No, he did not.

13:54:04   23 Q.           Now, when he told you about the smaller cell and

13:54:07   24 t h a t t h e y w e r e m e e t i n g a f t e r t h e f a i r , d i d y o u t a k e h i m

13:54:09   25 s e r i o u s l y?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 184 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    184


13:54:10    1 A.            Yes.

13:54:10    2 Q.            Why?

13:54:12    3 A.            Because they were actually talking inside the fair

13:54:19    4 a b o u t s o m e o f t h e s t u f f, a s w e s a t a t t h e t a b l e, b u t t h e y

13:54:24    5 wanted to have a limited personnel in this meeting that

13:54:32    6 t h e y w e r e h a v i n g.

13:54:32    7 Q.            So when you got to the actual fair -- let's take a

13:54:35    8 step back to when you first got to the fair.                                  Were KSF

13:54:39    9 m e m b e r s t h e r e?

13:54:39   10 A.            Yes.

13:54:40   11 Q.            W h o w a s t h e r e?

13:54:41   12 A.            D a n D a y , J i m f r o m D e e r f i e l d, P a t r i c k S t e i n, C o d y

13:54:48   13 a n d T r i s h w e r e i n a n d o u t a r o u n d t h e t a b l e t h a t d a y .

13:54:53   14 Q.            And what did you do at the fair that day?

13:54:56   15 A.            We sat at the KSF table they had established

13:55:00   16 t h e r e.

13:55:00   17 Q.            W h a t k i n d o f K S F t a b l e w a s t h e r e?     Was it a

13:55:08   18 r e c r u i t m e n t t a b l e f o r K S F ?

13:55:09   19 A.            It displayed pictures of the recent tornado and

13:55:15   20 s o m e o f t h e m e m b e r s g o i n g a n d h e l p i n g E u r e k a a n d t h e

13:55:19   21 d a m a g e t h a t w a s d o n e t h e r e.

13:55:20   22 Q.            A n d y o u m e n t i o n e d y o u m e t D a n D a y t h e r e?

13:55:23   23 A.            D a n D a y w a s t h e r e, y e s .

13:55:24   24 Q.            What was your impression of him?

13:55:28   25 A.            Umm, him and I ended up at the table by ourselves


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 185 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   185


13:55:35    1 j u s t k i n d o f t a l k e d.       H e s e e m e d n i c e.        He seemed like a

13:55:40    2 b i g m a r s h m a l l o w.

13:55:41    3 Q.             D i d y o u f i n d h i m t o h a v e a s t r o n g p e r s o n a l i t y?

13:55:46    4 A.             N o t r e a l l y.

13:55:46    5 Q.             W h i l e y o u w e r e a t t h e f a i r , d i d y o u h e a r C u r t i s,

13:55:49    6 P a t r i c k, a n d o t h e r s t a l k a b o u t d o i n g s o m e t h i n g t o a

13:55:52    7 m o s q u e?

13:55:52    8 A.             Yes.

13:55:55    9 Q.             W h a t w e r e t h e y t a l k i n g a b o u t d o i n g?

13:55:56   10 A.             The subject came up while we were sitting around

13:55:59   11 t h e t a b l e t h a t t h e r e w e r e o t h e r m i l i t i a s m e e t i n g, a n d i t

13:56:07   12 w a s M i s s o u r i a n d C o l o r a d o, a n d t h e y w a n t e d t o e n l i s t t h e m

13:56:15   13 t o c u t a p i g ' s t h r o a t a n d r u n i t t h r o u g h a m o s q u e a l l o n

13:56:20   14 t h e s a m e d a y .

13:56:21   15 Q.             A n d w h a t w a s t h e g o a l o f d o i n g t h a t?

13:56:23   16 A.             I t w o u l d s e n d a s i g n t o t h e M u s l i m s.

13:56:26   17 Q.             What kind of sign?

13:56:27   18 A.             T h a t t h e y w e r e n' t w e l c o m e t h e r e.

13:56:30   19 Q.             Later on in the day was there a barbecue picnic at

13:56:33   20 t h e f a i r ?

13:56:34   21 A.             Yes.

13:56:34   22 Q.             A n d c o u l d y o u d e s c r i b e t h e s e t u p f o r t h e p i c n i c.

13:56:39   23 A.             Y o u w e n t i n t o t h e b u i l d i n g, t h e r e w e r e t a b l e s, b u t

13:56:43   24 y o u w e n t t h r o u g h t h e l i n e a n d t h e y p r o v i d e d - - t h e y g a v e

13:56:47   25 y o u w h a t y o u - - t h e y p l a t e d i t f o r y o u .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 186 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  186


13:56:52    1 Q.            While you -- did you go and sit down with other

13:56:55    2 KSF members after you got your food?

13:56:56    3 A.            Yeah, but we went back over to the fair part.                               We

13:57:00    4 didn't stay -- it was already full where the actual food

13:57:03    5 was being given out.

13:57:05    6 Q.            W h i l e y o u w e r e a t t h e p i c n i c, w a s t h e r e a n y

13:57:08    7 discussion relating to a group called CAIR?

13:57:10    8 A.            Yes.

13:57:10    9 Q.            What kind of a group is CAIR?

13:57:13   10 A.            C A I R w a s w h e r e D a n w o r k e d, D a n D a y w o r k e d, a n d

13:57:20   11 i t ' s , I t h i n k, p a r t o f t h e C a t h o l i c C h a r i t i e s.    But the

13:57:25   12 C A I R g r o u p w a s t h e o n e s t h a t w e r e b r i n g i n g i n t h e S o m a l i

13:57:29   13 r e f u g e e s.

13:57:29   14 Q.            And was there talk about finding out who the

13:57:32   15 l e a d e r o f t h a t g r o u p w a s ?

13:57:34   16 A.            Yes.     It was --

13:57:35   17 Q.            Did they want to try and locate her so that they

13:57:38   18 c o u l d h a r m h e r ?

13:57:38   19 A.            Yes.

13:57:38   20 Q.            Did they want to locate her so they could kill

13:57:41   21 h e r ?

13:57:42   22 A.            Yes.

13:57:42   23 Q.            And did you hear any discussion about the idea

13:57:47   24 b e h i n d c a r r y i n g o u t t h a t a t t a c k?

13:57:51   25 A.            What they said was they wanted Dan Day to get her


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 187 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  187


13:57:57    1 p e r s o n a l i n f o r m a t i o n.   That way they could attack her,

13:58:01    2 c u t h e r h e a d o f f , a n d l e a v e f i n g e rn a i l c l i p p i n g s a n d h a i r

13:58:08    3 f r o m a r e f u g e e o r a M u s l i m.        That way it would look like

13:58:12    4 a Muslim had done it.                    And then post a statement on a

13:58:18    5 g o v e r n m e n t b u i l d i n g, s a y i n g t h a t i f - - i f t h e y' r e n o t

13:58:23    6 s t o p p e d m o r e i n c i d e n t s l i k e t h i s w i l l h a p p e n.

13:58:25    7 Q.            A n d l a t e r o n i n t h e e v e n i n g d i d P a t r i c k S t e i n, D a n

13:58:29    8 Day, Curtis meet separately from the group of the rest of

13:58:31    9 t h e K S F m e m b e r s?

13:58:32   10 A.            Yes, after the fair was over.

13:58:33   11 Q.            C o u l d y o u d e s c r i b e h o w t h a t c a m e a b o u t.

13:58:37   12 A.            They decided they were going to move -- as we were

13:58:40   13 c l o s i n g t h e f a i r d o w n, t h e y d e c i d e d t h e y w e r e g o i n g t o

13:58:43   14 m e e t o u t b y t h e h o r s e a r e n a.       So we all moved our

13:58:50   15 v e h i c l e s a n d p a r k e d o v e r t h e r e i n t h e p a r k i n g a r e a .

13:58:59   16 S t e i n t u r n e d u p l o u d m u s i c, g o t o u t o f h i s t r u c k, a n d

13:59:04   17 C u r t i s l e f t h i s p h o n e i n t h e c a r , a n d t h e y m e t o u t s i d e o f

13:59:09   18 P a t r i c k S t e i n' s t r u c k.

13:59:11   19 Q.            W e r e y o u a p a r t o f t h i s m e e t i n g?

13:59:13   20 A.            No.

13:59:13   21 Q.            W e r e y o u a l l o w e d t o b e a p a r t o f t h i s m e e t i n g?

13:59:15   22 A.            No.

13:59:15   23 Q.            D i d y o u h e a r a n y p a r t o f t h i s m e e t i n g?

13:59:17   24 A.            No.

13:59:17   25 Q.            W h a t d i d y o u d o w h i l e t h e y w e r e m e e t i n g?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 188 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   188


13:59:19    1 A.             I went back over to the fairgrounds and changed my

13:59:24    2 s h o e s, u s e d t h e r e s t r o o m , a n d t h e n I w e n t d o w n , I w a l k e d

13:59:28    3 d o w n t o t h e a c t u a l h o r s e a r e n a.

13:59:33    4 Q.             And did Curtis tell you why he was leaving his

13:59:37    5 p h o n e i n t h e c a r w h e n h e w e n t t o m e e t w i t h t h e o t h e r s?

13:59:39    6 A.             So that no one could listen in.

13:59:44    7 Q.             And when the meeting was over, did -- what did you

13:59:46    8 do next?

13:59:47    9 A.             W e l e f t a n d d r o v e b a c k t o L i b e r a l.

13:59:50   10 Q.             As you were driving back, did Curtis tell you

13:59:53   11 a b o u t w h a t h a d b e e n d i s c u s s e d?

13:59:54   12 A.             Not at that time.

13:59:55   13 Q.             Later that night did he tell you?

13:59:59   14 A.             When we were in the shower he said if they

14:00:02   15 c o u l d n' t g e t a h o l d o f t h e C A I R l a d y t h a t r a n t h e p l a c e,

14:00:08   16 t h a t a n a l t e r n a t i v e w o u l d b e t h e m a y o r - - t h e L i b e r a l

14:00:12   17 m a y o r' s w i f e a n d t h e y w o u l d d o t h e s a m e t h i n g:         They

14:00:17   18 w o u l d c u t h e r h e a d o f f a n d t h e y w o u l d f r a m e a M u s l i m b y

14:00:25   19 f i n g e r n a i l c l i p p i n g s, a n d h a i r c l i p p i n g s a n d t h e n t h e y' d

14:00:27   20 p u t a s t a t e m e n t o n a g o v e r n m e n t d o o r.

14:00:31   21 Q.             Not a what was the idea behind that kind of

14:00:33   22 a t t a c k?

14:00:34   23 A.             To get them -- to get people to stop bringing in

14:00:38   24 t h e M u s l i m s.

14:00:41   25 Q.             Now, did Curtis also tell you about another idea


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 189 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        189


14:00:44    1 i n v o l v i n g p o i s o no u s g a s ?

14:00:45    2 A.             Yes.

14:00:46    3 Q.             What was that idea?

14:00:48    4                M R . F E D E R I C O:   Y o u r H o n o r, I ' m g o i n g t o o b j e c t a t

14:00:51    5 t h i s p o i n t.       Primary basis would be the witness has been

14:00:52    6 n o n r e s p o n s i v e i n v i o l a t i o n o f s o m e c o u r t l i m i n e o r d e r s,

14:00:56    7 and so I don't know what the Government has said to the

14:00:59    8 witness prior to this hearing but the witness has

14:01:01    9 c o n t i n u o u s l y t e s t i f i e d a b o u t m a t t e r s t h a t t h i s C o u r t' s

14:01:03   10 a l r e a d y r u l e d o n r e g a r d i n g R E F 4 0 3 .

14:01:07   11                M S . B E R K O W E R:   And, yes, Your Honor I did advise

14:01:09   12 t h e w i t n e s s a n d I w a s - - s o m e o f t h e s e a n s w e r s w e r e

14:01:12   13 n o t - -

14:01:12   14                T H E C O U R T:    Let me talk to you up here.

14:01:21   15                ( A t t h e b e n c h w i t h C o u r t a n d c o u n s e l. )

14:01:27   16                T H E C O U R T:    M r . F e d e r i c o, t e l l m e - - M r . F e d e r i c o,

14:01:38   17 t e l l m e s p e c i f i c a l l y w h a t y o u ' r e r e f e r r i n g t o .

14:01:41   18                M R . F E D E R I C O:   Y e s , Y o u r H o n o r.    We moved in

14:01:43   19 l i m i n e t o e x c l u d e t e s t i m o n y a b o u t b e h e a d i n g s.

14:01:45   20                T H E C O U R T:    Yes, but I didn't get a

14:01:48   21 c o n t e m p o r a n e o u s o b j e c t i o n t o t h a t .

14:01:49   22                M R . F E D E R I C O:   W e l l , t h a t' s b e c a u s e t h e q u e s t i o n

14:01:51   23 i t s e l f d i d n ' t r a i s e i t , b u t t h e w i t n e s s j u s t g r a t u i t o u s l y

14:01:55   24 o f f e r e d i t t w i c e.       S h e d i d n ' t s a y " b e h e a d" ; s h e s a i d c u t

14:01:58   25 t h e i r h e a d s o f f .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 190 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     190


14:01:59    1               So the Government this morning notified defense

14:02:01    2 that they were going to lead the witness through that

14:02:04    3 section to avoid her saying it.                           T h a t d i d n ' t h a p p e n.   I

14:02:09    4 understand it's hard to anticipate when you think a

14:02:11    5 witness is going to rise to the question itself but it

14:02:15    6 didn't necessarily ask for it.

14:02:17    7               T H E C O U R T:     D i d y o u , M s . B e r k o w e r, a d v i s e t h e

14:02:18    8 w i t n e s s n o t t o d i s c u s s b e h e a d i n g s?

14:02:20    9               M S . B E R K O W E R:     I did, I told her we could not talk

14:02:22   10 a b o u t b e h e a d i n g s a n d I w a s g o i n g t o t r y t o l e a d h e r t o

14:02:25   11 a v o i d t h a t .

14:02:26   12               I did ask her about nature of the attack in a

14:02:28   13 l e a d i n g w a y , b u t w h e n I a s k e d h e r a b o u t t h e p u r p o s e o f

14:02:30   14 t h e a t t a c k t h a t i s w h e n s h e m e n t i o n e d i t .        I was not

14:02:33   15 e x p e c t i n g t h a t a n s w e r.

14:02:34   16               Then with respect to the second time she mentioned

14:02:36   17 i t , t o b e p e r f e c t l y f r a n k , t h a t w a s n o t t h e s a m e a c c o u n t

14:02:38   18 s h e h a d g i v e n i n a p r i o r s t a t e m e n t o f t h a t p a r t i c u l a r

14:02:41   19 i n c i d e n t a n d s o I w a s a s s u r p r i s e d a s t h e r e s t o f t h e

14:02:44   20 g r o u p.      I t w a s c e r t a i n l y n o t i n t e n t i o n a l.

14:02:47   21               T H E C O U R T:     What would you suggest we should do at

14:02:49   22 t h i s p o i n t?

14:02:49   23               M R . F E D E R I C O:     Your Honor at this point I don't

14:02:51   24 w a n t a l i m i t i n g i n s t r u c t i o n b e c a u s e t h a t w o u l d h i g h l i g h t

14:02:53   25 t h e t e s t i m o n y a g a i n t o t h e j u r o r s, b u t w o u l d a s k , t h o u g h,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 191 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    191


14:02:57    1 is that the Government is now eliciting sort of these

14:03:00    2 plots that really have no relationship to the charges

14:03:03    3 t h e m s e l f.     We'd ask the Government not be permitted to

14:03:06    4 ask any more questions about sort of any other ideas or

14:03:09    5 thoughts or communications that had nothing to do with

14:03:12    6 a n y o f t h e c h a r g e s i n t h i s c a s e.

14:03:12    7               T H E C O U R T:    W h a t w h e r e d o y o u p l a n , M s . B e r k o w e r,

14:03:16    8 t o g o i n y o u r d i r e c t w i t h t h i s w i t n e s s?

14:03:18    9               M S . B E R K O W E R:   This witness will testify -- this

14:03:20   10 w i t n e s s, I a n t i c i p a t e, w i l l t e s t i f y t h a t a - - t h a t h e

14:03:28   11 d i s c u s s e d s e v e r a l p l a n s w i t h h e r , a n d w h i l e s h e k n e w t h a t

14:03:30   12 h e h a d a s t r o n g d e s i r e a n d s h e k n e w t h a t t h e r e w a s n o

14:03:33   13 a c t u a l a t t a c k p l a n, a f t e r t h a t t h e q u e s t i o n s t u r ne d t o

14:03:38   14 h i m m a n u f a c t u r i n g e x p l o s i v e s a n d p r e t t y m u c h j u s t t h a t.

14:03:41   15               T H E C O U R T:    Can we, out of concern that

14:03:44   16 M r . F e d e r i c o h a s r a i s e d, g o d i r e c t l y t o t h e e x p l o s i v e s

14:03:48   17 p o r t i o n o f t h e e x a m i n a t i o n?

14:03:50   18               M S . B E R K O W E R:   Y e s , Y o u r H o n o r.    I would like to

14:03:52   19 a s k h e r , t h o u g h, a b o u t t h e s e r i o u s n e s s t h a t s h e

14:03:54   20 u n d e r s t o o d h i m t o b e i n h i s d e s i r e t o c a r r y o u t s o m e k i n d

14:03:57   21 o f a t t a c k a t t h i s t i m e , w i t h o u t g e t t i n g i n t o t h e s p e c i f i c

14:04:00   22 d e t a i l s o f w h a t k i n d.

14:04:01   23               T H E C O U R T:    I t h i n k y o u c a n d o t h a t.

14:04:02   24               M S . B E R K O W E R:   And then I'll move on.

14:04:03   25               T H E C O U R T:    A l l r i g h t.    V e r y w e l l.    Thank you.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 192 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         192


14:04:04    1               ( T h e r e u p o n, t h e f o l l o w i n g p r o c e e d i n g s c o n t i n u e d i n

14:04:17    2 t h e h e a r i n g o f t h e j u r y , w i t h t h e d e f e n d a n t s p r e s e n t. )

14:04:17    3 B Y M S . B E R K O W E R:

14:04:24    4 Q.            N o w , M s . H a r r i s, a t t h e t i m e t h a t y o u w e r e h a v i n g

14:04:26    5 this conversation with Curtis after the Lakin fair, did

14:04:31    6 you think he'd make a concrete plan to go out and

14:04:34    7 a c t u a l l y d o s t u f f a b o u t M u s l i m s?

14:04:37    8 A.            S a y t h a t - - e x c u s e m e , s a y t h a t a g a i n.

14:04:40    9 Q.            We had been talking before this sidebar about

14:04:46   10 c e r t a i n i d e a s t h a t M r . A l l e n h a d c o n v e y e d t o y o u a b o u t

14:04:48   11 a t t a c k i n g M u s l i m s.    Y o u r e m e m b e r t e s t i f y i n g a b o u t t h a t?

14:04:51   12 A.            Yes.

14:04:51   13 Q.            A t t h e t i m e t h a t h e t o l d y o u t h a t s t u f f, b a s e d o n

14:04:54   14 w h a t h e w a s t e l l i n g y o u , d i d y o u t h i n k h e h a d a c t u a l l y

14:04:56   15 m a d e a c o n c r e t e p l a n t o g o o u t a n d d o t h a t s t u f f?

14:05:03   16 A.            I know he wanted to.

14:05:05   17 Q.            Did you know whether he actually had concrete

14:05:08   18 p l a n s a t t h a t t i m e?

14:05:10   19 A.            H e h a d p l a n s o n d o i n g s o m e t h i n g.        I just don't

14:05:13   20 k n o w w h i c h p l a n h e w a s g o i n g t o d o a t t h a t t i m e .

14:05:16   21 Q.            A l l r i g h t.     S o l e t ' s t a k e a s t e p b a c k a m o m e n t.

14:05:34   22 Y o u s a i d t h a t C u r t i s w a s t h e C o m m a n d e r o f K S F a t t h a t

14:05:37   23 t i m e ?

14:05:37   24 A.            Yes.

14:05:37   25 Q.            How often would he meet with the whole group in


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 193 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     193


14:05:42    1 p e r s o n?

14:05:42    2 A.             I n p e r s o n?    He only had a group meet-and-greet

14:05:47    3 g e t - t o g e t h e r s.

14:05:48    4 Q.             And was there more online contact between that

14:05:52    5 g r o u p?

14:05:52    6 A.             E v e r y n i g h t h e m e t o n Z e l l o.

14:05:56    7 Q.             Was there a program -- that was the program the

14:05:58    8 group would use?

14:05:59    9 A.             Yes.

14:05:59   10 Q.             D i d y o u e v e r h e a r p a r t s o f t h e s e Z e l l o m e e t i n g s?

14:06:03   11 A.             Yes.

14:06:05   12 Q.             How did you hear them?

14:06:06   13 A.             B e c a u s e C u r t i s h a d h i s p h o n e o n s p e a k e r p h o n e.

14:06:08   14 Q.             Why'd he do that?

14:06:09   15 A.             H e ' s h a r d o f h e a r i n g.

14:06:10   16 Q.             A n d i n a d d i t i o n, d i d y o u a l s o h e a r c o n v e r s a t i o n,

14:06:14   17 p h o n e c o n v e r s a t i o n s, t h a t C u r t i s h a d w i t h c e r t a i n m e m b e r s

14:06:17   18 o f K S F ?

14:06:18   19 A.             Yes.

14:06:18   20 Q.             Which -- who did you hear him talking to?

14:06:21   21 A.             P e r s o n a l c o n v e r s a t i o n s, I h e a r d h i m t a l k t o

14:06:25   22 P a t r i c k S t e i n.

14:06:27   23 Q.             A n d w e r e t h o s e a l s o o n s p e a k e r p h o n e?

14:06:30   24 A.             Yes.

14:06:31   25 Q.             W h a t d i d t h e y t a l k a b o u t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 194 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   194


14:06:34    1 A.            Got a phone call from Patrick Stein one day and --

14:06:40    2 Q.            W e l l , l e t m e s t o p y o u t h e r e.     Did they ever talk

14:06:42    3 a b o u t M u s l i m s o n t h e s e c a l l s?

14:06:44    4 A.            Yes.

14:06:45    5 Q.            Did Patrick Stein refer to Muslims on those calls

14:06:48    6 a s " c o c k r o a c h e s" ?

14:06:56    7 A.            No.

14:06:56    8 Q.            And would you hear Curtis talk to Gavin Wright on

14:07:00    9 s p e a k e r p h o n e a s w e l l?

14:07:01   10 A.            Yes.

14:07:02   11 Q.            H o w o f t e n w o u l d h e t a l k t o G a v i n W r i g h t?

14:07:08   12 A.            N o r m a l l y h e w o u l d t a l k t o h i m a f t e r w o r k, t o s e e

14:07:13   13 i f h e w a s g o i n g t o g o o u t a n d m e e t u s , u n l e s s h e w a s

14:07:16   14 a l r e a d y u p a t - - t h i s w a s b e f o r e h e s t a r t e d G & G .           They

14:07:21   15 d i d n ' t h a v e m u c h p h o n e c o n v e r s a t i o n b e f o r e h e s t a r t e d u p

14:07:24   16 t h e r e.

14:07:25   17 Q.            Did you ever hear Curtis talk on the phone with

14:07:27   18 D a n D a y ?

14:07:28   19 A.            No.

14:07:30   20 Q.            A n d d i d C u r t i s l i k e t o t a l k o n t h e p h o n e?

14:07:33   21 A.            N o t r e a l l y.

14:07:34   22 Q.            Why not?

14:07:36   23 A.            H e j u s t w a s n o t a p h o n e p e r s o n.

14:07:40   24 Q.            Now, let's talk about some of the stuff that

14:07:42   25 C u r t i s d i d d u r i n g t h e t i m e p e r i o d y o u ' v e b e e n d e s c r i b i n g.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 195 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    195


14:07:47    1 During the weeks and months after the fair, did your

14:07:50    2 views on whether Curtis was actually making concrete

14:07:52    3 p l a n s t o d o s o m e t h i n g a b o u t M u s l i m s c h a n g e?

14:07:55    4 A.            Yes.

14:07:57    5 Q.            W h i l e y o u w e r e a t h o m e t o g e t h e r, d i d h e w a t c h

14:08:00    6 Y o u T u b e v i d e o s?

14:08:01    7 A.            Yes.

14:08:01    8 Q.            W h e r e w o u l d h e w a t c h v i d e o s?

14:08:03    9 A.            Living room, on TV.

14:08:06   10               M S . B E R K O W E R:   N o w , i f w e c o u l d h a v e G o v e r n m e n t' s

14:08:09   11 E x h i b i t 4 - 0 1 3 .    P l e a s e, a n d I t h i n k a t t h a t p o i n t t h a t' s

14:08:13   12 j u s t f o r t h e w i t n e s s, c o u r t, a n d c o u n s e l.

14:08:13   13 B Y M S . B E R K O W E R:

14:08:20   14 Q.            M s . H a r r i s, d o y o u r e c o g n i z e w h a t' s i n t h i s

14:08:23   15 e x h i b i t?

14:08:24   16 A.            Yes.      T h e l i v i n g r o o m w i t h t h e t e l e v i s i o n.

14:08:27   17 Q.            I s i t a p h o t o g r a p h o f y o u r h o u s e?

14:08:28   18 A.            Yes.

14:08:28   19 Q.            T h e l i v i n g a r e a?

14:08:30   20 A.            T h e l i v i n g r o o m, T V .

14:08:31   21 Q.            Is that what it looked like at the time that you

14:08:33   22 l i v e d t h e r e w i t h h i m i n 2 0 1 6?

14:08:35   23 A.            Yes.

14:08:36   24               M S . B E R K O W E R:   Y o u r H o n o r, I ' d s e e k t o a d m i t t h i s

14:08:38   25 e x h i b i t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 196 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      196


14:08:39    1               M R . F E D E R I C O:    N o o b j e c t i o n, Y o u r H o n o r.

14:08:40    2               M S . B E R K O W E R:    May we publish it to the jury?

14:08:42    3               T H E C O U R T:     H e a r i n g n o o b j e c t i o n, t h e e x h i b i t w i l l

14:08:44    4 be admitted and it may be published to the jury.

14:08:44    5 B Y M S . B E R K O W E R:

14:08:49    6 Q.            S o , M i s s H a r r i s, w h e r e i n y o u r h o u s e w o u l d C u r t i s

14:08:52    7 w a t c h t h e s e v i d e o s?

14:08:53    8 A.            H e ' d s i t i n t h e r e c l i n e r.      You can't see it in the

14:08:57    9 p h o t o, b u t i t w o u l d b e i n - - h i s a r e a w o u l d b e r i g h t i n

14:09:00   10 t h e r i g h t c o r n e r, b o t t o m c o r n e r, a b o u t w h e r e h i s r e c l i n e r

14:09:05   11 s a t .

14:09:05   12 Q.            And can you point on the photo sort of the area in

14:09:09   13 w h i c h h i s r e c l i n e r i s .      D i d y o u t o u c h t h a t s c r e e n?

14:09:14   14 A.            (Nods head.)

14:09:17   15 Q.            A n d w h a t d e v i c e w o u l d h e u s e t o w a t c h t h e v i d e o s?

14:09:21   16 A.            Roku TV.

14:09:24   17 Q.            Do you see the TV?                Can you point that out in the

14:09:27   18 p h o t o?

14:09:28   19 A.            Yes.

14:09:28   20 Q.            N o w , w h e n h e w o u l d w a t c h t h e s e v i d e o s, w h e r e w e r e

14:09:30   21 y o u i n t h e h o u s e?

14:09:32   22 A.            A l o t o f t i m e s w e ' d b e f i n i s h i n g u p d i n n e r, I ' d

14:09:36   23 s t i l l b e i n t h e r o o m o r m a k i n g d i n n e r i n t h e k i t c h e n.

14:09:44   24 Q.            W h e r e w a s t h e k i t c h e n i n y o u r h o u s e, b a s e d o n

14:09:46   25 w h e r e t h i s p h o t o i s ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 197 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     197


14:09:49    1 A.             T h e w a l l t h a t y o u s e e t h e r e r i g h t b e h i n d, a l i t t l e

14:09:54    2 k i t c h e n i s o n t h e o t h e r s i d e o f t h a t w a l l.

14:09:55    3 Q.             When the TV was on could you hear it in the

14:09:58    4 k i t c h e n?

14:09:58    5 A.             Yes.

14:09:58    6 Q.             And at what volume would Curtis listen to these

14:10:01    7 v i d e o s?

14:10:01    8 A.             Pretty loud.

14:10:02    9 Q.             Now, did some of the videos he watched involve

14:10:08   10 m a k i n g e x p l o s i v e s?

14:10:10   11 A.             Yes.

14:10:10   12 Q.             H o w o f t e n w o u l d h e w a t c h t h a t v i d e o?

14:10:13   13 A.             Every day.

14:10:14   14 Q.             A n d w e r e t h e r e t i m e s w h e r e y o u s a w t h a t v i d e o,

14:10:18   15 t o o ?

14:10:19   16 A.             Yes.     A lot of times we'd be eating dinner and he

14:10:25   17 w o u l d s a y h e c o u l d n' t w a i t f o r h i m t o w a t c h - - I g u e s s h e

14:10:28   18 h a d t h o u g h t o f s o m e t h i n g, s o h e w o u l d g e t i n t o t h a t

14:10:33   19 v i d e o.       He would turn it on, like I said, after he got

14:10:38   20 f i n i s h e d e a t i n g.       I m a y n o t b e f i n i s h e d e a t i n g, s t i l l

14:10:43   21 s i t t i n g t h e r e e a t i n g m y f o o d, a n d h e ' d t u r n i t o n .

14:10:45   22 Q.             How long was the video that you are thinking of?

14:10:49   23 A.             I t w a s s e v e r a l p a r t s, s o I k n o w e a c h p a r t l a s t e d

14:10:54   24 s e v e r a l m i n u t e s.

14:10:55   25 Q.             And the number of times that you were around when


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 198 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       198


14:10:58    1 h e w a t c h e d t h a t v i d e o, d i d y o u f e e l l i k e y o u c a m e t o k n o w

14:11:01    2 what was in it?

14:11:02    3 A.            B i t s a n d p i e c e s.

14:11:04    4 Q.            S o w a s t h e v i d e o i n m o r e t h a n o n e p a r t , y o u s a i d?

14:11:07    5 A.            Yes.

14:11:07    6 Q.            What was part 1?

14:11:11    7 A.            From what I recall on that -- and Curtis took

14:11:15    8 n o t e s e v e r y t i m e h e w a t c h e d t h e s e.        Um, part 1 was the

14:11:20    9 i n g r e d i e n t s y o u w o u l d n e e d, t h e e q u i p m e n t y o u w o u l d n e e d,

14:11:30   10 t h e e s t a b l i s h e d - - t h a t i t n e e d e d t o b e i n a c o o l

14:11:34   11 e n v i r o n m e n t, s o i t t o l d y o u t h e t e m p e r a t u r e t h a t y o u ' d

14:11:37   12 h a v e t o h a v e t o m a k e t h i s .

14:11:38   13 Q.            N o w , y o u m e n t i o n e d t h e i n g r e d i e n t s.    What

14:11:40   14 i n g r e d i e n t s d i d t h e v i d e o t a l k a b o u t?

14:11:42   15 A.            The only ingredients that I remember is the

14:11:46   16 d i s t i l l e d w a t e r a n d t h e f u e l t a b s .

14:11:49   17 Q.            A n d w h a t a b o u t e q u i p m e n t, w h a t e q u i p m e n t d i d t h e

14:11:51   18 v i d e o t a l k a b o u t?

14:11:53   19 A.            Y o u n e e d e d c h e e s e c l o t h, y o u n e e d e d a m o r t a r a n d

14:11:58   20 p e s t l e, y o u n e e d e d a b e a k e r, a b u r n e r, s t i r s t i c k.

14:12:08   21 Q.            A n d y o u m e n t i o n e d t h e n e c e s s a r y e n v i r o n m e n t.   What

14:12:11   22 w a s t h a t a l l a b o u t i n t h e v i d e o?

14:12:14   23 A.            I t h a d t o b e p r o c e s s e d i n a c o o l e n v i r o n m e n t.

14:12:18   24 Q.            Did the video explain why?

14:12:21   25 A.            J u s t y o u c o u l d n' t c o o k i t i n t h e h e a t .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 199 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  199


14:12:24    1 Q.            Why not?

14:12:25    2 A.            I d o n ' t r e a l l y r e c a l l.    I just remember how much

14:12:27    3 i t s t r e s s e d t h a t i t h a d t o b e i n a c o o l e n v i r o n m e n t.

14:12:31    4 Q.            Now, what did part 2 of the video show?

14:12:35    5 A.            That after you had processed it, that you had to

14:12:43    6 cool it down, and then you had to wash it with the

14:12:48    7 c h e e s ec l o t h a n d d i s t i l l e d w a t e r.

14:12:50    8 Q.            A n d p a r t 3 , w h a t d i d t h a t s h o w?

14:12:54    9 A.            It actually told you drying technique and then

14:13:01   10 p a c k a g i n g t e c h n i q u e.

14:13:03   11 Q.            W e r e t h e r e a n y o t h e r p a r t s t o t h e v i d e o?

14:13:06   12 A.            No.

14:13:07   13 Q.            D i d t h e v i d e o g i v e a n y p r e c a u t i o n s?

14:13:10   14 A.            N o t t o , w e l l, o f c o u r s e, c o o k i t i n w a r m a i r , n o t

14:13:16   15 t o s t o r e t o o m u c h o f i t t o g e t h e r o r w h e n y o u d r i e d i t o r

14:13:21   16 i t w o u l d b e c o m e e x p l o s i v e a n d y o u c o u l d g e t b l o w n u p .

14:13:29   17 Q.            B a s e d o n w h a t y o u s a w i n t h a t v i d e o, w h a t d i d y o u

14:13:32   18 u n d e r s t a n d i t t o s h o w?

14:13:34   19 A.            T h a t i t w a s m a k i n g e x p l o s i v e s.

14:13:37   20 Q.            A n d b a s e d o n t h e v i d e o, w h a t d i d t h e s u b s t a n c e

14:13:40   21 l o o k l i k e w h i l e i t w a s b e i n g m a d e ?

14:13:42   22 A.            I t w a s a t h i c k w h i t e c o n s i s t - - t h i c k, I w o u l d s a y

14:13:51   23 a t h i c k w h i t e - -

14:13:56   24 Q.            W a s i t a s o l i d, a l i q u i d, o r a g a s w h i l e i t w a s

14:13:59   25 b e i n g m a d e ?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 200 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   200


14:13:59    1 A.           I t w a s a l i q u i d.

14:14:00    2 Q.           A n d a f t e r i t w a s p r e p a r e d, w h a t d i d i t l o o k l i k e?

14:14:05    3 A.           A p o w d e r.

14:14:08    4 Q.           And after it was prepared did it take time to set?

14:14:11    5 A.           It took time to dry.

14:14:13    6 Q.           Were there any precautions given in the video

14:14:16    7 a b o u t w h e t h e r y o u c o u l d m o v e i t w h i l e i t w a s d r y i n g?

14:14:19    8 A.           I f I r e c a l l i t , b u t y o u s h o u l d n' t b e c a u s e, l i k e I

14:14:24    9 s a i d , i t c o u l d b e c o m e e x p l o s i v e.

14:14:27   10 Q.           Now, you said Curtis watched these videos a number

14:14:30   11 o f t i m e s?

14:14:30   12 A.           Yes.      H e t o o k n o t e s.

14:14:31   13 Q.           What would he take notes on?

14:14:33   14 A.           N o t e b o o k.

14:14:38   15 Q.           N o w , y o u m e n t i o n e d i n g r e d i e n t s i n t h e v i d e o.   So

14:14:41   16 l e t ' s t a l k m o r e a b o u t t h o s e n o w .     In the video you

14:14:45   17 m e n t i o n e d f u e l t a b s?

14:14:46   18 A.           Yes.

14:14:46   19 Q.           Do you know what fuel tabs are?

14:14:48   20 A.           Yes.

14:14:48   21 Q.           How do you know what they are?

14:14:50   22 A.           Because we've been camping and we were also

14:14:52   23 p r e p p e r s.

14:14:54   24 Q.           S o w e ' l l t a l k m o r e a b o u t p r e p p i n g i n a m i n u t e, b u t

14:14:58   25 w h a t a r e f u e l t a b s u s e d f o r i n c a m p i n g?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 201 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   201


14:15:00    1 A.             T o s t a r t a f i r e.

14:15:02    2 Q.             A n d d i d y o u h a v e a n y i n y o u r h o u s e?

14:15:05    3 A.             W e o n l y h a d a c o u p l e p a c k a g e s t h a t w e r e n' t p a c k e d

14:15:09    4 w i t h t h e p r e p p i n g e q u i p m e n t.

14:15:10    5 Q.             W h e r e w e r e t h e y i n y o u r h o u s e?

14:15:12    6 A.             T h e y w e r e i n C u r t i s' e x t r a b e d r o o m t h a t w a s c a l l e d

14:15:16    7 the "man cave."

14:15:16    8 Q.             A n d a f t e r w a t c h i n g t h e v i d e o s, d i d C u r t i s a s k y o u

14:15:19    9 about them?

14:15:20   10 A.             Yes.

14:15:20   11 Q.             W h a t d i d h e a s k y o u a b o u t?

14:15:21   12 A.             He asked me if I knew where they were at.

14:15:23   13 Q.             And what'd you tell him?

14:15:25   14 A.             I l o c a t e d a c o u p l e p a c k s i n t h e m a n c a v e, a n d t h a t

14:15:30   15 w a s a l l t h a t w e h a d o u t t h e r e t h a t w a s n' t p a c k e d i n t u b s.

14:15:33   16 Q.             W h a t ' d h e d o w i t h t h e m?

14:15:35   17 A.             T h o s e I - - h e n e e d e d q u i t e a f e w p a c k s, s o i t w a s

14:15:39   18 o n l y a c o u p l e p a c k s t h a t w e f o u n d.

14:15:41   19 Q.             So did you have enough packs to satisfy him?

14:15:43   20 A.             No.     H e o r d e r e d m o r e.

14:15:44   21 Q.             Where did he order more from?

14:15:46   22 A.             I d o n ' t k n o w t h e c o m p a n y, b u t h e o r d e r e d m o r e

14:15:49   23 o n l i n e.

14:15:50   24 Q.             D i d h e g e t t h e m?

14:15:51   25 A.             Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 202 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 202


14:15:51    1 Q.             What'd he do with them when he got them?

14:15:54    2 A.             He took those to G & G.

14:15:58    3 Q.             Now, for the equipment you mentioned a mortar and

14:16:01    4 p e s t l e.      D o y o u r e m e m b e r s a y i n g t h a t?

14:16:02    5 A.             Yes.

14:16:02    6 Q.             D i d y o u h a v e o n e o f t h o s e?

14:16:04    7 A.             No.

14:16:04    8 Q.             Did Curtis to get one?

14:16:09    9 A.             Curtis asked me where we'd seen those at in

14:16:12   10 L i b e r a l, a n d I t o l d h i m t h a t w e ' d s e e n t h e m a t A c e

14:16:17   11 H a r d w a r e, a n d t h e y w e r e $ 2 7 . 9 9 .

14:16:19   12 Q.             Did he end up getting one?

14:16:20   13 A.             No.

14:16:22   14 Q.             Now, did the equipment mentioned in the video

14:16:25   15 r e q u i r e a b e a k e r?

14:16:27   16 A.             Yes.

14:16:27   17 Q.             D i d C u r t i s h a v e a b e a k e r?

14:16:29   18 A.             No.

14:16:29   19 Q.             A n d a s f a r a s y o u k n o w, d i d a n y o n e i n - - d i d

14:16:35   20 a n y o n e e l s e g e t a b e a k e r?

14:16:39   21 A.             P a t - - o r G a v i n W r i g h t.

14:16:42   22 Q.             H o w d i d y o u k n o w G a v i n W r i g h t g o t a b e a k e r?

14:16:45   23 A.             Well, at one time when they were having the Zello

14:16:51   24 c a l l , t h e y w e r e g e t t i n g r e a d y t o g e t o f f a n d G a v i n h a d

14:16:56   25 s a i d t h e r e s t o f t h e i r o r d e r w a s i n a t t h e o f f i c e.        And


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 203 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  203


14:17:02    1 Curtis had told me that they were taking -- that they

14:17:06    2 w e r e e a c h p u t t i n g i n - - b u y i n g i t e m s, t h a t n o t j u s t o n e

14:17:12    3 p e r s o n w a s j u s t g o i n g t o b u y a l l t h e e q u i p m e n t.     That way

14:17:16    4 t h e y w o u l d n' t b e r e d - f l a g g e d o r l o o k e d a t .

14:17:18    5 Q.            And you mentioned a stir rod as one of the pieces

14:17:21    6 o f t h e e q u i p m e n t.     Do you remember talking about that?

14:17:22    7 A.            Yes.

14:17:23    8 Q.            D i d C u r t i s h a v e o n e o f t h o s e?

14:17:24    9 A.            He ordered one.

14:17:26   10 Q.            H o w d o y o u k n o w t h a t?

14:17:27   11 A.            Because the package came to the house and he

14:17:29   12 o p e n e d i t i n f r o n t o f m e .

14:17:30   13 Q.            And what did you see when he opened it?

14:17:32   14 A.            I t w a s a c l e a r s t i r s t i c k, a b o u t a t l e a s t a f o o t

14:17:38   15 l o n g .    I d o n ' t k n o w i f i t w a s g l a s s o r p l a s t i c, b u t i t

14:17:41   16 w a s c l e a r.

14:17:41   17 Q.            What did he do when he got that?

14:17:43   18 A.            He put it in his truck and went out to G & G.

14:17:46   19 Q.            How do you know he went to G & G?

14:17:49   20 A.            B e c a u s e t h a t' s w h e r e h e w e n t e v e r y d a y , a n d h e w a s

14:17:55   21 d r e s s e d t o g o a s h e w a s g o i n g t o w o r k .

14:17:59   22 Q.            Now, in addition to this, did Curtis start

14:18:01   23 b r i n g i n g h o m e m a t e r i a l s t o r e a d i n t h e e v e n i n g?

14:18:04   24 A.            Yes.

14:18:04   25 Q.            W h a t d i d h e b r i n g h o m e?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 204 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       204


14:18:06    1 A.            H e b r o u g h t h o m e a m i l k c a r t o n- l o o k i n g i t e m, b l u e

14:18:15    2 p l a s t i c, t h a t t h e c r a t e w a s b o u g h t a t a W a l m a r t.

14:18:19    3 Q.            A n d w h a t w a s i n s i d e t h e c r a t e?

14:18:21    4 A.            H a d f o u r t o f i v e b l a c k b i n d e r s t h a t w e r e t h i c k.

14:18:29    5 Q.            W h a t w a s i n t h e b i n d e r s?

14:18:32    6 A.            R e c i p e s.

14:18:33    7 Q.            What were the recipes for?

14:18:35    8 A.            I g u e s s f o r c o o k i n g e x p l o s i v e s.   I never -- I just

14:18:41    9 a s k e d C u r t w h a t t h e y w e r e , a n d h e s a i d t h e y w e r e r e c i p e s.

14:18:44   10 Q.            A n d w h e r e i n t h e h o u s e d i d h e r e a d t h e b i n d e r s?

14:18:48   11 A.            In his recliner in the living room.

14:18:51   12 Q.            D i d h e k e e p t h e m a t y o u r h o u s e?

14:18:53   13 A.            No.

14:18:53   14 Q.            Where did he take 'em?

14:18:55   15 A.            H e t o o k ' e m b a c k u p t o G a v i n.

14:18:58   16 Q.            A n d w h e r e h a d t h e b i n d e r s c o m e f r o m?

14:19:01   17 A.            They had printed off all of the recipes off-line

14:19:07   18 a n d m a d e t h e b i n d e r s a t G & G .

14:19:10   19               M S . S C H M I D T:     Y o u r H o n o r, I o b j e c t.    I don't

14:19:12   20 b e l i e v e t h i s w i t n e s s h a s f i r s t h a n d k n o w l e d g e t h a t t h e y

14:19:14   21 d i d a n y t h i n g.

14:19:14   22               T H E C O U R T:       Can you specify who we're talking

14:19:16   23 a b o u t a n d h o w t h e w i t n e s s k n o w s, M s . B e r k o w e r?

14:19:19   24               M S . B E R K O W E R:    I c a n a s k a f e w f o l l o w- u p

14:19:22   25 q u e s t i o n s, Y o u r H o n o r.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 205 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    205


14:19:22    1 B Y M S . B E R K O W E R:

14:19:22    2 Q.            Did Curtis tell you that he had been a part of

14:19:25    3 printing out binders at G & G?

14:19:26    4 A.            Y e s , h i m a n d G a v i n.      And Gavin had also said that

14:19:32    5 whatever they need to print out, that they could run it

14:19:36    6 t h r o u g h t h e c o m p a n y, s o t h a t w a s s a i d i n f r o n t o f m e .

14:19:40    7 Q.            When was that said in front of you?

14:19:44    8 A.            I would say right after Curtis started up there

14:19:49    9 f o r t r a i n i n g, ' c a u s e I k n o w t h e y w e r e l o o k i n g a t m i n e s t o

14:19:56   10 p u r c h a s e.

14:19:58   11               M S . S C H M I D T:     Y o u r H o n o r, I ' m g o i n g t o o b j e c t

14:19:59   12 a g a i n.       Unless she has firsthand knowledge that

14:20:02   13 M r . W r i g h t s a i d i t - -

14:20:02   14               T H E C O U R T:       She's testified that he said it in

14:20:05   15 f r o n t o f h e r , s o t h e o b j e c t i o n' s o v e r r u l e d.

14:20:08   16 A.            Yes, Gavin said it could be ran through their

14:20:13   17 c o m p a n y.

14:20:14   18               M S . B E R K O W E R:    N o w , i f w e c o u l d h a v e G o v e r n m e n t' s

14:20:19   19 E x h i b i t 9 - 3 a n d 9 - 6 .

14:20:19   20 B Y M S . B E R K O W E R:

14:20:28   21 Q.            M s . H a r r i s, d o y o u r e c o g n i z e - - w e l l , l e t ' s g o t o

14:20:31   22 9 - 6 .      D o y o u r e c o g n i z e a n y t h i n g i n t h i s p h o t o?

14:20:42   23 A.            Y e s , t h e b l u e c r a t e a n d t h e b i n d e r s i n s i d e t h e r e,

14:20:49   24 a n d t h e n i t c o n t a i n s t h e b o x , s o I g u e s s i t w o u l d b e

14:20:54   25 I t e m N o . 3 .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 206 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        206


14:20:56    1 Q.            W h e r e d o y o u r e c o g n i z e t h a t f r o m?

14:20:59    2 A.            From Curtis bringing the binders and the tote

14:21:07    3 home.

14:21:07    4 Q.            Is that what the crate and the binders looked like

14:21:10    5 when you saw it?

14:21:11    6 A.            Yes.

14:21:11    7               M S . B E R K O W E R:      Y o u r H o n o r, I ' d s e e k a d m i t

14:21:13    8 G o v e r n m e n t' s E x h i b i t 9 - 6 .

14:21:17    9               T H E C O U R T:       A n y o b j e c t i o n?

14:21:18   10               M R . F E D E R I C O:      N o o b j e c t i o n, Y o u r H o n o r.

14:21:20   11               M S . S C H M I D T:      N o o b j e c t i o n, Y o u r H o n o r.

14:21:21   12               T H E C O U R T:       H e a r i n g n o o b j e c t i o n, 9 - 6 i s a d m i t t e d

14:21:23   13 a n d y o u m a y p u b l i s h i t t o t h e j u r y .

14:21:25   14 B Y M S . B E R K O W E R:

14:21:26   15 Q.            S o , M s . H a r r i s, i f y o u c o u l d e x p l a i n f o r t h e j u r y

14:21:29   16 w h a t ' s i n t h i s p h o t o a s f a r a s t h e I t e m N o . 3 , p l e a s e.

14:21:33   17 A.            Item 3?

14:21:35   18 Q.            Yes.      Could you point out what it was you were

14:21:37   19 t a l k i n g a b o u t a m o m e n t a g o .

14:21:39   20 A.            Okay.      I t e m 3 h a s a b l u e t o t e , c r a t e.             It has

14:21:50   21 b i n d e r s i n i t w i t h p r i n t e d o f f r e c i p e s, t h a t ' s w h a t I w a s

14:21:55   22 t o l d .     I t a l s o h a s a b o x i n i t t h a t c o n t a i n s a s c a l e.

14:22:03   23 Q.            And is that the crate you saw Curtis bring into

14:22:06   24 y o u r h o u s e a n d r e v i e w i n t h e e v e n i n g?

14:22:08   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 207 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      207


14:22:08    1              M S . B E R K O W E R:   N o w , Y o u r H o n o r, I h a v e a p h y s i c a l

14:22:11    2 e x h i b i t, G o v e r n m e n t' s E x h i b i t 1 0 4 , 1 0 5 , 1 0 6 a n d 1 0 7 .       May

14:22:14    3 I a p p r o a c h t h e w i t n e s s?

14:22:15    4              T H E C O U R T:    You may.

14:22:31    5 B Y M S . B E R K O W E R:

14:22:31    6 Q.           M s . H a r r i s, i f y o u c o u l d l o o k a t t h e t o p i t e m

14:22:33    7 t h e r e a n d o p e n t h e b a g a n d r e v i e w w h a t' s i n s i d e.

14:22:38    8 A.           Y e s , t h i s i s a s c a l e.

14:22:39    9 Q.           A n d d o y o u r e c o g n i z e G o v e r n m e n t' s E x h i b i t 1 0 4 ?    I

14:22:45   10 t h i n k t h a t ' s t h e b a g y o u h a v e i n y o u r h a n d .

14:22:48   11 A.           This one?

14:22:49   12              M S . B E R K O W E R:   M a y I a p p r o a c h a g a i n, Y o u r H o n o r?

14:22:50   13              T H E C O U R T:    You may.

14:22:53   14 A.           104.      Oh.

14:23:13   15              M S . B E R K O W E R:   And, actually --

14:23:28   16              A n d , Y o u r H o n o r, m y a p o l o g i e s.     One of the items

14:23:30   17 s h o u l d h a v e h a d a n e x h i b i t s t i c k e r a n d i t d i d n' t .       So if

14:23:33   18 I c o u l d t a k e t h a t b a c k t o c o u n s e l t a b l e t o g e t a l a b e l o n

14:23:36   19 i t .

14:23:36   20              T H E C O U R T:    C e r t a i n l y.

14:23:37   21              M S . B E R K O W E R:   Thank you.

14:23:52   22 B Y M S . B E R K O W E R:

14:23:52   23 Q.           S o , M i s s H a r r i s, i f y o u c a n l o o k a t w h a t' s b e e n

14:23:55   24 m a r k e d a s G o v e r n m e n t' s E x h i b i t 1 0 5 i n f r o n t o f y o u .

14:23:57   25 A.           Okay.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 208 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    208


14:23:58    1 Q.             Do you recognize that, ma'am?

14:24:01    2 A.             Yes.      That's the binder that he brought in the

14:24:07    3 l i t t l e t o t e t o t h e h o u s e.

14:24:09    4 Q.             And if you could turn your attention to

14:24:11    5 G o v e r n m e n t' s E x h i b i t 1 0 6 i n f r o n t o f y o u .     Do you

14:24:15    6 recognize what that is?

14:24:16    7 A.             Y e s , a n o t h e r b i n d e r.

14:24:18    8 Q.             And if you could turn your attention to 107,

14:24:21    9 p l e a s e.      Can you tell us what that is?

14:24:23   10 A.             A n o t h e r b i n d e r, o n e o f t h e b i n d e r s t h a t w a s i n t h e

14:24:26   11 c r a t e a s w e l l .

14:24:27   12                M S . B E R K O W E R:   Y o u r H o n o r, I w o u l d a s k t o a d m i t

14:24:29   13 G o v e r n m e n t' s E x h i b i t 1 0 5 , 1 0 6 , a n d 1 0 7 .

14:24:34   14                M R . F E D E R I C O:   Y o u r H o n o r, w e o b j e c t o n t w o

14:24:36   15 g r o u n d s:      one is foundation as to the content of the

14:24:41   16 b i n d e r s, a n d s e c o n d a r i l y t o a n y o f t h e p a p e r w o r k b e s i d e s

14:24:45   17 b e i n g p o t e n t i a l l y h e a r s a y.

14:24:45   18                T H E C O U R T:    Well, I don't know that the witness --

14:24:47   19 a r e y o u g o i n g t o h a v e t h i s w i t n e s s i d e n t i f y - - o r , I ' m

14:24:50   20 s o r r y, t e s t i f y t o t h e p a p e r w o r k i n s i d e, o t h e r t h a n j u s t

14:24:53   21 i d e n t i f y i n g w h a t s h e ' s s a w ?

14:24:54   22                M S . B E R K O W E R:   Only identify as far as she's gone

14:24:57   23 s o f a r , Y o u r H o n o r; n o t t e s t i f y t o t h e c o n t e n t i n s i d e.

14:25:00   24                T H E C O U R T:    And with respect to the other

14:25:02   25 o b j e c t i o n, I ' m g o i n g t o o v e r r u l e i t .     I'm going to admit


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 209 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    209


14:25:04    1 1 0 4 , 1 0 5 a n d 1 0 6 - - I ' m s o r r y, 1 0 5 , 1 0 6 a n d 1 0 7 i s t h e

14:25:15    2 o n e s t h a t y o u o f f e r e d; c o r r e c t?

14:25:16    3               M S . B E R K O W E R:   Y e s , Y o u r H o n o r.

14:25:18    4               M R . F E D E R I C O:   Y o u r H o n o r, i f I m a y j u s t a l s o t o

14:25:19    5 p r e s e r v e p o t e n t i a l l y f o r a f u t u r e o b j e c t i o n.   Obviously

14:25:22    6 w e - - t h e c o n t e n t o f t h e b i n d e r s, w e d o n ' t k n o w h o w t h e y

14:25:24    7 i n t e n d e d t o o f f e r t h a t , b u t n o w t h a t t h a t e x h i b i t' s i n

14:25:28    8 evidence they may send it back to the jury and argue from

14:25:31    9 i t , a n d I d o n ' t b e l i e v e, b a s e d o n w h a t I ' v e h e a r d

14:25:33   10 G o v e r n m e n t c o u n s e l p r o f e r t h e p u r p o s e o f t h e e x h i b i t,

14:25:34   11 t h a t m a y b e a p p r o p r i a t e s o w e ' d j u s t l i k e t o p r e s e r v e a n

14:25:37   12 o b j e c t i o n.

14:25:37   13               T H E C O U R T:    I think at this stage although I've

14:25:39   14 a d m i t t e d t h e e x h i b i t s a s t h e y' r e m a r k e d, w e w o u l d n e e d

14:25:42   15 f u r t h e r t e s t i m o n y e l i c i t e d t o t h e c o n t e n t s o f t h e b i n d e r

14:25:46   16 t h e m s e l v e s, I ' d a g r e e, M r . F e d e r i c o.

14:25:49   17               M S . B E R K O W E R:   W e l l , Y o u r H o n o r, I ' d a c t u a l l y

14:25:49   18 o p p o s e t h a t i n t h a t t h i s w i t n e s s t e s t i f i e d t h e s e a r e t h e

14:25:51   19 b i n d e r s t h a t s h e s a w M r . A l l e n c o m e h o m e t o r e v i e w.

14:25:53   20 W e ' r e n o t o f f e r i n g t h e c o n t e n t f o r t h e t r u t h o f w h a t ' s

14:25:56   21 a s s e r t e d i n t h e m b u t m e r e l y f o r t h e f a c t t h a t t h e s e a r e

14:25:58   22 m a t e r i a l s t h a t M r . A l l e n b r o u g h t h o m e a n d t h e n d i d r e v i e w

14:26:01   23 i n t h e m e e t i n g w i t h h e r .

14:26:02   24               T H E C O U R T:    S o h o w d o e s t h a t o p p o s e m y o r d e r?

14:26:04   25 I ' v e a d m i t t e d t h e e x h i b i t s b u t a g r e e d w i t h M r . F e d e r i c o


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 210 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   210


14:26:07    1 that until the material of the binders is testified to we

14:26:10    2 n e e d m o r e f o u n d a t i o n.    And I understand you don't intend

14:26:12    3 to get into the contents of the binders with this

14:26:15    4 w i t n e s s; i s t h a t c o r r e c t?

14:26:15    5               M S . B E R K O W E R:   T h a t ' s c o r r e c t, Y o u r H o n o r.

14:26:16    6               T H E C O U R T:    A l l r i g h t.    I think we're in

14:26:18    7 a g r e e m e n t.

14:26:20    8 B Y M S . B E R K O W E R:

14:26:20    9 Q.            A n d , M s . H a r r i s, I ' v e n o w m a r k e d t h i s a s

14:26:23   10 G o v e r n m e n t' s E x h i b i t 1 0 4 .

14:26:24   11               M R . B E R K O W E R:   M a y I a p p r o a c h, Y o u r H o n o r?

14:26:25   12               T H E C O U R T:    You may.

14:26:52   13               M S . B E R K O W E R:   A n d , Y o u r H o n o r, I t h i n k a c t u a l l y

14:26:54   14 t h e r e' s c o n f u s i o n o v e r t h e n u m b e r i n g.    If I can just move

14:26:57   15 o n a n d t a k e t h a t p h y s i c a l e x h i b i t b a c k f r o m t h e w i t n e s s,

14:26:59   16 I t h i n k w e a c t u a l l y h a v e t o f i g u r e o u t w h a t t h e n u m b e r

14:27:01   17 i s .      I don't think it's actually supposed to be 104 as

14:27:04   18 m a r k e d o n t h e e x h i b i t l i s t.

14:27:05   19               T H E C O U R T:    A l l r i g h t.

14:27:06   20               M S . B E R K O W E R:   Sorry about that.

14:27:22   21 B Y M S . B E R K O W E R:

14:27:23   22 Q.            Now, when you watched Mr. Allen read these binders

14:27:26   23 a t h o m e i n t h e e v e n i n g, d i d t h a t i n d i c a t e s o m e t h i n g t o

14:27:35   24 y o u ?

14:27:35   25 A.            I just knew that they had printed off all this


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 211 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     211


14:27:41    1 i n f o r m a t i o n u p t h e r e.     I t w a s r e c i p e s, h e t o l d m e , s o i t

14:27:50    2 d i d n ' t p e r t a i n t o h i m w o r k i n g u p t h e r e.

14:27:53    3 Q.            And all the studying of the YouTube video you

14:27:58    4 d e s c r i b e d, d i d t h i s i n d i c a t e s o m e t h i n g t o y o u ?

14:28:00    5 A.            Yes.

14:28:01    6 Q.            What did it?

14:28:01    7 A.            H e w a s p l a n n i n g o n m a k i n g e x p l o s i v e s.

14:28:04    8 Q.            A n d a l l t h i s o r d e r i n g i t e m s t h a t h e w a s d o i n g, d i d

14:28:06    9 this indicate something to you?

14:28:08   10 A.            H i s i n t e n t i o n t o m a k e e x p l o s i v e s.

14:28:12   11 Q.            A n d a l l o f t h e s e t h i n g s y o u ' v e d e s c r i b e d, r e a d i n g

14:28:14   12 t h e b i n d e r s, w a t c h i n g t h e v i d e o s, a n d o r d e r i n g t h e

14:28:16   13 e q u i p m e n t, w h e r e d i d t h a t t a k e p l a c e?

14:28:19   14 A.            At the house in the living room.

14:28:22   15 Q.            Anyone else there besides you and Curtis when this

14:28:25   16 w a s a l l h a p p e n i n g?

14:28:25   17 A.            No.

14:28:26   18 Q.            Was Dan Day there taking part in any of this?

14:28:29   19 A.            No.

14:28:29   20 Q.            Was the FBI agent there taking part in any of

14:28:32   21 t h i s ?

14:28:32   22 A.            No.

14:28:33   23 Q.            Now, you mentioned earlier that Curtis said he had

14:28:35   24 b e c o m e p a r t o f a s m a l l e r c e l l i n K S F .

14:28:38   25 A.            R i g h t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 212 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    212


14:28:39    1 Q.             D i d h e g o t o i n - p e r s o n m e e t i n g s w i t h t h a t g r o u p?

14:28:41    2 A.             Yes.

14:28:42    3 Q.             W h e r e w e r e t h o s e m e e t i n g s?

14:28:43    4 A.             They were held at G & G Mobile Home dealership or

14:28:51    5 in some later -- later on they started meeting at

14:28:57    6 S u b l e t t e t h e y s a i d.

14:28:57    7 Q.             H o w d i d y o u k n o w t h e y w e r e m e e t i n g t h e r e?

14:28:59    8 A.             At G & G?

14:29:00    9 Q.             Yes.

14:29:01   10 A.             The first incident that I had with or finding out

14:29:07   11 t h a t t h e y w e r e m e e t i n g t h e r e w a s I h a d c a l l e d C u r t i s o n a

14:29:11   12 F r i d a y.      I h a d c a l l e d C u r t i s, i t ' s a f t e r 6 : 0 0 w h e n t h e y

14:29:16   13 c l o s e d, g o t n o a n s w e r f r o m h i m a f t e r s e v e r a l c a l l s.      I

14:29:20   14 c a l l e d G a v i n W r i g h t' s p h o n e n u m b e r, g o t n o a n s w e r f r o m

14:29:24   15 h i m a s w e l l .          So I drove up there to G & G, saw Patrick

14:29:32   16 S t e i n' s v e h i c l e o u t s i d e, D a n D a y ' s v e h i c l e o u t s i d e, a n d

14:29:41   17 s o I w e n t u p t o t h e d o o r .            I t w a s l o c k e d.   I could hear

14:29:44   18 l o u d m u s i c p l a y i n g.      Curtis come to the door and let me

14:29:50   19 i n , a n d I a s k e d h i m w h a t w a s g o i n g o n .          And he went and

14:29:55   20 t u r n e d t h e m u s i c o f f , s a i d h i s p h o n e w a s l o c k e d i n t h e

14:29:59   21 o f f i c e a n d n o b o d y c o u l d h e a r, t h a t t h e y w e r e h a v i n g a

14:30:01   22 m e e t i n g.      I told him that was inappropriate to be doing

14:30:06   23 t h a t d u r i n g b u s i n e s s h o u r s.      I just felt that was very

14:30:11   24 i n a p p r o p r i a t e.

14:30:12   25 Q.             And so you said that Mr. Allen finally let you in


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 213 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     213


14:30:17    1 a n d t u r n e d o f f t h e m u s i c.         Who else was in the room when

14:30:19    2 t h a t w a s h a p p e n i n g?

14:30:20    3 A.             After that I walked in.                  D a n D a y w a s s e a t e d,

14:30:25    4 P a t r i c k S t e i n w a s s e a t e d, a n d G a v i n w a s t h e r e.

14:30:28    5 Q.             W h e n y o u s a y t h e y w e r e s e a t e d, w h a t p a r t o f t h e

14:30:31    6 room that you were in were they seated at?

14:30:33    7 A.             T h e d i n i n g a r e a.

14:30:34    8 Q.             N o w , G & G , y o u s a i d t h a t' s a b u s i n e s s t h a t s e l l s

14:30:37    9 m o b i l e h o m e s?

14:30:38   10 A.             Yes.

14:30:38   11 Q.             What kind of building is the business located in?

14:30:42   12 A.             I n a l i k e a d u p l e x o r a d o u b l e- w i d e m o b i l e h o m e

14:30:48   13 i t s e l f.

14:30:48   14 Q.             A n d w h e n y o u w a l k i n s i d e, i s t h e l a y o u t t h e s a m e

14:30:51   15 a s a d o u b l e- w i d e m o b i l e h o m e?

14:30:54   16 A.             It would be, yes.

14:30:55   17 Q.             So when you say they were in the dining area,

14:30:58   18 w h e r e w e r e t h e y i n r e l a t i o n t o w h e r e y o u w e r e s t a n d i n g?

14:31:01   19 A.             Straight ahead of me.

14:31:03   20 Q.             And you mentioned that their phones had been in

14:31:08   21 a n o t h e r r o o m ?

14:31:09   22 A.             Y e s , t h e y ' d p u t t h e m i n C u r t i s' o f f i c e a n d s h u t

14:31:12   23 t h e d o o r s o n o b o d y c o u l d h e a r a n y t h i n g.

14:31:14   24 Q.             W h e r e w a s C u r t i s' o f f i c e i n r e l a t i o n t o t h e d i n i n g

14:31:18   25 a r e a y o u ' v e j u s t d e s c r i b e d?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 214 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      214


14:31:20    1 A.            It was over to the left of me, quite a ways north

14:31:30    2 f r o m t h e d i n i n g a r e a.

14:31:31    3 Q.            And anyone else in the room when you were there

14:31:33    4 o t h e r t h a n t h e p e o p l e y o u ' v e j u s t d e s c r i b e d?

14:31:36    5 A.            No.

14:31:37    6 Q.            Now, you said that you told them it was

14:31:39    7 i n a p p r o p r i a t e t o b e m e e t i n g.      W h a t w a s i n a p p r o p r i a t e, i n

14:31:42    8 y o u r v i e w , o f t h e m e e t i n g t h e y w e r e h a v i n g?

14:31:44    9 A.            T o j u s t b e h a v i n g t h a t k i n d o f m e e t i n g w h e n t h a t' s

14:31:51   10 s u p p o s e d t o b e o p e n a n d p u b l i c c o m i n g, c u s t o m e r s, y o u ' r e

14:31:58   11 e x p e c t i n g c u s t o m e r s t o c o m e .

14:32:00   12 Q.            W h e n y o u s a y " t h a t k i n d o f m e e t i n g, " w h a t k i n d o f

14:32:03   13 m e e t i n g a r e y o u t a l k i n g a b o u t?

14:32:06   14 A.            Meeting of speaking about their plans on what they

14:32:12   15 w e r e g o i n g t o d o w i t h a c t i v i t y, t h e r e f u g e e s a n d t h e

14:32:17   16 M u s l i m s c o m i n g i n t o t o w n .

14:32:20   17               M S . S C H M I D T:      Y o u r H o n o r, I ' m g o i n g t o o b j e c t.     I

14:32:21   18 d o n ' t b e l i e v e t h i s w i t n e s s h a s t e s t i f i e d y e t t h a t s h e

14:32:24   19 h e a r d a n y p a r t i c u l a r c o n t e n t.

14:32:26   20               T H E C O U R T:       C a n y o u a l a y a f o u n d a t i o n,

14:32:28   21 M s . B e r k o w e r?

14:32:28   22               M S . B E R K O W E R:     I c a n , Y o u r H o n o r.

14:32:29   23 B Y M S . B E R K O W E R:

14:32:29   24 Q.            M s . H a r r i s, w h e n C u r t i s w e n t t o t h o s e m e e t i n g s,

14:32:32   25 d i d h e t e l l y o u w h a t h e w a s g o i n g t o b e t a l k i n g a b o u t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 215 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    215


14:32:34    1 t h e r e?

14:32:35    2 A.            Yes.

14:32:36    3 Q.            What did he tell you he was going to be talked

14:32:38    4 a b o u t t h e r e?

14:32:40    5 A.            T h e r e w e r e p l a n s o n d o i n g s o m e t h i n g.   Whether it

14:32:46    6 b e r u n n i n g a p i g t h r o u g h a m o s q u e, g a s s i n g a m o s q u e, o r

14:32:51    7 d o i n g s o m e t h i n g t o a f e m a l e a n d f r a m i n g a M u s l i m, t h e y

14:33:00    8 w e r e g o i n g t o d o a n a t t a c k o f s o m e s o r t.

14:33:02    9 Q.            And did he tell you what the purpose of those

14:33:04   10 p l a n s w a s ?

14:33:06   11 A.            It was so that it would actually wake people up

14:33:13   12 b e c a u s e t h e y w e r e g o i n g t o p u t a s i g n o n a g o v e r n m e n t

14:33:16   13 f a c i l i t y, t h e i r d o o r w a y, t h a t i f s t u f f l i k e - - o r s t u f f

14:33:22   14 l i k e t h i s w o u l d k e e p h a p p e n i n g i f t h e y k e p t b r i n g i n g i n

14:33:26   15 t h e r e f u g e e s a n d t h e M u s l i m s.

14:33:27   16 Q.            So when you walked into the room that day, how did

14:33:31   17 y o u k n o w t h a t w a s w h a t w a s g o i n g o n t h a t d a y ?

14:33:33   18 A.            B e c a u s e t h e y h a d t h e d o o r l o c k e d, t h e y h a d t h e i r

14:33:39   19 p h o n e s i n a n o t h e r r o o m s o y o u c o u l d n' t c o n t a c t t h e m e v e n

14:33:47   20 a s a c o m p a n y, l o u d m u s i c.

14:33:49   21 Q.            And when you walked in what was the mood like --

14:33:52   22               M S . S C H M I D T:   Y o u r H o n o r, I ' m g o i n g t o o b j e c t

14:33:54   23 a g a i n.     This witness has testified that she was looking

14:33:57   24 f o r M r . A l l e n a n d c o u l d n o t f i n d h i m .        S h e c a l l e d, c o u l d

14:34:00   25 n o t f i n d h i s p h o n e - - h e d i d n' t a n s w e r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 216 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        216


14:34:01    1              T H E C O U R T:       I h e a r d t h e t e s t i m o n y.

14:34:03    2              M S . S C H M I D T:      B u t , Y o u r H o n o r, s h e h a s n o t

14:34:05    3 testified as to anything that foundationally would let

14:34:08    4 h e r k n o w , o t h e r t h a n a s s u m i n g t h i n g s, t h a t s h e h a d a n y

14:34:11    5 i d e a w h a t t h e c o n t e n t o f t h o s e c o n v e r s a t i o n s w e r e.

14:34:12    6              T H E C O U R T:       She's laid a basis for her belief as

14:34:15    7 to the source of the meeting and that's a basis that

14:34:18    8 c e r t a i n l y s h e c a n b e c r o s s- e x a m i n e d o n , b u t I ' m n o t g o i n g

14:34:21    9 t o s t r i k e h e r t e s t i m o n y.       I'm going to allow it.

14:34:23   10              M S . S C H M I D T:      Y o u r H o n o r, I d o n ' t b e l i e v e s h e ' s

14:34:24   11 t e s t i f i e d t h a t s h e e v e n k n e w t h e r e w a s g o i n g t o b e a

14:34:27   12 m e e t i n g.     W h a t s h e k n e w w a s t h a t s h e c o u l d n' t f i n d

14:34:29   13 C u r t i s, a n d s h e w e n t u p t h e r e a n d t h e y w e r e t o g e t h e r.

14:34:31   14 S h e h a s n o i d e a w h a t t h a t m e e t i n g w a s a b o u t.

14:34:33   15              T H E C O U R T:       That's the same objection you just

14:34:35   16 m a d e a n d I ' m m a k i n g t h e s a m e r u l i n g.

14:34:40   17 B Y M S . B E R K O W E R:

14:34:40   18 Q.           M s . H a r r i s, w h e n y o u w a l k e d i n t h e d o o r t h a t d a y ,

14:34:42   19 w h a t w a s t h e m o o d l i k e i n t h e r o o m ?

14:34:44   20 A.           S e r i o u s.

14:34:47   21 Q.           Did the conversation continue when you walked in?

14:34:51   22 A.           No.      I d i d a p p r o a c h P a t r i c k S t e i n, a n d I a s k e d h i m

14:34:57   23 h o w h i s f r i e n d w i t h c a n c e r w a s d o i n g, a n d h e c o m e b a c k i n

14:35:02   24 a n a s t y, s h o r t, q u i c k a n s w e r t h a t s h e w a s d y i n g.

14:35:10   25 Q.           And did you also give the group a piece of your


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 217 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     217


14:35:13    1 mind that day?

14:35:13    2 A.            I just told them it was inappropriate to have

14:35:16    3 meetings during business hours when it should be run as a

14:35:20    4 b u s i n e s s.

14:35:28    5 Q.            Now, let's talk about something very specific you

14:35:33    6 saw a different time you went to G & G.                              Did you ever

14:35:34    7 b r i n g C u r t i s l u n c h t h e r e?

14:35:36    8 A.            Yes, almost every day.

14:35:37    9 Q.            O n e d a y w h e n y o u w e n t t h e r e, d i d y o u s e e s o m e t h i n g

14:35:40   10 u n u s u a l w h e n y o u b r o u g h t h i m l u n c h?

14:35:42   11 A.            Yes.

14:35:42   12 Q.            W i t h o u t g e t t i n g d e t a i l, w h a t d i d y o u s e e t h a t w a s

14:35:45   13 u n u s u a l?

14:35:46   14 A.            A e x p l o s i v e b e i n g c o o k e d.

14:35:48   15 Q.            And let's talk now about the details of what you

14:35:52   16 s a w .     When you first got to G & G that day, what did you

14:35:54   17 d o ?

14:35:57   18 A.            W h e n I f i r s t g o t t h e r e, I h a d K F C .      I went over

14:36:05   19 t o - - w e n t s t r a i g h t i n , w e n t o v e r t o t h e d i n i n g a r e a , p u t

14:36:08   20 t h e f o o d o n t h e t a b l e.        That day I brought enough for

14:36:13   21 G a v i n t o e a t w i t h u s s i n c e h e w a s t h e r e.         And I needed a

14:36:17   22 w a t e r, s o I w e n t a r o u n d t h r o u g h t h e k i t c h e n a r e a.      It has

14:36:27   23 a n i s l a n d, s o I w e n t i n b e t w e e n t h e i s l a n d a n d t h e s i n k

14:36:31   24 k i t c h e n a r e a c o u n t e r s, a n d t o t h e r e f r i g e r a t o r a n d g o t

14:36:34   25 m y s e l f a w a t e r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 218 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                               218


14:36:36    1 Q.           And when you walked over to the refrigerator to

14:36:40    2 g e t y o u r s e l f a w a t e r, d i d y o u n o t i c e a n y t h i n g o n t h e

14:36:43    3 c o u n t e r, o n t h e k i t c h e n i s l a n d?

14:36:44    4 A.           Not until I turned around and -- closed the door

14:36:47    5 a n d t u r n e d a r o u n d, a n d i n t h e m i d d l e o f t h e i s l a n d, t h e

14:36:51    6 lower shelf at the island there sat a burner with a

14:37:00    7 b e a k e r o n i t , s t i r s t i c k, a w h i t e s u b s t a n c e i n i t .

14:37:05    8 Q.           When you saw that, what went through your mind?

14:37:09    9 A.           It rattled me, upset me.                   They were cooking

14:37:14   10 e x p l o s i v e s.

14:37:15   11 Q.           How did you know that?

14:37:17   12 A.           Because it looked just like what Curtis had been

14:37:20   13 w a t c h i n g o v e r a n d o v e r a n d o v e r o n v i d e o.

14:37:24   14 Q.           And where was Curtis when you saw this?

14:37:26   15 A.           Curtis came over by the kitchen sink area, and I

14:37:36   16 a s k e d h i m w h a t t h e y w e r e a c t u a l l y d o i n g.   He really

14:37:40   17 d i d n ' t a n s w e r m e .   He just went on to show me that -- and

14:37:47   18 d e s c r i b e t h e i t e m s t h a t w e r e o n t h e c o u n t e r.

14:37:51   19 Q.           A n d l e t m e s t o p y o u t h e r e.     So did he actually

14:37:54   20 e v e r t e l l y o u , w h e n y o u c o n f r o n t e d h i m , w h a t h e w a s

14:37:57   21 d o i n g?

14:37:58   22 A.           No.

14:37:58   23 Q.           And you said he started telling you about items on

14:38:01   24 t h e k i t c h e n c o u n t e r.   What items were on the kitchen

14:38:03   25 c o u n t e r?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 219 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    219


14:38:03    1 A.           T h e r e w a s a m o r t a r a n d p e s t l e, w h i t e s e t , a n d h e

14:38:11    2 t o l d m e - - h e ' s , l i k e, D a n D a y b o u g h t t h i s s e t , G a r d e n

14:38:15    3 C i t y a t T a r g e t.      Then picked up the cheesecloth and said

14:38:23    4 G a v i n g o t i t a t W a l m a r t.      So he just kind of boasted

14:38:28    5 about who was buying what.

14:38:30    6 Q.           And what was going through your mind at this

14:38:35    7 p o i n t?

14:38:35    8 A.           T h a t t h i s w a s g e t t i n g s e r i o u s.

14:38:39    9 Q.           Now, if we could -- what did you do after that?

14:38:44   10 A.           I don't remember staying there and eating lunch

14:38:50   11 w i t h C u r t i s.     I t h i n k I l e f t.      I mean, Gavin was in his

14:38:57   12 o f f i c e t a l k i n g o n t h e p h o n e, s o I l e f t b e f o r e h e e v e n

14:39:02   13 c a m e o u t .

14:39:06   14              M S . B E R K O W E R:   A n d i f w e c o u l d h a v e G o v e r n m e n t' s

14:39:09   15 E x h i b i t 8 - 2 4 , 8 - 2 5 , 8 - 2 6 a n d 8 - 2 8 .

14:39:09   16 B Y M S . B E R K O W E R:

14:39:19   17 Q.           I f y o u c o u l d l o o k a t t h e s e p h o t o g r a p h s,

14:39:21   18 M s . H a r r i s, a n d t h e y' r e b e i n g s h o w n o n t h e s c r e e n.       Do

14:39:23   19 y o u r e c o g n i z e t h i s o n e ?

14:39:25   20 A.           Yes.      T h a t p i c t u r e i s a v i e w f r o m t h e f r o n t d o o r.

14:39:30   21 Q.           Of what?

14:39:31   22 A.           T h e f r o n t d o o r o f G & G o f f i c e, l o o k i n g i n w a r d.

14:39:36   23 Q.           And is that what it looked like the day you went

14:39:39   24 i n t h e r e?

14:39:40   25 A.           Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 220 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      220


14:39:41    1               M S . B E R K O W E R:   I f w e c o u l d h a v e G o v e r n m e n t' s

14:39:42    2 Exhibit 8-25.

14:39:42    3 B Y M S . B E R K O W E R:

14:39:49    4 Q.            Do you recognize this?

14:39:50    5 A.            Yes.

14:39:51    6 Q.            W h a t i s t h a t?

14:39:52    7 A.            T h a t ' s a l s o - - p r o b a b l y a b o u t a d o o r a n g l e,

14:40:00    8 looking towards the kitchen and more into the -- well,

14:40:07    9 t h e k i t c h e n a n d t h e l i v i n g r o o m a r e a.

14:40:09   10               M S . B E R K O W E R:   A n d i f w e c o u l d h a v e G o v e r n m e n t' s

14:40:11   11 E x h i b i t 8 - 2 6 , p l e a s e.

14:40:11   12 B Y M S . B E R K O W E R:

14:40:13   13 Q.            W h a t d o e s t h a t p h o t o s h o w?

14:40:15   14 A.            That picture shows the living room area, the door

14:40:23   15 a n d w i n d o w o f C u r t i s' o f f i c e, a n d t h e n t h e h a l l w h e r e t h e

14:40:30   16 b a t h r o o m a n d t h e o t h e r b e d r o o m' s l o c a t e d.

14:40:33   17               M S . B E R K O W E R:   C o u l d w e h a v e G o v e r n m e n t' s E x h i b i t

14:40:34   18 8 - 2 8 , p l e a s e.

14:40:34   19 B Y M S . B E R K O W E R:

14:40:41   20 Q.            Do you recognize this?

14:40:42   21 A.            Yes.

14:40:42   22 Q.            What's that?

14:40:44   23 A.            T h a t ' s a v i e w o f t h e k i t c h e n c o u n t e r, s i n k o n t h e

14:40:51   24 r i g h t, i s l a n d o n t h e l e f t .

14:40:55   25               M S . B E R K O W E R:   A n d i f w e c o u l d h a v e G o v e r n m e n t' s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 221 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    221


14:40:58    1 E x h i b i t 8 - 3 4 , p l e a s e.

14:40:58    2 B Y M S . B E R K O W E R:

14:41:02    3 Q.           W h a t d o e s t h i s p h o t o s h o w?

14:41:04    4 A.           T h a t ' s t h e c o u n t e r o r t h e i s l a n d.

14:41:08    5 Q.           A r e a l l o f t h e s e p h o t o s y o u ' v e j u s t r e v i e w e d,

14:41:10    6 Government Exhibit 8-24, 8-25, 8-26, and 8-34, accurate

14:41:16    7 r e p r e s e n t a t i o n s o f t h e i n s i d e, p o r t i o n s o f t h e i n s i d e, o f

14:41:19    8 G & G mobile home?

14:41:20    9 A.           Yes.

14:41:20   10              M S . B E R K O W E R:    Y o u r H o n o r, I ' d a s k t o a d m i t t h e s e

14:41:23   11 e x h i b i t s.

14:41:23   12              T H E C O U R T:    You also showed the witness 8-28.                         Is

14:41:27   13 t h a t i n c l u d e d i n y o u r m o t i o n?

14:41:28   14              M S . B E R K O W E R:    I ' m s o r r y i f I d i d n ' t s a y t h a t,

14:41:29   15 y e s .

14:41:30   16              T H E C O U R T:    A n y o b j e c t i o n t o t h o s e e x h i b i t s?

14:41:32   17              M R . F E D E R I C O:    N o o b j e c t i o n, Y o u r H o n o r.

14:41:34   18              T H E C O U R T:    T h o s e p h o t o s a r e a d m i t t e d.

14:41:38   19 B Y M S . B E R K O W E R:

14:41:39   20 Q.           Now, Miss --

14:41:40   21              M S . B E R K O W E R:    I f w e c o u l d p u b l i s h 8 - 3 4 , p l e a s e.

14:41:40   22 B Y M S . B E R K O W E R:

14:41:43   23 Q.           M i s s H a r r i s, w o u l d y o u - - i s t h i s t h e - - w h a t i s

14:41:47   24 t h i s ?

14:41:49   25 A.           T h a t p i c t u r e t h e r e i s a p i c t u r e o f t h e i s l a n d.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 222 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     222


14:41:51    1 Q.           I s t h a t w h e r e y o u s a w t h e b e a k e r o f w h i t e f l u i d?

14:41:56    2 A.           Y e s , f r o n t m i d d l e o f t h a t l o w e r s h e l f t h e r e.     It

14:41:59    3 w a s n ' t c l u t t e r e d l i k e t h a t.

14:42:00    4 Q.           Could you point out on the screen where you saw

14:42:02    5 t h e b e a k e r.

14:42:04    6 A.           ( W i t n e s s i n d i c a t e s. )

14:42:10    7              M S . B E R K O W E R:     A n d i f w e c o u l d h a v e G o v e r n m e n t' s

14:42:12    8 Exhibit 8-28.

14:42:12    9 B Y M S . B E R K O W E R:

14:42:22   10 Q.           W h a t d o e s t h i s p h o t o s h o w?

14:42:24   11 A.           The cabinet side.

14:42:31   12 Q.           Does this photo show parts of where you were in

14:42:34   13 t h e k i t c h e n w h e n y o u s a w a l l t h i s a n d h a d t h i s e x c h a n g e

14:42:37   14 w i t h C u r t i s?

14:42:40   15 A.           Yeah.

14:42:40   16 Q.           Could you point out where you were standing when

14:42:42   17 y o u f i r s t s a w t h e b e a k e r?

14:42:44   18 A.           R i g h t t h e r e.

14:42:44   19 Q.           A n d w h e r e w a s C u r t i s?

14:42:46   20 A.           Curtis was over here by the sink area.

14:42:49   21 Q.           And you mentioned a few items like a mortar and

14:42:52   22 p e s t l e a n d c h e e s e c l o t h a n d a s t i r r o d t h a t y o u s a w .

14:42:55   23 W h e r e w e r e t h o s e i t e m s i n t h i s p h o t o?

14:42:57   24 A.           Well, the stir stick was in the beaker over by

14:43:02   25 w h e r e I w a s s t a n d i n g.       B u t t h e i t e m s, t h e m o r t a r a n d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 223 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   223


14:43:07    1 p e s t l e a n d o t h e r i t e m s, w e r e a l o n g t h e c o u n t e r t o p t h e r e.

14:43:13    2 Q.           W h a t w e r e t h e y d o i n g o v e r t h e r e?

14:43:16    3 A.           Maybe they were drying them out.                       They were upside

14:43:20    4 down.        The mortar was.

14:43:21    5 Q.           Did it look like they had been recently used?

14:43:25    6 A.           Yes.

14:43:28    7 Q.           N o w , y o u s a i d y o u d i d n' t t h i n k t h a t y o u h a d s t a y e d

14:43:32    8 f o r l u n c h a n d y o u l e f t a f t e r t h i s e x c h a n g e w i t h C u r t i s?

14:43:34    9 A.           R i g h t.

14:43:35   10 Q.           Let's talk for a minute about --

14:43:39   11              M S . B E R K O W E R:   Y o u c a n t a k e t h a t d o w n , p l e a s e.

14:43:39   12 B Y M S . B E R K O W E R:

14:43:40   13 Q.           Let's talk for a minute about what Gavin Wright

14:43:43   14 w a s d o i n g w h i l e y o u w e r e a t G & G t h a t d a y .          Was he

14:43:46   15 t h e r e?

14:43:46   16 A.           Yes.

14:43:47   17 Q.           And what was he doing when you first came in?

14:43:50   18 A.           When I first came in, he was in his office on his

14:43:54   19 p h o n e.

14:43:54   20 Q.           And was his door open or shut?

14:43:56   21 A.           Shut.

14:43:58   22 Q.           Now, did you expect him to come out to the main

14:44:01   23 r o o m w h i l e y o u w e r e t h e r e?

14:44:03   24 A.           Yes.

14:44:03   25 Q.           Why?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 224 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    224


14:44:04    1 A.           I brought in the food for him.

14:44:07    2 Q.           And when you opened the door to G & G, what

14:44:11    3 h a p p e n s?

14:44:11    4 A.           I t h a s a n a l a r m i n s t a l l e d t h e r e, a n d i t w i l l s a y

14:44:17    5 "open door."               I t w a s a l s o - - a n d i t w i l l a l s o c h i m e.

14:44:20    6 Q.           How loud is that notification of the chime when

14:44:23    7 t h e d o o r o p e n s?

14:44:24    8 A.           It's pretty loud.             It talks to you.

14:44:26    9 Q.           Did the bell go off that day when you walked in?

14:44:29   10 A.           Yes.

14:44:29   11 Q.           A n d w h i l e y o u w e r e t h e r e, d i d C u r t i s d o a n y t h i n g

14:44:31   12 t o c o n c e a l t h e b e a k e r o f w h i t e l i q u i d t h a t y o u s a w ?

14:44:34   13 A.           No.

14:44:35   14 Q.           B a s e d o n w h a t y o u k n e w f r o m t h e Y o u T u b e v i d e o s,

14:44:37   15 w a s t h a t e v e n p o s s i b l e t o d o a t t h a t p o i n t?

14:44:39   16 A.           No.

14:44:39   17 Q.           H o w l o n g d i d i t n e e d t o b e l e f t a l o n e?

14:44:42   18 A.           I ' m a s s u m i n g, t o g e t t o t h e r i g h t c o n s i s t e n c y, i t

14:44:45   19 h a d t o b e c o o k e d f o r a w h i l e.

14:44:47   20 Q.           A n d b a s e d o n t h e v i d e o s, d i d t h e v i d e o s i n s t r u c t

14:44:51   21 i t n e e d e d t o b e l e f t a l o n e f o r a w h i l e?

14:44:53   22 A.           Yes, true.

14:44:55   23 Q.           N o w , j u s t t o b e c l e a r, w h o e l s e w a s a t G & G t h a t

14:44:58   24 d a y ?

14:44:58   25 A.           J u s t C u r t i s, G a v i n, a n d m y s e l f.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 225 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   225


14:45:02    1 Q.           Now, the day you saw this at G & G, did you talk

14:45:05    2 t o C u r t i s m o r e a b o u t i t w h e n y o u g o t h o m e t h a t n i g h t?

14:45:08    3 A.           Yes.

14:45:09    4 Q.           Did you ask him more about what you had seen that

14:45:12    5 day?

14:45:13    6 A.           Yes.       I a s k e d h i m w h a t h e t h o u g h t h e w a s d o i n g.

14:45:15    7 Q.           What did he say?

14:45:17    8 A.           H e r e a l l y d i d n' t h a v e a n a n s w e r.

14:45:20    9 Q.           And did you ask him what they had done with the

14:45:23   10 l i q u i d y o u h a d s e e n?

14:45:24   11 A.           I asked him.           I s a i d, " W e l l , t h e n w h a t d i d y o u d o

14:45:27   12 w i t h i t ? "      I t h a d a c o o l - o f f p e r i o d, a n d t h a t k i n d o f

14:45:30   13 s t u f f.     He said he put it in the freezer there at G & G.

14:45:33   14 Q.           Was that consistent with the instructions in the

14:45:36   15 v i d e o?

14:45:36   16 A.           Yes, it had to stay cold.

14:45:40   17 Q.           A n d i n t h e t i m e y o u ' v e k n o w n C u r t i s, h a s h e h a d a

14:45:45   18 l o t o f n e w i n t e r e s t s o v e r t h e y e a r s?

14:45:47   19 A.           Yes.

14:45:48   20 Q.           Did does he always follow through with those

14:45:52   21 i n t e r e s t s?

14:45:52   22 A.           Not all the time.

14:45:53   23 Q.           When you saw him at G & G that day with a beaker

14:45:56   24 o f t h i c k w h i t e l i q u i d, w h a t d i d y o u t h i n k a b o u t t h i s

14:45:59   25 i n t e r e s t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 226 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   226


14:45:59    1 A.            T h a t h e w a s s e r i o u s, t h a t h e w a s g o i n g t o d o

14:46:03    2 something to the refugee Muslim population that was

14:46:11    3 coming in.

14:46:12    4 Q.            Now, you just talked about seeing all this at G &

14:46:16    5 G, and you said you thought it was -- he was actually

14:46:19    6 g o i n g t o d o s o m e t h i n g; r i g h t?

14:46:20    7 A.            Uh-huh.

14:46:21    8 Q.            Did you ever report what you saw?

14:46:24    9 A.            No.

14:46:25   10 Q.            Did you report it at the time?

14:46:27   11 A.            No.

14:46:27   12 Q.            D i d y o u r e p o r t i t a t a l a t e r t i m e?

14:46:29   13 A.            Yes, I did.

14:46:30   14 Q.            A n d i s t h e r e a r e a s o n y o u d i d n' t r e p o r t i t r i g h t

14:46:32   15 a w a y t h e d a y y o u s a w i t ?

14:46:36   16 A.            Partially denial of what was really going on

14:46:43   17 b e c a u s e w e w e r e s t i l l t a l k i n g f u t u r e, m o v i n g a m o b i l e

14:46:49   18 h o m e o u t t o G a v i n' s p r o p e r t y t o l i v e t h e r e.      But at the

14:46:58   19 t i m e a l s o I c o n t a c t e d m y f r i e n d i n O k l a h o m a a n d w a s

14:47:03   20 m a k i n g a r r a n g e m e n t s t o f i n d o u t - - g o i n g a n d s t a y i n g w i t h

14:47:07   21 h e r .

14:47:07   22 Q.            Did you have any other place to go on hand if you

14:47:10   23 l e f t t h i s h o u s e i n L i b e r a l?

14:47:13   24 A.            I c o u l d h a v e h a d s e v e r a l p l a c e s.   I j u s t, l i k e I

14:47:16   25 s a i d , c a l l e d.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 227 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   227


14:47:17    1 Q.             S o y o u w o u l d h a v e h a d t o m a k e a r r a n g e m e n t s?

14:47:19    2 A.             Yes.

14:47:20    3 Q.             D i d y o u r h e a l t h f a c t o r i n t o w h y y o u d i d n' t r e p o r t

14:47:24    4 it right away?

14:47:26    5 A.             Yes.     I h a d d o c t o r s' a p p o i n t m e n t s i n t h e a r e a t h a t

14:47:30    6 I needed to go to.                  And my scan was really important to

14:47:37    7 m e b e c a u s e i t w a s m y f i r s t s c a n a f t e r c a n c e r t r e a t m e n t,

14:47:42    8 a n d i t w o u l d s h o w i f t h e r e w a s a n y h o t s p o t s, a n y a c t i v e

14:47:46    9 c a n c e r.

14:47:47   10 Q.             So is it fair to say that you put yourself ahead

14:47:52   11 o f r e p o r t i n g t h i s ?

14:47:54   12 A.             Yes.

14:47:56   13 Q.             N o w , w h e n y o u f i r s t s a w t h e w h i t e l i q u i d, d i d y o u

14:47:58   14 h a v e a n y s e n s e o f w h a t i t w a s g o i n g t o b e u s e d f o r ?

14:48:03   15 A.             M a k i n g a n e x p l o s i v e f o r s o m e o f t h e M u s l i m s, t h e

14:48:10   16 r e f u g e e s t h e y d i d n' t l i k e .

14:48:10   17 Q.             Even so, did you ever know of a specific plan to

14:48:13   18 u s e t h e w h i t e l i q u i d?

14:48:16   19 A.             No.

14:48:17   20 Q.             Did that also factor into why you didn't report

14:48:19   21 i t ?

14:48:20   22 A.             Yes.

14:48:21   23 Q.             Now, let's talk about a different conversation you

14:48:23   24 h a d w i t h C u r t i s a r o u n d t h i s s a m e t i m e .     Around that time

14:48:27   25 d i d C u r t i s a s k y o u t o b u y h i m s o m e p h o n e s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 228 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   228


14:48:30    1 A.            Yes.

14:48:30    2 Q.            What kind of phones did he ask you to buy?

14:48:32    3 A.            Well, I had a phone issue where my speaker went

14:48:37    4 o u t o f m y p h o n e.        I t a l k e d t o t h e c o m p a n y.      They said it

14:48:40    5 w a s o n m e t o g o b u y m y o w n p h o n e.              The warranty was out,

14:48:44    6 h a d e x p i r e d.     S o I w e n t i n t o W a l m a r t, t a l k e d w i t h t h e

14:48:49    7 c l e r k.      S h e s o l d m e a p h o n e.        When I got home, opened it

14:48:53    8 up.       M y p h o n e t o o k a S I M c a r d.         The phone I purchased did

14:48:58    9 not.         S o b e f o r e I l e f t t o g o g e t t h e p h o n e, C u r t i s s a i d

14:49:04   10 t o m e , " C a n y o u b u y m e f o u r o r f i v e t h r o w- a w a y p h o n e s

14:49:09   11 l i k e t h a t , b u r n e r p h o n e s? "         A n d I s a i d, " W h y w o u l d y o u

14:49:15   12 w a n t t h a t ? "

14:49:15   13 Q.            L e t m e s t o p y o u t h e r e.        So did you actually buy

14:49:19   14 a n y p h o n e s?

14:49:20   15 A.            I p u r c h a s e d o n e p h o n e.

14:49:22   16 Q.            And how many did he want you to get?

14:49:24   17 A.            H e w a n t e d f o u r o r f i v e.

14:49:25   18 Q.            Did he give you an explanation for the phones he

14:49:30   19 w a n t e d y o u t o b u y ?

14:49:30   20 A.            He told me that the small group was going to start

14:49:37   21 u s i n g p h o n e s s o t h a t n o b o d y c o u l d l i s t e n t o t h e m.

14:49:40   22 Q.            Did that explanation make sense to you?

14:49:43   23 A.            It did not make any sense to me because Curtis --

14:49:47   24 t h a t h a d c a m e u p s e v e r a l t i m e s b y P a t r i c k S t e i n.       He was

14:49:51   25 v e r y c o n c e r n e d a b o u t p e o p l e h e a r i n g h i m , s o i t c a m e u p


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 229 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     229


14:49:54    1 s e v e r a l t i m e s o v e r Z e l l o.         A n d C u r t i s, t i m e a n d t i m e

14:49:58    2 a g a i n, t o l d h i m t h a t t h e r e w a s n o a p p l i c a t i o n a n d n o

14:50:03    3 device that they could be on that they could not be

14:50:06    4 t r a c e d o r h e a r d o v e r.

14:50:08    5 Q.            So did you believe the explanation he gave you?

14:50:11    6 A.            No, I did not.

14:50:14    7 Q.            Was this before or after you saw the white liquid

14:50:18    8 at G & G?

14:50:18    9 A.            A f t e r.

14:50:19   10 Q.            Now, if we could --

14:50:21   11               M S . B E R K O W E R:     S h o w t h e w i t n e s s G o v e r n m e n t' s

14:50:23   12 E x h i b i t 8 - 1 3 4 , p l e a s e.

14:50:23   13 B Y M S . H A R R I S:

14:50:28   14 Q.            N o w , M s . H a r r i s, d o y o u r e c o g n i z e w h a t ' s i n t h i s

14:50:30   15 p h o t o?

14:50:30   16 A.            Y e s , t h a t ' s t h e p h o n e t h a t I p u r c h a s e d.

14:50:33   17 Q.            And is that a -- what it looked like when you

14:50:37   18 p u r c h a s e d i t ?

14:50:37   19 A.            Yes.

14:50:39   20               M S . B E R K O W E R:     Y o u r H o n o r, I ' d a s k t o a d m i t

14:50:41   21 G o v e r n m e n t' s E x h i b i t 8 - 1 3 4 .

14:50:44   22               M R . F E D E R I C O:     N o o b j e c t i o n, Y o u r H o n o r.

14:50:46   23               T H E C O U R T:    H e a r i n g n o o b j e c t i o n, 8 - 1 3 4 i s

14:50:49   24 a d m i t t e d.

14:50:50   25               M S . B E R K O W E R:     May we publish it?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 230 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  230


14:50:51    1               T H E C O U R T:    You may.

14:50:53    2 B Y M S . B E R K O W E R:

14:50:54    3 Q.            N o w , M s . H a r r i s, y o u s a i d y o u b o u g h t o n e p h o n e f o r

14:50:57    4 y o u r s e l f.     D i d y o u e n d u p k e e p i n g t h a t p h o n e?

14:50:58    5 A.            No, I did not because my phone required a phone

14:51:05    6 t h a t w o u l d t a k e a S I M c a r d, a n d t h i s T r a c F o n e h e r e w o u l d

14:51:11    7 n o t t a k e a S I M c a r d, s o I b o x e d i t b a c k u p l i k e i t w a s

14:51:16    8 w h e n I p u r c h a s e d i t a n d w a s g o i n g t o t a k e i t b a c k, b u t

14:51:20    9 Curtis said he would give me the 20 bucks for the phone

14:51:23   10 i n s t e a d, s o I g a v e h i m t h e p h o n e.        I don't remember if he

14:51:27   11 g a v e m e t h e 2 0 b u c k s b u t I g a v e h i m t h e p h o n e.

14:51:29   12 Q.            And what did he do with the phone once you gave it

14:51:32   13 t o h i m ?

14:51:33   14 A.            P u t i t i n h i s v e h i c l e.

14:51:36   15 Q.            Now --

14:51:39   16               M S . B E R K O W E R:   You can take that down.

14:51:39   17 B Y M S . B E R K O W E R:

14:51:40   18 Q.            L e t ' s s h i f t g e a r s f o r a m o m e n t.   You mentioned

14:51:43   19 p r e p p i n g e a r l i e r o r p r e p p e r s.

14:51:45   20 A.            Yes.

14:51:45   21 Q.            W h a t i s a p r e p p e r?

14:51:48   22 A.            A prepper is somebody that can almost be looked

14:51:57   23 l i k e a s a h o a r d e r, b u t y o u g a t h e r l a r g e a m o u n t s o f f o o d

14:52:01   24 i n b u l k .      You can get supplies and you just stock up,

14:52:12   25 a m m o , j u s t t h i n g s t h a t y o u t h i n k y o u w i l l n e e d i f t h e r e' s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 231 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 231


14:52:17    1 e v e r a c a t a s t r o p h e t h a t h a p p e n s, t h e n y o u c a n h a v e w a t e r

14:52:21    2 and food.

14:52:23    3 Q.            A r e y o u a p r e p p e r?

14:52:25    4 A.            I was.       (Nods head.)

14:52:26    5 Q.            Is that something that Curtis did as well?

14:52:29    6 A.            Y e s , w e w e r e.

14:52:30    7 Q.            A n d h o w l o n g h a v e y o u b e e n a p r e p p e r?

14:52:32    8 A.            I would say right after I met Curt.                          For about ten

14:52:36    9 y e a r s w e w o u l d p r e p.

14:52:37   10 Q.            N o w , a s a - - d o p r e p p e r s p i c k f i g h t s w i t h o t h e r s?

14:52:41   11 A.            No.

14:52:41   12 Q.            Why not?

14:52:47   13 A.            W e l l , y o u w a n t t o g e t a l o n g w i t h p e o p l e.     I m e a n,

14:52:53   14 y o u w o u l d n' t w a n t t o p i c k a f i g h t o r , l e t ' s s a y , h a v e

14:52:59   15 e x p l o s i o n t o g i v e a w a y y o u r w h e r e a b o u t s b u t y o u d o w a n t

14:53:05   16 t o m a k e f r i e n d s w i t h p e o p l e s o t h a t y o u c a n m a k e a

14:53:08   17 b u g - o u t l o c a t i o n w h e r e p e o p l e c a n g e t t o g e t h e r a n d

14:53:15   18 a c t u a l l y s u r v i v e t o g e t h e r, h a v e s k i l l s.

14:53:19   19 Q.            I s t h a t t h e p u r p o s e o f b e i n g a p r e p p e r, t o

14:53:21   20 s u r v i v e?

14:53:22   21 A.            Yes.

14:53:22   22 Q.            A n d a s a p r e p p e r, d o y o u w a n t t o m a i n t a i n a l o w

14:53:26   23 p r o f i l e i f t h e r e i s a c a t a s t r o p h i c e v e n t?

14:53:28   24 A.            Yes.

14:53:28   25 Q.            Is that part of why you don't pick fights with


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 232 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       232


14:53:31    1 o t h e r s?

14:53:31    2 A.             Yes.

14:53:31    3 Q.             N o w , w h a t k i n d s o f t h i n g s d o y o u d o f o r p r e p p i n g?

14:53:35    4 A.             W h a t k i n d o f t h i n g s?

14:53:36    5 Q.             Did you purchase food?

14:53:38    6 A.             F o o d , s n a r e s, a m m o , c h a n g e i s a g o o d t r a d e.          You

14:53:47    7 w a n t e d t h i n g s t h a t y o u c o u l d b a r t e r w i t h a s w e l l, s o y o u

14:53:53    8 bought seeds that you could grow.

14:53:56    9 Q.             Did you keep all of your prepper items at your

14:53:58   10 h o u s e?

14:54:01   11 A.             They were actually spread out.                        They were at the

14:54:06   12 m o b i l e h o m e , s o m e o f h i s w a s a t D a n R e e v e r' s b e c a u s e w h e n

14:54:11   13 w e h a d m o v e d o u t t o L i b e r a l t h e y w e r e i n a s t o r a g e u n i t

14:54:14   14 a t S p a c e - - S p a c e S t a t i o n S t o r a g e, a n d C u r t i s m o v e d t h a t

14:54:20   15 s t u f f o u t t o D a n D a y ' s - - o r D a n R e e v e r' s .

14:54:24   16 Q.             A n d l e t m e s t o p y o u t h e r e.       W h o ' s D a n R e e v e r?

14:54:27   17 A.             O n e o f h i s m i l i t i a g r o u p f r i e n d s.

14:54:29   18 Q.             And where did he live in relation to you?

14:54:31   19 A.             Where did he live?                 About 12 miles outside I think

14:54:35   20 a t R o a d 9 t h a t y o u w e n t d o w n t o g e t t o h i s h o u s e.

14:54:39   21 Q.             S o d i d h e l e t y o u s t o r e s o m e i t e m s a t h i s h o u s e?

14:54:42   22 A.             Yes.      He had a silo that he allowed Curtis to turn

14:54:46   23 i n t o a s t o r a g e u n i t.

14:54:48   24 Q.             A n d w h e n y o u p u r c h a s e d p r e p p i n g s u p p l i e s, w h o

14:54:51   25 w o u l d p u r c h a s e t h e m i n y o u r h o u s e h o l d?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 233 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    233


14:54:53    1 A.           Both of us.

14:54:54    2 Q.           Would you talk about what you were buying ahead of

14:54:58    3 time?

14:54:58    4 A.           Yes.

14:54:58    5 Q.           W o u l d y o u s t o r e t h e m t o g e t h e r?

14:55:01    6 A.           Yes.

14:55:03    7 Q.           And are you familiar with a chemical called

14:55:08    8 a l u m i n u m p o w d e r?

14:55:09    9 A.           No.

14:55:09   10 Q.           I s t h a t p a r t o f p r e p p i n g a s f a r a s y o u k n o w?

14:55:11   11 A.           No.

14:55:12   12 Q.           Do you know if any of that was stored at your

14:55:14   13 h o u s e?

14:55:14   14 A.           No.

14:55:20   15 Q.           S o w h e n y o u b o u g h t p r e p p e r s u p p l i e s, w o u l d y o u

14:55:23   16 t e l l C u r t i s a b o u t i t ?

14:55:24   17 A.           Yes.

14:55:24   18 Q.           A n d w h e n h e b o u g h t p r e p p e r s u p p l i e s, w o u l d h e t e l l

14:55:26   19 y o u a b o u t i t ?

14:55:27   20 A.           Yes.

14:55:27   21 Q.           Did Curtis ever tell you he bought aluminum powder

14:55:30   22 f o r p r e p p i n g?

14:55:31   23 A.           No.

14:55:32   24 Q.           N o w , i s b e i n g i n a m i l i t i a p a r t o f p r e p p i n g?

14:55:36   25 A.           You don't have to be in a militia to prep.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 234 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   234


14:55:38    1 Q.            Are there some aspects of being in a militia that

14:55:41    2 c o u l d b e h e l p f u l f o r p r e p p e r s?

14:55:43    3 A.            Yes.

14:55:43    4 Q.            W h a t a s p e c t s o f t h o s e?

14:55:46    5 A.            That you could have different bug-out locations

14:55:52    6 that you could put your supplies at those locations that

14:56:00    7 you'd be interested in making a bug-out.                               But it would

14:56:03    8 also bring other people together that would have other

14:56:07    9 s k i l l s, b e c a u s e y o u n e e d e d p e o p l e o f a v a r i e t y o f s k i l l s

14:56:11   10 t o a c t u a l l y s u r v i v e t o g e t h e r.

14:56:15   11 Q.            N o w , f r o m w h a t y o u k n e w, w e r e t h e r e m e m b e r s o f K S F

14:56:18   12 w h o w e r e p r e p p e r s?

14:56:21   13 A.            Yes.

14:56:21   14 Q.            Was the smaller cell that Curtis told you about

14:56:25   15 a n d - - p a r t o f p r e p p i n g?

14:56:28   16 A.            Gavin had -- Gavin Wright had just started

14:56:32   17 p r e p p i n g, a n d h e c l o s e d o f f h i s d i n i n g r o o m .     We took a

14:56:37   18 l o t o f o u r i t e m s o u t t h e r e.           We made several runs to

14:56:43   19 G a r d e n C i t y S a m ' s a n d w e ' d t a k e n a l o t o f o u r s t u f f t o

14:56:50   20 G a v i n' s .

14:56:50   21 Q.            So you knew Gavin Wright to be involved in some

14:56:53   22 p r e p p i n g?

14:56:53   23 A.            Him and I talked about it, and talked about

14:56:57   24 s u p p l i e s t h a t w e r e n e e d e d, a n d t h a t r e a l l y p r o m p t e d h i m .

14:57:01   25 H e s a i d h e h a d a l o t o f c a t c h i n g u p t o d o .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 235 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    235


14:57:04    1 Q.            When Curtis went to those meetings with his

14:57:07    2 s m a l l e r c e l l a t G & G , w a s t h a t p a r t o f p r e p p i n g?

14:57:11    3 A.            No.

14:57:11    4 Q.            Why not?

14:57:14    5 A.            Because you don't -- that had nothing to do with

14:57:18    6 w h a t w e w e r e d o i n g.

14:57:19    7 Q.            Why not?

14:57:20    8 A.            Because it --

14:57:25    9               M S . S C H M I D T:     Y o u r H o n o r, I ' m g o i n g t o o b j e c t o n

14:57:27   10 s p e c u l a t i o n a g a i n u n l e s s t h e r e' s f o u n d a t i o n f o r t h e f a c t

14:57:29   11 t h a t s h e k n o w s w h a t w a s g o i n g o n , s h e c a n n o t t e s t i f y

14:57:33   12 a b o u t w h a t s h e b e l i e v e s m i g h t b e g o i n g o n .

14:57:35   13               T H E C O U R T:       Can you lay a foundation as to how she

14:57:38   14 w o u l d k n o w t h e a n s w e r t o t h a t q u e s t i o n, M s . B e r k o w e r?

14:57:39   15               M S . B E R K O W E R:    Y e s , I c a n , Y o u r H o n o r.

14:57:41   16 B Y M S . B E R K O W E R:

14:57:42   17 Q.            Did Curtis tell you some things about what was

14:57:44   18 g o i n g o n a t G & G w h e n h e m e t w i t h h i s s m a l l e r c e l l?

14:57:47   19 A.            Yes.

14:57:47   20 Q.            Did you see that beaker of white liquid that you

14:57:51   21 r e c o g n i z e d a s e x p l o s i v e s a t G & G ?

14:57:52   22 A.            Yes.

14:57:53   23 Q.            And did you walk in on a meeting of the smaller

14:57:55   24 c e l l o n e t i m e w h e n y o u w e n t u p t h e r e a n d c o u l d n' t g e t

14:57:58   25 h o l d o f C u r t i s?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 236 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    236


14:57:59    1 A.            Yes.

14:57:59    2 Q.            Based on what you knew from those experiences and

14:58:02    3 f r o m h e a r i n g C u r t i s t a l k a b o u t i t , w a s t h e s m a l l e r c e l l,

14:58:05    4 b a s e d o n w h a t y o u k n o w , p a r t o f p r e p p i n g?

14:58:08    5 A.            No.

14:58:08    6 Q.            Why not?

14:58:10    7 A.            Because with their plans to do something to stop

14:58:18    8 refugee Muslims coming into the country has nothing to do

14:58:22    9 w i t h p r e p p i n g.

14:58:24   10 Q.            Now, let's talk a little bit more about your

14:58:27   11 r e l a t i o n s h i p w i t h C u r t i s i n t h e e a r l y f a l l o f 2 0 1 6 .

14:58:30   12               T H E C O U R T:     M s . B e r k o w e r, c a n I a s k y o u , a r e y o u

14:58:35   13 a b o u t f i n i s h e d w i t h y o u r e x a m i n a t i o n o r w o u l d t h i s b e a

14:58:37   14 g o o d t i m e f o r o u r a f t e r n o o n r e c e s s?

14:58:40   15               M S . B E R K O W E R:   It might be a good time for the

14:58:41   16 a f t e r n o o n r e c e s s, Y o u r H o n o r.

14:58:42   17               T H E C O U R T:     A l l r i g h t.    I was just watching the

14:58:44   18 c l o c k a n d I k n o w w e ' v e b e e n h e r e f o r o v e r a n h o u r a n d a

14:58:46   19 h a l f .     I t h i n k w e ' l l t a k e o u r a f t e r n o o n b r e a k, m e m b e r s o f

14:58:49   20 t h e j u r y .      Why don't we come back at 3:20.                        Remember the

14:58:53   21 a d m o n i t i o n o f t h e C o u r t.      We're in recess until then.

14:58:57   22               JUROR 2:           What time?

14:58:58   23               T H E C O U R T:     Oh, 3:20.          Am I not on?          Am I on?

14:59:05   24               T H E R E P O R T E R:   No.

14:59:06   25               T H E C O U R T:     W e l l , m y l i t t l e g r e e n l i g h t' s o n .   So,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 237 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        237


14:59:13    1 wow.        Apparently the powers that be have shut me down.

14:59:17    2 A l l r i g h t.       We'll be in recess until 3:20, members of the

14:59:20    3 jury.         R e m e m b e r t h e a d m o n i t i o n o f t h e C o u r t.

14:59:22    4               CLERK COOK:              All rise.

14:59:24    5               ( T h e j u r y l e f t t h e c o u r t r o o m, a f t e r w h i c h t h e

14:59:24    6 following proceedings were had:)

14:59:49    7               T H E C O U R T:     M s . H a r r i s, y o u m a y s t e p d o w n .

14:59:55    8 C o u n s e l, I g u e s s w e ' r e i n r e c e s s.

14:59:57    9               (A recess was taken from 2:59 to 3:23 P.M.)

14:59:57   10               ( T h e j u r y r e t u r n e d t o t h e c o u r t r o o m, a f t e r w h i c h

15:23:47   11 t h e f o l l o w i n g p r o c e e d i n g s w e r e h a d . )

15:23:56   12               T H E C O U R T:     Y o u m a y b e s e a t e d.

15:23:58   13               M s . B e r k o w e r, y o u m a y c o n t i n u e y o u r e x a m i n a t i o n.

15:24:14   14               M S . B E R K O W E R:     T h a n k y o u , Y o u r H o n o r.

15:24:16   15 B Y M S . B E R K O W E R:

15:24:17   16 Q.            M s . H a r r i s, l e t ' s t a l k n o w a l i t t l e b i t m o r e a b o u t

15:24:19   17 y o u r r e l a t i o n s h i p w i t h C u r t i s i n t h e e a r l y s u m m e r a n d

15:24:21   18 f a l l o f 2 0 1 6 .       A n d y o u s a i d e a r l i e r, w h e n y o u f i r s t m o v e d

15:24:26   19 b a c k t o L i b e r a l i n J u n e o f 2 0 1 6, t h i n g s w e r e g o o d b e t w e e n

15:24:29   20 y o u ?

15:24:30   21 A.            Yes.

15:24:31   22 Q.            A n d y o u c o n s i d e r e d r e k i n d l i n g y o u r r e l a t i o n s h i p?

15:24:34   23 A.            Yes.

15:24:35   24 Q.            Did that change over the summer of 2016 into the

15:24:38   25 f a l l ?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 238 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     238


15:24:39    1 A.            Yes.

15:24:39    2 Q.            H o w d i d i t c h a n g e?

15:24:43    3 A.            Curtis was gone all the time.                        H e w a s m o o d i e r,

15:24:51    4 p r e o c c u p i e d.    He just really didn't spend any time at

15:25:00    5 home.

15:25:00    6 Q.            Based on what he told you, where was he spending

15:25:02    7 all of his time?

15:25:04    8 A.            G & G.

15:25:06    9 Q.            And by the early fall of 2016, what was your

15:25:09   10 r e l a t i o n s h i p l i k e ?

15:25:11   11 A.            By the fall of 2016?

15:25:13   12 Q.            Yes.

15:25:14   13 A.            N o t v e r y w e l l.

15:25:16   14 Q.            W e r e t h e r e i s s u e s b e t w e e n y o u a t t h a t p o i n t?

15:25:19   15 A.            Yes.

15:25:19   16 Q.            W a s m o n e y o n e o f t h o s e i s s u e s?

15:25:21   17 A.            Yes.

15:25:22   18 Q.            W h a t w a s t h a t a b o u t?

15:25:25   19 A.            I had paid -- or I had loaned him $2100 to pay his

15:25:30   20 l o t r e n t w h e n I f i r s t g o t t h e r e a n d h e w a s p a y i n g m e

15:25:36   21 b a c k .

15:25:37   22 Q.            And was there this other conflict between you as

15:25:40   23 w e l l ?

15:25:41   24 A.            Yes.       There was people he was associating with

15:25:47   25 t h a t w e r e f e m a l e.        T h a t w a s a c o n f l i c t o f i n t e r e s t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 239 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 239


15:25:52    1 Q.            Did you consider breaking up?

15:25:54    2 A.            Yes.

15:25:56    3 Q.            And you mentioned earlier you had -- had you

15:26:00    4 looked for somewhere else to stay?

15:26:01    5 A.            Y e s , I c o n t a c t e d m y f r i e n d.

15:26:04    6 Q.            Now, on October 11th of 2016, did you call the

15:26:08    7 L i b e r a l P o l i c e D e p a r t m e n t t o r e p o r t C u r t i s?

15:26:11    8 A.            Yes.

15:26:12    9 Q.            What did you call him -- what did you call them to

15:26:14   10 r e p o r t h i m f o r ?

15:26:15   11 A.            D o m e s t i c v i o l e n c e.

15:26:17   12 Q.            How much time about had passed since you had seen

15:26:21   13 t h e w h i t e l i q u i d i n t h e b e a k e r a t G & G ?

15:26:24   14 A.            Maybe a week or two.

15:26:25   15 Q.            And did something happen between you and Curtis

15:26:27   16 t h a t d a y t h a t l e d t o y o u c a l l i n g t h e p o l i c e?

15:26:31   17 A.            Yes.

15:26:31   18 Q.            B e f o r e y o u c a l l e d t h e p o l i c e, h a d y o u c a l l e d

15:26:34   19 a n y o n e e l s e ?

15:26:35   20 A.            G a v i n.

15:26:36   21 Q.            And had this dispute started between you and

15:26:41   22 C u r t i s u p a t G & G ?

15:26:43   23 A.            Yes.         I stopped by there and told him I needed to

15:26:48   24 t a l k t o h i m a t t h e h o u s e, h e n e e d e d t o c o m e h o m e.

15:26:52   25 Q.            And did he -- did you get into an argument with


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 240 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 240


15:26:56    1 him in the parking lot of G & G?

15:26:58    2 A.           Well, it was inside of G & G.                   I went in and I

15:27:07    3 t o l d h i m h e n e e d e d t o c o m e h o m e, w e n e e d e d t o t a l k .

15:27:09    4 Q.           And did you want to talk to him about some of

15:27:13    5 t h e s e i s s u e s y o u j u s t m e n t i o n e d?

15:27:14    6 A.           Yes.       Yes, I did.

15:27:15    7 Q.           Did you -- did he end up leaving G & G?

15:27:21    8 A.           Yes.       First --

15:27:23    9 Q.           What was his mood like when he left G & G?

15:27:25   10 A.           He was mad because he told me, he said, "Well

15:27:29   11 G a v i n' s g o t t h i n g s t o d o . "     I said, "Well, we've got

15:27:31   12 i s s u e s t o w o r k o u t . "    I s a i d, " I n e e d r e s t .     I've got

15:27:34   13 t h i s p u p p y a l l t h e t i m e t h a t y o u g o t a n d y o u ' r e n o t

15:27:38   14 t a k i n g c a r e o f i t , a n d I n e e d a n a p , w e n e e d t o w o r k s o m e

15:27:42   15 t h i n g s o u t . "   H e h a d t o l d m e h e w o u l d j u s t g o o u t s i d e,

15:27:45   16 k i l l t h e p u p p y, a n d h e a d e d o u t t o m y c a r .        I told him if

15:27:51   17 h e k i l l e d t h e p u p p y, I ' d c a l l 9 1 1 o n h i m t h e n .

15:27:55   18 Q.           Okay.       Did this dispute lead to him smashing his

15:27:58   19 p h o n e?

15:27:58   20 A.           Y e s , h e s m a s h e d h i s p h o n e.

15:27:59   21 Q.           Did this argument then continue on later when you

15:28:02   22 g o t h o m e ?

15:28:02   23 A.           Yes.

15:28:03   24 Q.           W h e n y o u g o t h o m e , w h a t w a s h e d o i n g?

15:28:08   25 A.           W e l l , h e w a s a t t h e h o u s e b y t h e t i m e I g o t t h e r e,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 241 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     241


15:28:11    1 and he'd already put some of my belongings on the front

15:28:17    2 seat.

15:28:18    3 Q.            And was he saying stuff to you as he was doing

15:28:20    4 that?

15:28:20    5 A.            I d o n ' t r e c a l l e v e r y t h i n g t h a t w a s b e i n g s a i d.   I

15:28:25    6 t o l d h i m - - I s a i d t h a t w a s n' t a l l o f m y s t u f f.            I asked

15:28:30    7 him where my money was.                    He said he'd called the bank and

15:28:37    8 m a d e a r r a n g e m e n t s.   And I said, "Well, the stuff on the

15:28:42    9 l o v e s e a t' s n o t a l l m y s t u f f. "      I headed back to the

15:28:45   10 b e d r o o m.

15:28:46   11 Q.            Did the argument between you two continue to

15:28:48   12 e s c a l a t e w h e n y o u w e r e i n t h e h o u s e?

15:28:49   13 A.            Yes, it did.

15:28:50   14 Q.            And at some point did he put his hands on you?

15:28:57   15 A.            Yes.

15:28:57   16 Q.            W h a t d i d h e d o s p e c i f i c a l l y?

15:28:58   17 A.            W h e n I w a s h e a d i n g b a c k t o t h e b e d r o o m, I h a d m y

15:29:02   18 p h o n e i n o n e h a n d a n d m y p u r s e i n t h e o t h e r h a n d.          He had

15:29:06   19 t h r o w n a l l o f m y s t u f f t h a t w a s o n t h e l o v e s e a t a l l

15:29:11   20 a c r o s s t h e d i n i n g r o o m f l o o r a n d a c r o s s t h e w e i g h t b e n c h.

15:29:19   21 S o t h a t m a d e m e m a d .       I told him to pick it up.                    I said

15:29:23   22 " I f y o u d o n ' t , I ' l l c a l l 9 1 1 . "      And he said, "You're

15:29:28   23 g o n n a n e e d m o r e t h a n 9 1 1 t o d a y. "      So he headed back

15:29:33   24 t o w a r d s m e .    W e w e r e k i n d o f i n t h e h a l l w a y.       He was

15:29:35   25 f u r t h e r i n t h e b e d r o o m.     He grabbed my purse out of my


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 242 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                242


15:29:38    1 hand.        H e w e n t a f t e r m y p h o n e, t r y i n g t o g e t m y p h o n e o u t

15:29:41    2 of my left hand.               I w o u l d n' t l e t g o o f i t , s o I h a d

15:29:45    3 several injury marks down my arm and my hand.

15:29:47    4 Q.            D i d y o u e n d u p g o i n g o u t s i d e a t s o m e p o i n t?

15:29:50    5 A.            Yes.     I g o t p a s t - - I t u r n e d a r o u n d, g o t - - w e n t

15:29:56    6 o v e r a l l t h e s t u f f t h a t w a s i n t h e f l o o r, g o t o u t t h e

15:29:59    7 f r o n t d o o r , a n d w e n t t o h i s s t r e e t.

15:30:03    8 Q.            A n d w h e n y o u w e r e o u t s i d e, w h a t w a s h e d o i n g?

15:30:07    9 A.            H e c a m e t o t h e d o o r , t o t h e d e c k, a n d h e t o l d m e ,

15:30:15   10 h e s a i d , " I f y o u c a l l 9 1 1 , I ' l l k i l l y o u a n d a l l y o u r

15:30:20   11 f a m i l y. " S o t h e r e w e r e n e i g h b o r s o u t w o r k i n g.   They were

15:30:24   12 k i n d o f w a t c h i n g h i m - -

15:30:26   13 Q.            And did he start doing something with firearms at

15:30:29   14 s o m e p o i n t?

15:30:29   15 A.            Yes, he did.

15:30:29   16 Q.            What did he do?

15:30:31   17 A.            He started carrying firearms out to his vehicle

15:30:34   18 a n d p u t t i n g t h e m i n h i s v e h i c l e.

15:30:36   19 Q.            How many guns did he put in his car?

15:30:38   20 A.            I ' d s a y s i x t o e i g h t.

15:30:39   21 Q.            And what did he do after he put them in his car?

15:30:42   22 A.            W e l l , h e g o t o n e o u t o f m y c o n s o l e.     He got his

15:30:49   23 i P a d .    H e t o l d m e t h a t h e w a s l e a v i n g, h e w a s g o i n g t o

15:30:55   24 C r i c k e t t o g e t a n e w p h o n e.

15:30:56   25 Q.            A n d d o y o u k n o w w h e r e h e w e n t a f t e r t h a t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 243 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   243


15:31:00    1 A.           No, I don't.

15:31:01    2 Q.           N o w , a f t e r t h a t, d i d y o u m a k e a p h o n e c a l l?

15:31:06    3 A.           Y e s , I c a l l e d 9 1 1 , g a v e t h e m t h e t a g n u m b e r.

15:31:08    4 Q.           W e l l , l e t ' s b a c k u p a m i n u t e.    You mentioned you

15:31:11    5 c a l l e d G a v i n W r i g h t a t s o m e p o i n t?

15:31:13    6 A.           W e l l , I c a l l e d G a v i n w h i l e h e w a s s t i l l t h e r e.

15:31:16    7 Q.           You called Gavin was Curtis was still at the

15:31:19    8 h o u s e?

15:31:19    9 A.           Yes.

15:31:19   10 Q.           What did you call Gavin for?

15:31:22   11 A.           Since it was about closing time, I thought maybe

15:31:25   12 h e w o u l d c o m e g e t C u r t i s, t a k e h i m t o h a v e a b e e r, c a l m

15:31:29   13 h i m d o w n s o I c o u l d g e t a l l o f m y b e l o n g i n g s o u t o f t h e

15:31:32   14 h o u s e.

15:31:33   15 Q.           And what did Gavin tell you?

15:31:36   16 A.           Gavin said, "Well, he's just getting frustrated

15:31:39   17 w i t h y o u . "      And I said, "Well, I said something about

15:31:44   18 h e ' s o n l y s u p p o s e d t o b e u p t h e r e t h r e e d a y s a n d n o w h e ' s

15:31:47   19 u p t h e r e a l l t h e t i m e. "      A n d h e s a i d, " W e l l , h e ' s j u s t

15:31:50   20 g e t t i n g f r u s t r a t e d w i t h y o u " a n d h u n g u p o n m e .

15:31:52   21 Q.           After that, did you call 911?

15:31:56   22 A.           Yes, I did, after Curt left.

15:31:58   23 Q.           A n d d i d o f f i c e r s c o m e t o y o u r h o u s e?

15:31:59   24 A.           Yes, they did.

15:32:01   25 Q.           W h e n o f f i c e r s c a m e t o y o u r h o u s e, d i d y o u t e l l


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 244 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  244


15:32:04    1 them about this dispute you just described between you

15:32:06    2 a n d C u r t i s?

15:32:06    3 A.            Yes, I did.

15:32:07    4 Q.            Did you also tell them about what you had seen at

15:32:10    5 G & G?

15:32:12    6 A.            Yes.

15:32:15    7 Q.            Now, when you told them about what you had seen at

15:32:19    8 G & G a b o u t o n e t o t w o w e e k s e a r l i e r, d i d y o u k n o w

15:32:23    9 whether or not there would still be any remnants of what

15:32:26   10 y o u h a d s e e n o v e r a t G & G ?

15:32:28   11 A.            No.

15:32:29   12 Q.            And when you told the police officer about what

15:32:32   13 y o u h a d s e e n a t G & G , d i d y o u h a v e a n y i d e a w h e t h e r o r

15:32:36   14 n o t l a w e n f o r c e m e n t k n e w a b o u t w h a t w a s g o i n g o n o v e r

15:32:38   15 t h e r e a t t h a t p o i n t i n t i m e ?

15:32:39   16 A.            No, no.

15:32:41   17 Q.            So as far as you knew, this was the first that law

15:32:44   18 e n f o r c e m e n t w a s g o i n g t o h e a r a b o u t t h i s ?

15:32:46   19 A.            Yes.

15:32:51   20 Q.            N o w , a s y o u w e r e w i t h t h e o f f i c e r s i n y o u r h o u s e,

15:32:53   21 d i d t h e y s t a r t l o o k i n g a r o u n d t h e h o u s e?

15:32:54   22 A.            Yes, they were going to do a search because I was

15:32:56   23 a r e s i d e n t o f t h e h o u s e a s w e l l.

15:33:00   24 Q.            A n d a t s o m e p o i n t d i d t h e y g e t t h e F B I i n v o l v e d?

15:33:05   25 A.            Yes.     O f f i c e r O t t c a m e o u t o f C u r t i s' m a n c a v e a n d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 245 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  245


15:33:12    1 asked -- he showed me a bullet and he said, Does he have

15:33:15    2 a gun that will shoot this .50 cal?                             And I said, "Yes, he

15:33:19    3 does," and I described it to him.                           A n d s o h e s a i d, " W e

15:33:22    4 h a v e t o s t o p t h e s e a r c h a t t h i s t i m e.         This is above my

15:33:26    5 p a y g r a d e.      We'll need to go up downtown and talk to

15:33:30    6 somebody else."

15:33:30    7 Q.            A n d d i d y o u , i n f a c t, k n o w C u r t i s t o h a v e a g u n

15:33:33    8 t h a t w o u l d s h o o t a . 5 0 c a l i b e r b u l l e t?

15:33:35    9 A.            Yes, I did.

15:33:35   10 Q.            Where did he keep that gun?

15:33:37   11 A.            O r i g i n a l l y h e k e p t i t a t h i s f a t h e r' s i n O k l a h o m a.

15:33:41   12 Q.            And at the time of the officer -- at the time the

15:33:44   13 o f f i c e r w a s a t y o u r h o u s e t h a t d a y , w h e r e w a s t h a t g u n

15:33:47   14 b e i n g k e p t ?

15:33:49   15 A.            I t w a s n ' t a t C u r t i s' h o u s e.     I k n e w t h a t.     So it

15:33:56   16 h a d t o b e e i t h e r a t G a v i n' s , D a n R e e v e r' s , o r K e n

15:34:03   17 F r a u l i' s .

15:34:03   18 Q.            And what makes you think that it was at one of

15:34:06   19 t h o s e t h r e e p l a c e s?

15:34:08   20 A.            Because --

15:34:11   21 Q.            Are those three places where Gavin -- where Curtis

15:34:14   22 h a d p r e v i o u s l y t a k e n f i r e a r m s t o b e s t o r e d?

15:34:16   23 A.            Yes.

15:34:23   24 Q.            N o w , w h i l e t h e o f f i c e r s w e r e i n t h e l i v i n g r o o m,

15:34:25   25 d i d t h e y a l s o n o t i c e s o m e h a n d w r i t t e n m a t e r i a l s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 246 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         246


15:34:27    1 A.            Yes.

15:34:27    2 Q.            W h a t d i d t h e y n o t i c e?

15:34:28    3 A.            We were --

15:34:29    4               M R . F E D E R I C O:     I'm going to object at this point

15:34:31    5 a s t o s p e c u l a t i o n.

15:34:35    6               T H E C O U R T:    Was the witness present when the

15:34:38    7 o f f i c e r s n o t i c e d t h e m?

15:34:39    8               M S . B E R K O W E R:     I ' l l e s t a b l i s h t h a t , Y o u r H o n o r.

15:34:40    9               T H E C O U R T:    A l l r i g h t.

15:34:41   10 B Y M S . B E R K O W E R:

15:34:41   11 Q.            W h e n t h e o f f i c e r s w e r e i n y o u r h o u s e, d i d y o u

15:34:43   12 s t a n d i n t h e l i v i n g r o o m f o r a t i m e w i t h o n e o f t h e

15:34:45   13 o f f i c e r s?

15:34:46   14 A.            Yes.

15:34:46   15 Q.            While you were standing with him, did he ask you

15:34:49   16 a b o u t s o m e h a n d w r i t t e n m a t e r i a l s l o c a t e d i n t h e l i v i n g

15:34:53   17 r o o m ?

15:34:53   18 A.            Yes.      He was originally asking me about what

15:34:57   19 v i d e o s h a d b e e n w a t c h e d o n t h e t e l e v i s i o n.

15:35:02   20 Q.            How did those come up?

15:35:04   21 A.            Well, they wanted to know --

15:35:07   22               M R . F E D E R I C O; Y o u r H o n o r, o b j e c t i o n.      H e a r s a y.

15:35:11   23               M S . B E R K O W E R:     I would ask for effect on a

15:35:13   24 l i s t e n e r.     She's explaining why she did something that

15:35:16   25 s h e d i d .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 247 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    247


15:35:16    1               T H E C O U R T:     I'm going to allow her to answer that

15:35:18    2 q u e s t i o n y o u a s k e d.

15:35:21    3 A.            There was -- they're wanting to know what type --

15:35:26    4 what type of television it was because there was also a

15:35:28    5 l a p t o p l a y i n g t h e r e, t h e r e w a s a l s o t h e R o k u , a n d t h e r e

15:35:37    6 was an Xbox.

15:35:38    7 B Y M S . B E R K O W E R:

15:35:39    8 Q.            W e l l , l e t ' s t a k e a s t e p b a c k a m o m e n t.       How did

15:35:40    9 this subject of videos come up while the officers were in

15:35:43   10 y o u r h o u s e t h a t d a y ?

15:35:43   11 A.            I t o l d t h e m t h a t C u r t i s h a d b e e n w a t c h i n g v i d e o s.

15:35:47   12 Q.            W h a t k i n d o f v i d e o s?

15:35:49   13 A.            T o m a k e e x p l o s i v e s.

15:35:50   14 Q.            And based on that did they ask you more questions

15:35:52   15 a b o u t t h a t ?

15:35:53   16 A.            Yes.       They wanted to know if it had gone through

15:35:56   17 t h e X b o x o r i f i t h a d g o n e t h r o u g h t h e l a p t o p o r h o w h e

15:36:02   18 h a d b e e n a b l e t o v i e w t h o s e.       And I told him that he used

15:36:05   19 t h e R o k u .       We're standing over there by the television

15:36:12   20 a n d t h e r e' s n o t e b o o k s l a y i n g o u t a n d t h e y h a v e C u r t i s'

15:36:17   21 h a n d w r i t i n g o n t h e m.

15:36:18   22 Q.            A n d l e t ' s b a c k u p a m i n u t e.     From the time you've

15:36:20   23 k n o w n C u r t i s, h a v e y o u b e c o m e f a m i l i a r w i t h h i s

15:36:22   24 h a n d w r i t i n g?

15:36:23   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 248 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    248


15:36:23    1 Q.            Is that how you knew those notebooks had his

15:36:26    2 handwriting on it?

15:36:26    3 A.            Yes.

15:36:26    4 Q.            And what happened when the officer noticed the

15:36:28    5 n o t e b o o k s?

15:36:29    6 A.            H e l o o k e d a t i t a n d i t w a s t o - - b a s i c a l l y, " T o

15:36:38    7 W h o m I t M a y C o n c e r n, w e , t h e p e o p l e. "

15:36:45    8               M R . F E D E R I C O:   Y o u r H o n o r, o b j e c t i o n.     Hearsay and

15:36:47    9 n o n r e s p o n s i v e.

15:36:47   10               T H E C O U R T:    O v e r r u l e d.   This testimony is not for

15:36:50   11 t h e t r u t h o f t h e m a t t e r a s s e r t e d b y a n o t h e r d e c l a r a n t.

15:36:52   12 S h e ' s t e s t i f y i n g a s t o w h a t s h e s a w a n d s h e ' s t e s t i f y i n g

15:36:55   13 a s t o q u e s t i o n s a s k e d h e r .       I t ' s n o t h e a r s a y.   You may

15:36:58   14 p r o c e e d.

15:37:00   15               M S . B E R K O W E R:   I think I forgot the question so

15:37:02   16 I ' l l r e p h r a s e.

15:37:03   17 B Y M S . B E R K O W E R:

15:37:04   18 Q.            W h e n t h e o f f i c e r s a w t h e n o t e b o o k s, d i d h e a s k y o u

15:37:10   19 q u e s t i o n s a b o u t t h e m?

15:37:11   20 A.            H e a s k e d m e i f t h a t w a s C u r t i s' h a n d w r i t i n g.

15:37:13   21 Q.            What did you tell him?

15:37:15   22 A.            And I told him yes and he read on.                           And he said

15:37:19   23 t h i s i s a m a n i f e s t o.       And that was the first time I had

15:37:22   24 h e a r d t h e w o r d " m a n i f e s t o. "

15:37:24   25 Q.            So did you -- were you familiar prior to that time


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 249 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     249


15:37:28    1 w h a t t h o s e n o t e b o o k s c o n t a i n e d?

15:37:30    2 A.             They contained what they were going to make

15:37:34    3 p u b l i c.       O n c e t h e y d i d a n i n c i d e n t, t h e y w e r e g o i n g t o

15:37:40    4 make a document -- as I've said in the past -- a document

15:37:44    5 a n d p u t i t o n a g o v e r n m e n t d o o r.

15:37:46    6 Q.             What was it -- what was your understanding of what

15:37:49    7 t h e s e h a n d w r i t t e n n o t e s w e r e?

15:37:52    8 A.             It was telling them that if the instances kept

15:37:56    9 g o i n g o n , t h e y k e p t b r i n g i n g i n m o r e M u s l i m r e f u g e e s,

15:37:59   10 t h a t m o r e i n c i d e n c e s l i k e w h a t h a d j u s t h a p p e n e d w o u l d

15:38:03   11 h a p p e n a g a i n.

15:38:03   12 Q.             Now, have you actually read these materials before

15:38:06   13 t h a t d a y ?

15:38:07   14 A.             No, I had not.

15:38:08   15 Q.             S o w h e n y o u s a w t h e m, d i d y o u k n o w t h e c o n t e n t o f

15:38:11   16 w h a t w a s i n s i d e?

15:38:12   17 A.             No, I did not.

15:38:13   18 Q.             So how did you know that this was the type of

15:38:17   19 d o c u m e n t t h a t w a s g o i n g t o b e p o s t e d o n t h e g o v e r n m e n t

15:38:19   20 b u i l d i n g?

15:38:21   21 A.             T h e o f f i c e r s t a r t e d r e a d i n g, l i k e I s a i d.

15:38:25   22 Q.             W a s h e r e a d i n g o u t l o u d o r t o h i m s e l f?

15:38:28   23 A.             No, he was reading out loud and asked me about the

15:38:30   24 c o n t e n t o f t h e m .      And I also had known that Curtis was

15:38:36   25 g o i n g t o m a k e t h i s d o c u m e n t.       T h e y w e r e n' t g o i n g t o d o i t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 250 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   250


15:38:41    1 h a n d w r i t t e n.    T h e y w a n t e d t o m a k e a d o c u m e n t t h a t d i d n' t

15:38:45    2 h a v e t h e i r f i n g e rp r i n t s o r w h a t e v e r e l s e o n i t .

15:38:48    3 Q.            S o l e t ' s t a l k m o r e a b o u t i t f o r a m o m e n t.      You

15:38:51    4 s a i d y o u k n e w C u r t i s w a s g o i n g t o w r i t e a d o c u m e n t?

15:38:53    5 A.            Yes.

15:38:53    6 Q.            H a n d w r i t t e n.   H o w d i d y o u k n o w t h a t?

15:38:55    7 A.            W e l l , t h e y d i d n' t w a n t i t h a n d w r i t t e n.    They

15:38:58    8 w a n t e d t o p r o d u c e t h e d o c u m e n t s o t h a t i t c o u l d n' t b e

15:39:02    9 t r a c e d b a c k t o t h e m, a n y e v i d e n c e.       So he was going to

15:39:07   10 u s e a s m a l l - - h e ' d t a k e n a l i t t l e s m a l l, s i l v e r t a b l e t

15:39:11   11 u p t o G & G t o - - t h a t h a d W o r d p r o c e s s o n i t .

15:39:17   12 Q.            And the purpose of that was to do what?

15:39:19   13 A.            T o m a k e t h e i r d o c u m e n t.

15:39:21   14 Q.            T o t y p e i t u p i n s o m e f a s h i o n?

15:39:23   15 A.            Yes.

15:39:25   16 Q.            So after the officer started reading through the

15:39:28   17 h a n d w r i t t e n m a t e r i a l s, w h a t d i d h e d o n e x t ?

15:39:31   18 A.            What did he do next?                 L i k e I s a i d, a b o u t t h a t t i m e

15:39:39   19 i s w h e n t h e y c o m e o u t a n d s h u t t h e s e a r c h d o w n a n d s a i d

15:39:44   20 I ' d h a v e t o g o d o w n t o w n t a l k t o s o m e b o d y f r o m a d i f f e r e n t

15:39:49   21 d e p a r t m e n t, a n d t h e y w e r e g o i n g t o h a v e t o f i l e f o r a

15:39:54   22 s e a r c h w a r r a n t t h r o u g h t h e c o u r t.

15:39:55   23 Q.            And was that when the officer said this was above

15:39:58   24 h i s p a y g r a d e?

15:39:59   25 A.            Yes, Officer Ott.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 251 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      251


15:40:05    1 Q.           Now, after that time did you go down to the police

15:40:09    2 d e p a r t m e n t?

15:40:09    3 A.           Yes, I did.

15:40:10    4 Q.           D i d y o u m e e t w i t h o f f i c e r s f r o m o t h e r a g e n c i e s?

15:40:13    5 A.           Yes, I did.

15:40:15    6 Q.           Who did you meet with?

15:40:16    7 A.           I met with Amy Kuhn from FBI, and I met with an

15:40:24    8 o f f i c e r, I t h i n k h i s f i r s t n a m e w a s J a s o n, f r o m K B I .

15:40:28    9 Q.           A n d d i d y o u m e e t w i t h t h e m f o r a n e x t e n d e d t i m e?

15:40:33   10 A.           I was there until 2:00 A.M.

15:40:35   11 Q.           And what did you tell them?

15:40:38   12 A.           E v e r y t h i n g.

15:40:39   13 Q.           Did you tell them about what you had seen at G &

15:40:42   14 G ?

15:40:42   15 A.           Yes.

15:40:42   16 Q.           Did you tell them about the things that you

15:40:44   17 t e s t i f i e d h e r e t o d a y?

15:40:45   18 A.           Yes.

15:40:49   19 Q.           The next day, did you take the FBI to a particular

15:40:53   20 l o c a t i o n?

15:40:54   21 A.           Yes.

15:40:54   22 Q.           W h e r e d i d y o u t a k e t h e m?

15:40:56   23 A.           I t o o k t h e m o u t t o G a v i n W r i g h t' s h o m e i n

15:41:00   24 O k l a h o m a.

15:41:01   25 Q.           Why did you do that?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 252 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      252


15:41:02    1 A.            S o t h a t t h e y c o u l d g e t t h e c o o r d i n a t e s c o r r e c t.

15:41:05    2 Q.            T h a t ' s a p l a c e y o u ' d b e e n t o b e f o r e?

15:41:07    3 A.            Yes.

15:41:07    4 Q.            And so were you helping them locate that

15:41:10    5 r e s i d e n c e?

15:41:11    6 A.            Yes.

15:41:16    7               M S . B E R K O W E R:   Now, if we could have what's been

15:41:17    8 m a r k e d a s G o v e r n m e n t' s E x h i b i t 4 - 1 3 , p l e a s e.    And I think

15:41:28    9 a c t u a l l y t h i s o n e h a s a l r e a d y b e e n a d m i t t e d.     No?

15:41:34   10               T H E C O U R T:    Well, unless it's admitted as a

15:41:37   11 d e f e n s e e x h i b i t, I d o n ' t s h o w i t w a s m a r k e d a s a n

15:41:40   12 e x h i b i t - - a d m i t t e d.

15:41:40   13 B Y M S . B E R K O W E R:

15:41:41   14 Q.            Okay.       M s . H a r r i s, c o u l d y o u t e l l m e w h a t ' s i n

15:41:46   15 G o v e r n m e n t' s E x h i b i t 4 - 1 3 ?

15:41:51   16 A.            I t ' s a p i c t u r e o f t h e l i v i n g r o o m.

15:41:54   17 Q.            Is that the living room in the house you lived in

15:41:56   18 w i t h M r . A l l e n?

15:41:57   19 A.            Yes.

15:41:57   20 Q.            I s t h a t w h a t i t l o o k e d l i k e w h e n y o u l i v e d t h e r e?

15:42:01   21 A.            For the most part, yes.

15:42:03   22               M S . B E R K O W E R:   Y o u r H o n o r, I ' d a s k t o h a v e t h i s

15:42:04   23 e x h i b i t a d m i t t e d i n t o e v i d e n c e.

15:42:06   24               M R . F E D E R I C O:   N o o b j e c t i o n, Y o u r H o n o r.

15:42:09   25               T H E C O U R T:    E x h i b i t 4 - 1 3 i s a d m i t t e d.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 253 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      253


15:42:13    1              It probably parallels the Exhibit 9-12 that you

15:42:16    2 m a y h a v e a d m i t t e d e a r l i e r w i t h t h e s a m e w i t n e s s, d e f e n s e

15:42:19    3 e x h i b i t.

15:42:19    4              M S . B E R K O W E R:    T h a n k y o u , Y o u r H o n o r.

15:42:20    5              T H E C O U R T:     B u t , n e v e r t h e l e s s, 4 - 1 3 i s a d m i t t e d.

15:42:24    6 B Y M S . B E R K O W E R:

15:42:24    7 Q.           M s . H a r r i s, y o u s a i d y o u w e r e i n t h e l i v i n g r o o m

15:42:26    8 when you were with the officer and he's noticing the

15:42:29    9 n o t e b o o k s?

15:42:29   10 A.           Yes.

15:42:29   11 Q.           Could you point on the screen where you were

15:42:32   12 s t a n d i n g?

15:42:36   13 A.           We'd moved the cage out of the way, so right about

15:42:42   14 i n t h e r e.

15:42:42   15 Q.           W h e r e w a s t h e o f f i c e r s t a n d i n g?

15:42:44   16 A.           Next to me.

15:42:46   17 Q.           You said he noticed the notebooks as you were

15:42:49   18 l o o k i n g a t t h e T V ?

15:42:50   19 A.           Yes.       T h e y ' r e r i g h t t h e r e.

15:42:52   20 Q.           That's where the notebooks were?

15:42:57   21 A.           Yeah.

15:42:57   22 Q.           A n d a f t e r h e r e a d y o u t h e n o t e b o o k s, w h a t d i d h e

15:43:01   23 d o w i t h t h e m ?

15:43:09   24 A.           He kept 'em.             I m e a n, l i k e I s a i d, n e x t t h i n g I

15:43:12   25 k n o w I w a s b e i n g t o l d t h a t t h e y w e r e g o i n g t o h a v e t o


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 254 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 254


15:43:14    1 shut down the consent I'd gave them for the search and

15:43:23    2 they would have to order or get a court order search for

15:43:28    3 the premises and I would have to go downtown and talk to

15:43:32    4 s o m e o n e.

15:43:34    5 Q.           Now, after -- you said you stayed at the police

15:43:37    6 department and met with the FBI and KBI until about 2:00

15:43:41    7 A.M.?

15:43:41    8 A.           Yes.

15:43:41    9 Q.           A f t e r t h a t , d i d y o u g o b a c k h o m e t h a t n i g h t?

15:43:44   10 A.           No.

15:43:44   11 Q.           What kind of a place did you go to?

15:43:46   12 A.           I w e n t t o a s a f e h o u s e.

15:43:48   13 Q.           A n d a b o u t a w e e k l a t e r, d i d y o u r e c e i v e m o n e y f r o m

15:43:51   14 t h e F B I ?

15:43:52   15 A.           Yes.

15:43:52   16 Q.           H o w m u c h m o n e y d i d y o u r e c e i v e?

15:43:54   17 A.           15,000.

15:43:56   18 Q.           Had anyone told you you were going to get that

15:43:58   19 m o n e y b e f o r e t h e y a c t u a l l y h a n d e d i t t o y o u ?

15:44:00   20 A.           No.

15:44:01   21 Q.           Had you already told the police department and the

15:44:03   22 F B I w h a t y o u k n e w b e f o r e y o u w e r e p a i d?

15:44:05   23 A.           Yes.

15:44:07   24 Q.           Did anyone ever tell you, before you met with the

15:44:10   25 F B I a n d t h e p o l i c e d e p a r t m e n t, t h a t i f y o u t a l k e d t o t h e m


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 255 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     255


15:44:12    1 you would be paid?

15:44:14    2 A.           No.

15:44:15    3 Q.           Anyone even hint at that?

15:44:17    4 A.           No.

15:44:18    5 Q.           Have you been paid since that day?

15:44:20    6 A.           No.

15:44:22    7 Q.           H a v e y o u b e e n p r o m i s e d a n y f u t u r e p a y m e n t?

15:44:24    8 A.           No.

15:44:25    9 Q.           Even a hint of one?

15:44:26   10 A.           No.

15:44:28   11 Q.           N o w , b a c k i n O c t o b e r 2 0 1 6, w h e n y o u g o t t h a t

15:44:31   12 m o n e y, w h a t d i d y o u u s e i t f o r ?

15:44:32   13 A.           I u s e d i t t o r e l o c a t e.

15:44:34   14              M R . F E D E R I C O:   O b j e c t i o n, Y o u r H o n o r.   R e l e v a n c e.

15:44:36   15              T H E C O U R T:    O v e r r u l e d.   You may answer the

15:44:39   16 q u e s t i o n.

15:44:40   17 A.           I u s e d t h e m o n e y t o r e l o c a t e.

15:44:44   18 B Y M S . B E R K O W E R:

15:44:44   19 Q.           W h y d i d y o u w a n t t o r e l o c a t e?

15:44:46   20 A.           ' C a u s e I d i d n' t f e e l s a f e o u t i n L i b e r a l, a n d a l s o

15:44:52   21 I h a d d o c t o r s' v i s i t s I n e e d e d t o g o t o .

15:44:55   22 Q.           A f t e r y o u r e l o c a t e d, d i d s o m e o n e w o r k i n g f o r

15:44:59   23 d e f e n d a n t A l l e n' s l a w y e r t r a c k y o u d o w n a n d f i n d y o u a t

15:45:01   24 y o u r n e w l o c a t i o n?

15:45:02   25 A.           Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 256 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    256


15:45:02    1 Q.           Did he ask you point blank how much money you got

15:45:05    2 from the FBI?

15:45:07    3 A.           He did ask, yes.

15:45:08    4 Q.           And what did you tell him?

15:45:11    5 A.           I ' d g o t t e n 2 5 0 0.

15:45:13    6 Q.           Why did you tell him you only got 2500 instead of

15:45:16    7 15,000?

15:45:16    8 A.           ' C a u s e i t w a s n o n e o f h i s b u s i n e s s.

15:45:18    9 Q.           And after you got the 15,000 payment did you --

15:45:22   10 $ 1 5 , 0 0 0 p a y m e n t, d i d y o u , i n f a c t , l e a v e L i b e r a l?

15:45:25   11 A.           Yes, I did.

15:45:27   12 Q.           W h e n y o u l e f t, d i d y o u l e a v e w i t h t h e m o b i l e h o m e

15:45:29   13 y o u h a d b e e n l i v i n g i n w i t h d e f e n d a n t A l l e n?

15:45:31   14 A.           Yes.

15:45:31   15 Q.           When you left with the mobile home, who had the

15:45:35   16 t i t l e t o i t ?

15:45:35   17 A.           I did.

15:45:36   18 Q.           H a d C u r t i s e v e r r e g i s t e r e d i t w i t h t h e c o u n t y?

15:45:39   19 A.           No.

15:45:40   20 Q.           Had he ever paid taxes on it?

15:45:43   21 A.           N o t a t t h e c o u n t y.

15:45:44   22 Q.           And had you put some of your own money into it

15:45:46   23 w h e n y o u l i v e d t h e r e?

15:45:47   24 A.           Yes.

15:45:49   25 Q.           W h e n y o u m o v e d i n i t w i t h h i m i n J u n e 2 0 1 6, d i d


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 257 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    257


15:45:52    1 you have any other home?

15:45:53    2 A.            No.

15:45:53    3 Q.            A n d i f y o u h a d l e f t t h e m o b i l e h o m e b e h i n d, w h a t

15:45:56    4 was your understanding of what would have happened to it?

15:45:58    5 A.            The mobile home park would have seized it for

15:46:02    6 abandonment and for nonpayment of lot rent.

15:46:04    7 Q.            How far behind was the lot rent?

15:46:08    8 A.            I k n o w i t w a s a t l e a s t u p - t o - d a t e i n S e p t e m b e r.        I

15:46:16    9 don't know if October had been paid.                             I did talk to say

15:46:20   10 C e z a r [ p h o n e t i c] , t h e m a n a g e r, a n d I t o l d h i m I w a s g o i n g

15:46:26   11 t o t a k e t h e m o b i l e h o m e .       And he said that was fine with

15:46:28   12 h i m .     As long as it was removed by November 11th, no lot

15:46:32   13 m o n i e s w o u l d b e d u e .

15:46:34   14 Q.            Okay.       Now, you mentioned earlier that the day

15:46:41   15 t h a t y o u c a l l e d t h e p o l i c e a n d M r . A l l e n - - t h e d a y o f

15:46:46   16 t h i s d o m e s t i c d i s p u t e, M r . A l l e n h a d l e f t y o u r h o u s e a n d

15:46:50   17 h e h a d t a k e n s o m e f i r e a r m s w i t h h i m ?

15:46:52   18 A.            Yes.

15:46:53   19 Q.            And you also said that you knew him to keep some

15:46:56   20 f i r e a r m s a t D a n R e e v e r' s h o u s e?

15:46:59   21 A.            Yes.

15:47:01   22               M S . B E R K O W E R:   N o w , i f w e c o u l d h a v e G o v e r n m e n t' s

15:47:04   23 E x h i b i t 1 7 7 - 0 0 , p l e a s e, w i t h o u t s h o w i n g i t .   Thank you.

15:47:04   24 B Y M S . B E R K O W E R:

15:47:17   25 Q.            M i s s H a r r i s, d o y o u r e c o g n i z e w h a t ' s i n t h i s


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 258 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     258


15:47:19    1 p h o t o?

15:47:20    2 A.            Yes.

15:47:20    3 Q.            W h a t ' s i n t h a t p h o t o?

15:47:22    4 A.            S o m e o f C u r t i s' g u n s, s o m e o f C u r t i s' d a d ' s g u n s,

15:47:28    5 older guns.

15:47:29    6 Q.            And is it your -- are those -- do you recognize

15:47:32    7 those to look like -- let me rephrase that.

15:47:36    8               Is that an accurate representation of what the

15:47:39    9 guns looked like when you knew him to have them?

15:47:43   10 A.            Yes.

15:47:43   11               M S . B E R K O W E R:      Y o u r H o n o r, I ' d a s k t o a d m i t t h i s

15:47:47   12 p h o t o, G o v e r n m e n t' s E x h i b i t 1 7 7 - 0 3 .

15:47:55   13               M R . F E D E R I C O:      N o o b j e c t i o n, Y o u r H o n o r.

15:47:57   14               M R . P R A T T:       N o o b j e c t i o n, Y o u r H o n o r.

15:47:58   15               M S . S C H M I D T:      N o o b j e c t i o n, Y o u r H o n o r.

15:47:59   16               T H E C O U R T:       1 7 7 - 0 3 i s a d m i t t e d.

15:48:08   17               M S . B E R K O W E R:      A n d m a y w e p u b l i s h, Y o u r H o n o r?

15:48:10   18               T H E C O U R T:       You may.

15:48:10   19               M S . B E R K O W E R:      There it is.           Thank you.

15:48:12   20 B Y M S . B E R K O W E R:

15:48:13   21 Q.            O n t h e p h o t o s t h e r e' s s o m e o l d e r g u n s a n d s o m e

15:48:16   22 n e w e r g u n s ?

15:48:17   23 A.            Yes.

15:48:17   24 Q.            C o u l d y o u p o i n t o u t t h e n e w e r o n e s i n t h e p h o t o.

15:48:20   25 A.            The two end guns.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 259 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    259


15:48:21    1 Q.            And are any of these the part of the set of guns

15:48:25    2 that Curtis loaded into his truck and took with him the

15:48:28    3 day that you called 911?

15:48:35    4 A.            M a y b e t h e o n e o n t h e l e f t [ i n d i c a t i n g] .

15:48:38    5 Q.            Could you point to the one that you're referring

15:48:40    6 t o , p l e a s e.      W h e n y o u ' r e s a y i n g " m a y b e, " h o w s u r e a r e y o u

15:48:46    7 whether or not he took that gun out of your house and put

15:48:49    8 it in his truck that day?

15:48:53    9 A.            I really can't see the whole -- he carried out one

15:48:58   10 t h a t w a s c o m p l e t e l y c a m o u f l a g e d i n t h r e e d i f f e r e n t

15:49:01   11 c o l o r s, s o I c a n ' t t e l l i f t h a t o n e i s j u s t t o t a l l y

15:49:04   12 b l a c k.

15:49:06   13 Q.            Now, so do you remember the description of some of

15:49:09   14 t h e g u n s t h a t h e c a r r i e d o u t w i t h h i m f r o m h i s h o u s e t h a t

15:49:12   15 d a y ?

15:49:12   16 A.            Yes.

15:49:12   17 Q.            H o w w o u l d y o u d e s c r i b e s o m e o f t h o s e?

15:49:15   18 A.            Like I said, he carried out a totally camouflaged

15:49:21   19 g u n .      H e c a r r i e d o u t a t l e a s t t h r e e o r f o u r h a n d g u n s.        He

15:49:27   20 g o t o n e o u t o f m y c o n s o l e i n m y c a r .

15:49:33   21               M S . B E R K O W E R:    A n d i f w e c o u l d h a v e G o v e r n m e n t' s

15:49:35   22 E x h i b i t 1 7 7 - 0 1 a n d - 0 2 , p l e a s e.

15:49:35   23 B Y M S . B E R K O W E R:

15:49:53   24 Q.            D o y o u r e c o g n i z e w h a t ' s i n t h e s e p h o t o s?

15:49:57   25 A.            Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 260 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       260


15:49:59    1               M S . B E R K O W E R:      Could we have -01 and -02?                     Thank

15:50:03    2 you.

15:50:05    3 B Y M S B E R K O W E R:

15:50:08    4 Q.            W h a t ' s i n t h o s e p h o t o s?

15:50:12    5 A.            T h a t ' s a . 5 0 c a l t h a t h e h a d a t h i s h o u s e.

15:50:18    6 Q.            And is that the .50 caliber gun you referred to

15:50:20    7 e a r l i e r i n y o u r t e s t i m o n y?

15:50:22    8 A.            Yes.

15:50:23    9 Q.            Is that what it looked like in the time you knew

15:50:25   10 C u r t i s o w n e d i t ?

15:50:26   11 A.            Yes.

15:50:26   12               M S . B E R K O W E R:      Y o u r H o n o r, m a y w e a d m i t t h e s e

15:50:28   13 e x h i b i t s, G o v e r n m e n t' s E x h i b i t 1 7 7 - 0 1 a n d 1 7 7 - 0 2 ?

15:50:33   14               T H E C O U R T:       A n y o b j e c t i o n?

15:50:36   15               M R . F E D E R I C O:      N o , Y o u r H o n o r.

15:50:37   16               M R . P R A T T:       N o , Y o u r H o n o r.

15:50:38   17               M S . S C H M I D T:      N o , Y o u r H o n o r.

15:50:39   18               T H E C O U R T:       T h e s e e x h i b i t s a r e b o t h a d m i t t e d.

15:50:42   19               M S . B E R K O W E R:      M a y w e p u b l i s h, Y o u r H o n o r.

15:50:43   20               T H E C O U R T:       You may.

15:50:53   21               M S . B E R K O W E R:      N o w , w i t h t h e C o u r t' s b r i e f

15:50:56   22 i n d u l g e n c e, Y o u r H o n o r.

15:51:19   23               Y o u c a n t a k e t h a t d o w n, t h a n k y o u .

15:51:21   24 B Y M S . B E R K O W E R:

15:51:21   25 Q.            Now, you mentioned earlier in the time you've


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 261 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      261


15:51:23    1 k n o w n C u r t i s y o u ' v e b e c o m e f a m i l i a r w i t h h i s h a n d w r i t i n g?

15:51:26    2 A.            Yes.

15:51:29    3               M R . F E D E R I C O:    Y o u r H o n o r, i f I m a y , s o r r y t o

15:51:30    4 i n t e r r u p t.     There was an instruction that was supposed to

15:51:32    5 be given contemporaneous with firearms in this case

15:51:35    6 r e g a r d i n g M r . A l l e n t h a t w e d i s c u s s e d p r e t r i a l.      We'd ask

15:51:39    7 i t b e g i v e n t o t h e j u r o r s a b o u t t h e l e g a l i t y o f f i r e a r m s.

15:51:42    8               T H E C O U R T:     C e r t a i n l y.   T h a n k y o u , M r . F e d e r i c o.

15:51:44    9               L a d i e s a n d g e n t l e m e n, y o u ' r e g o i n g t o h e a r a l o t

15:51:47   10 o f e v i d e n c e a b o u t f i r e a r m s i n t h i s c a s e.        Some of the

15:51:51   11 c h a r g e s i n t h i s c a s e, w h i c h o f c o u r s e I ' l l r e m i n d y o u t h e

15:51:55   12 G o v e r n m e n t h a s t h e b u r d e n t o p r o v e, a l l e g e t h a t c e r t a i n

15:51:58   13 f i r e a r m s w e r e u s e d p e r h a p s i n c o n n e c t i o n w i t h o t h e r

15:52:00   14 c h a r g e s.       But what I want to emphasize to you is that

15:52:04   15 a l t h o u g h t h e r e a r e c e r t a i n l a w s u n d e r c e r t a i n c o n d i t i o n s

15:52:09   16 t h a t w o u l d d e p r i v e a n i n d i v i d u a l o f t h e i r r i g h t t o o w n

15:52:11   17 f i r e a r m s, n o n e o f t h o s e a p p l y t o a n y o f t h e s e d e f e n d a n t s

15:52:14   18 h e r e .     T h a t i s t o s a y , t h e r e' s n o a l l e g a t i o n i n t h i s c a s e

15:52:17   19 t h a t a n y o f t h e f i r e a r m s, e v e n t h e o n e s y o u ' v e j u s t s e e n

15:52:21   20 o r t h a t y o u w i l l l a t e r s e e i n t h i s t r i a l, w e r e i l l e g a l

15:52:25   21 f o r t h e s e d e f e n d a n t s t o p o s s e s s.      T h e G o v e r n m e n t' s

15:52:28   22 c h a r g e d t h a t t h e y w e r e u s e d i l l e g a l l y i n c o n n e c t i o n w i t h

15:52:31   23 o t h e r c r i m e s, b u t I w a n t y o u t o u n d e r s t a n d, s o t h a t

15:52:34   24 t h e r e' s n o c o n f u s i o n, t h a t t h e i r m e r e p o s s e s s i o n o f t h e s e

15:52:37   25 f i r e a r m s w a s n o t i n a n y c a s e i l l e g a l.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 262 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    262


15:52:39    1               I s t h a t s a t i s f a c t o r y t o d e f e n d a n t s?

15:52:41    2               M R . F E D E R I C O:      Y e s , Y o u r H o n o r.    Thank you.

15:52:43    3               M R . P R A T T:       Y e s , Y o u r H o n o r.      Thank you.

15:52:44    4               M S . S C H M I D T:      Y e s , Y o u r H o n o r.

15:52:45    5               T H E C O U R T:       T h a n k y o u , C o u n s e l.

15:52:46    6               Y o u m a y p r o c e e d, M s . B e r k o w e r.

15:52:47    7 B Y M S . B E R K O W E R:

15:52:48    8 Q.            A n d , M s . H a r r i s, j u s t t a k i n g a s t e p b a c k t o

15:52:50    9 something that we skipped over earlier but I put a pin

15:52:57   10 i n .

15:52:58   11               M S . B E R K O W E R:      I f w e c o u l d h a v e G o v e r n m e n t' s

15:53:11   12 E x h i b i t 9 - 6 , p l e a s e, t h a t ' s i n e v i d e n c e.

15:53:11   13 B Y M S . H A R R I S:

15:53:19   14 Q.            M s . H a r r i s, d i r e c t i n g y o u r a t t e n t i o n t o t h e i t e m

15:53:21   15 w e ' v e m a r k e d w i t h a 3 i n t h i s p h o t o, d o y o u r e m e m b e r

15:53:25   16 t e s t i f y i n g t h a t y o u s a w t h a t c r a t e i n y o u r h o u s e?

15:53:28   17 A.            Yes.

15:53:28   18 Q.            Did you see all of the items in the crate in your

15:53:31   19 h o u s e?

15:53:31   20 A.            No.     The scale was up at G & G.

15:53:34   21 Q.            Is that something that you saw at G & G?

15:53:36   22 A.            Yes.

15:53:37   23               M S . B E R K O W E R:      A n d , Y o u r H o n o r, I h a v e w h a t' s b e e n

15:53:38   24 m a r k e d a s G o v e r n m e n t' s E x h i b i t 3 0 4 .         It's an addition to

15:53:43   25 o u r w i t n e s s l i s t .        It was previously overlooked for being


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 263 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  263


15:53:46    1 m a r k e d, b u t w e n o t i f i e d t h e d e f e n d a n t s o f t h i s d u r i n g t h e

15:53:48    2 b r e a k.

15:53:48    3               T H E C O U R T:       A l l r i g h t.

15:53:50    4               M S . B E R K O W E R:      May I approach the witness with it?

15:53:50    5               T H E C O U R T:       You can give it to the witness for

15:53:53    6 i d e n t i f i c a t i o n, t h e n y o u m a y m o v e t o a d m i t i t a t t h a t

15:53:55    7 p o i n t.

15:53:55    8               M S . B E R K O W E R:      T h a n k y o u , Y o u r H o n o r.   May I

15:53:57    9 a p p r o a c h?

15:53:57   10               T H E C O U R T:       You may.

15:54:08   11 B Y M S . B E R K O W E R:

15:54:08   12 Q.            M i s s H a r r i s, d o y o u r e c o g n i z e w h a t ' s b e e n p u t

15:54:12   13 b e f o r e y o u a s G o v e r n m e n t' s E x h i b i t 3 0 4 ?

15:54:14   14 A.            Y e s , a s m a l l s c a l e.

15:54:16   15 Q.            A n d w h e r e h a v e y o u s e e n t h a t s c a l e?

15:54:18   16 A.            Up at G & G.

15:54:19   17 Q.            And is that the same scale that you see in the

15:54:22   18 p h o t o, G o v e r n m e n t' s E x h i b i t 9 - 6 ?

15:54:25   19 A.            Yes, in that tote.

15:54:26   20               M S . B E R K O W E R:      Y o u r H o n o r, I ' d s e e k t o a d m i t

15:54:28   21 G o v e r n m e n t' s E x h i b i t 3 0 4 .

15:54:29   22               T H E C O U R T:       A n y o b j e c t i o n?

15:54:30   23               M R . F E D E R I C O:      N o , Y o u r H o n o r.

15:54:31   24               M R . P R A T T:       N o , Y o u r H o n o r.

15:54:32   25               M S . S C H M I D T:      N o , Y o u r H o n o r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 264 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     264


15:54:33    1               T H E C O U R T:    3 0 4 i s a d m i t t e d.

15:54:42    2 B Y M S . B E R K O W E R:

15:54:43    3 Q.            N o w , M s . H a r r i s, y o u t e s t i f i e d t h a t i n t h e t i m e

15:54:46    4 you've known Curtis you've come to recognize his

15:54:48    5 h a n d w r i t i n g?

15:54:48    6 A.            Yes.

15:54:49    7 Q.            You're familiar with it?

15:54:50    8 A.            Yes.

15:54:50    9 Q.            And are you able to identify it?

15:54:52   10 A.            Yes.

15:55:13   11               M S . B E R K O W E R:   Y o u r H o n o r, I ' v e b e e n i n f o r m e d b y

15:55:15   12 t h e F B I a g e n t I n e e d t o r e t r i e v e a l l t h i s e v i d e n c e b e f o r e

15:55:18   13 I h a n d M s . H a r r i s a n y m o r e e v i d e n c e.        M a y I r e t r i e v e?

15:55:21   14               T H E C O U R T:    A l l r i g h t.     M r . C o o k, I t h i n k I ' m

15:55:23   15 g o i n g t o a s k y o u t o t a k e t h i s m o n i t o r a n d k e y b o a r d a n d

15:55:26   16 k i n d o f p u s h t h e m u p a g a i n s t t h e s i d e o f y o u r d e s k , a n d

15:55:29   17 t h e n l e t ' s , t o t h e e x t e n t w e c a n , k e e p a d m i t t e d e v i d e n c e

15:55:33   18 o v e r h e r e o n t h i s s i d e d e s k .        K i n d o f t u r n i t s i d e w a y s,

15:55:39   19 c a n y o u , t o t a k e l e s s s p a c e ' c a u s e I d o n ' t t h i n k w e ' l l b e

15:55:42   20 u s i n g t h a t m o n i t o r d u r i n g t h e r e s t o f t h e t r i a l.        And

15:55:48   21 t h e n y o u m a y f o l l o w t h e g o o d a d v i c e o f r e m o v i n g t h a t h u g e

15:55:54   22 s t a c k o f e x h i b i t s i n f r o n t o f t h e w i t n e s s a n d l e t ' s s t a r t

15:55:58   23 a c c u m u l a t i n g a d m i t t e d p h y s i c a l e v i d e n c e - - I d o n ' t c a r e

15:56:00   24 a b o u t p h o t o g r a p h s f o r t h a t r e g a r d, b u t p h y s i c a l e v i d e n c e

15:56:04   25 w e c a n k e e p o v e r h e r e o n t h e c o u r t' s t a b l e.           Thank you,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 265 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        265


15:56:14    1 c o u n s e l.

15:56:15    2               M R . M A T T I V I:      Y e s , Y o u r H o n o r.

15:56:21    3               M S . B E R K O W E R:      A n d , Y o u r H o n o r, I ' m n o t t o t a l l y

15:56:22    4 s u r e h o w t o h a n d l e t h i s a d m i n i s t r a t i v e m a t t e r, b u t I ' v e

15:56:26    5 been told that these two items were cataloged with that

15:56:30    6 b o x o f m a t e r i a l a n d i t n e e d s t o b e k e p t t o g e t h e r, e v e n

15:56:32    7 though these two items have not actually been admitted by

15:56:35    8 M s . H a r r i s, b u t w e e x p e c t t o h a v e t h e m a d m i t t e d t h r o u g h a

15:56:38    9 s u b s e q u e n t w i t n e s s.

15:56:40   10               T H E C O U R T:       W e l l , o n c e t h e y ' r e a d m i t t e d i n c o u r t,

15:56:43   11 t h a t ' s s o r t o f s u p e r s e d e s y o u r o w n m a n a g e m e n t o f

15:56:49   12 d o c u m e n t s, i t w o u l d s e e m t o m e , o r r a t h e r y o u r m a n a g e m e n t

15:56:54   13 o f e x h i b i t s o r o b j e c t s.

15:56:56   14               M R . M A T T I V I:      W e ' r e f i n e w i t h t h a t , Y o u r H o n o r.

15:56:57   15 T h a n k y o u .

15:56:58   16               T H E C O U R T:       A l l r i g h t.

15:57:10   17 B Y M S . B E R K O W E R:

15:57:11   18 Q.            N o w , M s . H a r r i s, I h a v e t h i s i t e m t h a t ' s m a r k e d a s

15:57:14   19 G o v e r n m e n t' s E x h i b i t 6 6 .

15:57:17   20               M S . B E R K O W E R:      M a y I a p p r o a c h?

15:57:18   21               T H E C O U R T:       You may.

15:57:25   22 B Y M S . B E R K O W E R:

15:57:26   23 Q.            M s . H a r r i s, d o y o u r e c o g n i z e w h a t' s i n

15:57:28   24 G o v e r n m e n t' s E x h i b i t 6 6 ?

15:57:29   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 266 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     266


15:57:30    1 Q.            What is it?

15:57:31    2 A.            T h e c e l l p h o n e I p u r c h a s e d a t W a l m a r t.

15:57:33    3 Q.            Is that the cell phone you testified about earlier

15:57:35    4 h a v i n g r e s o l d t o M r . A l l e n?

15:57:37    5 A.            Yes.

15:57:38    6               M S . B E R K O W E R:       Y o u r H o n o r, I ' d s e e k t o a d m i t t h i s

15:57:39    7 i t e m i n t o e v i d e n c e, G o v e r n m e n t' s E x h i b i t 6 6 .

15:57:43    8 A.            I g a v e t h e r e c e i p t t o F B I A g e n t A m y K u h n.

15:57:49    9               M R . F E D E R I C O:       N o o b j e c t i o n, Y o u r H o n o r.

15:57:51   10               M R . P R A T T:       N o o b j e c t i o n.

15:57:52   11               M S . S C H M I D T:      N o o b j e c t i o n.

15:57:53   12               T H E C O U R T:       E x h i b i t 6 6 i s a d m i t t e d.

15:58:01   13 B Y M S . B E R K O W E R:

15:58:02   14 Q.            N o w , M s . H a r r i s, I ' m a b o u t t o h a n d y o u w h a t' s b e e n

15:58:04   15 m a r k e d a s G o v e r n m e n t' s E x h i b i t 1 0 0 , 1 0 1 , a n d 1 0 2 .

15:58:13   16               M S . B E R K O W E R:       Y o u r H o n o r, m a y I a p p r o a c h?

15:58:14   17               T H E C O U R T:       You may.

15:58:41   18 B Y M S . B E R K O W E R:

15:58:42   19 Q.            M s . H a r r i s, w o u l d y o u t e l l m e w h a t - - w h o s e

15:58:47   20 h a n d w r i t i n g i s o n G o v e r n m e n t' s E x h i b i t 1 0 0 ?

15:58:50   21 A.            This one?

15:58:51   22 Q.            Is that 100?

15:58:53   23 A.            Yes.

15:58:54   24 Q.            Whose handwriting is on that?

15:58:56   25 A.            C u r t i s A l l e n' s .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 267 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    267


15:58:57    1 Q.            A n d w h a t i s i n t h a t e x h i b i t?      What does that

15:59:00    2 exhibit consist of?

15:59:02    3 A.            I t c o n s i s t s o f i n f o r m a t i o n o n h i s b r o t h e r' s e m a i l

15:59:07    4 a d d r e s s.     T h e r e' s a P a y P a l p a y m e n t o f $ 2 2 0 f o r a g u n t h a t

15:59:15    5 he purchased that he picked up in El Dorado on

15:59:17    6 O c t o b e r 1 s t o f 2 0 1 6 f o r h i s b r o t h e r.

15:59:20    7 Q.            I s t h e e x h i b i t i t s e l f, i s t h a t a P o s t - I t N o t e s?

15:59:23    8 A.            Yes.

15:59:24    9 Q.            And do you recognize the handwriting on the

15:59:26   10 P o s t - I t N o t e s t o b e D e f e n d a n t A l l e n' s ?

15:59:29   11 A.            Yes.

15:59:29   12               M S . B E R K O W E R:   Y o u r H o n o r, I ' d a s k t o a d m i t

15:59:31   13 G o v e r n m e n t' s E x h i b i t 1 0 0 .

15:59:33   14               M R . F E D E R I C O:   Y o u r H o n o r, w e o b j e c t t o t h i s

15:59:35   15 e x h i b i t o n r e l e v a n c e g r o u n d s.    W h a t h i s b r o t h e r' s e m a i l

15:59:37   16 a d d r e s s I d o n ' t t h i n k h a s a n y r e l e v a n c e t o t h i s c a s e .

15:59:39   17               T H E C O U R T:    W e l l , I ' v e g o t a b i t o f a c o n c e r n.

15:59:43   18 T h e d e f e n d a n t' s b e e n a s k e d t o i d e n t i f y t h e h a n d w r i t i n g,

15:59:46   19 w h i c h s h e c a n , b u t t o t h e e x t e n t t h a t t h e e x h i b i t i s

15:59:48   20 t e s t i m o n i a l, I d o n ' t k n o w t h a t w e h a v e a f o u n d a t i o n l a i d

15:59:53   21 a s t o w h a t t h e h a n d w r i t i n g a c t u a l l y c o n v e y e d.     So can you

15:59:58   22 k i n d o f h e l p u s a l l o u t h e r e a b i t , M s . B e r k o w e r, a n d

16:00:01   23 t e l l u s w h a t t h e p u r p o s e f o r t h i s e x h i b i t i s w i t h r e s p e c t

16:00:03   24 t o c o u n s e l' s r e l e v a n c e o b j e c t i o n a n d a l s o w h e t h e r w e ' r e

16:00:08   25 g o i n g t o n e e d f u r t h e r f o u n d a t i o n l a i d w i t h r e s p e c t t o h o w


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 268 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     268


16:00:10    1 y o u i n t e n d t o u s e t h i s e x h i b i t.

16:00:11    2               M S . B E R K O W E R:    Y o u r H o n o r, I e x p e c t t h a t t h i s

16:00:14    3 exhibit will be admitted more for the -- by a subsequent

16:00:19    4 witness who is going to testify about a search that was

16:00:22    5 executed at a particular location in relation to this

16:00:24    6 case.

16:00:24    7               T H E C O U R T:       And so at that point you'll establish

16:00:27    8 r e l e v a n c e.

16:00:27    9               M S . B E R K O W E R:    Y e s , Y o u r H o n o r.   I think this

16:00:29   10 w i t n e s s - - w e ' r e a b o u t t o a s k h e r a s e r i e s o f q u e s t i o n s

16:00:32   11 c o n c e r n i n g w h e t h e r - - p r i m a r i l y w h e t h e r o r n o t

16:00:35   12 M r . A l l e n' s h a n d w r i t i n g a p p e a r s o r d o e s n' t a p p e a r o n

16:00:37   13 c e r t a i n d o c u m e n t s.

16:00:37   14               T H E C O U R T:       I'm going to provisionally admit

16:00:39   15 d o c u m e n t - - o r , r a t h e r, E x h i b i t 1 0 0 a s h a v i n g b e e n

16:00:42   16 i d e n t i f i e d a s b e i n g i n d e f e n d a n t A l l e n' s h a n d w r i t i n g, b u t

16:00:47   17 f u r t h e r a d m i s s i o n f o r u s e o f t h a t e x h i b i t w i l l r e q u i r e

16:00:50   18 f u r t h e r f o u n d a t i o n.

16:00:52   19               M S . B E R K O W E R:    T h a n k y o u , Y o u r H o n o r.

16:00:54   20 B Y M S . B E R K O W E R:

16:00:55   21 Q.            N o w , M s . H a r r i s, i f y o u c o u l d l o o k a t G o v e r n m e n t' s

16:00:59   22 E x h i b i t 1 0 1 .

16:00:59   23 A.            Yes.

16:00:59   24 Q.            Do you recognize what that is?

16:01:01   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 269 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    269


16:01:01    1 Q.            What is it?

16:01:03    2 A.            It says --

16:01:05    3 Q.            W e l l , n o t w h a t i t s a y s, b u t w h a t i s i t ?

16:01:07    4 A.            I t ' s C u r t i s' m a n i f e s t.

16:01:14    5 Q.            Okay.       What is that?               What you are holding in your

16:01:17    6 hand?         A r e y o u h o l d i n g a n o t e b o o k i n y o u r h a n d?

16:01:19    7 A.            Y e s , r e d - a n d - w h i t e s p i r a l n o t e b o o k.

16:01:21    8 Q.            I s t h e r e h a n d w r i t i n g i n s i d e t h e n o t e b o o k?

16:01:24    9 A.            Yes.

16:01:24   10 Q.            D o y o u r e c o g n i z e t h a t h a n d w r i t i n g?

16:01:26   11 A.            Yes.      T h e h a n d w r i t i n g i s C u r t i s' .

16:01:29   12 Q.            If I could have you turn your attention to

16:01:32   13 G o v e r n m e n t' s E x h i b i t 1 0 2 .

16:01:38   14 A.            Yes.

16:01:39   15 Q.            C a n y o u t e l l m e w h a t t h a t i s e a r n i n g s?

16:01:43   16 A.            I t s a y s o n t h e f r o n t A P / A l d e r S e r v i c e, s o i t ' s

16:01:48   17 C u r t i s' s e r v i c e.

16:01:50   18 Q.            I s i t a l s o a n o t e b o o k?

16:01:53   19 A.            I t ' s a n o t e b o o k, y e s .

16:01:54   20 Q.            I s i t a s p i r a l- b o u n d n o t e b o o k?

16:01:56   21 A.            I t ' s a s p i r a l n o t e b o o k.

16:01:57   22 Q.            A n d i s t h e r e h a n d w r i t i n g i n s i d e t h a t e x h i b i t?

16:01:59   23 A.            Yes.

16:01:59   24 Q.            W h o s e h a n d w r i t i n g i s i n t h e r e?

16:02:01   25 A.            C u r t i s A l l e n' s .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 270 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       270


16:02:02    1               M S . B E R K O W E R:   Y o u r H o n o r, I w o u l d a s k t o

16:02:04    2 c o n d i t i o n a l l y a d m i t G o v e r n m e n t' s E x h i b i t 1 0 1 a n d 1 0 2 .

16:02:08    3               M R . F E D E R I C O:   Y o u r H o n o r, w e ' d h a v e t h e s a m e

16:02:09    4 o b j e c t i o n.      We have notebooks full of writings and,

16:02:12    5 a g a i n, u n t i l a f o c u s f o u n d a t i o n i s l a i d a s t o w h e t h e r a n y

16:02:15    6 of these writings were relevant to the case, obviously

16:02:18    7 t h e w i t n e s s h a s i d e n t i f i e d t h e h a n d w r i t i n g, w e d o n ' t

16:02:20    8 d i s p u t e t h a t , b u t u n t i l s o m e f o u n d a t i o n f o r r e l e v a n c e,

16:02:24    9 we'd ask the court not to admit them until a foundation

16:02:27   10 c a n b e e s t a b l i s h e d.

16:02:27   11               T H E C O U R T:     Well, I'm going to provisionally admit

16:02:30   12 t h e m o n l y t o t h e e x t e n t t h a t t h e y ' v e b e e n i d e n t i f i e d a s

16:02:32   13 b e i n g i n t h e h a n d w r i t i n g o f d e f e n d a n t A l l e n.      But any

16:02:36   14 t e s t i m o n y a s t o t h e s u b s t a n c e o f t h o s e d o c u m e n t s o r

16:02:38   15 w h a t ' s w r i t t e n i n t h e r e i s g o i n g t o r e q u i r e f u r t h e r

16:02:42   16 f o u n d a t i o n.

16:02:42   17 B Y M S . B E R K O W E R:

16:02:45   18 Q.            A n d w i t h r e g a r d - - o k a y.      N.

16:02:51   19               O w , d o y o u h a v e G o v e r n m e n t' s E x h i b i t 1 0 3 i n t h e r e,

16:02:53   20 M s . H a r r i s?

16:03:07   21               M S . B E R K O W E R:   I ' m s o r r y, I h a v e G o v e r n m e n t' s

16:03:09   22 E x h i b i t 1 0 3 .

16:03:09   23               Y o u r H o n o r, m a y I a p p r o a c h w i t h i t ?

16:03:11   24               T H E C O U R T:     You may.

16:03:32   25 B Y M S . B E R K O W E R:


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 271 of 347
                           3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   271


16:03:33    1 Q.          N o w , M s . H a r r i s, d o y o u h a v e G o v e r n m e n t' s E x h i b i t

16:03:34    2 1 0 3 i n t h e r e?

16:03:36    3 A.          Yes.

16:03:37    4 Q.          Do you recognize it?

16:03:39    5 A.          Yes.

16:03:40    6 Q.          What is it?

16:03:41    7 A.          I t ' s T h e A n a r c h i s t C o o k b o o k.

16:03:44    8 Q.          And where do you recognize that exhibit from?

16:03:47    9 A.          Curtis used to own it.                     It was on the shelf at

16:03:50   10 h i s - -

16:03:51   11 Q.          W h e n y o u s a y " i t w a s o n t h e s h e l f, " w h e r e w a s i t

16:03:53   12 o n t h e s h e l f?

16:03:54   13 A.          O n t h e b o o k s h e l f i n t h e l i v i n g r o o m.

16:03:56   14 Q.          A t y o u r h o u s e?

16:03:57   15 A.          Yes.

16:03:57   16 Q.          Y o u r e c o g n i z e i t f r o m t h a t l o c a t i o n?

16:03:59   17 A.          Yes.

16:04:00   18 Q.          And if you could turn to the last page of that

16:04:03   19 e x h i b i t.

16:04:06   20 A.          ( T h e w i t n e s s c o m p l i e s. )

16:04:07   21 Q.          Is there any handwriting that you recognize on the

16:04:10   22 l a s t p a g e ?

16:04:14   23 A.          Yes.

16:04:14   24 Q.          W h o s e h a n d w r i t i n g i s o n t h e r e?

16:04:17   25 A.          I t l o o k s l i k e C u r t i s' .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 272 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     272


16:04:20    1               M S . B E R K O W E R:   Y o u r H o n o r, I ' d a c t u a l l y a s k t o

16:04:22    2 f u l l y a d m i t G o v e r n m e n t' s E x h i b i t 1 0 3 , s i n c e t h e w i t n e s s

16:04:24    3 has identified it as having been in her home at the time

16:04:27    4 she lived with Mr. Allen and it containing his

16:04:31    5 h a n d w r i t i n g.

16:04:31    6               M R . F E D E R I C O:   Y o u r H o n o r, m a y w e t a k e a m o m e n t t o

16:04:35    7 a c t u a l l y v i e w t h e e x h i b i t?       It seems to be different than

16:04:39    8 w h a t w e w e r e p r o v i d e d.

16:04:39    9               T H E C O U R T:    O f c o u r s e, M r . F e d e r i c o.

16:04:41   10               M R . F E D E R I C O:   I f I m a y a p p r o a c h t h e w i t n e s s?

16:04:42   11               T H E C O U R T:    You may.

16:04:43   12               M s . H a r r i s, M r . F e d e r i c o' s g o i n g t o l o o k a t t h a t

16:04:46   13 e x h i b i t t h a t y o u ' r e h o l d i n g.     If you would hand it to

16:04:48   14 h i m , p l e a s e.

16:04:49   15               M R . F E D E R I C O:   Thank you.

16:04:50   16               T H E C O U R T:    I understand the exhibit to include

16:04:53   17 t h e e n t i r e d o c u m e n t, j u s t s o y o u ' r e c l e a r, M r . F e d e r i c o,

16:04:56   18 a n d n o t j u s t t h e p a g e y o u ' r e l o o k i n g a t .

16:05:07   19               M R . F E D E R I C O:   Thank you.

16:05:13   20               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d a m o n g

16:05:16   21 M r . F e d e r i c o, M s . B r a n n o n, a n d d e f e n d a n t A l l e n. )

16:05:19   22 A.            Do you want me to read the recipe off it?

16:05:23   23               M S . B E R K O W E R:   H o l d o n j u s t a m o m e n t, M s . H a r r i s.

16:05:30   24               M R . F E D E R I C O:   Y o u r H o n o r, w e d o h a v e a n o b j e c t i o n

16:05:32   25 a s t o f o u n d a t i o n o f t h i s .      And I don't know if we want to


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 273 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   273


16:05:35    1 voir dire the witness to settle it because I have some

16:05:37    2 questions about what she just testified in terms of her

16:05:40    3 recognition of what the last page in the handwritten

16:05:43    4 n o t e s.

16:05:44    5               T H E C O U R T:    I'm going to let you voir dire the

16:05:45    6 w i t n e s s.       And before I do that I want to inquire of

16:05:49    7 M s . B e r k o w e r.     I know you asked to admit it fully because

16:05:52    8 t h e w i t n e s s t e s t i f i e d t h a t s h e s a w i t o n M r . A l l e n' s

16:05:56    9 b o o k s h e l f.     I don't know if you intend to offer evidence

16:06:01   10 a t t h i s t i m e o r l a t e r a s t o t h e s u b s t a n c e o f t h e

16:06:04   11 m a t e r i a l s t h a t a r e c o n t a i n e d i n t h a t n o t e b o o k.

16:06:06   12               M S . B E R K O W E R:   I t h i n k w e d o , Y o u r H o n o r.       I guess

16:06:09   13 I c a n a s k h e r a f e w m o r e q u e s t i o n s t h a t m i g h t e s t a b l i s h

16:06:11   14 h e r k n o w l e d g e o f s o m e o f t h e s u b s t a n c e, b a s e d o n - -

16:06:14   15               T H E C O U R T:    So far she's only identified it as a

16:06:16   16 b o o k t h a t s h e ' s s e e n, b u t n o t a b o o k w h o s e c o n t e n t o r

16:06:19   17 s u b j e c t m a t t e r s h e ' s f a m i l i a r w i t h .   Why don't you see

16:06:22   18 y o u c a n l a y t h a t f o u n d a t i o n, a n d a s t o t h e e x t e n t

16:06:25   19 M r . F e d e r i c o s t i l l h a s q u e s t i o n s t o v o i r d i r e w i t h

16:06:28   20 r e s p e c t t o t h e e x h i b i t, I ' m g o i n g t o l e t h i m d o t h a t .

16:06:30   21 B Y M S . B E R K O W E R:

16:06:30   22 Q.            M s . H a r r i s, d i d y o u e v e r r e a d t h a t b o o k ?

16:06:34   23 A.            No.      I k n o w w h a t T h e A n a r c h i s t C o o k b o o k - - t h e r e' s

16:06:38   24 a l s o a C D t h a t w e h a v e t h a t .

16:06:43   25 Q.            And did you -- did you know if Curtis read this


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 274 of 347
                           3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      274


16:06:47    1 book?

16:06:48    2 A.           I'm not sure if he read it back to back but I know

16:06:52    3 he knows what's in it.

16:06:54    4 Q.           H o w d o y o u k n o w t h a t?

16:06:54    5 A.           B e c a u s e w e ' v e l i s t e n e d t o t h e C D b e f o r e.

16:06:57    6 Q.           Oh, okay.          S o i f I ' m u n d e r s t a n d i n g y o u c o r r e c t l y,

16:07:01    7 is there a CD that goes along with that book?

16:07:04    8 A.           W e l l d o e s n' t g o w i t h t h e b o o k b u t i t ' s t h e s a m e - -

16:07:08    9 i t ' s e i t h e r a u d i o o r w r i t t e n.

16:07:10   10 Q.           A n d d i d y o u h a v e t h e C D f o r t h a t i n y o u r h o u s e?

16:07:14   11 A.           Yes.

16:07:14   12              M S . B E R K O W E R:   Y o u r H o n o r, m a y I a p p r o a c h?

16:07:16   13              T H E C O U R T:    You may.

16:07:19   14 A.           T h e y w e r e n' t s o l d t o g e t h e r.

16:07:21   15 B Y M S . B E R K O W E R:

16:07:21   16 Q.           I ' m s h o w i n g y o u w h a t' s b e e n m a r k e d a s G o v e r n m e n t' s

16:07:23   17 E x h i b i t 7 7 .

16:07:25   18 A.           Yes.

16:07:25   19 Q.           Do you recognize that?

16:07:26   20 A.           Yes.

16:07:27   21 Q.           W h a t i s t h a t?

16:07:27   22 A.           I t ' s T h e A n a r c h i s t C o o k b o o k.

16:07:32   23 Q.           That's the disc that went along with that book?

16:07:35   24 A.           Yes.      It's the same book.

16:07:37   25 Q.           Is that the book -- is that the CD that you


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 275 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      275


16:07:39    1 listened to?

16:07:40    2 A.            Yes.

16:07:40    3 Q.            A n d s o a s a r e s u l t, d o y o u k n o w w h a t ' s i n t h a t

16:07:43    4 book?

16:07:43    5 A.            B i t s a n d p i e c e s, y e s .

16:07:43    6 Q.            What's in that book?

16:07:46    7 A.            I t ' s h o w t o m a k e e x p l o s i v e s.

16:07:50    8               M S . B E R K O W E R:   Y o u r H o n o r, g i v e n t h a t t h e w i t n e s s

16:07:52    9 does have knowledge --

16:07:53   10 B Y M S . B E R K O W E R:

16:07:53   11 Q.            A n d d i d y o u l i s t e n t o t h a t C D w i t h M r . A l l e n?

16:07:57   12 A.            Yeah, I think that we kinda tried to.                            T h e r e' s

16:08:01   13 s o m e s c r a t c h i n g o n i t , s o j u s t k i n d o f b i t s a n d p i e c e s o f

16:08:09   14 i t .

16:08:10   15               M S . B E R K O W E R:   Y o u r H o n o r, I w o u l d a s k t o a d m i t

16:08:12   16 b o t h i t e m s a t t h i s t i m e .

16:08:13   17               T H E C O U R T:    Let me first address Exhibit 77, the

16:08:17   18 C D w h i c h t h e w i t n e s s h a s j u s t t e s t i f i e d t o .      Is there any

16:08:21   19 o b j e c t i o n t o t h e a d m i s s i o n o f E x h i b i t 7 7 ?

16:08:25   20               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d

16:08:26   21 b e t w e e n M r . F e d e r i c o a n d M s . B r a n n o n. )

16:08:32   22               M R . F E D E R I C O:   Y o u r H o n o r, a s t o t h e p h y s i c a l

16:08:35   23 o b j e c t, n o , w e d o n ' t h a v e a n o b j e c t i o n.         But as to the

16:08:38   24 c o n t e n t o f w h a t m a y b e o n t h a t C D , y e s , w e t h i n k i t m a y

16:08:42   25 b e h e a r s a y.      A n d e v e n s o , w e h a v e n' t e s t a b l i s h e d a c t u a l l y


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 276 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     276


16:08:45    1 the content of that particular disc.                              And then lastly I

16:08:49    2 think what would likely arise if we did, we'd have a

16:08:51    3 number of objections as to relevance and 403.

16:08:54    4               T H E C O U R T:    Well, the witness has testified that

16:08:56    5 she's listened to the CD.                       Certainly to the extent items

16:09:01    6 on the CD are going to be offered for the truth of the

16:09:03    7 m a t t e r a s s e r t e d, t h e h e a r s a y o b j e c t i o n w o u l d b e v i a b l e.

16:09:06    8 I doubt that that's actually going to be the use the

16:09:09    9 Government wants to make of that CD, that is to say the

16:09:11   10 t r u t h o f t h e m a t t e r a s s e r t e d, r a t h e r t h a n t h a t

16:09:14   11 i n d i v i d u a l s l i s t e n e d t o t h e C D a n d w h a t t h e s u b j e c t

16:09:16   12 m a t t e r w a s .

16:09:17   13               Given that she's testified that she listened to

16:09:22   14 t h e C D , I a m g o i n g t o a d m i t 7 7 a n d t h a t i n c l u d e s t h e

16:09:28   15 c o n t e n t s o f i t b u t n o t o f c o u r s e t h a t t h a t c o n t e n t

16:09:32   16 a c t i v e l y d e s c r i b e s w h a t e v e r t h a t p u r p o r t s t o d o , m e r e l y

16:09:35   17 t h a t s h e ' s f a m i l i a r w i t h i t .

16:09:37   18               W i t h r e s p e c t t o t h e b o o k , M s . B e r k o w e r, t h e

16:09:40   19 w i t n e s s h a s n o t t e s t i f i e d h o w s h e k n o w s t h a t t h e i t e m

16:09:44   20 c o n t a i n e d o n t h e C D i n E x h i b i t 7 7 i s t h e s a m e m a t e r i a l

16:09:49   21 c o n t a i n e d i n t h e b o o k a t E x h i b i t 1 0 3 .

16:09:53   22               M S . B E R K O W E R:   Y o u r H o n o r, m a y I a s k a f e w m o r e

16:09:55   23 q u e s t i o n s?

16:09:56   24               T H E C O U R T:    I ' m s o r r y, a n d t h a t ' s w h a t I m e a n t t o

16:09:58   25 i n f e r - -


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 277 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       277


16:09:58    1               M S . B E R K O W E R:   Okay.

16:09:59    2               T H E C O U R T:    -- if you would maybe see if you can

16:10:00    3 lay a foundation for that.

16:10:01    4 B Y M S . B E R K O W E R:

16:10:01    5 Q.            M s . H a r r i s, a r e y o u f a m i l i a r w i t h w h a t ' s i n s i d e

16:10:03    6 that book?

16:10:06    7 A.            No.     I assume that the book has the same

16:10:09    8 identical -- that it's written or you can get the

16:10:16    9 Anarchist -- I can't speak -- Cookbook on a disc or you

16:10:19   10 c a n h a v e i t i n w r i t t e n.

16:10:20   11 Q.            H a v e y o u e v e r g o n e t h r o u g h t h e b o o k y o u r s e l f?

16:10:23   12 A.            No.

16:10:23   13               M S . B E R K O W E R:   Okay.         A t t h i s t i m e , Y o u r H o n o r, I

16:10:25   14 g u e s s I ' l l s e e k t o c o n d i t i o n a l l y a d m i t t h e b o o k t h a t h a s

16:10:28   15 M r . A l l e n' s w r i t i n g i n i t , s u b j e c t t o f u r t h e r f o u n d a t i o n

16:10:31   16 f r o m a n o t h e r w i t n e s s.

16:10:32   17               T H E C O U R T:    A l l r i g h t.      Do you want to voir dire

16:10:33   18 i n t h a t r e g a r d, M r . F e d e r i c o?

16:10:34   19               M R . F E D E R I C O:   Y e s , Y o u r H o n o r, i f I m a y .

16:10:35   20               T H E C O U R T:    You may do so at this time.

16:10:37   21               M R . F E D E R I C O:   T h a n k y o u , Y o u r H o n o r.

16:10:37   22                                  VOIR DIRE EXAMINATION

16:10:37   23 B Y M R . F E D E R I C O:

16:10:48   24 Q.            G o o d a f t e r n o o n, M s . H a r r i s.    That book that was in

16:10:51   25 f r o n t o f y o u , o n t h e l a s t p a g e y o u w e r e j u s t a s k e d b y t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 278 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                278


16:10:54    1 prosecutor about a handwritten note.                           If I could refer

16:10:56    2 y o u t o t h a t , p l e a s e.

16:11:00    3 A.           Yes.

16:11:01    4 Q.           Okay.        She asked you about the handwriting and you

16:11:04    5 s a i d , " I t h i n k i t ' s C u r t i s' " ?

16:11:06    6 A.           Yeah.

16:11:06    7 Q.           So you compared that to the other books that were

16:11:09    8 b e f o r e y o u , l i k e t h e n o t e b o o k s, f o r e x a m p l e; r i g h t?   And

16:11:13    9 is it your testimony that that handwriting is the same or

16:11:15   10 m a d e b y t h e s a m e p e r s o n o n t h a t n o t e a s t h o s e n o t e b o o k s?

16:11:19   11 A.           I t l o o k s a l o t l i k e C u r t i s' .    Because he does use

16:11:27   12 t h e b i g g e r - - h e u s e s c a p i t a l s i n t h e m i d d l e o f a

16:11:35   13 s e n t e n c e - - o r W o r d , s o i t i s s i m i l a r.

16:11:37   14 Q.           Similar or the same?

16:11:39   15 A.           Well, he can write real neat when he wants to,

16:11:43   16 l i k e t h i s i s w r i t t e n v e r y n e a t f o r s o m e b o d y.    I mean, I

16:11:47   17 v i e w - - i t s e e m s l i k e y o u h a d a h a r d t i m e r e a d i n g i t ,

16:11:50   18 w h e r e I d o n ' t .    B u t i t ' s n e a te r t h a n m o s t o f h i s

16:11:54   19 s c r i b b l e.

16:11:54   20 Q.           Okay.        So you would say that it looks different

16:11:57   21 t h a n w h a t y o u j u s t o b s e r v e d i n t h e n o t e b o o k s, b u t

16:11:58   22 s i m i l a r?     You're not sure if it's the same; is that

16:12:01   23 a c c u r a t e?

16:12:02   24 A.           Like I said, he could have still written it and I

16:12:05   25 d o t h i n k t h a t h e w r o t e i t b e c a u s e, l i k e I s a i d, h e c a n b e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 279 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   279


16:12:11    1 neat when he wants to be and that looks like chicken

16:12:14    2 s c r a t c h, I m e a n i f y o u l o o k f r o m p a g e t o p a g e , i t v a r i e s

16:12:16    3 o n h o w C u r t i s w r i t e s i t d o w n.

16:12:18    4 Q.            And then also with regards to this book, I believe

16:12:21    5 you testified this was located on the top shelf in the

16:12:23    6 t r a i l e r w h e r e y o u l i v e d?

16:12:24    7 A.            N o , I s a i d i t w a s o n t h e b o o k s h e l f.

16:12:26    8 Q.            O n t h e b o o k s h e l f, e x c u s e m e .

16:12:27    9 A.            I ' d s e e n i t o n t h e b o o k s h e l f a t o n e t i m e.

16:12:29   10 Q.            And it was there the whole time that you're aware

16:12:32   11 o f w h i l e y o u l i v e d t h e r e?

16:12:32   12 A.            No, I'd seen it at least one time while I was

16:12:35   13 t h e r e.

16:12:35   14 Q.            Okay.        So you don't know if it was that same exact

16:12:38   15 b o o k , y o u j u s t k n o w t h e r e w a s a b o o k - -

16:12:40   16 A.            Yeah.

16:12:40   17 Q.            - - o f t h e s a m e t i t l e t h e r e?

16:12:43   18 A.            R i g h t.    I t w a s b o u n d a t t h a t t i m e.

16:12:45   19               M R . F E D E R I C O:   Okay.       Y o u r H o n o r, w e c o n t i n u e t o

16:12:49   20 o b j e c t o n t h e f o u n d a t i o n, t h a t i t ' s n o t s q u a r e e n o u g h t o

16:12:53   21 s a y j u s t s i m i l a r t o t h e h a n d w r i t i n g.      We dispute it's the

16:12:55   22 s a m e h a n d w r i t i n g.    I don't think the witness has crossed

16:12:58   23 t h e l i n e , e v e n t h o u g h r e c o g n i z i n g f o u n d a t i o n f o r

16:13:01   24 a u t h e n t i c i t y i s a f a i r l y l o w b a r , a n d l i k e w i s e, w e ' d

16:13:05   25 o b j e c t t o t h e b o o k, t h e c o n t e n t s o f t h e b o o k , t h a t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 280 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     280


16:13:08    1 foundation hasn't been laid as to this particular

16:13:10    2 physical item and to demonstrate that the FBI has found

16:13:16    3 it was found at a different location than even this

16:13:18    4 witness testified to.

16:13:19    5               T H E C O U R T:       M s . H a r r i s, l e t m e a s k y o u j u s t a

16:13:21    6 couple questions about that if I may.                              First of all

16:13:23    7 Mr. Federico asked you some questions about the

16:13:25    8 h a n d w r i t i n g, a n d y o u s a i d t h a t t h e h a n d w r i t i n g o n t h a t

16:13:28    9 b a c k c o v e r w a s d i f f e r e n t f r o m C u r t i s' - - f r o m M r . A l l e n' s

16:13:32   10 o t h e r h a n d w r i t i n g.      I think what we want to know is are

16:13:36   11 y o u s a y i n g t h a t t h e h a n d w r i t i n g o n t h e b a c k c o v e r o f t h a t

16:13:40   12 b o o k , y o u t h i n k, c o u l d b e h i s h a n d w r i t i n g o r i s i t y o u r

16:13:46   13 t e s t i m o n y t h a t y o u b e l i e v e i t i s h i s h a n d w r i t i n g?

16:13:47   14               T H E W I T N E S S:      It could be because he can -- if you

16:13:52   15 l o o k f r o m p a g e t o p a g e , i t r e a l l y d e p e n d s o n w h a t h e ' s

16:13:55   16 t r y i n g t o d o .      L i k e t h i s i s a r e c i p e c a r d.     And in his

16:14:02   17 w o r k n o t e b o o k, i t ' s j u s t s c r i b b l e d a l l u p .

16:14:06   18               T H E C O U R T:       Okay.

16:14:06   19               T H E W I T N E S S:      So it varies on what he -- like

16:14:10   20 a n y b o d y w a n t s - - i f y o u ' r e i n a h u r r y, i f y o u ' r e t r y i n g

16:14:14   21 t o b e p r e c i s e, b u t I d o n ' t h a v e a n y t r o u b l e r e a d i n g i t .

16:14:18   22               T H E C O U R T:       R i g h t.   And then my second question is

16:14:20   23 y o u t e s t i f i e d t h a t y o u s a w t h i s b o o k o n a b o o k s h e l f i n

16:14:24   24 t h e t r a i l e r, a n d s o m y q u e s t i o n i s d i d y o u s e e a b o o k

16:14:27   25 w i t h t h i s t i t l e o n t h e b o o k s h e l f, o r i s i t y o u r t e s t i m o n y


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 281 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       281


16:14:32    1 that the design and the color of that book -- or you did

16:14:37    2 testify it was actually bound then.                               But other than the

16:14:39    3 fact it was bound is it your testimony that you recognize

16:14:41    4 that book itself and the color and the design when it was

16:14:45    5 o n y o u r s h e l f?

16:14:47    6               T H E W I T N E S S:      Yes, on the bookshelf one time.

16:14:50    7               T H E C O U R T:       S o m o r e t h a n j u s t t h e t i t l e, y o u

16:14:51    8 r e c o g n i z e t h e b o o k i t s e l f?

16:14:52    9               T H E W I T N E S S:      Yes.

16:14:52   10               T H E C O U R T:       What I'm going to do is I'm going to

16:14:54   11 a d m i t t h i s e x h i b i t v e r y p r o v i s i o n a l l y.     I think the

16:14:58   12 w i t n e s s h a s t e s t i f i e d t h a t s h e s a w t h i s b o o k i n t h e

16:15:03   13 t r a i l e r h o u s e, t h e t r a i l e r p a r k - - t r a i l e r h o u s e.         I'm

16:15:08   14 n o t g o i n g t o a d m i t i t b a s e d o n t h e h a n d w r i t i n g b e i n g

16:15:12   15 M r . A l l e n' s b e c a u s e h e r t e s t i m o n y i s t h a t i t c o u l d b e h i s

16:15:14   16 b u t I t h i n k t h a t l a c k s t h e d e f i n i t i v e n e s s, e v e n t h o u g h

16:15:18   17 i t ' s a l o w b a r , t h a t i t i s h i s h a n d w r i t i n g a n d c e r t a i n l y

16:15:20   18 s h e ' s t e s t i f i e d s h e ' s u n f a m i l i a r w i t h t h e c o n t e n t s o f

16:15:22   19 t h a t n o t e b o o k, s o I ' m a d m i t t i n g i t p r o v i s i o n a l l y w i t h

16:15:25   20 r e s p e c t t o t h i s w i t n e s s' t e s t i m o n y s o l e l y t h a t s h e s a w

16:15:29   21 t h i s b o o k i n t h e t r a i l e r a n d n o t h i n g f u r t h e r.

16:15:33   22               M S . B E R K O W E R:     T h a n k y o u , Y o u r H o n o r.

16:15:34   23               T H E C O U R T:       A n d t h a t' s E x h i b i t 1 0 3 .

16:15:38   24 B Y M S . B E R K O W E R:

16:15:39   25 Q.            M s . H a r r i s, d o y o u h a v e E x h i b i t 7 2 u p t h e r e w i t h


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 282 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       282


16:15:48    1 you?

16:15:48    2 A.             72?

16:15:53    3 Q.             Well, before I ask you about that -- is 72 up

16:15:56    4 t h e r e?

16:16:04    5 A.             N o , t h i s p e r t a i n s t o t h e s e i t e m s.

16:16:10    6                M S . B E R K O W E R:    Y o u r H o n o r, I h a v e G o v e r n m e n t' s

16:16:11    7 E x h i b i t 3 5 , 3 6 , a n d 3 7 , i f I m a y a p p r o a c h t h e w i t n e s s,

16:16:14    8 p l e a s e.

16:16:14    9                T H E C O U R T:     Are we not doing 72?

16:16:17   10                M S . B E R K O W E R:    I ' m s o r r y, Y o u r H o n o r, n o , n o t 7 2 .

16:16:19   11                T H E C O U R T:     Okay.       I thought you identified 72.

16:16:23   12                M S . B E R K O W E R:    I did, but I should have said --

16:16:25   13                T H E C O U R T:     Very well.            W e ' l l m o v e t o 3 5 w h a t e v e r,

16:16:27   14 a n d y o u m a y a p p r o a c h t h e w i t n e s s.

16:16:28   15                M S . B E R K O W E R:    Thank you.

16:16:43   16 B Y M S . B E R K O W E R:

16:16:43   17 Q.             M i s s H a r r i s, w o u l d y o u p l e a s e o p e n u p G o v e r n m e n t' s

16:16:49   18 E x h i b i t 3 5 .

16:16:53   19 A.             ( T h e w i t n e s s c o m p l i e s. )

16:17:01   20 Q.             W h a t i s G o v e r n m e n t' s E x h i b i t 3 5 ?

16:17:06   21 A.             There seems to be a sheet that my writing is on in

16:17:17   22 t h e r e.      T h e r e i s a l s o a p a p e r t h a t c o u l d g o a s w e l l, a s

16:17:32   23 p a r t o f a m a n i f e s t o.

16:17:34   24 Q.             W e l l , l e t m e a s k y o u t h i s:         are there -- is there

16:17:37   25 a c o m p o s i t i o n b o o k i n G o v e r n m e n t' s E x h i b i t 3 5 ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 283 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      283


16:17:39    1 A.            Yes.

16:17:40    2 Q.            A n d t h e r e a r e a l s o l o o s e- l e a f p a g e s i n

16:17:42    3 G o v e r n m e n t' s E x h i b i t 3 5 ?

16:17:45    4 A.            Y e s , t h e r e' s p a g e s a n d p e o p l e' s n a m e s i n t h e r e.

16:17:48    5 Q.            A r e t h e r e t o r n- o u t p a g e s i n G o v e r n m e n t' s E x h i b i t

16:17:50    6 3 5 a s w e l l , p a g e s y o u w e r e j u s t h a n d l i n g?

16:17:53    7 A.            Just the one page.

16:17:55    8 Q.            A n d o n t h e l o o s e- l e a f p a g e t h a t y o u h a v e i n y o u r

16:17:59    9 h a n d , w h o s e h a n d w r i t i n g i s o n t h a t p a g e?

16:18:01   10 A.            C u r t i s' .

16:18:02   11 Q.            And in the composition book, whose handwriting is

16:18:05   12 i n t h e b o o k ?

16:18:06   13 A.            C u r t i s' .

16:18:08   14 Q.            And you said there was also a page of your

16:18:10   15 h a n d w r i t i n g.    Could you point out which page that is.

16:18:13   16 A.            Y e s ( i n d i c a t i n g) .

16:18:14   17 Q.            W h a t i s w r i t t e n o n t h e p a g e t h a t y o u w r o t e?

16:18:16   18 A.            "Daniel Reever is Sir Dan.                       4 a meet.       T h a t' s X O

16:18:23   19 P a t r i c k S t e i n - D o d g e C i t y/ W r i g h t.      Dan Day - Garden

16:18:27   20 C i t y ; C i a r e; G a v i n W r i g h t - L i b e r a l; S p a r k y; p o l i c e c h i e f

16:18:33   21 i n P r a t t. " [ A s r e a d. ]

16:18:34   22 Q.            What do you recognize that page to be?

16:18:38   23 A.            W h e n I w a s b e i n g q u e s t i o n e d.

16:18:42   24 Q.            Questioned by whom?

16:18:43   25 A.            Questioned maybe by FBI, that I was explaining who


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 284 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     284


16:18:49    1 t h e s e p e o p l e w e r e o n Z e l l o a s D a n i e l R e e v e r, S i r D a n , h a d

16:18:55    2 p r o p e r t y o f C u r t i s' .

16:18:57    3 Q.            So does this page relate to notes you were making

16:19:00    4 when you were speaking with the FBI agents the day that

16:19:02    5 y o u c a l l e d t h e p o l i c e t o c o m e t o y o u r h o u s e?

16:19:03    6 A.            Yes.

16:19:03    7 Q.            A n d t h e r e s t o f t h a t e x h i b i t, i s t h a t a l l s t u f f

16:19:07    8 w i t h C u r t i s' h a n d w r i t i n g o n i t ?

16:19:08    9 A.            Yes.

16:19:08   10               M S . B E R K O W E R:     Y o u r H o n o r, I w o u l d a s k t o a d m i t

16:19:10   11 G o v e r n m e n t' s E x h i b i t 3 5 .

16:19:22   12               M R . F E D E R I C O:     M a y w e h a v e a m o m e n t, Y o u r H o n o r?

16:19:30   13               ( B r i e f p a u s e. )

16:19:42   14               M R . F E D E R I C O:     N o o b j e c t i o n.

16:19:43   15               T H E C O U R T:    3 5 ' s a d m i t t e d.

16:19:46   16 B Y M S . B E R K O W E R:

16:19:46   17 Q.            A n d , M s . H a r r i s, i f y o u c o u l d d i r e c t y o u r

16:19:48   18 a t t e n t i o n t o G o v e r n m e n t' s E x h i b i t 3 6 , p l e a s e.   W h a t' s

16:19:58   19 i n s i d e G o v e r n m e n t' s E x h i b i t - - w h a t i s G o v e r n m e n t' s

16:20:00   20 E x h i b i t 3 6 ?

16:20:01   21 A.            I t ' s a p u r p l e s p i r a l n o t e b o o k.

16:20:03   22 Q.            And is there handwritten material inside the

16:20:06   23 n o t e b o o k?

16:20:07   24 A.            Yes.

16:20:07   25 Q.            W h o s e h a n d w r i t i n g i s t h a t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 285 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     285


16:20:09    1 A.            C u r t i s' .

16:20:10    2               M S . B E R K O W E R:    Y o u r H o n o r, I w o u l d a s k t o

16:20:12    3 p r o v i s i o n a l l y a d m i t G o v e r n m e n t' s E x h i b i t 3 6 .

16:20:18    4               M R . F E D E R I C O:    M a y I h a v e a m o m e n t, Y o u r H o n o r?

16:20:22    5               T H E C O U R T:     C e r t a i n l y.

16:20:22    6               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d

16:20:32    7 b e t w e e n M r . F e d e r i c o a n d M r . P r a t t. )

16:21:00    8               M R . F E D E R I C O:    N o o b j e c t i o n, Y o u r H o n o r.

16:21:01    9               T H E C O U R T:     3 6 i s a d m i t t e d.

16:21:07   10 B Y M S . B E R K O W E R:

16:21:07   11 Q.            A n d , M s . H a r r i s, w o u l d y o u p l e a s e l o o k a t

16:21:09   12 G o v e r n m e n t' s E x h i b i t 3 7 i n f r o n t o f y o u .

16:21:14   13 A.            Yes, it's a --

16:21:30   14 Q.            What do you recognize that to be, or do you know

16:21:32   15 w h a t t h a t i s ?

16:21:33   16 A.            It's an index card.                  I t ' s C u r t i s' .

16:21:38   17 Q.            H o w d o y o u k n o w i t ' s C u r t i s' ?

16:21:40   18 A.            Well, by the writing and the scribbling in it with

16:21:50   19 t h e c r a y o n s a n d t h e p e n s .        I t ' s m y g r a n d c h i l d r e n' s .

16:21:54   20 Q.            S o t h e c r a y o n s i n t h e r e, i s t h a t s o m e t h i n g y o u r

16:21:57   21 g r a n d c h i l d r e n, y o u t h i n k, w r o t e?

16:21:58   22 A.            Yes.

16:21:58   23 Q.            B u t t h e h a n d w r i t t e n m a t e r i a l i n t h e r e, w h o w r o t e

16:22:02   24 t h a t ?

16:22:02   25 A.            T h a t i s C u r t i s' .


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 286 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     286


16:22:03    1               M S . B E R K O W E R:    Y o u r H o n o r, I ' d a s k t o

16:22:05    2 p r o v i s i o n a l l y a d m i t G o v e r n m e n t' s E x h i b i t 3 6 .   S o r r y, 3 7 .

16:22:12    3               M R . F E D E R I C O:    N o o b j e c t i o n t o 3 7 , Y o u r H o n o r.

16:22:14    4               T H E C O U R T:     A n d I u n d e r s t a n d, M s . B e r k o w e r, t h a t

16:22:15    5 for now we're admitting these Exhibits 35, 36, and 37

16:22:18    6 s o l e l y w i t h r e g a r d t o h a n d w r i t i n g?

16:22:21    7               M S . B E R K O W E R:    Y e s , Y o u r H o n o r.

16:22:21    8               T H E C O U R T:     W i t h o u t r e g a r d t o s u b s t a n c e?

16:22:23    9               M S . B E R K O W E R:    Yes.

16:22:23   10               T H E C O U R T:     A l l r i g h t.    3 7 i s a l s o a d m i t t e d.

16:22:38   11               M S . B E R K O W E R:    A n d , Y o u r H o n o r, t h e l a s t e x h i b i t I

16:22:40   12 h a v e a c t u a l l y i s 7 2 .       M a y I a p p r o a c h t h e w i t n e s s?

16:22:41   13               T H E C O U R T:     You may.

16:22:52   14 B Y M S . B E R K O W E R:

16:22:52   15 Q.            M s . H a r r i s, w h a t i s G o v e r n m e n t' s E x h i b i t 7 2 ?

16:22:57   16 A.            Looks like a pad, a writing pad.

16:23:08   17 Q.            And whose handwriting is on the pad?                               You can take

16:23:11   18 t h a t o u t i f y o u - -

16:23:13   19 A.            Okay, I'll take it out.                    Oh, there it is.              Some of

16:23:28   20 i t d o e s l o o k l i k e C u r t i s' w r i t i n g a n d s o m e o f i t d o e s n' t .

16:23:36   21 Q.            Could you tell us which pages of the exhibit look

16:23:38   22 l i k e C u r t i s' w r i t i n g.

16:23:43   23 A.            The one that -- I guess I'll take the clip off.

16:23:54   24 T h e o n e t h a t h a s , i t ' s a b o u t t h r e e p a g e s o v e r , i t s a y s,

16:23:59   25 " 1 g = N o . 1 0 b l a s t i n g c a p . "


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 287 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    287


16:24:03    1 Q.            That's the page that has what you recognize to be

16:24:06    2 M r . A l l e n' s h a n d w r i t i n g?

16:24:08    3 A.            Y e a h , t h a t p r e t t y m u c h l o o k s l i k e C u r t i s' .

16:24:11    4               T H E C O U R T:     Do you plan to use several pages of

16:24:15    5 t h i s , M s . B e r k o w e r?       It seems to me that we're getting to

16:24:21    6 a point where it may be difficult to identify on the

16:24:21    7 r e c o r d w h a t w e ' r e u s i n g.

16:24:22    8               Are there just certain pages of this that you can

16:24:24    9 m a r k s o m e h o w f o r t h e w i t n e s s i s t e s t i f y i n g?

16:24:27   10               M S . B E R K O W E R:    I c a n m a r k t h a t, Y o u r H o n o r.     I

16:24:34   11 t h i n k I c a n .

16:24:41   12               A n d , Y o u r H o n o r, m a y b e t h e b e s t w a y t o d o t h i s i f

16:24:44   13 w e c a n h a v e M r . M o o r e p u l l u p 7 2 a .         That is an electronic

16:24:47   14 v e r s i o n o f t h i s d o c u m e n t.     And that way those are all

16:24:50   15 m a r k e d w i t h p a g e n u m b e r s.     I think if the witness can

16:24:52   16 r e v i e w t h o s e, s h e c a n s a y w h i c h p a g e s f o r t h e r e c o r d a r e

16:24:56   17 o n e s s h e r e c o g n i z e s.

16:24:57   18               T H E C O U R T:     A l l r i g h t.   T h a t s o u n d s g o o d.

16:25:02   19 B Y M S . B E R K O W E R:

16:25:03   20 Q.            M s . H a r r i s, d o y o u r e c o g n i z e t h a t p a g e a s

16:25:06   21 M r . A l l e n' s h a n d w r i t i n g?

16:25:07   22 A.            Do what?

16:25:08   23 Q.            I f y o u c a n l o o k a t t h e s c r e e n, i s t h a t o n e o f t h e

16:25:10   24 p a g e s o f M r . A l l e n' s w r i t i n g?

16:25:18   25 A.            Y e a h , t h a t l o o k s l i k e m o r e C u r t i s' w r i t i n g.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 288 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     288


16:25:22    1 Q.            A n d w h a t a b o u t t h e n e x t p a g e , i s t h a t h i s w r i t i n g?

16:25:28    2 A.            No.

16:25:28    3 Q.            What about the following page?

16:25:31    4 A.            That's what I was looking at.                       I don't -- I don't

16:25:35    5 believe that is.                 I t ' s t o o m u c h c u r s i v e.

16:25:38    6 Q.            So the first page of this Exhibit 72a you

16:25:41    7 r e c o g n i z e t o b e h i s h a n d w r i t i n g?

16:25:43    8 A.            Yes.

16:25:45    9               M S . B E R K O W E R:   A n d , M r . M o o r e, i f y o u c o u l d f l i p

16:25:47   10 t h r o u g h t h e o t h e r p a g e s.

16:25:47   11 B Y M S . B E R K O W E R:

16:25:48   12 Q.            A n d , M s . H a r r i s, t e l l u s i f y o u s e e o t h e r w r i t i n g

16:25:51   13 b y M r . A l l e n i n t h i s.

16:25:53   14               M R . M O O R E:    I c a n b l o w i t u p i f y o u ' d l i k e.

16:25:56   15               M S . B E R K O W E R:   Sure.

16:26:02   16 B Y M S . B E R K O W E R:

16:26:02   17 Q.            M s . H a r r i s, i f y o u c a n l o o k a t t h e s c r e e n i n f r o n t

16:26:04   18 o f y o u .      I s t h a t h i s h a n d w r i t i n g?

16:26:08   19 A.            I'm just looking at that.                     No.

16:26:16   20 Q.            What about the next page?

16:26:25   21 A.            T o o m u c h c u r s i v e.    I don't think so.

16:26:39   22               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d a m o n g

16:26:40   23 M s . B e r k o w e r, M s . H a h n , a n d M r . M o o r e. )

16:26:48   24 B Y M S . B E R K O W E R:

16:26:48   25 Q.            A l l r i g h t.    S o , M s . H a r r i s, i f y o u c o u l d l o o k


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 289 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  289


16:26:50    1 t h r o u g h t h e n o t e p a d y o u h a v e i n y o u r h a n d, t e l l m e w h i c h

16:26:54    2 p a g e s o f t h e p a g e s y o u h a v e i n y o u r h a n d a r e M r . A l l e n' s

16:26:56    3 w r i t i n g, t h e n w e ' l l m a t c h i t u p w i t h t h e e l e c t r o n i c

16:26:59    4 v e r s i o n t o m a k e t h i s m o r e e f f i c i e n t.

16:27:00    5                T H E C O U R T:      Can you give her something to mark

16:27:03    6 those pages with so she can come back and -- just a

16:27:09    7 P o s t - I t o r s o m e t h i n g.

16:27:50    8                M S . B E R K O W E R:     I think Mr. Moore may have actually

16:27:52    9 solved the problem for us.                           He has photocopies with

16:27:55   10 n u m b e r s a l r e a d y o n i t , a p p a r e n t l y.

16:27:57   11                T H E C O U R T:      A l l r i g h t.

16:27:57   12                M S . B E R K O W E R:     A l l r i g h t.

16:27:58   13                T H E C O U R T:      W o n d e r f u l.

16:27:58   14 B Y M S . B E R K O W E R:

16:28:21   15 Q.             A l l r i g h t, M s . H a r r i s, d o y o u s e e l i t t l e n u m b e r s

16:28:23   16 a t t h e b o t t o m o f e a c h o f t h o s e p r i n t o u t p a g e s, a p a g e

16:28:31   17 n u m b e r?

16:28:32   18 A.             W e l l , o n t h e f i r s t p a g e, i t s a y s 7 2 a , a n d t h e n t h e

16:28:38   19 r e s t o f t h e p a g e s d o n o t h a v e n u m b e r s.

16:28:41   20 Q.             ( I n d i c a t i n g. )

16:28:42   21 A.             O h , i t g o e s 7 2 a - 0 0 2 , g o t c h a.

16:28:47   22 Q.             M s . H a r r i s, i f y o u c a n t e l l u s w h i c h p a g e s i n t h a t

16:28:50   23 e x h i b i t a r e t h e o n e s w h e r e y o u r e c o g n i z e M r . A l l e n' s

16:28:52   24 h a n d w r i t i n g, p l e a s e.

16:28:54   25 A.             I would say that 72a-001 is the only one that I


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 290 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         290


16:29:06    1 s e e t h a t w o u l d b e M r . A l l e n' s .

16:29:12    2                M S . B E R K O W E R:   T h e n , Y o u r H o n o r, I w o u l d a s k t o

16:29:15    3 p r o v i s i o n a l l y a d m i t t h e f i r s t p a g e o f G o v e r n m e n t' s

16:29:18    4 Exhibit 72 and 72a as identifying -- the witness has

16:29:24    5 i d e n t i f i e d t h a t p a g e t o c o n t a i n M r . A l l e n' s h a n d w r i t i n g.

16:29:27    6                T H E C O U R T:    O b j e c t i o n?

16:29:29    7                M R . F E D E R I C O:   N o , Y o u r H o n o r.

16:29:31    8                T H E C O U R T:    A l l r i g h t.     Page 1 of 72a and 72 will

16:29:37    9 be provisionally admitted with respect to them becoming

16:29:41   10 i d e n t i f i e d a s d e f e n d a n t A l l e n' s h a n d w r i t i n g.

16:30:05   11                M S . B E R K O W E R:   A n d , Y o u r H o n o r, I w o u l d j u s t n o t e

16:30:06   12 f o r t h e r e c o r d t h a t f o r e a c h o f t h e s e e x h i b i t s, 3 5 , 3 6 ,

16:30:09   13 3 7 , 7 7 , 1 0 0 , 1 0 1 , 1 0 2 , a n d 1 0 3 , t h e G o v e r n m e n t h a s

16:30:16   14 p r o v i d e d e l e c t r o n i c v e r s i o n s t h a t c o p y e v e r y p a g e o f

16:30:20   15 t h e s e e x h i b i t s t o t h e d e f e n s e, a n d t h e y a r e m a r k e d a s

16:30:25   16 3 5 a , 3 6 a , 3 7 a , 7 2 a , 7 7 a , 1 0 0 a , 1 0 1 a , a n d 1 0 2 a .         And we

16:30:36   17 w o u l d a s k f o r t h o s e t o b e p r o v i s i o n a l l y a d m i t t e d f o r t h e

16:30:38   18 s a m e r e a s o n s s i n c e t h e y ' r e j u s t p h o t o c o p i e s o f t h e

16:30:42   19 e x h i b i t s t h a t h a v e a l r e a d y b e e n c o n d i t i o n a l l y a d m i t t e d

16:30:44   20 f o r t h a t r e a s o n.

16:30:49   21                A n d i f I ' v e j u s t c o n f u s e d e v e r y o n e, m y a p o l o g i e s

16:30:52   22 t o t h e C o u r t.        I c a n e x p l a i n m o r e c l e a r l y.

16:30:54   23                T H E C O U R T:    I think I understand what you're doing

16:30:55   24 b u t I ' m g o i n g t o h a v e y o u r e p e a t t h e n u m b e r s.           But first

16:30:58   25 l e t m e s e e i f w e h a v e a n i s s u e w i t h t h e s e.                In other


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 291 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    291


16:31:01    1 w o r d s, I g u e s s w h a t y o u ' r e w a n t i n g t o d o i s h a v e t h e m

16:31:03    2 a v a i l a b l e a s a s u b s t i t u t e e x h i b i t.

16:31:05    3                M S . B E R K O W E R:   Y e s , Y o u r H o n o r.     They're

16:31:08    4 electronic copies of the physical --

16:31:09    5                T H E C O U R T:    R i g h t, o n t h e s a m e g r o u n d s t h a t I ' v e

16:31:11    6 a d m i t t e d t h e t a n g i b l e i t e m s t h e m s e l v e s.

16:31:15    7                M S . B E R K O W E R:   Yes.

16:31:17    8                M R . F E D E R I C O:   Y e a h , Y o u r H o n o r, t o t h e e x t e n t

16:31:19    9 t h a t t h e p h y s i c a l i t e m s o r n o t e b o o k s h a v e b e e n a d m i t t e d,

16:31:22   10 c o n d i t i o n a l l y o r o t h e r w i s e, w e ' d h a v e n o o b j e c t i o n t o a

16:31:25   11 p h o t o g r a p h o f t h a t s a m e e x h i b i t b e i n g i n c l u d e d i n t h e

16:31:28   12 r e c o r d.

16:31:28   13                T H E C O U R T:    A l l r i g h t.   So that's 35a, 36a, 37a,

16:31:40   14 7 2 a , a n d 1 0 0 a , 1 0 1 a , 1 0 2 a , 1 0 3 a ; i s t h a t c o r r e c t?         Or was

16:31:55   15 1 0 3 a o f f e r e d?

16:31:59   16                M S . B E R K O W E R:   I meant to include 103a, yes, Your

16:32:03   17 H o n o r.      103a is a photograph exhibit of Exhibit 103.

16:32:09   18                T H E C O U R T:    A l l r i g h t.   Those are all admitted on

16:32:13   19 t h e s a m e c o n d i t i o n s a s t h e t a n g i b l e i t e m s.

16:32:15   20                M S . B E R K O W E R:   A n d , Y o u r H o n o r, f o r t h e s a m e

16:32:17   21 r e a s o n I a l s o w o u l d s e e k t o a d m i t G o v e r n m e n t' s E x h i b i t

16:32:19   22 1 0 5 a , 1 0 6 a , a n d 1 0 7 a , w h i c h a r e p h o t o c o p i e s o f t h e

16:32:25   23 b i n d e r s t h a t M s . H a r r i s t e s t i f i e d a b o u t e a r l i e r.    And

16:32:28   24 i t ' s n o t j u s t a p i c t u r e o f t h e f r o n t; i t i s t h e w h o l e

16:32:30   25 c o n t e n t o f t h e b i n d e r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 292 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     292


16:32:43    1               T H E C O U R T:     T h o s e w i l l a l s o b e a d m i t t e d.

16:32:46    2               M R . F E D E R I C O:    Y o u r H o n o r, o n t h o s e - - I t h i n k

16:32:48    3 those are qualitatively different because we did object

16:32:50    4 t o t h e c o n t e n t s o f t h e b i n d e r.        And I don't think the

16:32:53    5 Court admitted those even provisionally because there was

16:32:55    6 n o f o u n d a t i o n l a i d.       Those were not handwritten notes

16:32:58    7 w i t h i n t h o s e b i n d e r s; t h o s e w e r e s o m e t h i n g d i f f e r e n t.

16:33:02    8               T H E C O U R T:     I b e l i e v e M r . F e d e r i c o' s c o r r e c t, t h a t

16:33:07    9 s h e t e s t i f i e d, a n d I a d m i t t e d t h e m , a s t o i t e m s t h a t s h e

16:33:11   10 r e c o g n i z e d a s b e i n g i n t h e h o u s e o r c o u l d i d e n t i f y b u t

16:33:17   11 n o t a s t o t h e s u b s t a n c e o f t h e m.         And I'm not clear again

16:33:20   12 t o t h e e x t e n t t o w h i c h y o u i n t e n d t o t e s t i f y o r s o l i c i t

16:33:23   13 t e s t i m o n y r e g a r d i n g t h e a c t u a l c o n t e n t o f t h o s e.

16:33:26   14               M S . B E R K O W E R:    Y e s , Y o u r H o n o r.   I think there

16:33:28   15 w i l l b e m o r e e v i d e n c e t h r o u g h l a t e r w i t n e s s e s a b o u t t h e

16:33:31   16 c o n t e n t, a n d a l s o w h e r e t h o s e b i n d e r s w e r e l o c a t e d a n d

16:33:34   17 h o w t h e y w e r e s e i z e d.       H o w e v e r, t o t h e e x t e n t t h i s

16:33:37   18 w i t n e s s h a s i d e n t i f i e d t h e b i n d e r s a s s o m e t h i n g t h a t w e r e

16:33:41   19 i n h e r h o u s e a n d w e r e b e i n g r e v i e w e d b y M r . A l l e n w h i l e

16:33:45   20 s h e w a s p r e s e n t i n t h e r o o m w i t h h i m , s h e c a n - - t h e

16:33:49   21 e x h i b i t c a n b e a d m i t t e d.      I t ' s t h e s a m e b i n d e r.     We're

16:33:53   22 n o t s e e k i n g t o a d m i t i t f o r i t s t r u t h.

16:33:54   23               T H E C O U R T:     A l l r i g h t.   Well, those three exhibits

16:33:56   24 a r e a d m i t t e d a s t o i t e m s t h a t t h i s w i t n e s s h a s i d e n t i f i e d

16:33:59   25 a s h a v i n g b e e n i n d e f e n d a n t A l l e n' s t r a i l e r.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 293 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         293


16:34:02    1               M S . B E R K O W E R:      T h a n k y o u , Y o u r H o n o r.

16:34:05    2 B Y M S . B E R K O W E R:

16:34:05    3 Q.            N o w , M s . H a r r i s, b e f o r e w e f i n i s h, l e t ' s t a l k n o w

16:34:09    4 about a very specific conversation you actually had with

16:34:12    5 M r . S t e i n, P a t r i c k S t e i n.         Did you ever have a

16:34:16    6 c o n v e r s a t i o n w i t h h i m t h a t r e l a t e d t o y o u r t h r o a t c a n c e r?

16:34:23    7 A.            Yes.      Curtis had gotten a phone call from Patrick

16:34:26    8 Stein and was talking to him.                            We were doing something

16:34:33    9 t h a t d a y b u t w e w e r e l i s t e n i n g t o m u s i c.           There was a

16:34:36   10 k n o c k o n t h e d o o r .          I t w a s P a t r i c k S l a t t e r y, s o C u r t i s

16:34:41   11 s t e p p e d o u t s i d e a n d h e t o l d P a t r i c k S t e i n o v e r t h e p h o n e,

16:34:45   12 " W e l l , y o u c a n j u s t t a l k t o D o n n e t t e. "          So he set the

16:34:49   13 p h o n e d o w n i n f r o n t o f m e , a n d w h a t e v e r s o n g w a s p l a y i n g,

16:34:54   14 P a t r i c k S t e i n m e n t i o n e d t h e n a m e o f i t a n d I s a i d y e a h.

16:35:04   15 S o h e a s k e d m e , h e s a i d , i f m y c a n c e r s c a n t h a t d i d n ' t

16:35:13   16 c o m e b a c k g o o d , i f I w a s w i l l i n g t o d o s o m e t h i n g g o o d f o r

16:35:16   17 t h e c o u n t r y a n d u n t i l b e c o m e a s u i c i d e b o m b e r.         And he

16:35:25   18 h a d a l r e a d y a s k e d h i s f r i e n d w h o h a d c a n c e r t o b e a

16:35:28   19 s u i c i d e b o m b e r.       I told --

16:35:29   20               M R . P R A T T:     O b j e c t i o n, Y o u r H o n o r.     T h e r e' s n o

16:35:34   21 f o u n d a t i o n f o r t h a t l a s t s t a t e m e n t.

16:35:37   22               M S . B E R K O W E R:      And maybe I can clarify with this

16:35:39   23 w i t n e s s, Y o u r H o n o r.

16:35:40   24               T H E C O U R T:     A l l r i g h t, w i t h r e s p e c t t o t h e l a s t

16:35:42   25 s t a t e m e n t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 294 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       294


16:35:42    1                M S . B E R K O W E R:   Y e s , Y o u r H o n o r.

16:35:43    2 B Y M S . B E R K O W E R:

16:35:43    3 Q.             Did Mr. Stein tell you during that conversation he

16:35:46    4 had asked a friend of his to -- who also had serious

16:35:50    5 c a n c e r - - t o b e a s s u i c i d e b o m b e r?

16:35:52    6 A.             Yes.      H e r n a m e w a s J e n n i f e r.          She had breast

16:35:55    7 c a n c e r.      She had six months to live.

16:35:57    8 Q.             A n d w h e n h e a s k e d y o u t o b e a s u i c i d e b o m b e r, w h a t

16:36:03    9 w a s y o u r r e a c t i o n?

16:36:05   10 A.             None.      T h a t m y s c a n s w e r e g o i n g t o c o m e b a c k g o o d.

16:36:10   11 I w a s a w a r r i o r.          I didn't have any doubt in how my scans

16:36:16   12 w o u l d c o m e b a c k .

16:36:16   13 Q.             Okay.      And even if your scans had been bad, would

16:36:19   14 y o u h a v e a g r e e d t o d o i t ?

16:36:19   15 A.             N o , ' c a u s e t h a t' s n o t d o i n g s o m e t h i n g g o o d f o r

16:36:23   16 y o u r c o u n t r y.

16:36:26   17                M S . B E R K O W E R:   Y o u r H o n o r, n o f u r t h e r q u e s t i o n s.

16:36:29   18                T H E C O U R T:    A l l r i g h t.      T h a n k y o u , M s . B e r k o w e r.

16:36:31   19                C r o s s- e x a m i n a t i o n o n b e h a l f o f M r . A l l e n.

16:36:33   20                M R . F E D E R I C O:   Y e s , Y o u r H o n o r.        Thank you.

16:36:34   21                M S . B E R K O W E R:   A n d , Y o u r H o n o r, m a y I c l e a n u p

16:36:36   22 s o m e o f t h e s e e x h i b i t s?

16:36:37   23                T H E C O U R T:    That would probably be a very good

16:36:38   24 i d e a .

16:36:55   25                                     C R O S S- E X A M I N A T I O N


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 295 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    295


16:36:56    1 B Y M R . F E D E R I C O:

16:37:20    2 Q.           G o o d a f t e r n o o n a g a i n, M s . H a r r i s.   Do you recall

16:37:41    3 in January of this year that you had a conversation with

16:37:46    4 A n t h o n y S c o g n a m i l l o f r o m m y o f f i c e?

16:37:49    5 A.           O k a y , A n t h o n y.

16:37:51    6 Q.           I ' m s o r r y?

16:37:52    7 A.           A n t h o n y, y e s .

16:37:53    8 Q.           Y o u k n o w A n t h o n y, y o u ' v e t a l k e d w i t h h i m o n

16:37:56    9 s e v e r a l o c c a s i o n s?

16:37:56   10 A.           R i g h t.

16:37:57   11 Q.           A n d i n J a n u a r y, a c t u a l l y I w a s p r e s e n t t h e r e a s

16:38:00   12 w e l l ?

16:38:01   13 A.           I n J a n u a r y t h i s y e a r.

16:38:02   14 Q.           Yes.

16:38:03   15 A.           Yes, you did come out.

16:38:04   16 Q.           Okay.        And the prosecutor referenced this meeting

16:38:07   17 o n d i r e c t e x a m i n a t i o n a s t h e t i m e w h e r e y o u w e r e n' t

16:38:10   18 t r u t h f u l a b o u t t h e a m o u n t o f m o n e y y o u p a i d , a n d w e ' l l

16:38:13   19 t a l k a b o u t t h a t i n a m i n u t e.       But what I want to ask

16:38:15   20 a b o u t i s t h e d a y a f t e r w e m e t w i t h y o u , y o u c a l l e d t h e

16:38:18   21 F B I , d i d n ' t y o u ?

16:38:19   22 A.           Yes, I did.

16:38:20   23 Q.           Y o u c a l l e d S p e c i a l A g e n t R o b i n S m i t h?

16:38:26   24 A.           I don't think so.

16:38:27   25 Q.           You didn't talk with -- you talked with the FBI


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 296 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  296


16:38:30    1 b u t y o u d o n ' t r e m e m b e r i f i t w a s S p e c i a l A g e n t S m i t h?

16:38:32    2 A.            No, it was not.

16:38:33    3 Q.            Okay.      S o y o u t a l k e d t o t h e F B I , t h o u g h, t h e n e x t

16:38:35    4 day?

16:38:36    5 A.            Yes.

16:38:36    6 Q.            And you called them because you wanted to talk

16:38:39    7 with them about us coming by to talk with you?

16:38:46    8 A.            I n a s e n s e, y e s .      I wanted to find out, because

16:38:53    9 you had mentioned that -- or Anthony had mentioned to me

16:39:00   10 t h a t m y a d d r e s s m i g h t c o m e u p , a n d t h a t c o n c e r n e d m e

16:39:07   11 b e c a u s e I ' v e b e e n a v i c t i m o f a l l t h r e e o f t h e s e g u y s .

16:39:11   12 Q.            So you called the FBI the day after we visited

16:39:14   13 y o u , y e s ?

16:39:15   14 A.            Yes.

16:39:15   15 Q.            Okay.      M s . H a r r i s, n o w , o n - - d u r i n g t h a t

16:39:18   16 c o n v e r s a t i o n w i t h t h e F B I , y o u a l s o t o l d t h e m a b o u t a

16:39:22   17 t h e r a p i s t t h a t y o u w e r e s e e i n g?

16:39:25   18 A.            That very day?

16:39:27   19 Q.            I ' m s o r r y, n o .

16:39:28   20 A.            T h a t o n e t i m e?     Y e a h, I ' v e t o l d t h e m a b o u t a

16:39:31   21 t h e r a p i s t t h a t I ' v e s e e n , y e s .

16:39:32   22 Q.            And you discussed with them a technique that your

16:39:36   23 t h e r a p i s t w a s g o i n g t o u s e w i t h y o u p o t e n t i a l l y f o r y o u r

16:39:39   24 t e s t i m o n y h e r e t o d a y; i s t h a t r i g h t?

16:39:41   25 A.            It was brought up that it could be used to help


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 297 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     297


16:39:48    1 me --

16:39:48    2 Q.            Okay.        A n d t h a t t e c h n i q u e i s c a l l e d E M D R?   Does

16:39:52    3 t h a t s o u n d r i g h t?

16:39:53    4 A.            Yes.

16:39:53    5 Q.            And I believe you described it to the FBI as being

16:39:56    6 s i m i l a r t o h y p n o s i s?

16:39:59    7 A.            In a way it is.              A lot of people don't understand

16:40:01    8 i t , b u t i f y o u ' v e r e a d u p o n m y t h e r a p i s t, t h a t ' s w h a t

16:40:06    9 s h e p r a c t i c e s.

16:40:07   10 Q.            And when you called the FBI that day, you said

16:40:10   11 t h a t i f y o u u n d e r w e n t t h i s s o r t o f h y p n o s i s t e c h n i q u e,

16:40:14   12 t h a t w h e n y o u t e s t i f i e d y o u w o u l d a p p e a r t o b e " c o o l a n d

16:40:19   13 c a l l o u s. "     Do you remember saying that to the FBI?

16:40:21   14 A.            No, I did not say that on that day that I called

16:40:26   15 a n d t a l k e d t o a n y o n e a t t h e F B I , b e c a u s e I d i d n ' t g e t

16:40:29   16 t h r o u g h t o a n y o n e o n t h e F B I .        I was waiting for a call

16:40:32   17 b a c k .     So --

16:40:34   18 Q.            S o y o u r t e s t i m o n y, j u s t t o b e c l e a r, y o u d i d n' t

16:40:36   19 t e l l t h e F B I t h a t t h i s t e c h n i q u e w o u l d m a k e y o u a p p e a r t o

16:40:40   20 b e c o o l a n d c a l l o u s o n t h e w i t n e s s s t a n d w h e n y o u

16:40:43   21 t e s t i f i e d?

16:40:44   22 A.            That was one of the -- yes, one of the -- it would

16:40:49   23 t a k e t h e e m o t i o n o u t o f t h e m e m o r y.

16:40:52   24 Q.            Okay.        S o y o u d i d t e l l t h e m t h a t?

16:40:55   25 A.            Yes, that it would take the emotion out of the --


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 298 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      298


16:40:58    1 o u t o f t h e m e m o r y.

16:40:59    2 Q.           And then this morning we were notified by the

16:41:03    3 Government that, in fact, you did undergo that technique

16:41:06    4 r e c e n t l y; r i g h t?

16:41:07    5 A.           I w e n t t h r o u g h o n e s t e p o f t h a t o n e p r o c e d u r e,

16:41:12    6 yes, because I was having a very difficult time.                                      I

16:41:20    7 d i d n ' t t h i n k t h a t - - I m e a n , w h e n I t h o u g h t o f C u r t i s, I

16:41:23    8 b e c a m e v e r y e m o t i o n a l.    I didn't think I could make it

16:41:26    9 through being in the same courtroom after a year and a

16:41:33   10 h a l f .

16:41:33   11 Q.           S o y o u w e n t t h r o u g h t h i s h y p n o s i s- l i k e t e c h n i q u e

16:41:36   12 r e c e n t l y t o d e a l w i t h y o u r t e s t i m o n y h e r e t o d a y; i s t h a t

16:41:38   13 r i g h t?

16:41:38   14 A.           I went through it probably about three or four

16:41:43   15 w e e k s a g o , o n e s e s s i o n o f i t , f o r j u s t a f e w m i n u t e s, t e n

16:41:49   16 m i n u t e s, w i t h m y t h e r a p i s t.     That's not enough to make me

16:41:54   17 c o l d o r c a l l o u s.

16:41:56   18 Q.           S o , M s . H a r r i s, c a n I a s s u m e, a s y o u t e s t i f i e d

16:41:59   19 h e r e o n t h e w i t n e s s s t a n d t o d a y, t h a t y o u ' r e n o t u n d e r

16:42:01   20 h y p n o s i s?

16:42:02   21 A.           No.

16:42:02   22 Q.           I also noticed that when you walked in you brought

16:42:05   23 a b a g o f w h a t l o o k s t o b e p r e s c r i p t i o n m e d i c a t i o n; i s

16:42:08   24 t h a t r i g h t?

16:42:08   25 A.           Yes, it is.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 299 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     299


16:42:08    1 Q.            Did you take any of that medication before you

16:42:11    2 t e s t i f i e d h e r e t o d a y?

16:42:11    3 A.            Yes, I did.           I t o o k m y a n x i e t y m e d i c a t i o n.    I have

16:42:17    4 used the --

16:42:19    5 Q.            J u s t t h e a n x i e t y m e d i c a t i o n?

16:42:22    6 A.            I ' v e a l s o u s e d a n o s e s p r a y.       Everybody saw me use

16:42:26    7 the nose spray to put some moisture in.                                  I've used some

16:42:30    8 o f t h e m o u t h s p r a y a s w e l l t o d a y.

16:42:34    9 Q.            T h e n t h e a n x i e t y m e d i c a t i o n, d i d y o u t a k e t h a t

16:42:37   10 b e f o r e y o u s t a r t e d y o u r d i r e c t t e s t i m o n y?

16:42:39   11 A.            Yeah, I take it morning and afternoon if I need it

16:42:43   12 a n d - -

16:42:44   13 Q.            I'm not asking when you generally take it.                                I'm

16:42:46   14 a s k i n g a b o u t t o d a y.       Did you take it before you took the

16:42:48   15 w i t n e s s s t a n d f o r t h e f i r s t t i m e ?

16:42:50   16 A.            I took it this morning at home when I ate my

16:42:53   17 b r e a k f a s t.

16:42:53   18 Q.            Okay.       Did you take more during the afternoon

16:42:55   19 b r e a k?

16:42:56   20 A.            No.

16:42:58   21 Q.            A l l r i g h t.     M s . H a r r i s, l e t ' s t a l k a b o u t y o u r t i m e

16:43:01   22 w h e n y o u r e t u r n e d t o L i b e r a l i n 2 0 1 6.        If I heard you

16:43:06   23 c o r r e c t l y o n d i r e c t, y o u t e s t i f i e d t h a t y o u h a d l i v e d

16:43:09   24 w i t h M r . A l l e n i n L i b e r a l, I b e l i e v e y o u s a i d , f r o m

16:43:12   25 J a n u a r y 2 0 1 4 t o t h e e n d o f 2 0 1 5.          D o e s t h a t s o u n d r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 300 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                         300


16:43:17    1 A.             T h a t ' s c o r r e c t.

16:43:19    2 Q.             And then in January of 2015 you left the Liberal

16:43:21    3 a r e a , b u t C u r t i s r e m a i n e d t h e r e?

16:43:23    4 A.             Yes.

16:43:23    5 Q.             As far as you know, the entire time that he

16:43:26    6 remained in Liberal he lived in that same trailer on

16:43:31    7 Bluebell Lane?

16:43:32    8 A.             Yes.

16:43:32    9 Q.             And I think you testified on direct that you

16:43:34   10 r e t u r n e d t o L i b e r a l i n J u n e 2 0 1 6 ?

16:43:37   11 A.             Yes.

16:43:37   12 Q.             A n d t h e p u r p o s e o f t h a t w a s t o h o u s e- s i t f o r

16:43:39   13 C u r t i s?

16:43:40   14 A.             B a s i c a l l y.   That's what he was going from township

16:43:45   15 t o t o w n s h i p d o i n g t h e r e s t o r a t i o n o f t h e C o n s t i t u t i o n.

16:43:47   16 Q.             S o h e w a s o u t i n d i f f e r e n t c o m m u n i t i e s.      Were

16:43:50   17 t h o s e i n K a n s a s p r i m a r i l y?

16:43:52   18 A.             Yes, they were going to go throughout the whole

16:43:55   19 s t a t e o f K a n s a s.

16:43:55   20 Q.             W a s t h a t f o r t h e L i b e r t y R e s t o r a t i o n C o m m i t t e e?

16:43:58   21 A.             Yes.

16:43:58   22 Q.             And the purpose of that was to engage in political

16:44:01   23 a c t i v i t y, y o u t a l k a b o u t t h e C o n s t i t u t i o n?

16:44:03   24 A.             I'm not real depth of it.                     It's to -- what he told

16:44:08   25 m e w a s t o g e t t h e C o n s t i t u t i o n c h a n g e d a n d t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 301 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     301


16:44:14    1 C o n s t i t u t i o n l o o k b a c k a t w h a t i t r e a l l y m e a n t.

16:44:17    2 Q.             So to engage in political activity and talk about

16:44:20    3 t h e C o n s t i t u t i o n; r i g h t?

16:44:21    4 A.             However you want to look at it.

16:44:23    5 Q.             A l l r i g h t.    And when you returned to Liberal in

16:44:26    6 J u n e 2 0 1 6 , y o u n o t i c e d a c h a n g e i n M r . A l l e n; r i g h t?

16:44:31    7 A.             A change in him?

16:44:32    8 Q.             Y e s , f r o m w h e n y o u l i v e d t h e r e p r e v i o u s l y.

16:44:39    9 A.             Not that first day.

16:44:41   10 Q.             B u t j u s t g e n e r a l l y, n o t n e c e s s a r i l y t h e m o m e n t y o u

16:44:43   11 w a l k e d t h r o u g h t h e d o o r , b u t w h e n y o u r e t u r n e d t o L i b e r a l

16:44:46   12 a n d s t a r t e d l i v i n g w i t h M r . A l l e n a g a i n i n J u n e - -

16:44:48   13 A.             Yes.

16:44:48   14 Q.             -- generally you noticed a change in him?                                Is that

16:44:52   15 a " y e s " ?

16:44:52   16 A.             Yes.

16:44:52   17 Q.             So I believe you told us previously that you

16:44:54   18 b e l i e v e d t h e r e c o u l d h a v e b e e n a c o u p l e r e a s o n s f o r t h a t

16:44:56   19 c h a n g e.      F o r e x a m p l e, y o u t h o u g h t h e w a s s t i l l s o r t o f

16:44:59   20 g r i e v i n g t h e l o s s o f h i s o w n m o t h e r; i s t h a t r i g h t?

16:45:01   21                M S . B E R K O W E R:   O b j e c t i o n, Y o u r H o n o r.

16:45:05   22                O b j e c t i o n, Y o u r H o n o r.   I don't think this witness

16:45:08   23 t e s t i f i e d t o a n y t h i n g o f t h a t s o r t o n d i r e c t.

16:45:10   24                T H E C O U R T:    I d o n ' t b e l i e v e s h e d i d , M r . F e d e r i c o.

16:45:14   25                M R . F E D E R I C O:   I don't disagree with that, Your


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 302 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   302


16:45:15    1 H o n o r.     I w a s - - s o r r y, i f I s a i d w h e n - - b e f o r e I c a n b e

16:45:20    2 m o r e c l e a r, I w a s s p e a k i n g a b o u t w h e n s h e t a l k e d t o m y

16:45:23    3 o f f i c e p r i o r t o h e r t e s t i m o n y.

16:45:24    4               T H E C O U R T:   A l l r i g h t.       I'm going to sustain the

16:45:26    5 objection and let you reask the question to lay more

16:45:29    6 f o u n d a t i o n.

16:45:30    7 B Y M R . F E D E R I C O:

16:45:30    8 Q.            M i s s H a r r i s, y o u b e l i e v e o n e o f t h e c h a n g e s i n

16:45:32    9 M r . A l l e n, i n t e r m s o f h i s d e m e a n o r, w a s d u e t o t h e l o s s

16:45:34   10 o f h i s m o t h e r a n d h e w a s s t i l l g r i e v i n g t h a t ?

16:45:37   11 A.            No.

16:45:37   12 Q.            Okay.        Do you remember talking to an investigator

16:45:40   13 i n m y o f f i c e, A n t h o n y S c o g n a m i l l o, o n t h e 3 0 t h o f J a n u a r y

16:45:43   14 o f t h i s y e a r ?

16:45:45   15 A.            Okay.        But Curtis had lost --

16:45:48   16 Q.            I said do you remember talking to Anthony on the

16:45:50   17 3 0 t h o f J a n u a r y o f t h i s y e a r.

16:45:52   18 A.            I never talked to him.

16:45:54   19 Q.            Okay.        And obviously you talked to him many times

16:45:56   20 b e f o r e, s o y o u k n e w h e w a s a n i n v e s t i g a t o r w i t h t h e

16:45:59   21 F e d e r a l P u b l i c D e f e n d e r; r i g h t?

16:46:00   22 A.            E x a c t l y.

16:46:01   23 Q.            And you knew that he was there to ask you

16:46:02   24 q u e s t i o n s o n b e h a l f o f M r . A l l e n?

16:46:04   25 A.            R i g h t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 303 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     303


16:46:05    1 Q.            And you knew because you'd interacted with him

16:46:09    2 b e f o r e, t h a t h e w a s d o i n g s o t o g a t h e r i n f o r m a t i o n t h a t

16:46:12    3 w o u l d b e r e l e v a n t t o t h i s c a s e ; r i g h t?

16:46:13    4 A.            R i g h t.

16:46:13    5 Q.            Okay.        So you knew that he was going to rely upon

16:46:18    6 i n f o r m a t i o n t h a t y o u p r o v i d e d t o h i m ; r i g h t?

16:46:20    7 A.            Okay.

16:46:20    8 Q.            A n d o n t h a t d a y o n t h e 3 0 t h o f J a n u a r y, y o u s a i d

16:46:24    9 to Mr. Scognamillo that you believe one of the reasons

16:46:26   10 f o r t h e c h a n g e i n M r . A l l e n w h e n y o u r e t u r n e d t o L i b e r a l

16:46:30   11 i n J u n e 2 0 1 6 w a s b e c a u s e h e w a s s t i l l g r i e v i n g t h e l o s s

16:46:32   12 o f h i s m o t h e r; r i g h t?

16:46:34   13 A.            No.

16:46:34   14 Q.            Okay.        And you said that he also suffered from

16:46:37   15 t r a u m a y o u b e l i e v e b a s e d o n y o u r c a n c e r t r e a t m e n t s; i s

16:46:40   16 t h a t a c c u r a t e?

16:46:41   17 A.            Do I know he had -- go ahead and repeat that

16:46:45   18 a g a i n.

16:46:46   19 Q.            Sure.        You told -- or isn't it true that you

16:46:49   20 b e l i e v e d t h a t M r . A l l e n, i n t e r m s o f t h a t c h a n g e i n h i s

16:46:52   21 d e m e a n o r i n J u n e 2 0 1 6 w h e n y o u r e t u r n e d, w a s a l s o d u e i n

16:46:56   22 p a r t b e c a u s e o f s o m e t r a u m a h e s u f f e r e d s o r t o f h e l p i n g

16:46:59   23 y o u o r g o i n g t h r o u g h y o u r c a n c e r t r e a t m e n t s?

16:47:02   24 A.            No.     I basically said that Mr. Allen had went and

16:47:06   25 g o t l i f e i n s u r a n c e a n d , y o u k n o w , t h a t m i g h t h a v e - - h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 304 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                304


16:47:14    1 might have been looking at his own immortality [sic] at

16:47:20    2 t h a t t i m e b e c a u s e I h a d c a n c e r, y o u k n o w , I ' m 5 2 , I ' d

16:47:26    3 gotten it at 50, he lost his mother when he was 27 so I

16:47:30    4 don't know exactly her age but she was fairly young when

16:47:33    5 h e l o s t h i s m o t h e r.        But --

16:47:39    6 Q.            Ms. Harris --

16:47:40    7 A.            -- the only reference --

16:47:41    8 Q.            And I won't go through that whole interview again

16:47:44    9 w i t h M r . S c o g n a m i l l o, b u t i s i t y o u r t e s t i m o n y t h a t y o u

16:47:46   10 d i d n o t t e l l M r . S c o g n a m i l l o o n t h e 3 0 t h o f J a n u a r y 2 0 1 8

16:47:50   11 t h a t y o u b e l i e v e d M r . A l l e n w a s a l s o s u f f e r i n g f r o m

16:47:52   12 t r a u m a f r o m y o u r c a n c e r t r e a t m e n t s?

16:47:54   13 A.            No.

16:47:55   14 Q.            A l l r i g h t.    And also you noticed when you returned

16:47:58   15 t o L i b e r a l i n J u n e 2 0 1 6 t h a t M r . A l l e n w a s a l s o w a t c h i n g

16:48:03   16 a s h o w o r a n I n t e r n e t p l a t f o r m c a l l e d I n f o W a r s .    Is that

16:48:06   17 a c c u r a t e?

16:48:07   18 A.            Y e s , A l e x J o n e s.

16:48:10   19 Q.            And I believe you testified on direct that it was

16:48:12   20 c l e a r t o y o u i n t h e s u m m e r o f 2 0 1 6 t h a t M r . A l l e n w a s

16:48:16   21 c o n c e r n e d a b o u t t h e w a y t h e c o u n t r y w a s b e i n g r u n b y o u r

16:48:19   22 g o v e r n m e n t.    I s t h a t a c c u r a t e?

16:48:20   23 A.            Yes.

16:48:20   24 Q.            Is it fair to say he had strong views about the

16:48:23   25 2 0 1 6 p r e s i d e n t i a l e l e c t i o n?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 305 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   305


16:48:25    1 A.            Yes.

16:48:25    2 Q.            I s i t f a i r t o s a y t h a t h e d i d n' t c a r e s o m u c h f o r

16:48:28    3 the Obama administration and how it was running the

16:48:30    4 g o v e r n m e n t?

16:48:31    5 A.            E x a c t l y, y e s .

16:48:32    6 Q.            And I believe you may have mentioned this on

16:48:36    7 d i r e c t, b u t M r . A l l e n a l s o b e l i e v e d t h a t t h e r e w a s a

16:48:40    8 possibility that President Obama wasn't going to leave

16:48:43    9 office at all after the election that year; is that

16:48:44   10 r i g h t?

16:48:44   11 A.            Martial law, yes.

16:48:47   12 Q.            So you thought or it was clear to you, because

16:48:50   13 M r . A l l e n w i l l t a l k a b o u t i t , t h a t P r e s i d e n t O b a m a w o u l d

16:48:53   14 d e c l a r e w h a t y o u s a i d m a r t i a l l a w ; r i g h t?

16:48:55   15 A.            Yes.

16:48:55   16 Q.            And by "martial law," do you mean that to be that

16:48:58   17 t h e g o v e r n m e n t w o u l d s e i z e a g r e a t e r c o n t r o l o r f o r c e i t s

16:49:02   18 r u l e a g a i n s t t h e A m e r i c a n p e o p l e i n a m o r e s o r t o f

16:49:07   19 s t r o n g- h a n d e d w a y ?

16:49:08   20 A.            Y e s , h e ' d t r i e d t o d o i t o n s e v e r a l o c c a s i o n s.    He

16:49:11   21 d i d n ' t m a k e a n y s e c r e t s o f i t .     He wanted to be the last

16:49:13   22 p r e s i d e n t.     He even tried to get to be able to run for a

16:49:16   23 t h i r d t e r m .     S o O b a m a, y e s , w a s t r y i n g t o b e o u r l a s t

16:49:24   24 p r e s i d e n t.

16:49:25   25 Q.            So also during the summer of 2016 is it fair to


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 306 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       306


16:49:28    1 say that Mr. Allen was concerned that, regardless of the

16:49:32    2 e l e c t i o n r e s u l t s, t h a t t h e r e w a s n o w a y t h a t D o n a l d T r u m p

16:49:35    3 w o u l d e v e r b e a l l o w e d t o b e p r e s i d e n t b y P r e s i d e n t O b a m a?

16:49:38    4 A.           He was concerned that Hillary would win because a

16:49:45    5 l o t o f t h e M e x i c a n s, w h i c h i s f u l l o f w h a t w e ' v e g o t i n

16:49:50    6 W e s t e r n K a n s a s, t h a t t h e M e x i c a n s w o u l d b e a l l o w e d t o

16:49:53    7 vote, and that they would vote for Hillary because

16:50:00    8 i l l e g a l p e o p l e w e r e n' t g o i n g t o v o t e f o r T r u m p.

16:50:05    9 Q.           I ' m s o r r y, d i d y o u s a y t h e " l e g a l p e o p l e" ?

16:50:06   10 A.           I l l e g a l p e o p l e.   B e c a u s e T r u m p d i d n' t w a n t t h e m

16:50:12   11 h e r e .    A n d t h e r e' s a l o t o f f a m i l y m e m b e r s.       They might

16:50:16   12 b e o n e l e g a l p e r s o n f r o m M e x i c o i n h o u s e, a n d t h e n h a v e

16:50:21   13 f i v e i l l e g a l s i n w i t h t h e m.

16:50:23   14 Q.           O k a y , M s . H a r r i s, w h e n y o u r e t u r n e d t o L i b e r a l i n

16:50:25   15 J u n e o f 2 0 1 6 , I b e l i e v e a l s o M r . A l l e n w a s h a v i n g s o m e

16:50:30   16 d i f f i c u l t y p a y i n g t h e r e n t f o r t h e l o t .

16:50:32   17 A.           H i s l o t r e n t.

16:50:33   18 Q.           Is that a "yes"?

16:50:35   19 A.           Yes.

16:50:35   20 Q.           A l l r i g h t.     So you paid it for him?

16:50:38   21 A.           I l o a n e d h i m t h e $ 2 1 0 0, y e s .

16:50:41   22 Q.           Okay.       And that was -- I think you paid it to a

16:50:44   23 m a n n a m e d C e z a r?

16:50:45   24 A.           C e z a r i s t h e m a n a g e r.

16:50:47   25 Q.           And also when you returned to Liberal in that June


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 307 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     307


16:50:51    1 of 2016, Mr. Allen was much more into prepping at that

16:50:55    2 time, wasn't it?

16:50:57    3 A.             Y e a h , h e t h o u g h t t h a t s o m e t h i n g m i g h t h a p p e n.   And

16:51:00    4 I was there and we got right back into buying up and

16:51:09    5 p r e p p i n g.

16:51:09    6 Q.             And on direct I believe you testified that

16:51:12    7 p r e p p i n g i s s o r t o f " l i k e a h o a r d e r" ; i s t h a t r i g h t?

16:51:17    8 A.             Yes.

16:51:17    9 Q.             Is it also your understanding that prepper means

16:51:20   10 t h a t y o u a r e m a k i n g s o r t o f a c t i v e p r e p a r a t i o n s f o r a

16:51:23   11 p o s s i b l e s o r t o f c a t a s t r o p h i c d i s a s t e r o r e m e r g e n c y,

16:51:26   12 s o m e t h i n g l i k e t h a t?

16:51:27   13 A.             Yes.

16:51:27   14 Q.             So you lived in that trailer with him at various

16:51:31   15 t i m e s b u t a l s o i n 2 0 1 6 , s o c a n I a s s u m e t h a t y o u ' r e

16:51:35   16 f a m i l i a r w i t h s o m e o f t h e i t e m s i n t h e p r e p p i n g g e a r a n d

16:51:38   17 t h e s u p p l i e s t h a t h e h a d ?

16:51:40   18 A.             Yes, that we had.

16:51:44   19 Q.             A l l r i g h t, M s . H a r r i s, l e t ' s t a k e a l o o k a t s o m e

16:51:48   20 o f t h e s e i t e m s.

16:52:37   21                CLERK COOK:              Is it completely black on your

16:52:39   22 s c r e e n?

16:52:40   23                M R . F E D E R I C O:      I t ' s a w h i t e s c r e e n.

16:52:48   24                CLERK COOK:              I a p o l o g i z e.

16:52:49   25 B Y M R . F E D E R I C O:


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 308 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   308


16:52:50    1 Q.            Okay.      N o w , M s . H a r r i s, t h i s h a s a l r e a d y b e e n

16:52:53    2 admitted as Defense Exhibit 912-a, but this is obviously

16:52:55    3 t h e t r a i l e r w h e r e y o u w e r e l i v i n g?

16:52:55    4 A.            Yeah.

16:52:57    5 Q.            And then again the front door with the American

16:53:00    6 f l a g , y o u r e c o g n i z e t h a t , t o o ; r i g h t?

16:53:02    7 A.            Yeah.

16:53:02    8 Q.            Okay.      I'm going to show you -- for the witness

16:53:05    9 o n l y , p l e a s e - - w h a t h a s b e e n m a r k e d a s 9 1 2 - e o r " e c h o. "

16:53:11   10 M s . H a r r i s, d o y o u r e c o g n i z e t h i s p h o t o g r a p h?

16:53:12   11 A.            Yes.

16:53:13   12 Q.            What is it?

16:53:15   13 A.            I t ' s a p h o t o g r a p h o f t h e m a s t e r b a t h r o o m.   That is

16:53:20   14 t h e s h e l f n e x t t o t h e c a b i n e t s i n k t h a t h a s f o o d o n i t .

16:53:28   15 Q.            So these were supplies that you and Mr. Allen had

16:53:32   16 a c q u i r e d f o r p r e p p i n g?

16:53:33   17 A.            Yes.

16:53:33   18               M R . F E D E R I C O:     Y o u r H o n o r, I ' d m o v e t o a d m i t

16:53:36   19 9 1 2 - e .

16:53:39   20               T H E C O U R T:    M s . B e r k o w e r?

16:53:40   21               M S . B E R K O W E R:     O h , n o o b j e c t i o n, s o r r y.

16:53:41   22               T H E C O U R T:    9 1 2 - e i s a d m i t t e d.

16:53:44   23               M R . F E D E R I C O:     A n d m a y I p u b l i s h i t t o t h e j u r o r s.

16:53:47   24               T H E C O U R T:    You may.

16:53:49   25 B Y M R . F E D E R I C O:


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 309 of 347
                           3-26-2018 USA v. ALLEN, et al, NO 16-10141                              309


16:53:49    1 Q.          S o a g a i n, s o t h a t n o w t h a t t h e j u r o r s c a n s e e i t ,

16:53:52    2 M s . H a r r i s, t h e s e a r e f o o d i t e m s, y o u s a y , o n t h e s h e l f.

16:53:55    3 A.          Yes.

16:53:55    4 Q.          A n d w h e r e w a s t h i s l o c a t e d i n t h e t r a i l e r?

16:53:57    5 A.          I n t h e b a c k m a s t e r b a t h r o o m.

16:54:05    6             M R . F E D E R I C O:   And for the witness only, if I can

16:54:07    7 please show 912-h.

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 310 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      310


16:54:07    1 B Y M R . F E D E R I C O:

16:54:11    2 Q.            A n d , M s . H a r r i s, d o y o u r e c o g n i z e t h i s e x h i b i t?

16:54:13    3 A.            Yes.

16:54:13    4 Q.            What is it?

16:54:15    5 A.            I t ' s p i c t u r e s o f a l o t o f p o w d e r, C o u n t r y T i m e

16:54:24    6 d r i n k.

16:54:24    7 Q.            And is that something that you and Mr. Allen

16:54:27    8 p u r c h a s e d t o g e t h e r i n b u l k?

16:54:29    9 A.            I actually purchased that and brought it to

16:54:35   10 L i b e r a l b e c a u s e i t w a s a d o l l a r a c a n .

16:54:41   11 Q.            So that was the reason you buy in bulk?

16:54:44   12 A.            Yes.

16:54:44   13 Q.            Okay.       Then I'm also going to show you what has

16:54:48   14 b e e n m a r k e d 9 1 2 - i .

16:54:50   15               M s . H a r r i s, d o y o u r e c o g n i z e t h i s p h o t o g r a p h?

16:54:52   16 A.            Yes, I do.

16:54:52   17 Q.            What is it?

16:54:54   18 A.            It is -- the bottom containers are five-gallon

16:55:00   19 b u c k e t s t h a t a r e p a c k e d f u l l o f e i t h e r m e d i c a l s u p p l y o r

16:55:07   20 f o o d .     T h e t o p o n e i s - - t h e t o p b u c k e t i s a h e r b, l i k e

16:55:20   21 g r e e n s p r o u t s t h a t y o u c a n m a k e k i t .      And then the

16:55:25   22 s q u a r e- l o o k i n g c o n t a i n e r i s f u l l o f r i c e s a n d p o w d e r e d

16:55:32   23 i n d i v i d u a l d r i n k s.

16:55:33   24 Q.            T h e s e a r e i t e m s t h a t w e r e s t o r e d a t B l u e b e l l L a n e,

16:55:37   25 a t t h e t r a i l e r a t B l u e b e l l L a n e?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 311 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      311


16:55:39    1 A.            Yes.

16:55:39    2 Q.            Now, I'm going to show you 912-k.                          And,

16:55:45    3 M s . H a r r i s, d o y o u r e c o g n i z e t h i s p h o t o g r a p h?

16:55:46    4 A.            Yes.

16:55:46    5 Q.            What is it?

16:55:48    6 A.            That is the shower in the front of the mobile

16:55:56    7 home.

16:55:56    8 Q.            O f t h e o n e t h a t w a s i n t h e d w e l l i n g?

16:55:59    9 A.            Yes.

16:55:59   10 Q.            S o I s e e , f o r e x a m p l e, v a r i o u s i t e m s.       You see,

16:56:02   11 y o u k n o w , l i k e t o i l e t p a p e r, f o r e x a m p l e.        Is that

16:56:05   12 a c c u r a t e?

16:56:06   13 A.            Well, that was basically toilet paper that was an

16:56:10   14 o v e r f l o w, b u t i t w a s f o r t h a t b a t h r o o m.         As you look in

16:56:15   15 t h e r e, t h a t i s n o t p r e p p i n g s t u f f.         T h a t i s C u r t i s' i t e m s

16:56:27   16 t h a t - -

16:56:27   17 Q.            J u s t i t e m s h e w a s s t o r i n g?

16:56:29   18 A.            T h a t h e d i d n' t h a v e a p l a c e t o g o .

16:56:31   19               M R . F E D E R I C O:   I'd like to move at this time admit

16:56:33   20 E x h i b i t s 9 1 2 - h , - i , a n d - k .

16:56:37   21               M S . B E R K O W E R:   N o o b j e c t i o n.

16:56:38   22               T H E C O U R T:    h , i , a n d k a r e a d m i t t e d.

16:56:41   23               M R . F E D E R I C O:   And if I may publish them to the

16:56:43   24 j u r o r s, p l e a s e.

16:56:44   25               T H E C O U R T:    You may.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 312 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      312


16:56:46    1 B Y M R . F E D E R I C O:

16:56:46    2 Q.            A n d , a g a i n, j u s t t o o r i e n t t h e j u r o r s, M s . H a r r i s,

16:56:50    3 this was the sort of bulk powder drink that you purchased

16:56:54    4 a n d w a s k e p t i n t h e m o b i l e h o m e; i s t h a t a c c u r a t e?

16:56:56    5 A.            Yes.

16:56:57    6 Q.            I n 9 1 2 - i h e r e w e h a v e u t i l i t y b u c k e t s, t h e s e a r e

16:57:01    7 what you referenced as being full of supplies at the

16:57:04    8 bathroom there in the mobile home?

16:57:05    9 A.            Yes.

16:57:05   10 Q.            A n d 9 1 2 - k h e r e w e h a v e, a s y o u s a i d, M r . A l l e n' s

16:57:09   11 v a r i o u s s u p p l i e s o r j u s t i t e m s, i n c l u d i n g t h e o v e r f l o w

16:57:14   12 t o i l e t p a p e r; i s t h a t r i g h t?

16:57:15   13 A.            Yes, toilet paper for that restroom and then just

16:57:18   14 i t e m s w e d i d n ' t u s e t h a t , w e h a d i t t a p e d o f f .         We'd had

16:57:24   15 a p l u m b i n g i s s u e b e f o r e, s o w e j u s t t a p e d t h e b o t t o m o f

16:57:27   16 i t o f f , p u t a l l o f h i s s t u f f i n t h e r e t h a t h e d i d n ' t h a v e

16:57:30   17 a n y p l a c e f o r i t t o g o .

16:57:31   18 Q.            Okay.       N o w , M s . H a r r i s, y o u a l s o t e s t i f i e d o n

16:57:34   19 d i r e c t o b v i o u s l y y o u a r e a w a r e t h a t M r . A l l e n w a s a

16:57:37   20 m e m b e r o f t h e K a n s a s S e c u r i t y F o r c e; r i g h t?

16:57:38   21 A.            Yes.

16:57:39   22 Q.            So he had, is it fair to say, various items

16:57:43   23 r e l a t e d t o K a n s a s S e c u r i t y F o r c e a l s o i n t h e t r a i l e r

16:57:45   24 t h e r e o n B l u e b e l l L a n e ?

16:57:48   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 313 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    313


16:57:48    1 Q.             Okay.        F o r t h e w i t n e s s o n l y , p l e a s e, I ' m g o i n g t o

16:57:51    2 show you what has been marked as Exhibit 912-c.

16:57:55    3 M s . H a r r i s, d o y o u r e c o g n i z e t h e s e?

16:58:00    4 A.             Yes.

16:58:00    5 Q.             W h a t a r e t h e y?

16:58:01    6 A.             I t ' s a Z E R T p a t c h, i t ' s a 3 p e r c e n t p a t c h, a n d

16:58:06    7 i t ' s a K S F p a t c h.

16:58:10    8 Q.             And are these items that were in Bluebell Lane

16:58:13    9 w h e r e y o u l i v e d w i t h M r . A l l e n?

16:58:15   10 A.             Yes.

16:58:16   11 Q.             I'm also going to show you now what is marked as

16:58:19   12 E x h i b i t 9 1 2 - g .      M s . H a r r i s, d o y o u r e c o g n i z e t h i s - -

16:58:23   13 w h a t ' s i n t h i s p h o t o g r a p h?

16:58:26   14 A.             Y e s , a g r e e n T - s h i r t, K S F .

16:58:29   15 Q.             Is this a green KSF T-shirt that you saw Mr. Allen

16:58:33   16 p o s s e s s o r w e a r ?

16:58:36   17 A.             I j u s t - - i t l o o k s l i k e t h e b a c k o f t h e s h i r t.           I

16:58:48   18 h a d s e e n t h e f r o n t o f t h e s h i r t s.

16:58:49   19 Q.             So you don't know whether or not this is a T-shirt

16:58:51   20 M r . A l l e n e v e r w o r e o r p o s s e s s e d?

16:58:53   21 A.             I k n o w h e h a d s o m e K a n s a s S e c u r i t y F o r c e s h i r t s.

16:58:58   22 B u t l i k e I s a i d , I d o n ' t - - I d o n ' t r e c a l l t h e - - w h e n

16:59:06   23 t y r a n n y b e c o m e s l a w , r e s i s t a n c e b e c o m e s d u t y . "

16:59:08   24 Q.             Okay.        S o , y e s o r n o , y o u r e c o g n i z e t h e s h i r t?

16:59:12   25 A.             Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 314 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    314


16:59:12    1 Q.            Okay.      So you recognize this as a shirt Mr. Allen

16:59:18    2 o w n e d a n d p o s s e s s e d?

16:59:19    3 A.            Yes.

16:59:20    4               M R . F E D E R I C O:   Y o u r H o n o r, a t t h i s t i m e I ' d l i k e

16:59:21    5 t o m o v e t o a d m i t E x h i b i t s 9 1 2 - c a n d 9 1 2 - j i n t o e v i d e n c e.

16:59:25    6               M S . B E R K O W E R:   N o o b j e c t i o n.

16:59:26    7               T H E C O U R T:    - c a n d - j a r e a d m i t t e d.

16:59:31    8               M R . F E D E R I C O:   If I may now for the jury publish

16:59:34    9 912-g.

16:59:34   10 B Y M R . F E D E R I C O:

16:59:35   11 Q.            S o a g a i n, M s . H a r r i s, t h e s e a r e t h e t h r e e p a t c h e s

16:59:37   12 t h a t w e h a v e i n t h e p h o t o g r a p h t h a t y o u p r e v i o u s l y

16:59:39   13 i d e n t i f i e d a s b e i n g t h o s e t h a t w e r e p o s s e s s e d b y

16:59:41   14 M r . A l l e n.      I s t h a t a c c u r a t e?

16:59:43   15 A.            Yes.

16:59:44   16 Q.            And here is that T-shirt that we just described in

16:59:47   17 9 1 2 - g t h a t i s t h e K a n s a s S e c u r i t y F o r c e; i s t h a t r i g h t?

16:59:50   18 A.            Yes, back of it.

16:59:52   19 Q.            A l l r i g h t.    N o w , M s . H a r r i s, a s y o u k n o w,

16:59:56   20 M r . A l l e n a l s o w a s e n g a g e d i n o t h e r a c t i v i t i e s i n 2 0 1 6

17:00:00   21 r e g a r d i n g s o m e b u s i n e s s e s h e w a n t e d t o s t a r t u p ; i s t h a t

17:00:03   22 r i g h t?

17:00:03   23 A.            Yes.      H e , w i t h K e v i n F r a u l i, h e w a s w a n t i n g t o

17:00:09   24 o p e n a n a m m u n i t i o n c o m p a n y.

17:00:13   25 Q.            T h e y w e r e g o i n g t o c a l l i t C & K I n d u s t r i e s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 315 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        315


17:00:18    1 A.             T h a t s o u n d s a b o u t r i g h t.

17:00:19    2 Q.             C f o r C u r t i s, K f o r K e v i n.             And that would be

17:00:22    3 K e v i n F r a u l i; i s t h a t r i g h t?

17:00:23    4 A.             Yes.

17:00:23    5 Q.             And the whole purpose of this business was going

17:00:25    6 to be to essentially make bullets or ammunition and then

17:00:28    7 s e l l i t ; r i g h t?

17:00:29    8 A.             R i g h t.

17:00:32    9 Q.             F o r t h e w i t n e s s o n l y, p l e a s e.        M s . H a r r i s, I ' m

17:00:39   10 s h o w i n g y o u a p h o t o g r a p h m a r k e d a s 9 1 2 - d .         Do you

17:00:42   11 r e c o g n i z e w h a t ' s i n t h i s p h o t o g r a p h?

17:00:44   12 A.             Yes.         T h a t w a s t h e b u s i n e s s l a y o u t o f t h e i r p l a n.

17:00:51   13 Q.             The business plan?

17:00:53   14 A.             Yes.

17:00:53   15 Q.             I s t h a t t h e b u s i n e s s p l a n f o r C & K I n d u s t r i e s?

17:00:57   16 A.             Yes.

17:00:57   17                M R . F E D E R I C O:     Your Honor move to -- excuse me,

17:01:00   18 a d m i t 9 1 2 - d .

17:01:01   19                M S . B E R K O W E R:     N o o b j e c t i o n.

17:01:02   20                T H E C O U R T:      9 1 2 - d i s a d m i t t e d.

17:01:07   21                M R . F E D E R I C O:     If I may now publish that to the

17:01:11   22 j u r o r s.

17:01:11   23 B Y M R . F E D E R I C O:

17:01:16   24 Q.             S o , a g a i n, M s . H a r r i s, t h i s i s t h e b u s i n e s s p l a n

17:01:19   25 t h a t w a s t h e r e a t B l u e b e l l L a n e f o r C & K I n d u s t r i e s,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 316 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    316


17:01:25    1 t h a t a m m u n i t i o n c o m p a n y, f o r M r . A l l e n?

17:01:29    2 A.            Yes.

17:01:31    3 Q.            Y o u a l s o m e n t i o n e d, I t h i n k o n d i r e c t, t h a t

17:01:34    4 M r . A l l e n w o r k e d f o r a s e c u r i t y a l a r m s y s t e m c o m p a n y; i s

17:01:38    5 t h a t a c c u r a t e?

17:01:38    6 A.            Yes.

17:01:38    7 Q.            And part of his job was to not just install

17:01:44    8 s e c u r i t y a l a r m b u t t o s e l l t h e m?

17:01:47    9 A.            Yes.

17:01:47   10 Q.            S o d i d y o u - - o r M r . A l l e n, I s h o u l d s a y , c o n s i d e r

17:01:48   11 h i m s e l f a s a l e s m a n?

17:01:49   12 A.            Yes.

17:01:50   13 Q.            A n d f o r t h e w i t n e s s o n l y , p l e a s e.    Showing the

17:01:56   14 w i t n e s s w h a t w e ' v e m a r k e d 9 1 2 - j .   M s . H a r r i s, d o y o u

17:02:00   15 r e c o g n i z e t h i s p h o t o g r a p h, w h a t' s i n t h i s p h o t o g r a p h?

17:02:03   16 A.            No.

17:02:03   17 Q.            Okay.        So you don't recognize this at all?

17:02:06   18 A.            No.

17:02:06   19 Q.            Okay.        F a i r e n o u g h.   And what about 912-f, do you

17:02:12   20 r e c o g n i z e t h a t b o o k?

17:02:13   21 A.            Yes.

17:02:14   22 Q.            And what is it?

17:02:18   23 A.            The power of what hydrogen peroxide can do, as far

17:02:24   24 a s h o w t o u s e i t i n y o u r b o d y.

17:02:27   25 Q.            Is this a book that was kept at Bluebell Lane when


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 317 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      317


17:02:30    1 y o u r e s i d e d t h e r e w i t h M r . A l l e n?

17:02:31    2 A.             As far as I know.

17:02:32    3 Q.             So, yes, it was?

17:02:34    4 A.             Yes.

17:02:34    5 Q.             A l l r i g h t.

17:02:35    6                M R . F E D E R I C O:   Y o u r H o n o r, I m o v e t o a d m i t 9 1 2 - f .

17:02:38    7                M S . B E R K O W E R:   N o o b j e c t i o n.

17:02:39    8                T H E C O U R T:    9 1 2 - f i s a d m i t t e d.

17:02:41    9                M R . F E D E R I C O:   If I may now publish that to the

17:02:43   10 j u r o r s.

17:02:44   11                T H E C O U R T:    You may.           C a n I a s k y o u a q u e s t i o n,

17:02:55   12 M r . F e d e r i c o?

17:02:55   13                M R . F E D E R I C O:   Y e s , Y o u r H o n o r.

17:02:56   14                T H E C O U R T:    I show that you admitted earlier

17:03:00   15 9 1 2 - j , b u t I h a v e a f e e l i n g t h a t i n s t e a d y o u a d m i t t e d

17:03:03   16 9 1 2 - g .

17:03:07   17                M R . F E D E R I C O:   I t h i n k t h a t ' s r i g h t, Y o u r H o n o r.

17:03:09   18 I h a v e m y n o t e s w r o n g h e r e.            I wrote it down incorrectly

17:03:12   19 a n d I t h i n k t h a t ' s w h y I p r o b a b l y m i s s p o k e.

17:03:14   20                T H E C O U R T:    I m a y h a v e m i s h e a r d, I d o n ' t k n o w, b u t

17:03:16   21 j u s t t o c l e a r t h e r e c o r d, 9 1 2 - g i s a d m i t t e d; 9 1 2 - j i s

17:03:21   22 n o t .

17:03:21   23                M R . F E D E R I C O:   I a g r e e, Y o u r H o n o r.       Thank you.

17:03:22   24                T H E C O U R T:    A l l r i g h t.      Y o u m a y p r o c e e d.

17:03:35   25 B Y M R . F E D E R I C O:


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 318 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       318


17:03:35    1 Q.            A l l r i g h t.    M s . H a r r i s, r e g a r d i n g t h e p r e p p i n g

17:03:39    2 a c t i v i t i e s, w a s n ' t o n e o f t h e i d e a s a l s o t h a t y o u a n d

17:03:44    3 Mr. Allen were looking into acquiring a military bunker

17:03:47    4 i n t h e s t a t e o f C o l o r a d o?

17:03:51    5 A.            T h e y w e r e c o n s i d e r i n g, G a v i n a n d C u r t i s, w e r e

17:03:58    6 talking and viewing locations in Colorado that also had

17:04:06    7 mines and what you could and could not do upon leasing

17:04:12    8 t h e s e i t e m - - o r t h e s e l o c a t i o n s.

17:04:14    9 Q.            So part of the purpose of having the mines or

17:04:18   10 t h o s e l o c a t i o n s w a s t o s o r t o f g e t o f f t h e g r i d i n t h e

17:04:21   11 e v e n t o f s o m e t h i n g h a p p e n i n g; i s t h a t a c c u r a t e?

17:04:23   12 A.            I f s o m e t h i n g h a p p e n e d, p l u s y o u c o u l d a l s o - - w h a t

17:04:27   13 t h e y w e r e l o o k i n g a t w a s s o m e o f t h o s e m i n e s h a d g o l d

17:04:32   14 b e n e f i t s t o t h e m a s w e l l .

17:04:35   15 Q.            So they were exploring the idea of acquiring some

17:04:38   16 l a n d o r t o u s e f o r g o l d m i n i n g i n C o l o r a d o?

17:04:42   17 A.            Yes.

17:04:43   18 Q.            T h e r e w a s e v e n d i s c u s s i o n, t h o u g h - - t h i s i s a g a i n

17:04:47   19 s o r t o f a n o t h e r p u r p o s e w o u l d b e t o b e a p o t e n t i a l w h a t

17:04:50   20 y o u c a l l t h e b u g - o u t l o c a t i o n a s w e l l ?

17:04:52   21 A.            Yes.

17:04:52   22 Q.            A n d , a g a i n, t h e b u g - o u t l o c a t i o n i s j u s t a p l a c e

17:04:56   23 y o u w o u l d g o i n t h e e v e n t t h a t s o r t o f a n y t y p e o f

17:05:00   24 c a t a s t r o p h e w o u l d e v e r o c c u r; i s t h a t a c c u r a t e?

17:05:03   25 A.            R i g h t.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 319 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     319


17:05:11    1 Q.            S p e a k i n g o f s o m e i t e m s o f c a t a s t r o p h e, f o r t h e

17:05:15    2 w i t n e s s o n l y , p l e a s e.    Ms. Harris I'm showing you another

17:05:22    3 p h o t o g r a p h, t h i s o n e i s m a r k e d 9 1 6 - c .      Do you recognize

17:05:25    4 t h i s p h o t o?

17:05:26    5 A.            I t ' s t h e b a c k s e a t o f h i s D e n a l i.

17:05:29    6 Q.            O f M r . A l l e n' s v e h i c l e?

17:05:30    7 A.            Yes.

17:05:30    8 Q.            A n d s o m e o f t h e i t e m s i n v e h i c l e, d o y o u r e c o g n i z e

17:05:34    9 a n y o f t h o s e?

17:05:37   10 A.            W e l l , t h e r e' s w a t e r, t h e r e' s - - p r e t t y m e s s y.

17:05:44   11 T h e r e' s a c a m o u f l a g e h a t .

17:05:52   12 Q.            D o y o u r e c o g n i z e t h a t i t e m i n p a r t i c u l a r?

17:06:03   13 A.            That looks like a gas mask.                       I ' m n o t r e a l l y s u r e.

17:06:07   14 Q.            Do you regular generally though this is a

17:06:11   15 p h o t o g r a p h f r o m t h e b a c k s e a t o f M r . A l l e n' s v e h i c l e

17:06:14   16 i n c l u d i n g s o m e o f t h e s u p p l i e s y o u r e c o g n i z e, i s t h a t

17:06:16   17 r i g h t?

17:06:16   18 A.            Yes.

17:06:17   19               M R . F E D E R I C O:   Y o u r H o n o r, I m o v e t o a d m i t 9 1 6 - c .

17:06:20   20               M S . B E R K O W E R:   N o o b j e c t i o n.

17:06:21   21               T H E C O U R T:    I t ' s a d m i t t e d.

17:06:22   22               M R . F E D E R I C O:   Ask to publish that to the jurors

17:06:24   23 a t t h i s t i m e .

17:06:30   24 B Y M R . F E D E R I C O:

17:06:30   25 Q.            S o , M s . H a r r i s, y o u w e r e t a l k i n g a b o u t t h e , f o r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 320 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       320


17:06:33    1 e x a m p l e, t h e c a m o u f l a g e h a t t h a t y o u s e e t h e r e a s w e l l;

17:06:35    2 i s t h a t a c c u r a t e?

17:06:37    3 A.            R i g h t, y e s .

17:06:39    4 Q.            A n d w h a t a p p e a r s t o b e a g a s m a s k t h e r e; i s t h a t

17:06:44    5 a c c u r a t e?

17:06:45    6 A.            Oh, I mean, that's what it looks like, but I can't

17:06:48    7 really be 100 percent but I'm pretty sure it's a gas

17:06:52    8 mask.

17:06:52    9 Q.            R e g a r d i n g M r . A l l e n' s p a r t i c i p a t i o n i n t h e K a n s a s

17:06:55   10 S e c u r i t y F o r c e s, y o u ' r e a l s o a w a r e, I b e l i e v e y o u

17:06:57   11 t e s t i f i e d, t h a t h e w a s a C o m m a n d e r; i s t h a t r i g h t?

17:07:01   12 A.            Yes.

17:07:01   13 Q.            And Kansas Security Force was -- had actually

17:07:05   14 d i v i d e d t h e s t a t e o f K a n s a s i n t o t h r e e d i v i s i o n s?

17:07:07   15 A.            Yes.

17:07:07   16 Q.            And so he was what was called the First Division

17:07:10   17 C o m m a n d e r; r i g h t?

17:07:11   18 A.            R i g h t.

17:07:11   19 Q.            A n d t h e f i r s t d i v i s i o n w a s f o r w e s t e r n K a n s a s?

17:07:14   20 A.            Yes.

17:07:15   21 Q.            A n d i f I c o u l d j u s t f o r t h e w i t n e s s o n l y, p l e a s e.

17:07:21   22 M s . H a r r i s, d i d y o u e v e r s e e w h a t i s d e p i c t e d h e r e i n

17:07:24   23 9 1 6 - b ?

17:07:26   24 A.            It's a KSF recruiting mail card.

17:07:32   25 Q.            Yeah.        And it has whose name on it?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 321 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                        321


17:07:34    1 A.            C u r t i s A l l e n.

17:07:35    2 Q.            A n d w h a t a b o u t t h e p h o n e n u m b e r?

17:07:37    3 A.            3 1 6 - 9 9 2 - 4 2 5 3 , h i s n u m b e r.

17:07:41    4 Q.            So you recognize that also?

17:07:44    5 A.            Yeah.

17:07:44    6               M R . F E D E R I C O:      Y o u r H o n o r, I m o v e t o a d m i t 9 1 6 - b .

17:07:49    7               M S . B E R K O W E R:      Y o u r H o n o r, I d o n ' t k n o w t h i s

17:07:50    8 w i t n e s s s a y s s h e ' s e v e r s e e n t h i s p a r t i c u l a r i t e m b e f o r e.

17:07:55    9               T H E C O U R T:       M s . H a r r i s, i s t h i s a n i t e m y o u ' v e

17:07:57   10 s e e n b e f o r e?      I know you read it off, but I guess the

17:07:59   11 q u e s t i o n i s - -

17:08:00   12               T H E W I T N E S S:      He had business cards for

17:08:02   13 e v e r y t h i n g.

17:08:02   14               T H E C O U R T:       S o y o u ' r e f a m i l i a r w i t h t h i s?

17:08:05   15               T H E W I T N E S S:      I m e a n, i f h e ' d g e t h i s n a m e p u t o n

17:08:08   16 i t , i t w a s g o i n g o n i t .

17:08:09   17               T H E C O U R T:       O b j e c t i o n?

17:08:12   18               M S . B E R K O W E R:      I'm not clear that the witness has

17:08:14   19 e v e r s e e n t h i s p a r t i c u l a r i t e m b e f o r e, Y o u r H o n o r.

17:08:17   20               T H E W I T N E S S:      I t ' s a b u s i n e s s c a r d , y e a h, s o - -

17:08:20   21               T H E C O U R T:       I'm going to admit the item.                        What

17:08:25   22 n u m b e r w a s i t a g a i n, M r . F e d e r i c o?

17:08:26   23               M R . F E D E R I C O:      Y o u r H o n o r, t h a t w a s 9 1 6 - b .

17:08:29   24               T H E C O U R T:       Thank you.           I t ' s a d m i t t e d.

17:08:31   25               M R . F E D E R I C O:      If I may publish that to the jurors


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 322 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       322


17:08:33    1 at this time.

17:08:33    2               T H E C O U R T:    916-b?

17:08:35    3               M R . F E D E R I C O:   Y e s , Y o u r H o n o r.

17:08:38    4               T H E C O U R T:    You have it identified differently in

17:08:41    5 your list.

17:08:56    6               M R . F E D E R I C O:   Y e s , Y o u r H o n o r, t h a t d e s c r i p t i o n

17:08:58    7 i s o b v i o u s l y i n e r r o r.

17:08:59    8               T H E C O U R T:    A l l r i g h t.

17:09:08    9 B Y M R . F E D E R I C O:

17:09:09   10 Q.            A l l r i g h t.    M s . H a r r i s, o n d i r e c t y o u t e s t i f i e d

17:09:12   11 t h a t o b v i o u s l y t h e p r o s e c u t i o n h a d y o u i d e n t i f y a l o t o f

17:09:15   12 n o t e b o o k s; i s t h a t a c c u r a t e?

17:09:17   13 A.            Yes.

17:09:18   14 Q.            S o M r . A l l e n w o u l d k e e p a l o t o f n o t e b o o k s; r i g h t?

17:09:22   15 A.            Yes.

17:09:22   16 Q.            And you're aware that one of the reasons he kept

17:09:25   17 n o t e b o o k s w a s s o r t o f p a r t o f t h i s p r e p p i n g i d e a t h a t y o u

17:09:28   18 n e e d e d t h i n g s w r i t t e n d o w n i n c a s e t h e r e w a s n o e l e c t r i c?

17:09:34   19 A.            No.

17:09:34   20 Q.            N o , t h a t ' s n o t - - y o u ' r e n o t a w a r e o f t h a t?

17:09:37   21 A.            We didn't write things down.                      We started making a

17:09:41   22 l i s t t o - - b e c a u s e w e ' d t a k e n i t e m s o u t t o G a v i n W r i g h t' s

17:09:48   23 t h a t w e p u r c h a s e d, a n d w e w a n t e d t o k e e p a r u n n i n g l i s t

17:09:52   24 o f w h a t w e ' d t a k e n t o h i s h o u s e.

17:09:55   25 Q.            Okay.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 323 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       323


17:09:56    1 A.            It was the only time that we ever made a list of

17:09:58    2 it.

17:09:58    3 Q.            But you're also aware that Mr. Allen had memory

17:10:01    4 p r o b l e m s, t o o ; r i g h t?

17:10:03    5 A.            Yes.

17:10:03    6 Q.            S o h e w r o t e t h i n g s d o w n b e c a u s e h e c o u l d n' t

17:10:06    7 r e m e m b e r?

17:10:08    8 A.            C u r t i s h a d a s h o r t- t e r m, i s w h a t h e t o l d m e .

17:10:16    9 Q.            I ' m s o r r y, d i d y o u s a y C u r t i s s a i d h e h a d a

17:10:19   10 s h o r t- t e r m ?

17:10:19   11 A.            H e h a d a s h o r t- t e r m .

17:10:21   12 Q.            Y o u ' r e r e f e r r i n g t o a s h o r t- t e r m m e m o r y i s s u e?

17:10:24   13 A.            Yes.

17:10:24   14 Q.            A n d , f o r e x a m p l e, y o u k n e w h e s e r v e d i n t h e

17:10:27   15 m i l i t a r y; r i g h t?

17:10:28   16 A.            Yes.

17:10:28   17 Q.            So he was a marine in the 1980s for about four

17:10:34   18 y e a r s?

17:10:34   19 A.            Yes.

17:10:36   20 Q.            In fact, on October 11th -- if I could show this

17:10:39   21 j u s t t o t h e w i t n e s s o n l y , p l e a s e - - w h e n y o u w e r e t h e r e

17:10:46   22 w i t h L i b e r a l P o l i c e D e p a r t m e n t a n d t h e y w e r e s e a r c h i n g

17:10:48   23 t h r o u g h t h e h o m e , t h e y t o o k t h i s p h o t o g r a p h.     Do you

17:10:51   24 r e c o g n i z e t h i s ?

17:10:55   25 A.            This is -- has completed a course prescribed by


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 324 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       324


17:11:00    1 the --

17:11:01    2 Q.            M s . H a r r i s, h a v e y o u e v e r s e e n t h i s b e f o r e?

17:11:03    3 A.            R i f l e m a n.   Y e a h, I ' v e s e e n h i s D D 2 1 4 , s o m e o f h i s

17:11:10    4 m e d i c a l r e c o r d, h i s c e r t i f i c a t e s.

17:11:11    5 Q.            So you've seen this certificate before now?

17:11:14    6 A.            Yeah.       I ' v e s e e n t h i s s t u f f b e f o r e.    I had no

17:11:16    7 d o u b t t h a t h e w a s i n t h e m i l i t a r y.

17:11:17    8               M R . F E D E R I C O:   O k a y , Y o u r H o n o r, I m o v e t o a d m i t

17:11:20    9 912-l.

17:11:20   10               T H E C O U R T:    9 1 2 - l i s t h e e x h i b i t?

17:11:22   11               M R . F E D E R I C O:   Y e s , Y o u r H o n o r.

17:11:23   12               M S . B E R K O W E R:   N o o b j e c t i o n.

17:11:24   13               T H E C O U R T:    I t ' s a d m i t t e d.

17:11:26   14               M R . F E D E R I C O:   I f I c o u l d s h o w i t t o t h e j u r o r s.

17:11:28   15               T H E C O U R T:    You may.

17:11:28   16 B Y M R . F E D E R I C O:

17:11:29   17 Q.            A l l r i g h t.    A g a i n, M s . H a r r i s, t h i s i s a

17:11:31   18 c e r t i f i c a t e f r o m t h e U n i t e d S t a t e s M a r i n e C o r p s

17:11:36   19 i n d i c a t i n g t h a t C u r t i s A l l e n h a d c o m p l e t e d h i s i n i t i a l

17:11:43   20 c o u r s e f o r h i s M O S o r M i l i t a r y O c c u p a t i o n a l S p e c i a l t y a s

17:11:43   21 a r i f l em a n ; i s t h a t a c c u r a t e?

17:11:44   22 A.            Okay.

17:11:46   23 Q.            Is that a "yes"?

17:11:46   24 A.            That's what it says, yes.

17:11:48   25 Q.            Y o u ' r e a l s o a w a r e M r . A l l e n, a f t e r h e w a s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 325 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    325


17:11:52    1 d i s c h a r g e d f r o m t h e M a r i n e C o r p s, h e s e r v e d i n t h e a r m y,

17:11:54    2 t o o ; r i g h t?

17:11:56    3 A.             A little bit in the army and then a little bit in

17:11:59    4 t h e A r m y N a t i o n a l G u a r d s, y e s .

17:12:00    5 Q.             I n t h e K a n s a s N a t i o n a l G u a r d; r i g h t.    O k a y.

17:12:03    6                M R . F E D E R I C O:     I f I c o u l d s h o w o n l y t h e w i t n e s s,

17:12:05    7 p l e a s e, m a r k e d a s 9 1 6 - a .

17:12:05    8 B Y M R . F E D E R I C O:

17:12:12    9 Q.             M s . H a r r i s, d o y o u r e c o g n i z e t h e i t e m s i n t h i s

17:12:14   10 p h o t o g r a p h?

17:12:16   11 A.             I ' v e s e e n t h e m.

17:12:17   12 Q.             Okay.      W h e r e h a v e y o u s e e n t h e m b e f o r e?

17:12:19   13 A.             A t h i s h o u s e.

17:12:20   14 Q.             So you recognized these as being items that

17:12:23   15 b e l o n g e d t o M r . A l l e n?

17:12:24   16 A.             Yes.

17:12:25   17                M R . F E D E R I C O:     Y o u r H o n o r, I ' d m o v e t o a d m i t

17:12:27   18 9 1 6 - a .

17:12:27   19                M S . B E R K O W E R:     N o o b j e c t i o n.

17:12:28   20                T H E C O U R T:    I t ' s a d m i t t e d.

17:12:30   21                M R . F E D E R I C O:     I f I c o u l d s h o w i t t o t h e j u r o r s,

17:12:31   22 p l e a s e.

17:12:31   23 B Y M R . F E D E R I C O:

17:12:34   24 Q.             S o a g a i n, M s . H a r r i s, t h e s e a r e i t e m s t h a t y o u

17:12:37   25 r e c o g n i z e d a s b e l o n g i n g t o M r . A l l e n f r o m h i s d a y s i n t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 326 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      326


17:12:41    1 m i l i t a r y?

17:12:42    2 A.            Yes.

17:12:43    3 Q.            A l l r i g h t.      M s . H a r r i s, y o u t e s t i f i e d a m o m e n t a g o

17:12:47    4 that Mr. Allen had represented to you that he had

17:12:49    5 s h o r t- t e r m m e m o r y i s s u e s; r i g h t?

17:12:50    6 A.            R i g h t.

17:12:51    7 Q.            And you're aware that some of these memory

17:12:54    8 problems particularly were developed after he returned

17:12:57    9 f r o m h i s d e p l o y m e n t t o I r a q ; r i g h t?

17:13:01   10 A.            R i g h t.

17:13:01   11 Q.            A n d t h a t o c c u r r e d b e f o r e h e m o v e d t o L i b e r a l?

17:13:05   12 A.            Yes.         H e g o t b a c k f r o m d u t y 2 0 0 5, D e c e m b e r o f

17:13:13   13 2 0 0 5 .

17:13:18   14 Q.            N o w , M s . H a r r i s, I w a n t t o g o b a c k t o s o m e t h i n g

17:13:22   15 y o u t e s t i f i e d a b o u t o n d i r e c t t e s t i m o n y.     I believe you

17:13:24   16 s a i d t h a t M r . A l l e n w a s w a t c h i n g v i d e o s o f e x p l o s i v e s

17:13:28   17 e v e r y d a y .     I s t h a t a c c u r a t e?

17:13:32   18 A.            Y e s , a t c e r t a i n p o i n t s h e g o t t o c o m e h o m e, h e ' d

17:13:38   19 c o m e h o m e f r o m G a v i n' s , G & G , a n d h e w o u l d w a t c h t h i s

17:13:42   20 v i d e o o v e r a n d o v e r a n d o v e r.

17:13:43   21 Q.            H e w a s w a t c h i n g i t t h r o u g h, I t h i n k y o u s h o w e d - -

17:13:47   22 t h e p r o s e c u t i o n s h o w e d y o u a p i c t u r e a n d y o u i d e n t i f i e d a

17:13:50   23 t e l e v i s i o n w h e r e h e ' d w a t c h t h a t ; i s t h a t r i g h t?

17:13:52   24 A.            Yes.

17:13:52   25 Q.            B u t y o u d i d n' t h a v e c a b l e s e r v i c e a t t h e t r a i l e r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 327 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      327


17:13:55    1 on Bluebell Lane, did you?

17:13:57    2 A.            No, he used Roku.

17:13:59    3 Q.            So he was observing -- or he was using Roku to

17:14:03    4 basically stream something from the Internet onto the TV;

17:14:06    5 i s t h a t r i g h t?

17:14:06    6 A.            E x a c t l y.

17:14:07    7 Q.            S o h e u s e d , I t h i n k y o u s a i d , l i k e t h e i P a d, f o r

17:14:11    8 e x a m p l e t o s t r e a m o n t o t h a t t e l e v i s i o n?

17:14:14    9 A.            No, he didn't use the iPad or the -- I guess it

17:14:19   10 w a s a n o t e p a d.         I t w a s b i g g e r.   He had an iPad.            But the

17:14:27   11 n o t e p a d o r w h a t e v e r t h e y ' r e c a l l e d n o w , l a p t o p.

17:14:31   12 Q.            Okay.       So he was using a computer then to stream

17:14:34   13 c o n t e n t o n t h e T V ?

17:14:36   14 A.            N o , h e j u s t u s e d t h e R o k u.

17:14:37   15 Q.            So he was using the computer via the Roku to

17:14:40   16 s t r e a m i t e m s o n t h e T V ; r i g h t?

17:14:44   17 A.            No.

17:14:44   18 Q.            I'm sorry is that a "yes"?

17:14:46   19 A.            No.     He could go through Roku.

17:14:50   20 Q.            Okay.       S o y o u d i d n ' t h a v e c a b l e t e l e v i s i o n, d i d

17:14:53   21 y o u , M s . H a r r i s?

17:14:54   22 A.            No, we did not.

17:14:54   23 Q.            A n d y o u d i d n o t h a v e s a t e l l i t e?

17:14:56   24 A.            W e h a d I n t e r n e t.

17:14:57   25 Q.            So all the things that were being viewed on the TV


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 328 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     328


17:14:59    1 w e r e c o m i n g f r o m t h e I n t e r n e t; i s t h a t a c c u r a t e?

17:15:01    2 A.            Yes.

17:15:02    3 Q.            A l l r i g h t, M s . H a r r i s, d o e s C u r t i s A l l e n e v e r t a l k

17:15:06    4 t o y o u a b o u t w a n t i n g t o m a k e h i s o w n f i r e w o r k s?

17:15:08    5 A.            H i s o w n f i r e w o r k s?

17:15:11    6 Q.            Yes.

17:15:13    7 A.            No.     W e d i d n' t e v e n d o F o u r t h o f J u l y .

17:15:15    8 Q.            A l l r i g h t, M s . H a r r i s, l e t ' s t a l k a b o u t a l s o w h a t

17:15:18    9 you said on direct about the difference in Mr. Allen in

17:15:24   10 2 0 1 6 .     You were asked by the prosecutor about whether

17:15:27   11 M r . A l l e n w o u l d r o u t i n e l y m a y b e s t a r t b i g p r o j e c t s a n d

17:15:31   12 w h e t h e r h e f i n i s h e d t h e m , a n d I b e l i e v e y o u t e s t i f i e d,

17:15:33   13 " N o t a l l t h e t i m e , " i n t e r m s o f h i s n e w i n t e r e s t.         Is

17:15:36   14 t h a t a c c u r a t e?

17:15:37   15 A.            I think she was referring to the --

17:15:40   16 Q.            M s . H a r r i s, i s t h a t a n a c c u r a t e s t a t e m e n t t h a t y o u

17:15:42   17 t e s t i f i e d o n d i r e c t t h a t , r e g a r d i n g h i s n e w i n t e r e s t t h a t

17:15:44   18 h e d i d n o t f i n i s h t h e m a l l t h e t i m e ?

17:15:47   19 A.            Yes.

17:15:47   20 Q.            I f I h e a r d y o u r t e s t i m o n y c o r r e c t l y, y o u w e r e

17:15:49   21 s a y i n g, t h o u g h, t h a t t h i s t i m e , 2 0 1 6, s e e m e d t o b e

17:15:52   22 d i f f e r e n t; r i g h t?

17:15:55   23 A.            Looked like it.

17:15:57   24 Q.            Are you aware of any time prior to 2016 where

17:16:01   25 M r . A l l e n' s l i f e h a d b e e n i n f i l t r a t e d b y a n a g e n t o f t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 329 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  329


17:16:05    1 FBI?

17:16:06    2 A.             No.

17:16:07    3 Q.             And so Mr. Allen devoted a lot of time to the

17:16:11    4 K a n s a s S e c u r i t y F o r c e s, d i d n' t h e ?

17:16:17    5 A.             Do what?

17:16:18    6 Q.             Mr. Allen devoted a lot of time to the Kansas

17:16:20    7 S e c u r i t y F o r c e s, d i d n' t h e ?

17:16:22    8 A.             Did he devote a lot of time?

17:16:24    9 Q.             Did he devote a lot of time to the Kansas Security

17:16:30   10 F o r c e s?

17:16:30   11 A.             Z e l l o.    I m e a n, w h i l e I w a s o u t t h e r e, Z e l l o.     I'd

17:16:34   12 k n o w n o f o n e m e e t i n g t h a t h e w e n t t o w h i l e I w a s n o t

17:16:42   13 t h e r e, w h i l e I w a s l i v i n g i n E l D o r a d o.

17:16:45   14 Q.             S o , f o r e x a m p l e, o n Z e l l o - - y o u d e s c r i b e Z e l l o a s

17:16:49   15 b e i n g a n I n t e r n e t a p p t h a t' s l i k e a w a l k i e- t a l k i e; r i g h t?

17:16:52   16 A.             I t ' s o v e r t h e p h o n e.   It's an application over the

17:16:54   17 p h o n e.

17:16:55   18 Q.             Okay.        In that -- Zello -- they had Zello calls

17:17:00   19 e v e r y n i g h t, d i d n ' t t h e y ?

17:17:01   20 A.             Yes, they were supposed to sign on at 9:30 and the

17:17:05   21 r e a s o n f o r t h a t w a s t h e g r o u p s i g n e d o n a t 9 : 3 0 , t h e y

17:17:12   22 w o u l d t e l l w h o t h e y w e r e , a n y n e w s t h a t t h e y h a d i n t h e i r

17:17:16   23 a r e a , a n d i f a n y t h i n g w a s g o i n g o n , i f t h e y h a d h e a r d o f

17:17:24   24 a n y a c t i v i t y g o i n g o n .

17:17:25   25 Q.             A l l r i g h t.    So this was for members of the first


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 330 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    330


17:17:27    1 division of Kansas Security Force to essentially sign on

17:17:31    2 a t 9 : 3 0 a t n i g h t e v e r y n i g h t o n Z e l l o?

17:17:34    3 A.            E x a c t l y.

17:17:34    4 Q.            And you would hear them talk because it would come

17:17:37    5 over, I believe you said, over the phone where you were

17:17:39    6 r e s i d i n g; r i g h t?

17:17:41    7 A.            Yes.      A lot of times --

17:17:42    8 Q.            A n d y o u w o u l d h e a r - - I ' m s o r r y, y o u w o u l d h e a r

17:17:45    9 M r . S t e i n' s v o i c e?

17:17:47   10 A.            Yes.

17:17:48   11 Q.            And you knew him to be called what's --

17:17:49   12 A.            He's XO.

17:17:50   13 Q.            XO.     A l l r i g h t.     F o r e x e c u t i v e o f f i c e r?

17:17:54   14 A.            Y e s , h e w a s s e c o n d i n c o m m a n d.

17:17:55   15 Q.            I b e l i e v e, r e g a r d i n g M r . S t e i n, y o u t e s t i f i e d o n

17:17:58   16 d i r e c t t h a t y o u f i r s t m e t h i m a t I H O P i n D o d g e C i t y?

17:18:04   17 A.            Yes.

17:18:04   18 Q.            A n d y o u s a i d t h a t h e w a s v e r y f o c u s e d?

17:18:10   19 A.            Yes.

17:18:10   20 Q.            Would it be accurate to say that your impression

17:18:13   21 o f M r . S t e i n w a s a l s o t h a t h e w a s f u e l e d w i t h p o i s o n?

17:18:18   22 A.            H i s - - I m e a n, m o s t t h i n g s t h a t c o m e o u t o f h i m

17:18:23   23 w e r e p o i s o n e d.       I m e a n , w h e n y o u a s k h i m a q u e s t i o n, w h e n

17:18:26   24 y o u h a v e a c o n v e r s a t i o n w i t h h i m , w h e n y o u ' r e s t a n d i n g i n

17:18:30   25 l i n e t o g e t d i n n e r a n d h e s a y s , " n i g g e r i n t h e W h i t e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 331 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    331


17:18:35    1 H o u s e, " a n d y o u ' r e a t a f a i r a n d y o u ' v e g o t a h e a d o f y o u

17:18:39    2 j u s t a f e w b l a c k p e o p l e, I m e a n, h e j u s t - - i t w a s p o i s o n

17:18:44    3 all the time.               Nothing nice.

17:18:47    4 Q.             F r o m y o u r o b s e r v a t i o n, M s . H a r r i s, M r . A l l e n w o u l d

17:18:50    5 c h a n g e a l i t t l e b i t w h e n h e w a s t a l k i n g w i t h M r . S t e i n;

17:18:52    6 i s t h a t r i g h t?

17:18:54    7 A.             Yes.

17:18:54    8 Q.             So Mr. Stein had sort of the ability to make

17:18:57    9 M r . A l l e n a g g r a v a t e d?

17:18:59   10 A.             Yes.

17:18:59   11 Q.             A n d s o r t o f g e t h i m p u m p e d u p , s o t o s p e a k?

17:19:03   12 A.             Yes.

17:19:04   13 Q.             A n d I b e l i e v e y o u t e s t i f i e d o n d i r e c t, M s . H a r r i s,

17:19:06   14 t h a t w h e n y o u w e r e a t t h e I H O P i n D o d g e C i t y w i t h

17:19:10   15 M r . S t e i n a n d M r . A l l e n y o u s a i d t h a t t h e y w e r e

17:19:12   16 d i s c u s s i n g t a r g e t s; i s t h a t a c c u r a t e?

17:19:14   17 A.             Y e s , t h e y b r o u g h t a n o t e b o o k.   There was a

17:19:18   18 m e e t i n g - - t h e r e w a s a p o i n t t o t h i s m e e t i n g.         They

17:19:20   19 w e r e n' t j u s t t h e r e t o B . S .       Stein had wanted to talk to

17:19:27   20 C u r t i s.      H e w a n t e d t o h a v e a f a c e t o f a c e.        So --

17:19:30   21 Q.             I t w a s j u s t t h e t h r e e o f y o u w e r e p r e s e n t?

17:19:32   22 A.             Well, basically the meeting that they -- or the

17:19:35   23 t i m e t h a t t h e y h a d - - I w a s a s m o k e r a t t h e t i m e, s o I

17:19:38   24 w e n t a n d p a i d t h e b i l l a f t e r w e a t e a n d - -

17:19:43   25 Q.             S o b u t w h i l e y o u w e r e h a v i n g a m e a l a t t h e I H O P,


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 332 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      332


17:19:46    1 it was you --

17:19:46    2 A.            It was myself --

17:19:47    3 Q.            - - M r . A l l e n, a n d M r . S t e i n?

17:19:51    4 A.            Yes.

17:19:51    5 Q.            A l l r i g h t.    A n d y o u w e r e n' t n e c e s s a r i l y s u p p o s e d

17:19:53    6 t o b e p a r t o f t h a t m e e t i n g; i s t h a t y o u r t e s t i m o n y, b u t

17:19:55    7 y o u w e r e j u s t t h e r e w i t h M r . A l l e n?

17:19:57    8 A.            Yes.      We went on service calls and that's how it

17:20:01    9 worked out.

17:20:02   10 Q.            A l l r i g h t.    M s . H a r r i s, y o u a l s o t e s t i f i e d t h a t - -

17:20:05   11 a b o u t s o m e i n t e r a c t i o n y o u h a d b e f o r e t h e K e a r n e y C o u n t y

17:20:09   12 F a i r i n L i n c o l n i n J u l y o f 2 0 1 6.         And I believe on direct

17:20:13   13 t h a t p r i o r t o g o i n g t o t h e f a i r t h a t y o u w e r e i n a

17:20:15   14 v e h i c l e w i t h M r . A l l e n t o g o t h e r e; i s t h a t r i g h t?

17:20:17   15 A.            Yes.

17:20:17   16 Q.            And that's when he said that he was part of a what

17:20:22   17 y o u d e s c r i b e a s a s m a l l e r c e l l w i t h i n t h e K a n s a s S e c u r i t y

17:20:25   18 F o r c e; i s t h a t r i g h t?

17:20:26   19 A.            H e t o l d m e t h a t t h e r e w o u l d b e m e m b e r s t h e r e, t h a t

17:20:32   20 t h e y w e r e g o i n g t o b e m e e t i n g l a t e r o n j u s t a f e w o f

17:20:36   21 t h e m , y e s .     B u t h e t o l d m e w h o h e e x p e c t e d t o b e t h e r e.

17:20:41   22 H e t o l d m e D a n D a y w o u l d b e t h e r e, n o t t o m e n t i o n t h e

17:20:46   23 m i n e s.

17:20:46   24 Q.            S o , M s . H a r r i s, h e t o l d y o u h e w a s p a r t o f w h a t

17:20:49   25 y o u d e s c r i b e d a s a s m a l l e r c e l l; r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 333 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   333


17:20:51    1 A.            A s m a l l e r g r o u p h a d g o t t e n t o g e t h e r, y e s .

17:20:53    2 Q.            N o w , M s . H a r r i s, p r i o r t o c o m i n g i n t o c o u r tr o o m

17:20:57    3 t o d a y, y o u ' v e t a l k e d t o t h e F B I o n a n u m b e r o f o c c a s i o n s;

17:20:59    4 r i g h t?

17:21:00    5 A.            Yeah.

17:21:00    6 Q.            I mean, we heard about the one on October 11th,

17:21:03    7 2016, at the Liberal Police Department where you talked

17:21:05    8 t o t h e F B I ; r i g h t?

17:21:06    9 A.            Yeah, that's who came in to talk to me.                                I had no

17:21:09   10 i d e a w h o w a s c o m i n g t o s e e m e .

17:21:10   11 Q.            And then you said that the day after you took the

17:21:13   12 F B I d o w n t o O k l a h o m a t o M r . W r i g h t' s p r o p e r t y?

17:21:15   13 A.            Yes.

17:21:17   14 Q.            And then even after that you've talked to the FBI

17:21:20   15 b y p h o n e o n a n u m b e r o f o c c a s i o n s; r i g h t?

17:21:22   16 A.            Yes.

17:21:22   17 Q.            You testified in front of the grand jury on

17:21:24   18 D e c e m b e r 1 4 t h , 2 0 1 6, d i d n ' t y o u ?

17:21:26   19 A.            Yes, I did.

17:21:27   20 Q.            And at that time you were under oath just like you

17:21:29   21 a r e t o d a y; r i g h t?

17:21:30   22 A.            Yes.

17:21:30   23 Q.            And you knew that you were going to be testifying

17:21:32   24 a b o u t m a t t e r s r e l a t e d t o t h i s c a s e ?

17:21:34   25 A.            Yes.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 334 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                 334


17:21:34    1 Q.           And you knew before the grand jury that your

17:21:36    2 t e s t i m o n y w a s g o i n g t o b e r e c o r d e d; r i g h t?

17:21:39    3 A.           Yes.

17:21:39    4 Q.           And you knew that what you said had to be

17:21:42    5 t r u t h f u l; r i g h t?

17:21:42    6 A.           Yes.

17:21:42    7 Q.           And you were asked all these questions similar to

17:21:45    8 the way you were today about conversation you had with

17:21:48    9 M r . A l l e n; i s t h a t r i g h t?

17:21:49   10 A.           Yes.

17:21:50   11 Q.           And even since December 2016, and some we'll get

17:21:54   12 i n t o , y o u h a d a n u m b e r o f c o n v e r s a t i o n s w i t h t h e F B I

17:21:56   13 s i n c e t h e n , t o o ; r i g h t?

17:21:58   14 A.           Yes.

17:21:58   15 Q.           And even prior to your testimony here, just two

17:22:02   16 d a y s a g o o n S a t u r d a y, M a r c h 2 4 t h , y o u m e t w i t h t h e F B I

17:22:05   17 a g a i n; r i g h t, t o p r e p t h i s t e s t i m o n y?

17:22:07   18 A.           To go over, yes.

17:22:09   19 Q.           A l l r i g h t.   So they wanted to talk with you about

17:22:12   20 w h a t y o u w e r e g o i n g t o s a y w h e n y o u t e s t i f i e d; r i g h t?

17:22:14   21 A.           R i g h t.

17:22:15   22 Q.           A n d t h e p r o s e c u t o r w a s t h e r e, t o o ?

17:22:17   23 A.           Yes.

17:22:18   24 Q.           And so is it fair to say that on the 24th of

17:22:22   25 M a r c h, t w o d a y s a g o , t h a t w a s t h e f i r s t t i m e , f r o m y o u r


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 335 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    335


17:22:27    1 g r a n d j u r y t e s t i m o n y, f r o m y o u r t i m e t a l k i n g t o t h e F B I

17:22:30    2 o n t h a t f i r s t d a y b a c k i n L i b e r a l i n O c t o b e r 2 0 1 6, t o a l l

17:22:35    3 t h e o t h e r s u b s e q u e n t c o n v e r s a t i o n s, i t w a s t h e f i r s t t i m e

17:22:37    4 you ever mentioned this conversation with Mr. Allen on

17:22:41    5 your way to the Kearney County Fair when he was part of

17:22:43    6 the smaller cell?

17:22:44    7 A.           No.

17:22:45    8 Q.           You're telling us that you mentioned that to the

17:22:47    9 F B I b e f o r e?

17:22:52   10 A.           I - - n o , I h a d n' t , b e c a u s e w e ' d b e e n d o i n g s e r v i c e

17:22:56   11 c a l l s o n t h e w a y u p t h e r e, s o y e s , i t w a s m e n t i o n e d.           And

17:23:03   12 I m e n t i o n e d a b o u t t h e - -

17:23:05   13 Q.           S o i f t h e G o v e r n m e n t n o t i f i e d u s o t h e r w i s e, t h e y

17:23:09   14 w o u l d n' t b e b e i n g t r u t h f u l, i s t h a t w h a t y o u ' r e s a y i n g?

17:23:14   15 A.           L i k e I s a i d , i t w a s j u s t - - I r e m e m b e r, l i k e I

17:23:22   16 s a i d , t e l l i n g t h e m w h a t w e t a l k e d a b o u t.

17:23:27   17 Q.           A l l r i g h t, M s . H a r r i s, y o u a l s o t a l k e d a b o u t

17:23:30   18 s o m e b o d y e l s e w h o ' s a t K e a r n e y C o u n t y F a i r t h a t d a y b y - -

17:23:33   19 h i s - - h i s n a m e i s D a n D a y ; r i g h t?

17:23:35   20 A.           Yes.

17:23:35   21 Q.           So he was also a member of the Kansas Security

17:23:38   22 F o r c e?

17:23:38   23 A.           Yes.

17:23:38   24 Q.           A n d a t t h e K e a r n e y C o u n t y F a i r i n L i n c o l n, t h a t

17:23:41   25 w a s t h e f i r s t t i m e y o u m e t h i m ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 336 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      336


17:23:42    1 A.            Yes.

17:23:43    2 Q.            And that was there at the Kansas Security Force

17:23:44    3 b o o t h?

17:23:45    4 A.            Yes.

17:23:45    5 Q.            And the purpose of that booth again was to promote

17:23:49    6 t h e i r o r g a n i z a t i o n?

17:23:50    7 A.            Yes.

17:23:51    8 Q.            They were talking about matters relating to the

17:23:52    9 C o n s t i t u t i o n?

17:23:54   10 A.            I c a n ' t r e m e m b e r i f t h a t w a s t h e r e.     L i k e I s a i d,

17:23:59   11 I k n e w t h a t I ' d s e e n p i c t u r e s o f w h a t t h e y h a d d o n e,

17:24:02   12 h e l p i n g o u t w i t h t h e t o r n a d o t h a t h a d j u s t w e n t t h r o u g h

17:24:06   13 E u r e k a a n d t o r n i t u p , a n d s o m e o f t h e w o r k e r s h a d w e n t

17:24:10   14 o u t t o E u r e k a t o h e l p.

17:24:12   15 Q.            S o m e o f t h e w o r k e r s f r o m K a n s a s S e c u r i t y F o r c e?

17:24:14   16 A.            Yes.

17:24:14   17 Q.            So they were using that event to promote their

17:24:17   18 o r g a n i z a t i o n?

17:24:17   19 A.            Yes.

17:24:17   20 Q.            A l l r i g h t.       Prior to you leaving Liberal or,

17:24:23   21 e x c u s e m e , b e f o r e y o u r e t u r n e d t o L i b e r a l, J u n e 2 0 1 6 , y o u

17:24:27   22 d i d n ' t k n o w D a n D a y ; r i g h t?

17:24:29   23 A.            No, sir.

17:24:29   24 Q.            A n d a s f a r a s y o u k n o w, M r . A l l e n d i d n ' t k n o w h i m

17:24:33   25 w h e n y o u l i v e d i n L i b e r a l b e f o r e; r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 337 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                  337


17:24:35    1 A.            No.

17:24:35    2 Q.            And so you don't know when Mr. Allen met Dan Day?

17:24:39    3 A.            D o I k n o w w h e n?

17:24:40    4 Q.            Yes.

17:24:42    5 A.            I know it was back -- he told me back in a

17:24:50    6 t r a i n i n g t h a t t h e y h a d d o n e , s e e m e d l i k e M a r c h, t h e y h a d

17:24:53    7 t h i s t r a i n i n g, t h e f i r s t t i m e t h a t h e ' d b e e n i n t r o d u c e d,

17:24:58    8 brought out to, and he had to be hauled away in an

17:25:02    9 ambulance or ambulance was called out because he had

17:25:04   10 d e h y d r a t e d, a n d d u r i n g t h a t d a y o f t h e f a i r D a n D a y a l s o

17:25:11   11 s a t t h e r e a n d l a u g h e d a n d t o l d m e a b o u t t h a t i n c i d e n t,

17:25:14   12 t h a t h e f e l t s o b a d .

17:25:15   13 Q.            So it was your understanding it was sometime in

17:25:18   14 2 0 1 6 w h e n M r . A l l e n m e t M r . D a y ?

17:25:21   15 A.            Y e a h , a r o u n d M a r c h.

17:25:22   16 Q.            Okay.      So when you met Mr. Day at the Kearney

17:25:27   17 C o u n t y F a i r , h e d i d n' t t e l l y o u h e w a s a c t u a l l y a p a i d

17:25:29   18 i n f o r m a n t f o r t h e F B I , d i d h e ?

17:25:31   19 A.            No.

17:25:31   20 Q.            He didn't tell you anything about his code name of

17:25:35   21 M i n u t e m a n?

17:25:35   22 A.            No, he did not.

17:25:36   23 Q.            Is it fair to say that in 2016 Mr. Day was very

17:25:39   24 i n v o l v e d s o r t o f w i t h M r . A l l e n a n d t h e o t h e r s r e g a r d i n g

17:25:42   25 K a n s a s S e c u r i t y F o r c e m a t t e r s?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 338 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                     338


17:25:44    1 A.             Yes.

17:25:44    2 Q.             S o o n t h i s - - f o r e x a m p l e, t h e Z e l l o c a l l s t h a t

17:25:47    3 h a p p e n e d n i g h t l y, M r . D a y w o u l d r e g u l a r l y p a r t i c i p a t e i n

17:25:51    4 t h o s e t o o ; r i g h t?

17:25:51    5 A.             Yes, they were all supposed to sign in.

17:25:54    6 Q.             Okay.      And is it also fair to say that Mr. Day was

17:25:58    7 telling Mr. Allen and the others things he was learning

17:26:00    8 a b o u t M u s l i m s i n G a r d e n C i t y?

17:26:03    9 A.             Yes.      I think that some -- he had more contact

17:26:11   10 w i t h X O P a t r i c k S t e i n t h a n h e h a d w i t h w h a t I r e c a l l o f

17:26:17   11 C u r t i s.       He did not have one-on-ones with Curtis that

17:26:21   12 m u c h o n t h e p h o n e.

17:26:22   13 Q.             S o , f o r e x a m p l e, i t w a s M r . D a y , t h o u g h, w h o

17:26:25   14 c o m m u n i c a t e d t o M r . A l l e n a n d M r . S t e i n a n d t h e o t h e rs

17:26:29   15 a b o u t t h i s a p a r t m e n t c o m p l e x i n G a r d e n C i t y w h e r e t h e r e

17:26:31   16 w a s S o m a l i r e f u g e e s; i s t h a t r i g h t?

17:26:32   17                M S . B E R K O W E R:   O b j e c t i o n, Y o u r H o n o r.   No

17:26:33   18 f o u n d a t i o n f o r t h a t.

17:26:35   19                T H E C O U R T:    Can you lay a foundation for that

17:26:36   20 q u e s t i o n?

17:26:39   21                M R . F E D E R I C O:   Y e s , Y o u r H o n o r.

17:26:39   22 B Y M R . F E D E R I C O:

17:26:40   23 Q.             M s . H a r r i s, y o u s a i d y o u w e r e f a m i l i a r w i t h t h e

17:26:41   24 c o n t e n t o f t h i n g s t h a t M r . D a y w a s c o m m u n i c a t i n g t o

17:26:45   25 M r . A l l e n a n d t h e o t h e r s; r i g h t?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 339 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   339


17:26:46    1 A.            Yes.

17:26:46    2 Q.            A l l r i g h t.    So did he communicate to Mr. Allen and

17:26:50    3 Mr. Stein and the others about this apartment complex in

17:26:53    4 Garden City?

17:26:56    5 A.            He'd apparently -- what I know about this phone

17:27:02    6 call is apparently Dan and Stein had had a phone

17:27:09    7 c o n v e r s a t i o n a b o u t t h i s c o m p l e x.

17:27:12    8               M S . B E R K O W E R:   Y o u r H o n o r, I ' m g o i n g t o o b j e c t t o

17:27:15    9 h e a r s a y.     The witness is now relaying a conversation that

17:27:19   10 s h e h e a r d a b o u t b e t w e e n t w o p e o p l e w h o a r e n o t - -

17:27:21   11               T H E C O U R T:    I t h i n k t h e w i t n e s s' t e s t i m o n y s o f a r

17:27:23   12 i s a l l r i g h t.       I ' m g o i n g t o l e t h e r p r o c e e d.

17:27:29   13 A.            S o D a n D a y h a d c o n t a c t e d M r . S t e i n.      Mr. Stein

17:27:35   14 m a d e a p h o n e c a l l t o C u r t i s, w h i c h w a s o n s p e a k e r p h o n e,

17:27:41   15 a s a l w a y s, a n d S t e i n w a s r e l a y i n g t o h i m t h a t t h e r e w a s

17:27:49   16 a n a p a r t m e n t c o m p l e x t h a t D a y d r o v e b y e v e r y d a y t o g o t o

17:27:56   17 w o r k a t t h i s C A I R f a c i l i t y.       One day he drives by it, and

17:28:00   18 i t ' s g o t n o r m a l, j u s t a v e r a g e w h i t e, a l l k i n d s o f

17:28:06   19 r a c e s - - j u s t n o r m a l f a m i l i e s l i v i n g t h e r e.    The second

17:28:12   20 d a y t h a t M r . D a y d r i v e s b y t h i s f a c i l i t y o n h i s w a y t o

17:28:17   21 w o r k , i t i s v a c a t e d, i t ' s c o m p l e t e l y e m p t i e d o u t .    On the

17:28:24   22 t h i r d d a y t h a t M r . D a y d r i v e s b y t h i s a p a r t m e n t c o m p l e x,

17:28:31   23 i t h a s b e e n f i l l e d w i t h M u s l i m r e f u g e e s o r t h e S o m a l i

17:28:37   24 r e f u g e e s t h a t t h e y h a d b r o u g h t o v e r .

17:28:39   25               And so upon Curtis hearing that, he got very


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 340 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      340


17:28:44    1 a g i t a t e d, w o u n d v e r y t i g h t, l o u d .      I called him down on

17:28:53    2 t h a t s e v e r a l t i m e s a n d s a i d , C u r t i s, C u r t i s, y o u h a v e t o

17:28:55    3 c o m e b a c k t o e a r t h. "         I interrupted their conversation

17:29:00    4 a n d s a i d , " L o o k , h a v e D a n D a y g e t t h e a d d r e s s, f i n d o u t

17:29:05    5 more information about that, and you guys go investigate

17:29:09    6 this.         D o n o t b e l i e v e w h a t s o m e o n e e l s e i s s a y i n g. "

17:29:12    7 B Y M R . F E D E R I C O:

17:29:12    8 Q.            A l l r i g h t.    S o , M s . H a r r i s, j u s t t o u n p a c k t h a t a

17:29:15    9 little bit.             I f I ' m u n d e r s t a n d i n g y o u c o r r e c t l y, t h i s

17:29:17   10 i d e a a b o u t t h e a p a r t m e n t c o m p l e x b e i n g s o r t o f f i l l e d

17:29:20   11 w i t h p e o p l e o n e d a y a n d t h e n v a c a t e d f o r r e f u g e e s t o m o v e

17:29:25   12 i n , t h a t w a s c o m m u n i c a t e d t o M r . A l l e n, a s f a r a s y o u

17:29:28   13 u n d e rs t a n d i t , t h r o u g h M r . D a y ?      He originated that

17:29:33   14 s t o r y?

17:29:33   15 A.            I d o n ' t k n o w.     I m e a n , i t c a m e f r o m S t e i n.        Stein

17:29:36   16 s a i d t h a t D a n D a y h a d t o l d h i m t h a t .         But I know for sure

17:29:40   17 t h a t S t e i n s a i d t h a t i n f o r m a t i o n t o C u r t i s.      I overheard

17:29:43   18 t h a t p h o n e c o n v e r s a t i o n.

17:29:44   19 Q.            Then you know then that the reaction Mr. Allen had

17:29:47   20 t o t h a t w a s t o b e v e r y a g i t a t e d?

17:29:49   21 A.            Yes.

17:29:49   22 Q.            So this whole idea of sort of kicking people out

17:29:53   23 o f a n a p a r t m e n t c o m p l e x t o m a k e r o o m f o r r e f u g e e s t o m o v e

17:29:57   24 i n w a s u p s e t t i n g t o M r . A l l e n; r i g h t?

17:29:59   25 A.            That's true.


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 341 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    341


17:30:00    1 Q.             I believe in your view also is it fair to say that

17:30:04    2 you thought that Mr. Allen was getting played by Dan Day

17:30:07    3 over this?

17:30:09    4                M S . B E R K O W E R:    O b j e c t i o n.   No foundation for that

17:30:11    5 e i t h e r.

17:30:12    6                T H E C O U R T:    O v e r r u l e d.

17:30:17    7 A.             O v e r t h a t i n c i d e n t r i g h t t h e r e?

17:30:19    8 B Y M R . F E D E R I C O:

17:30:20    9 Q.             Yes.

17:30:21   10 A.             I j u s t f e l t t h a t S t e i n h a d t a k e n i t - - I m e a n, i f

17:30:27   11 D a n D a y h a d s a i d i t , t h e n S t e i n h a d t a k e n i t a t w o r d

17:30:31   12 o n l y , a t f a c e v a l u e.         C u r t i s w a s t a k i n g i t a t f a c e v a l u e,

17:30:36   13 s o m e o n e e l s e ' s s a y i n g s o m e t h i n g i n s t e a d o f i t b e i n g

17:30:42   14 i n v e s t i g a t e d a n d t h e n r e p o r t e d.

17:30:45   15 Q.             A l l r i g h t.    M s . H a r r i s, d o y o u r e c a l l t a l k i n g t o

17:30:47   16 A n t h o n y S c o g n a m i l l o f r o m m y o f f i c e i n F e b r u a r y o f 2 0 1 7?

17:30:52   17 T h i s w a s a p h o n e c a l l.          I think this was the first time

17:30:54   18 y o u s p o k e w i t h h i m .         D o e s t h a t s o u n d r i g h t?

17:30:57   19 A.             Okay.

17:30:57   20 Q.             Is that a "yes"?

17:30:58   21 A.             Sure, it sounds about right 'cause he had knocked

17:31:01   22 o n m y d o o r a n d s l a m m e d i t , y o u k n o w , t h e n I t a l k e d t o

17:31:04   23 h i m .

17:31:04   24 Q.             Y e a h , t h e n y o u t a l k e d b y p h o n e l i k e a w e e k l a t e r,

17:31:07   25 g i v e o r t a k e ?


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 342 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                   342


17:31:08    1 A.            Okay.

17:31:08    2 Q.            Is that a "yes"?

17:31:09    3 A.            S o u n d s a b o u t r i g h t.

17:31:10    4 Q.            A l l r i g h t.    And that was sort of a lengthier

17:31:12    5 c o n v e r s a t i o n, w a s n' t i t ?

17:31:13    6 A.            Yes.

17:31:14    7 Q.            A l l r i g h t.    And you remember maybe during that

17:31:17    8 call that Mr. Scognamillo actually asked you about this

17:31:22    9 i n c i d e n t o f D a n D a y a n d t h e a p a r t m e n t c o m p l e x.      Do you

17:31:27   10 r e c a l l t h a t ?

17:31:27   11 A.            It had to been the same story I just told.                               I told

17:31:31   12 i t o v e r a n d o v e r .

17:31:31   13 Q.            And so you knew it by the way because he'd come to

17:31:34   14 t h e h o u s e a n d g i v e n a b u s i n e s s c a r d t h a t h e w a s a n

17:31:37   15 i n v e s t i g a t o r f o r t h e f e d e r a l p u b l i c d e f e n d e r; r i g h t?

17:31:40   16 A.            He gave me a card?

17:31:41   17 Q.            I'm asking did you know who he was when you talked

17:31:44   18 w i t h h i m o n t h e p h o n e?

17:31:45   19 A.            Yes.      B u t w h e n h e c a m e t o m y d o o r, h e j u s t t o l d

17:31:47   20 m e .      He didn't give me a card until I shut the door in

17:31:51   21 h i s f a c e .

17:31:51   22 Q.            But you were aware when you were talking on the

17:31:53   23 p h o n e?

17:31:53   24 A.            Yes, of who he was.

17:31:54   25 Q.            And you knew that he worked on behalf of


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 343 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                    343


17:31:57    1 M r . A l l e n; r i g h t?

17:31:57    2 A.           Okay.

17:31:58    3 Q.           Is that a "yes"?

17:31:59    4 A.           Yes.

17:31:59    5 Q.           Okay.       Then in regard to that conversation and him

17:32:02    6 asking you about Mr. Dan Day, in particular about whether

17:32:08    7 M r . A l l e n' s g e t t i n g p l a y e d, y o u t o l d h i m t h a t M r . A l l e n' s

17:32:11    8 g e t t i n g p l a y e d b y D a n D a y , d i d n' t y o u ?

17:32:14    9 A.           I w o u l d n' t s a y t h a t I s a i d a n y t h i n g l i k e t h a t i n

17:32:17   10 t h o s e w o r d s.

17:32:17   11 Q.           Okay.       I ' l l t e l l y o u w h a t, l e t ' s l i s t e n t o y o u r

17:32:20   12 w o r d s.    T h e n w e ' l l s e e f o r o u r s e l v e s.

17:32:26   13              ( P l a y i n g a u d i o. )

17:32:29   14 Q.           F i r s t o f a l l , d o y o u r e c o g n i z e t h a t v o i c e?

17:32:35   15              ( C o n t i n u i n g t o p l a y a u d i o. )

17:32:45   16 Q.           D i d y o u r e c o g n i z e y o u r v o i c e?

17:32:47   17 A.           Yes.

17:32:47   18 Q.           Did that sound like Anthony in the first part of

17:32:50   19 t h a t c a l l ?

17:32:51   20 A.           Okay.

17:32:51   21 Q.           Is that a "yes"?

17:32:52   22 A.           Yes.

17:32:52   23 Q.           You looked like you had some trouble hearing it,

17:32:54   24 s o t e l l y o u w h a t , w e ' l l g o a h e a d a n d p l a y i t a g a i n.       I

17:32:56   25 w a n t t o m a k e s u r e y o u c a n h a v e a c h a n c e t o r e c o g n i z e t h a t


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 344 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                       344


17:32:59    1 v o i c e.

17:33:02    2                ( R e p l a y i n g a u d i o. )

17:33:16    3 S o t h a t w a s y o u r v o i c e?

17:33:18    4 A.             Okay.

17:33:18    5 Q.             Is that a "yes"?

17:33:19    6 A.             Yes.

17:33:19    7 Q.             A l l r i g h t.     A n d t h a t w a s M r . S k o g n a m i l l o' s v o i c e,

17:33:22    8 t o o ; r i g h t?

17:33:24    9 A.             Y e s , a s f a r a s I r e c a l l.

17:33:27   10 Q.             And on another occasion at the Kearney County

17:33:31   11 F a i r - -

17:33:31   12                T H E C O U R T:     B e f o r e w e g e t t o a n o t h e r o c c a s i o n,

17:33:34   13 C o u n s e l, m a y b e w e s h o u l d t a k e o u r e v e n i n g r e c e s s.       You

17:33:37   14 l o o k e d l i k e y o u ' r e m o v i n g i n t o a n e w t o p i c.

17:33:40   15                M R . F E D E R I C O:     I think that would be wise, Your

17:33:43   16 H o n o r.      I have several more topics to go.

17:33:46   17                T H E C O U R T:     I assumed that you did.                  A l l r i g h t,

17:33:47   18 l a d i e s a n d g e n t l e m e n, w e ' r e g o i n g t o t a k e o u r e v e n i n g

17:33:49   19 r e c e s s.      W e ' l l b e i n r e c e s s u n t i l 8 : 3 0 t o m o r r o w m o r n i n g.

17:33:52   20 O v e r n i g h t r e m e m b e r t h e a d m o n i t i o n o f t h e C o u r t:     Don't

17:33:54   21 t a l k a b o u t t h i s c a s e w i t h a n y o n e, d o n ' t l i s t e n t o a n y

17:33:57   22 n e w s a c c o u n t s o n i t , a n d I ' l l s e e y o u t o m o r r o w m o r n i n g a t

17:34:00   23 8 : 3 0 .      W e ' r e i n r e c e s s.

17:34:02   24                CLERK COOK:              All rise.

17:34:03   25                ( T h e j u r y l e f t t h e c o u r t r o o m, a f t e r w h i c h t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 345 of 347
                             3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      345


17:34:43    1 following proceedings were had:)

17:34:43    2               T H E C O U R T:       C o u n s e l, w e ' r e g o i n g t o t a k e a b r i e f

17:34:46    3 recess and then we're going to do whatever round it is of

17:34:49    4 o u r J a m e s h e a r i n g.        In the past we've -- I'm speaking to

17:34:54    5 defense counsel here -- we've had your clients present

17:34:57    6 for this.            A n d , o f c o u r s e, t h e y' r e c e r t a i n l y e n t i t l e d t o

17:34:59    7 be here.           I d o n ' t k n o w h o w l o n g w e ' l l g o t o n i g h t.        But is

17:35:03    8 it your request that your clients be present as well

17:35:06    9 t o n i g h t, o r d o y o u w a n t u s t o h a v e t h e m a r s h a l s a r r a n g e

17:35:12   10 f o r t h e m t o b e t r a n s p o r t e d b a c k?

17:35:13   11               M S . B R A N N O N:      C a n w e h a v e j u s t o n e m o m e n t, Y o u r

17:35:18   12 H o n o r.

17:35:18   13               ( W h e r e u p o n, a s o t t o v o c e d i s c u s s i o n w a s h a d

17:35:19   14 b e t w e e n d e f e n s e c o u n s e l a n d t h e i r c l i e n t s. )

17:35:23   15               M S . S C H M I D T:      Y o u r H o n o r, M r . W r i g h t w o u l d l i k e t o

17:35:25   16 b e p r e s e n t t h i s e v e n i n g.

17:35:26   17               M R . P R A T T:       Y o u r H o n o r, M r . S t e i n w o u l d l i k e t o b e

17:35:29   18 p r e s e n t.

17:35:30   19               M S . B R A N N O N:      M r . A l l e n w o u l d l i k e t o s t a y.

17:35:31   20               T H E C O U R T:       A l l r i g h t.   Well, they're certainly

17:35:34   21 e n t i t l e d t o d o s o .         I j u s t w a n t e d t o m a k e s u r e w e w e r e n' t

17:35:36   22 u n d u l y e l o n g a t i n g t h e i r e v e n i n g, s o i f t h e y p r e f e r r e d n o t

17:35:41   23 t o .

17:35:41   24               L e t ' s t a k e - - l e t ' s t r y t o d o 1 5 m i n u t e s.

17:35:45   25 O b v i o u s l y, I k n o w t h e m a r s h a l s h a v e t o t a k e t h e


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 346 of 347
                            3-26-2018 USA v. ALLEN, et al, NO 16-10141                                      346


17:35:47    1 defendants down the hall, but let's try to come back here

17:35:51    2 a t 5 : 5 0 a n d w e ' l l c o n t i n u e w i t h o u r J a m e s h e a r i n g.        We're

17:35:57    3 in recess until that time.

17:35:56    4              ( W h e r e u p o n, t h e p r o c e e d i n g s w e r e a d j o u r n e d a t 5 : 3 5

17:35:57    5 P.M.)

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
Case 6:16-cr-10141-EFM Document 539 Filed 04/12/19 Page 347 of 347



                          C E R T I F I C A T E

             I, Johanna L. Wilkinson, United States Court Reporter

 in and for the District of Kansas, do hereby certify:

             That the above and foregoing proceedings were taken

 by me at said time and place in stenotype;

             That thereafter said proceedings were transcribed

 under my direction and supervision by means of computer-aided

 transcription, and that the above and foregoing constitutes a

 full, true and correct transcript of said proceedings;

             That I am a disinterested person to the said

 action.

             IN WITNESS WHEREOF, I hereto set my hand on this the

 12th day of April, 2019.




                         s/ Johanna L. Wilkinson
                        Johanna L. Wilkinson, CSR, CRR, RMR
                        United States Court Reporter




          JOHANNA L. WILKINSON, CSR, CRR, RMR
 U.S. District Court, 401 N. Market, Wichita, KS 67202
                     (316) 315-4334
